 

 

 

RESIDENTIAL ASSET MORTGAGE PRODUCTS, INC.,
Company,

GMAC MORTGAGE CORPORATION,
Servicer

and

DEUTSCHE BANK NATIONAL TRUST COMPANY,
Trustee


POOLING AND SERVICING AGREEMENT

Dated as of October 27, 2005


GMACM Mortgage Loan Trust 2005-AR6
Residential Asset Mortgage Products, Inc.
GMACM Mortgage Pass-Through Certificates, Series 2005-AR6

 

 

 

 

 

ARTICLE I

DEFINITIONS

4

Section 1.01.

Definitions

4

Section 1.02.

Use of Words and Phrases

45

ARTICLE II

CONVEYANCE OF MORTGAGE LOANS; ORIGINAL ISSUANCE OF CERTIFICATES

45

Section 2.01.

Conveyance of Mortgage Loans

45

Section 2.02.

Acceptance by Trustee

49

Section 2.03.

Representations, Warranties and Covenants of the Servicer

50

Section 2.04.

Representations and Warranties of the Seller

51

Section 2.05.

Execution and Authentication of Certificates

52

Section 2.06.

Purposes and Powers of the Trust Fund

52

ARTICLE III

ADMINISTRATION AND SERVICING OF MORTGAGE LOANS

53

Section 3.01.

Servicer to Act as Servicer

53

Section 3.02.

Subservicing Agreements Between Servicer and Subservicers; Enforcement of
Subservicers' and Seller's Obligations

54

Section 3.03.

Successor Subservicers

54

Section 3.04.

Liability of the Servicer

54

Section 3.05.

No Contractual Relationship Between Subservicer and Trustee or
Certificateholders

55

Section 3.06.

Assumption or Termination of Subservicing Agreements by Trustee

55

Section 3.07.

Collection of Certain Mortgage Loan Payments; Deposits to Custodial Account

55

Section 3.08.

Subservicing Accounts; Servicing Accounts

57

Section 3.09.

Access to Certain Documentation and Information Regarding the Mortgage Loans

58

Section 3.10.

Permitted Withdrawals from the Custodial Account

58

Section 3.11.

Maintenance of the Primary Insurance Policies; Collections Thereunder

60

Section 3.12.

Maintenance of Hazard Insurance and Omissions and Fidelity Coverage

61

Section 3.13.

Enforcement of Due-on-Sale Clauses; Assumption and Modification Agreements;
Certain Assignments

62

Section 3.14.

Realization Upon Defaulted Mortgage Loans

64

Section 3.15.

Trustee to Cooperate; Release of Mortgage Notes

66

Section 3.16.

Servicing and Other Compensation; Compensating Interest

67

Section 3.17.

Periodic Filings with the Securities and Exchange Commission; Additional
Information

68

Section 3.18.

Annual Statement as to Compliance

69

Section 3.19.

Annual Independent Public Accountants' Servicing Report

69

Section 3.20.

Rights of the Company in Respect of the Servicer

69

Section 3.21.

Administration of Buydown Funds

70

Section 3.22.

Advance Facility

70

ARTICLE IV

PAYMENTS TO CERTIFICATEHOLDERS

71

Section 4.01.

Payment Account

71

Section 4.02.

Distributions

72

Section 4.03.

Statements to Certificateholders

78

Section 4.04.

Distribution of Reports to the Trustee and the Company; Advances by the Servicer

79

Section 4.05.

Allocation of Realized Losses

80

Section 4.06.

Reports of Foreclosures and Abandonment of Mortgaged Property

81

Section 4.07.

Optional Purchase of Defaulted Mortgage Loans

81

ARTICLE V

THE CERTIFICATES

83

Section 5.01.

The Certificates

83

Section 5.02.

Registration of Transfer and Exchange of Certificates

84

Section 5.03.

Mutilated, Destroyed, Lost or Stolen Certificates

89

Section 5.04.

Persons Deemed Owners

89

Section 5.05.

Appointment of Paying Agent

89

Section 5.06.

Optional Purchase of Certificates

90

ARTICLE VI

THE COMPANY AND THE SERVICER

91

Section 6.01.

Respective Liabilities of the Company and the Servicer

91

Section 6.02.

Merger or Consolidation of the Company or the Servicer; Assignment of Rights and
Delegation of Duties by Servicer

91

Section 6.03.

Limitation on Liability of the Company, the Servicer and Others

92

Section 6.04.

Company and Servicer Not to Resign

93

ARTICLE VII

DEFAULT

93

Section 7.01.

Events of Default

93

Section 7.02.

Trustee to Act; Appointment of Successor

95

Section 7.03.

Notification to Certificateholders

96

Section 7.04.

Waiver of Events of Default

96

ARTICLE VIII

CONCERNING THE TRUSTEE

97

Section 8.01.

Duties of Trustee

97

Section 8.02.

Certain Matters Affecting the Trustee

98

Section 8.03.

Trustee Not Liable for Certificates or Mortgage Loans

99

Section 8.04.

Trustee May Own Certificates

100

Section 8.05.

Servicer to Pay Trustee's Fees and Expenses; Indemnification

100

Section 8.06.

Eligibility Requirements for Trustee

100

Section 8.07.

Resignation and Removal of the Trustee

101

Section 8.08.

Successor Trustee

102

Section 8.09.

Merger or Consolidation of Trustee

102

Section 8.10.

Appointment of Co-Trustee or Separate Trustee

102

Section 8.11.

Appointment of Custodians

103

Section 8.12.

Appointment of Office or Agency

103

Section 8.13.

U.S.A. Patriot Act

104

ARTICLE IX

TERMINATION

104

Section 9.01.

Termination Upon Purchase by the Servicer or Liquidation of All Mortgage Loans

104

Section 9.02.

Additional Termination Requirements

106

ARTICLE X

REMIC PROVISIONS

106

Section 10.01.

REMIC Administration

106

Section 10.02.

Servicer, REMIC Administrator and Trustee Indemnification

109

Section 10.03.

Designation of REMIC(s)

110

Section 10.04.

Distributions on REMIC I Regular Interests and REMIC II Regular Interests

110

Section 10.05.

Compliance with Withholding Requirements

111

ARTICLE XI

MISCELLANEOUS PROVISIONS

111

Section 11.01.

Amendment

111

Section 11.02.

Recordation of Agreement; Counterparts

112

Section 11.03.

Limitation on Rights of Certificateholders

113

Section 11.04.

Governing Law

113

Section 11.05.

Notices

114

Section 11.06.

Required Notices to Rating Agency and Subservicer

114

Section 11.07.

Severability of Provisions

115

Section 11.08.

Supplemental Provisions for Resecuritization

115

Section 11.09.

Allocation of Voting Rights

116

Section 11.10.

Non- Petition

116

   

EXHIBITS

Appendix I:

Class Y Principal Reduction Amounts

Exhibit A:

Form of Class A Certificate

Exhibit B:

Form of Class M Certificate

Exhibit C:

Form of Class B Certificate

Exhibit D:

Form of Class R Certificate

Exhibit E-1:

Mortgage Loan Schedule for Loan Group 1

Exhibit E-2:

Mortgage Loan Schedule for Loan Group 2

Exhibit E-3:

Mortgage Loan Schedule for Loan Group 3

Exhibit E-4:

Mortgage Loan Schedule for Loan Group 4

Exhibit F:

Form of Request for Release

Exhibit G-1:

Form of Transfer Affidavit and Agreement

Exhibit G-2:

Form of Transferor Certificate

Exhibit H:

Form of Investor Representation Letter

Exhibit I:

Form of Transferor Representation Letter

Exhibit J:

Form of Rule 144A Investment Representation Letter

Exhibit K:

Form of Lender Certification for Assignment of Mortgage Loan

Exhibit L:

Information to be Included in Monthly Remittance Report

Exhibit M:

Form of Custodian Certification

Exhibit N-1

Form of Form 10-K Certification

Exhibit N-2

Form of Back-Up Certification to Form 10-K Certificate

This is the Pooling and Servicing Agreement, dated as of October 27, 2005 (the
"Pooling and Servicing Agreement" or "Agreement"), among RESIDENTIAL ASSET
MORTGAGE PRODUCTS, INC., as the company (together with its permitted successors
and assigns, the "Company"), GMAC MORTGAGE CORPORATION, as servicer (together
with its permitted successors and assigns, the "Servicer"), and DEUTSCHE BANK
NATIONAL TRUST COMPANY, a banking association organized under the laws of the
United States, as Trustee (together with its permitted successors and assigns,
the "Trustee").

PRELIMINARY STATEMENT:

The Company intends to sell mortgage-backed pass-through certificates
(collectively, the "Certificates"), to be issued hereunder in fifteen Classes,
which in the aggregate will evidence the entire beneficial ownership interest in
the Mortgage Loans (as defined herein) and certain other related assets.

REMIC I

As provided herein, the REMIC Administrator will make an election to treat the
segregated pool of assets consisting of the Mortgage Loans and certain other
related assets subject to this Agreement as a real estate mortgage investment
conduit (a "REMIC") for federal income tax purposes, and such segregated pool of
assets will be designated as "REMIC I." Component I of the Class R Certificates
will represent the sole Class of "residual interests" in REMIC I for purposes of
the REMIC Provisions (as defined herein) under federal income tax law. The
following table irrevocably sets forth the designation, remittance rate (the
"Uncertificated REMIC I Pass-Through Rate") and initial Uncertificated Principal
Balance for each of the "regular interests" in REMIC I (the "REMIC I Regular
Interests"). The "latest possible maturity date" (determined solely for purposes
of satisfying Treasury regulation Section 1.860G 1(a)(4)(iii)) for each REMIC I
Regular Interest shall be the Maturity Date. None of the REMIC I Regular
Interests will be certificated.

Class Designation for each REMIC I Regular Interest and Component I of the Class
R Certificates

Type of Interest

 

Certificate
Interest Rate

 

Initial Class
Principal Balance

 

 

 

Final Maturity Date*

Class Y-1

 

Regular

 

Variable(1)

 

$ 26,416.82

 

November 2035

Class Y-2

 

Regular

 

Variable(2)

 

$ 109,732.94

 

November 2035

Class Y-3

 

Regular

 

Variable(3)

 

$ 58,099.63

 

November 2035

Class Y-4

 

Regular

 

Variable(4)

 

$ 101,738.65

 

November 2035

Class Z-1

 

Regular

 

Variable(1)

 

$ 52,807,218.16

 

November 2035

Class Z-2

 

Regular

 

Variable(2)

 

$219,356,147.01

 

November 2035

Class Z-3

 

Regular

 

Variable(3)

 

$116,145,510.46

 

November 2035

Class Z-4

Regular

Variable(4)

$203,383,175.74

November 2035

Component I
of the Class R†

 

Residual

 

Variable(1)

 

$ 0.00

 

November 2035

 

 

 

 

 

 

 

 

 

* The Distribution Date in the specified month, which is the month following the
month the latest maturing Mortgage Loan in the related Group matures. For
federal income tax purposes, for each Class of REMIC I Regular and Residual
Interests, the "latest possible maturity date" shall be the Final Maturity Date.

† Component I of the Class R Certificates is entitled to receive the applicable
Residual Distribution Amount and any Excess Liquidation Proceeds.

(1) Interest distributed to the REMIC I Regular Interests Y-1 and Z-1 and the
Component I of the Class R Certificates on each Distribution Date will have
accrued at the weighted average of the Net Pass-Through Rates for the Group 1
Loans on the applicable Class Principal Balance outstanding immediately before
such Distribution Date.

(2) Interest distributed to the REMIC I Regular Interests Y-2 and Z-2 on each
Distribution Date will have accrued at the weighted average of the Net
Pass-Through Rates for the Group 2 Loans on the applicable Class Principal
Balance outstanding immediately before such Distribution Date.

(3) Interest distributed to the REMIC I Regular Interests Y-3 and Z-3 on each
Distribution Date will have accrued at the weighted average of the Net
Pass-Through Rates for the Group 3 Loans on the applicable Class Principal
Balance outstanding immediately before such Distribution Date.

(4) Interest distributed to the REMIC I Regular Interests Y-4 and Z-4 on each
Distribution Date will have accrued at the weighted average of the Net
Pass-Through Rates for the Group 4 Loans on the applicable Class Principal
Balance outstanding immediately before such Distribution Date.



REMIC II

As provided herein, the REMIC Administrator will elect to treat the segregated
pool of assets consisting of the REMIC I Regular Interests as a REMIC for
federal income tax purposes, and such segregated pool of assets will be
designated as REMIC II. Component II of the Class R Certificates will represent
the sole Class of "residual interests" in REMIC II for purposes of the REMIC
Provisions under federal income tax law. The following table irrevocably sets
forth the designation, Pass Through Rate, aggregate Initial Certificate
Principal Balance, certain features and Month of Final Scheduled Distribution
Date for each Class of Certificates comprising the interests representing
"regular interests" in REMIC II. The "latest possible maturity date" (determined
solely for purposes of satisfying Treasury Regulation Section
1.860G-1(a)(4)(iii)) for each Class of REMIC II Regular Certificates shall be
the Maturity Date.

Class Designation
for each REMIC III Regular Interest and Component II of the Class R Certificates

 

Type of Interest

Pass-Through Rate(1)(2)

Aggregate Initial Class Principal Balance

Features

Final Scheduled Distribution Date

Class 1-A-1

Regular

Variable

$ 48,131,000.00

Senior, Pass-Through

November 2035

Class 1-A-2

Regular

Variable

$ 2,351,000.00

Senior, Pass-Through

November 2035

Class 2-A-1

Regular

Variable

$199,933,000.00

Senior, Pass-Through

November 2035

Class 2-A-2

Regular

Variable

$ 9,766,000.00

Senior, Pass-Through

November 2035

Class 3-A-1

Regular

Variable

$105,861,000.00

Senior, Pass-Through

November 2035

Class 3-A-2

Regular

Variable

$ 5,171,000.00

Senior, Pass-Through

November 2035

Class 4-A-1

Regular

Variable

$185,374,000.00

Senior, Pass-Through

November 2035

Class 4-A-2

Regular

Variable

$ 9,055,000.00

Senior, Pass-Through

November 2035

Class M-1

Regular

Variable

$ 9,767,000.00

Subordinate

November 2035

Class M-2

Regular

Variable

$ 6,216,000.00

Subordinate

November 2035

Class M-3

Regular

Variable

$ 4,144,000.00

Subordinate

November 2035

Class B-1

Regular

Variable

$ 2,960,000.00

Subordinate

November 2035

Class B-2

Regular

Variable

$ 2,072,000.00

Subordinate

November 2035

Class B-3

Regular

Variable

$ 1,186,939.41

Subordinate

November 2035

Component II
of the Class R(3)

Residual

-----

$ 100.00

Senior/Residual

 

_______________

 1. The Class 1-A and Class R Certificates will accrue interest at a per annum
    rate equal to the Group 1 Net WAC Rate. The Class 2-A Certificates will
    accrue interest at a per annum rate equal to the Group 2 Net WAC Rate. The
    Class 3-A Certificates will accrue interest at a per annum rate equal to the
    Group 3 Net WAC Rate. The Class 4-A Certificates will accrue interest at a
    per annum rate equal to the Group 4 Net WAC Rate.
 2. The Class M-1 Certificates, Class M-2 Certificates, Class M-3 Certificates,
    Class B-1 Certificates, Class B-2 Certificates and Class B-3 Certificates
    will accrue interest at a per annum rate equal to the weighted average of
    (i) the Group 1 Net WAC Rate, (ii) the related Group 2 Net WAC Rate, (iii)
    the related Group 3 Net WAC Rate and (iv) the related Group 4 Net WAC Rate,
    in each case, weighted on the basis of the related Subordinate Component as
    of such Distribution Date.
 3. Component II of the Class R Certificates shall be entitled to receive the
    applicable Residual Distribution Amount. Component II of the Class R
    Certificates shall not be entitled to receive any distributions of interest
    or principal.

In consideration of the mutual agreements herein contained, the Company, the
Servicer and the Trustee agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01. Definitions.

Whenever used in this Agreement, the following words and phrases, unless the
context otherwise requires, shall have the meanings specified in this Article.

Accrued Certificate Interest: With respect to each Distribution Date and any
Class of Certificates, interest accrued during the related Interest Accrual
Period at the related Pass-Through Rate on the Certificate Principal Balance
thereof immediately prior to such Distribution Date. Accrued Certificate
Interest on each Class of Certificates will be calculated on the basis of a
360-day year, consisting of twelve 30-day months.

With respect to each Distribution Date, Accrued Certificate Interest on any
Class of Certificates will be reduced by the amount of:

 0. Prepayment Interest Shortfalls on the Mortgage Loans in the related Loan
    Group prepaid during the prior calendar month and, in the case of a
    Principal Prepayment in Full, during the related Prepayment Period (to the
    extent not offset by the Servicer with a payment of Compensating Interest),
 1. the interest portion (adjusted to the Net Mortgage Rate (or the Modified Net
    Mortgage Rate in the case of a Modified Mortgage Loan)) of Realized Losses
    on the Mortgage Loans in the related Loan Group (including Excess Special
    Hazard Losses, Excess Fraud Losses, Excess Bankruptcy Losses and
    Extraordinary Losses) not allocated solely to one or more specific Classes
    of Certificates pursuant to Section 4.05,
 2. the interest portion of Advances that were made with respect to
    delinquencies related to Mortgage Loans or REO Property in the related Loan
    Group that were ultimately determined to be Excess Special Hazard Losses,
    Excess Fraud Losses, Excess Bankruptcy Losses or Extraordinary Losses, and
 3. any other interest shortfalls on the Mortgage Loans in the related Loan
    Group not covered by the subordination provided by the Class M Certificates
    and Class B Certificates, including interest that is not collectible from
    the Mortgagor pursuant to the Relief Act,

 4. with the Senior Percentage of all such reductions with respect to the
    Mortgage Loans in a Loan Group being allocated among the related Senior
    Certificates in proportion to the amounts of Accrued Certificate Interest
    payable from the related Loan Group on such Distribution Date absent such
    reductions, with the remainder of such reductions allocated among the
    holders of the Class M Certificates and Class B Certificates on the basis of
    their respective amounts of Accrued Certificate Interest that would have
    been payable on such Distribution Date absent such reductions. In addition
    to that portion of the reductions described in the preceding sentence that
    are allocated to any Class of Class B Certificates or any Class of Class M
    Certificates, Accrued Certificate Interest on such Class of Class B
    Certificates or such Class of Class M Certificates will be reduced by the
    interest portion (adjusted to the Net Mortgage Rate) of Realized Losses that
    are allocated solely to such Class of Class B Certificates or such Class of
    Class M Certificates pursuant to Section 4.05.
    
    Adjustment Date: With respect to each Mortgage Loan, each date set forth in
    the related Mortgage Note on which an adjustment to the interest rate on
    such Mortgage Loan becomes effective.
    
    Advance: As to any Mortgage Loan, any advance made by the Servicer, pursuant
    to Section 4.04.
    
    Affiliate: With respect to any Person, any other Person controlling,
    controlled by or under common control with such first Person. For the
    purposes of this definition, "control" means the power to direct the
    management and policies of such Person, directly or indirectly, whether
    through the ownership of voting securities, by contract or otherwise; and
    the terms "controlling" and "controlled" have meanings correlative to the
    foregoing.
    
    Aggregate Subordinate Percentage: With respect to any Distribution Date, the
    percent equivalent of a fraction, the numerator of which is the aggregate
    Certificate Principal Balance of the Subordinate Certificates immediately
    prior to such Distribution Date and the denominator of which is the Pool
    Stated Principal Balance as of such Distribution Date.
    
    Amount Held for Future Distribution: With respect to any Distribution Date
    and with respect to each Loan Group, the total of the amounts held in the
    Custodial Account at the close of business on the related Determination Date
    on account of (i) Liquidation Proceeds, Subsequent Recoveries, Insurance
    Proceeds, Curtailments, Mortgage Loan purchases made pursuant to
    Section 2.02, 2.04 or 4.07 and Mortgage Loan substitutions made pursuant to
    Section 2.04 received or made in the month of such Distribution Date (other
    than such Liquidation Proceeds, Insurance Proceeds, Subsequent Recoveries
    and purchases of Mortgage Loans that the Servicer has deemed to have been
    received in the preceding month in accordance with Section 3.07(b)), and
    Principal Prepayments in Full received or made after the related Prepayment
    Period, and (ii) payments which represent early receipt of scheduled
    payments of principal and interest due on a date or dates subsequent to the
    related Due Date.
    
    Appraised Value: As to any Mortgaged Property, the lesser of (i) the
    appraised value of such Mortgaged Property based upon the appraisal made at
    the time of the origination of the related Mortgage Loan, and (ii) the sales
    price of the Mortgaged Property at such time of origination, except in the
    case of a Mortgaged Property securing a refinanced or modified Mortgage Loan
    as to which it is either the appraised value determined above or the
    appraised value determined in an appraisal at the time of refinancing or
    modification, as the case may be, provided that if permitted by the
    applicable underwriting standards of GMACM, the Appraised Value shall be the
    value of the Mortgaged Property as stated by the Mortgagor.
    
    Assignment: An assignment of the Mortgage, notice of transfer or equivalent
    instrument, in recordable form, sufficient under the laws of the
    jurisdiction wherein the related Mortgaged Property is located to reflect of
    record the sale of the Mortgage Loan to the Trustee for the benefit of
    Certificateholders, which assignment, notice of transfer or equivalent
    instrument may be in the form of one or more blanket assignments covering
    Mortgages secured by Mortgaged Properties located in the same county, if
    permitted by law and accompanied by an Opinion of Counsel to that effect.
    
    Assignment of Proprietary Lease: With respect to a Cooperative Loan, the
    assignment of the related Cooperative Lease from the Mortgagor to the
    originator of the Cooperative Loan.
    
    Available Distribution Amount: With respect to any Distribution Date and
    each Loan Group, an amount equal to (a) the sum of (i) the amount relating
    to the Mortgage Loans on deposit in the Custodial Account as of the close of
    business on the immediately preceding Determination Date, including any
    Subsequent Recoveries, and amounts deposited in the Custodial Account in
    connection with the substitution of Qualified Substitute Mortgage Loans,
    (ii) the amount of any Advance made on the immediately preceding Payment
    Account Deposit Date, (iii) any amount deposited in the Payment Account on
    the related Payment Account Deposit Date pursuant to the second paragraph of
    Section 3.12(a), (iv) any amount deposited in the Payment Account pursuant
    to Section 4.07, and (v) any amount that the Servicer is not permitted to
    withdraw from the Custodial Account pursuant to Section 3.16(e), reduced by
    (b) the sum as of the close of business on the immediately preceding
    Determination Date of (w) aggregate Foreclosure Profits, (x) the Amount Held
    for Future Distribution and (y) amounts permitted to be withdrawn by the
    Servicer from the Custodial Account in respect of the Mortgage Loans
    pursuant to clauses (ii)-(x), inclusive, of Section 3.10(a). Such amount
    shall be determined separately for each Loan Group. Additionally, if on any
    Distribution Date Compensating Interest provided pursuant to Section 3.16(e)
    is less than Prepayment Interest Shortfalls incurred on the Mortgage Loans
    in connection with Principal Prepayments in Full received during the related
    Prepayment Period and Curtailments made in the prior calendar month, such
    Compensating Interest shall be allocated on such Distribution Date to the
    Available Distribution Amount for each Loan Group on a pro rata basis in
    accordance with the respective amounts of such Prepayment Interest
    Shortfalls incurred on the Mortgage Loans in such Loan Group in respect of
    such Distribution Date.
    
    Bankruptcy Amount: As of any date of determination prior to the first
    anniversary of the Cut-off Date, an amount equal to the excess, if any, of
    (A) $155,495.13 over (B) the aggregate amount of Bankruptcy Losses allocated
    solely to one or more specific Classes of Certificates in accordance with
    Section 4.05. As of any date of determination on or after the first
    anniversary of the Cut-off Date, an amount equal to the excess, if any, of
    
    (1) the lesser of (a) the Bankruptcy Amount calculated as of the close of
    business on the Business Day immediately preceding the most recent
    anniversary of the Cut-off Date coinciding with or preceding such date of
    determination (or, if such date of determination is an anniversary of the
    Cut-off Date, the Business Day immediately preceding such date of
    determination) (for purposes of this definition, the "Relevant Anniversary")
    and (b) the greater of
    
     
    
    (A) the greater of (i) 0.0006 times the aggregate principal balance of all
    the Mortgage Loans in the Mortgage Pool as of the Relevant Anniversary
    having a Loan-to-Value Ratio at origination which exceeds 75% and
    (ii) $100,000; and
    
    (B) (i) if the aggregate principal balance of the Non-Primary Residence
    Loans as of the Relevant Anniversary is less than 10% of the Stated
    Principal Balance of the Mortgage Loans as of the Relevant Anniversary,
    $0.00, or (ii) if the aggregate principal balance of the Non-Primary
    Residence Loans as of the Relevant Anniversary is equal to or greater than
    10% of the Stated Principal Balance of the Mortgage Loans as of the Relevant
    Anniversary, the sum of (I) the aggregate principal balance of the
    Non-Primary Residence Loans with a Loan-to-Value Ratio of greater than
    80.00% but less than or equal to 90.00%, times 0.25%, (II) the aggregate
    principal balance of the Non-Primary Residence Loans with a Loan-to-Value
    Ratio of greater than 90.00% but less than or equal to 95.00%, times 0.50%,
    and (III) the aggregate principal balance of the Non-Primary Residence Loans
    with a Loan-to-Value Ratio of greater than 95.00% times 0.75%, in each case
    as of the Relevant Anniversary, over
    
    (2) the aggregate amount of Bankruptcy Losses allocated solely to one or
    more specific Classes of Certificates in accordance with Section 4.05 since
    the Relevant Anniversary.
    
    The Bankruptcy Amount may be further reduced by the Servicer (including
    accelerating the manner in which such coverage is reduced) provided that
    prior to any such reduction, the Servicer shall (i) obtain written
    confirmation from each Rating Agency that such reduction shall not reduce
    the rating assigned to any Class of Certificates by such Rating Agency below
    the lower of the then-current rating or the rating assigned to such
    Certificates as of the Closing Date by such Rating Agency and (ii) provide a
    copy of such written confirmation to the Trustee.
    
    Bankruptcy Code: The Bankruptcy Code of 1978, as amended.
    
    Bankruptcy Loss: With respect to any Mortgage Loan, a Deficient Valuation or
    Debt Service Reduction; provided, however, that neither a Deficient
    Valuation nor a Debt Service Reduction shall be deemed a Bankruptcy Loss
    hereunder so long as the Servicer has notified the Trustee in writing that
    the Servicer is diligently pursuing any remedies that may exist in
    connection with the representations and warranties made regarding the
    related Mortgage Loan and either (A) the related Mortgage Loan is not in
    default with regard to payments due thereunder or (B) delinquent payments of
    principal and interest under the related Mortgage Loan and any premiums on
    any applicable primary hazard insurance policy and any related escrow
    payments in respect of such Mortgage Loan are being advanced on a current
    basis by the Servicer or a Subservicer, in either case without giving effect
    to any Debt Service Reduction.
    
    Book-Entry Certificate: Any Certificate registered in the name of the
    Depository or its nominee.
    
    Business Day: Any day other than (i) a Saturday or a Sunday, or (ii) a day
    on which banking institutions in the State of New York, State of California
    or the Commonwealth of Pennsylvania (and such other state or states in which
    the Custodial Account or the Payment Account are at the time located) are
    required or authorized by law or executive order to be closed.
    
    Buydown Account: As defined in Section 3.21(a).
    
    Buydown Funds: Any amount contributed by the seller of a Mortgaged Property,
    the Company or other source in order to enable the Mortgagor to reduce the
    payments required to be made from the Mortgagor's funds in the early years
    of a Mortgage Loan. Buydown Funds are not part of the Trust Fund prior to
    deposit into the Custodial Account or Payment Account.
    
    Buydown Mortgage Loan: Any Mortgage Loan as to which a specified amount of
    interest is paid out of related Buydown Funds in accordance with a related
    buydown agreement.
    
    Buydown Period: As defined in Section 3.21(b).
    
    Cash Liquidation: As to any defaulted Mortgage Loan other than a Mortgage
    Loan as to which an REO Acquisition occurred, a determination by the
    Servicer that it has received all Insurance Proceeds, Liquidation Proceeds
    and other payments or cash recoveries which the Servicer reasonably and in
    good faith expects to be finally recoverable with respect to such Mortgage
    Loan.
    
    Certificate: Any Class A, Class M, Class B or Class R Certificate.
    
    Certificate Owner: With respect to a Book-Entry Certificate, the Person who
    is the beneficial owner of such Certificate, as reflected on the books of an
    indirect participating brokerage firm for which a Depository Participant
    acts as agent, if any, and otherwise on the books of a Depository
    Participant, if any, and otherwise on the books of the Depository.
    
    Certificate Principal Balance: With respect to each Certificate, on any date
    of determination, an amount equal to:
    
    0.  i.     the Initial Certificate Principal Balance of such Certificate as
               specified on the face thereof, plus
        ii.    any Subsequent Recoveries added to the Certificate Principal
               Balance of such Certificate pursuant to Section 4.02(e), minus
        iii.   the sum of (x) the aggregate of all amounts previously
               distributed with respect to such Certificate (or any predecessor
               Certificate) and applied to reduce the Certificate Principal
               Balance thereof pursuant to Section 4.02 and (y) the aggregate of
               all reductions in Certificate Principal Balance deemed to have
               occurred in connection with Realized Losses which were previously
               allocated to such Certificate (or any predecessor Certificate)
               pursuant to Section 4.05;
        
        iv.    provided, however, that the Certificate Principal Balance of the
               Class of Subordinate Certificates with the Lowest Priority at any
               given time shall be calculated to equal the Percentage Interest
               evidenced by such Certificate times the excess, if any, of (A)
               the then aggregate Stated Principal Balance of the Mortgage Loans
               over (B) the then aggregate Certificate Principal Balance of all
               other Classes of Certificates then outstanding.
               
               Certificate Register and Certificate Registrar: The register
               maintained and the registrar appointed pursuant to Section 5.02.
               
               Certificateholder or Holder: The Person in whose name a
               Certificate is registered in the Certificate Register, except
               that neither a Disqualified Organization nor a Non-United States
               Person shall be a holder of a Class R Certificate for purposes
               hereof and, solely for the purpose of giving any consent or
               direction pursuant to this Agreement, any Certificate, other than
               a Class R Certificate, registered in the name of the Company, the
               Servicer or any Subservicer or any Affiliate thereof shall be
               deemed not to be outstanding and the Percentage Interest or
               Voting Rights evidenced thereby shall not be taken into account
               in determining whether the requisite amount of Percentage
               Interests or Voting Rights necessary to effect any such consent
               or direction has been obtained. All references herein to
               "Holders" or "Certificateholders" shall reflect the rights of
               Certificate Owners as they may indirectly exercise such rights
               through the Depository and participating members thereof, except
               as otherwise specified herein; provided, however, that the
               Trustee shall be required to recognize as a "Holder" or
               "Certificateholder" only the Person in whose name a Certificate
               is registered in the Certificate Register.
               
               Class: Collectively, all of the Certificates bearing the same
               designation.
               
               Class 1-A Certificates: Collectively, the Class 1-A-1 and Class
               1-A-2 Certificates.
               
               Class 1-A-1 Certificate: Any one of the Class 1-A-1 Certificates,
               executed by the Trustee and authenticated by the Certificate
               Registrar substantially in the form hereto as Exhibit A, each
               such Certificate representing an interest designated as a
               "regular interest" in REMIC II for purposes of the REMIC
               Provisions.
               
               Class 1-A-2 Certificate: Any one of the Class 1-A-2 Certificates,
               executed by the Trustee and authenticated by the Certificate
               Registrar substantially in the form hereto as Exhibit A, each
               such Certificate representing an interest designated as a
               "regular interest" in REMIC II for purposes of the REMIC
               Provisions.
               
               Class 2-A Certificates: Collectively, the Class 2-A-1 and Class
               2-A-2 Certificates.
               
               Class 2-A-1 Certificate: Any one of the Class 2-A-1 Certificates,
               executed by the Trustee and authenticated by the Certificate
               Registrar substantially in the form hereto as Exhibit A, each
               such Certificate representing an interest designated as a
               "regular interest" in REMIC II for purposes of the REMIC
               Provisions.
               
               Class 2-A-2 Certificate: Any one of the Class 2-A-2 Certificates,
               executed by the Trustee and authenticated by the Certificate
               Registrar substantially in the form hereto as Exhibit A, each
               such Certificate representing an interest designated as a
               "regular interest" in REMIC II for purposes of the REMIC
               Provisions.
               
               Class 3-A Certificates: Collectively, the Class 3-A-1 and Class
               3-A-2 Certificates.
               
               Class 3-A-1 Certificate: Any one of the Class 3-A-1 Certificates,
               executed by the Trustee and authenticated by the Certificate
               Registrar substantially in the form hereto as Exhibit A, each
               such Certificate representing an interest designated as a
               "regular interest" in REMIC II for purposes of the REMIC
               Provisions.
               
               Class 3-A-2 Certificate: Any one of the Class 3-A-2 Certificates,
               executed by the Trustee and authenticated by the Certificate
               Registrar substantially in the form hereto as Exhibit A, each
               such Certificate representing an interest designated as a
               "regular interest" in REMIC II for purposes of the REMIC
               Provisions.
               
               Class 4-A Certificates: Collectively, the Class 4-A-1 and Class
               4-A-2 Certificates.
               
               Class 4-A-1 Certificate: Any one of the Class 4-A-1 Certificates,
               executed by the Trustee and authenticated by the Certificate
               Registrar substantially in the form hereto as Exhibit A, each
               such Certificate representing an interest designated as a
               "regular interest" in REMIC II for purposes of the REMIC
               Provisions.
               
               Class 4-A-2 Certificate: Any one of the Class 4-A-2 Certificates,
               executed by the Trustee and authenticated by the Certificate
               Registrar substantially in the form hereto as Exhibit A, each
               such Certificate representing an interest designated as a
               "regular interest" in REMIC II for purposes of the REMIC
               Provisions.
               
               Class A Certificates: Collectively, the Class 1-A Certificates,
               Class 2-A Certificates, Class 3-A Certificates and Class 4-A
               Certificates.
               
               Class B Certificates: Collectively, the Class B-1, Class B-2 and
               Class B-3 Certificates.
               
               Class B-1 Certificate: Any one of the Class B-1 Certificates,
               executed by the Trustee and authenticated by the Certificate
               Registrar substantially in the form annexed hereto as Exhibit C,
               each such Certificate representing an interest designated as a
               "regular interest" in REMIC II for purposes of the REMIC
               Provisions.
               
               Class B-2 Certificate: Any one of the Class B-2 Certificates,
               executed by the Trustee and authenticated by the Certificate
               Registrar substantially in the form annexed hereto as Exhibit C,
               each such Certificate representing an interest designated as a
               "regular interest" in REMIC II for purposes of the REMIC
               Provisions.
               
               Class B-3 Certificate: Any one of the Class B-3 Certificates,
               executed by the Trustee and authenticated by the Certificate
               Registrar substantially in the form annexed hereto as Exhibit C,
               representing an interest designated as a "regular interest" in
               REMIC II for purposes of the REMIC Provisions.
               
               Class M Certificates: Collectively, the Class M-1, Class M-2 and
               Class M-3 Certificates.
               
               Class M-1 Certificate: Any one of the Class M-1 Certificates,
               executed by the Trustee and authenticated by the Certificate
               Registrar substantially in the form annexed hereto as Exhibit B,
               each such Certificate representing an interest designated as a
               "regular interest" in REMIC II for purposes of the REMIC
               Provisions.
               
               Class M-2 Certificate: Any one of the Class M-2 Certificates,
               executed by the Trustee and authenticated by the Certificate
               Registrar substantially in the form annexed hereto as Exhibit B,
               each such Certificate representing an interest designated as a
               "regular interest" in REMIC II for purposes of the REMIC
               Provisions.
               
               Class M-3 Certificate: Any one of the Class M-3 Certificates,
               executed by the Trustee and authenticated by the Certificate
               Registrar substantially in the form annexed hereto as Exhibit B,
               each such Certificate representing an interest designated as a
               "regular interest" in REMIC II for purposes of the REMIC
               Provisions.
               
               Class Principal Balance: For any Class of REMIC I Regular
               Interests or REMIC II Regular Interests, the applicable initial
               Class Principal Balance therefor set forth in the Preliminary
               Statement hereto, corresponding to the rights of such Class in
               payments of principal due to be passed through to such Class from
               principal payments on the Mortgage Loans or the REMIC I Regular
               Interests, as applicable, as reduced from time to time by (x)
               distributions of principal to such Class and (y) the portion of
               Realized Losses allocated to the Class Principal Balance of such
               Class pursuant to the definition of "Realized Loss" with respect
               to a given Distribution Date and as increased by Subsequent
               Recoveries allocated in respect thereof. For any Distribution
               Date, the reduction of the Class Principal Balance of any REMIC I
               Regular Interests pursuant to the definition of "Realized Loss"
               shall be deemed effective before the determination and
               distribution of principal on such Class pursuant to the
               definition of "REMIC I Distribution Amount" and the reduction of
               the Class Principal Balance of any REMIC II Regular Interests
               pursuant to the definition of "Realized Loss" shall be deemed
               effective after the determination and distribution of principal
               on such Class pursuant to the definition of "REMIC II
               Distribution Amount."
               
               Notwithstanding the foregoing, any amounts distributed in respect
               of principal losses pursuant to paragraph (e)(i) of the
               definition of "REMIC I Distribution Amount" shall not cause a
               reduction in the Class Principal Balances of the REMIC I or REMIC
               II Regular Interests.
               
               Class R Certificate: Any one of the Class R Certificates executed
               by the Trustee and authenticated by the Certificate Registrar
               substantially in the form annexed hereto as Exhibit D and
               evidencing ownership of interests designated as "residual
               interests" in REMIC I and REMIC II for purposes of the REMIC
               Provisions. Component I of the Class R Certificate is designated
               as the sole class of "residual interest" in REMIC I and
               Component II of the Class R Certificate is designated as the sole
               class of "residual interest" in REMIC II.
               
               Class Y Principal Reduction Amounts: For any Distribution Date,
               the amounts by which the Class Principal Balances of the Class Y
               Regular Interests will be reduced on such Distribution Date by
               the allocation of Realized Losses and the distribution of
               principal, determined as described in Appendix 1.
               
               Class Y Regular Interests: The Class Y-1, Class Y-2, Class Y-3
               and Class Y-4 Regular Interests.
               
               Class Y-1 Principal Distribution Amount: For any Distribution
               Date, the sum of (A) the excess, if any, of the Class Y-1
               Principal Reduction Amount for such Distribution Date over the
               principal portion of Realized Losses allocated to the Class Y-1
               Regular Interest on such Distribution Date and (B) an amount
               equal to the lesser of (i) the portion, if any, of the Subsequent
               Recoveries for Group 1 Loans for such Distribution Date not
               included in the Class Z-1 Principal Distribution Amount pursuant
               to clause (B) of the definition thereof and (ii) the amount of
               Realized Losses allocated to the Class Y-1 Regular Interest on
               previous Distribution Dates (the amount in this clause (B)(ii)
               reduced by the amount, if any, calculated pursuant to this clause
               (B) for prior Distribution Dates).
               
               Class Y-1 Regular Interest: The uncertificated undivided
               beneficial interest in REMIC I which constitutes a REMIC I
               Regular Interest and is entitled to distributions as set forth
               herein.
               
               Class Y-2 Principal Distribution Amount: For any Distribution
               Date, the sum of (A) the excess, if any, of the Class Y-2
               Principal Reduction Amount for such Distribution Date over the
               principal portion of Realized Losses allocated to the Class Y-2
               Regular Interest on such Distribution Date and (B) an amount
               equal to the lesser of (i) the portion, if any, of the Subsequent
               Recoveries for the Group 2 Loans for such Distribution Date not
               included in the Class Z-2 Principal Distribution Amount pursuant
               to clause (B) of the definition thereof and (ii) the amount of
               Realized Losses allocated to the Class Y-2 Regular Interest on
               previous Distribution Dates (the amount in this clause (B)(ii)
               reduced by the amount, if any, calculated pursuant to this clause
               (B) for prior Distribution Dates).
               
               Class Y-2 Regular Interest: The uncertificated undivided
               beneficial interest in REMIC I which constitutes a REMIC I
               Regular Interest and is entitled to distributions as set forth
               herein.
               
               Class Y-3 Principal Distribution Amount: For any Distribution
               Date, the sum of (A) the excess, if any, of the Class Y-3
               Principal Reduction Amount for such Distribution Date over the
               principal portion of Realized Losses allocated to the Class Y-3
               Regular Interest on such Distribution Date and (B) an amount
               equal to the lesser of (i) the portion, if any, of the Subsequent
               Recoveries for Group 3 Loans for such Distribution Date not
               included in the Class Z-3 Principal Distribution Amount pursuant
               to clause (B) of the definition thereof and (ii) the amount of
               Realized Losses allocated to the Class Y-3 Regular Interest on
               previous Distribution Dates (the amount in this clause (B)(ii)
               reduced by the amount, if any, calculated pursuant to this clause
               (B) for prior Distribution Dates).
               
               Class Y-3 Regular Interest: The uncertificated undivided
               beneficial interest in REMIC I which constitutes a REMIC I
               Regular Interest and is entitled to distributions as set forth
               herein.
               
               Class Y-4 Principal Distribution Amount: For any Distribution
               Date, the sum of (A) the excess, if any, of the Class Y-4
               Principal Reduction Amount for such Distribution Date over the
               principal portion of Realized Losses allocated to the Class Y-4
               Regular Interest on such Distribution Date and (B) an amount
               equal to the lesser of (i) the portion, if any, of the Subsequent
               Recoveries for Group 4 Loans for such Distribution Date not
               included in the Class Z-4 Principal Distribution Amount pursuant
               to clause (B) of the definition thereof and (ii) the amount of
               Realized Losses allocated to the Class Y-4 Regular Interest on
               previous Distribution Dates (the amount in this clause (B)(ii)
               reduced by the amount, if any, calculated pursuant to this clause
               (B) for prior Distribution Dates).
               
               Class Y-4 Regular Interest: The uncertificated undivided
               beneficial interest in REMIC I which constitutes a REMIC I
               Regular Interest and is entitled to distributions as set forth
               herein.
               
               Class Z Principal Reduction Amounts: For any Distribution Date,
               the amounts by which the Class Principal Balances of the Class Z
               Regular Interests will be reduced on such Distribution Date by
               the allocation of Realized Losses and the distribution of
               principal, which shall be in each case the excess of (A) the sum
               of (x) the excess of the REMIC I Available Distribution Amount
               for the related Group (i.e. the "related Group" for the Class Z-1
               Regular Interest is the Group 1 Loans, the "related Group" for
               the Class Z-2 Regular Interest is the Group 2 Loans, the "related
               Group" for the Class Z-3 Regular Interest is the Group 3 Loans,
               and the "related Group" for the Class Z-4 Regular Interest is the
               Group 4 Loans) over the sum of the amounts thereof distributable
               (i) in respect of interest on such Class Z Regular Interest and
               the related Class Y Regular Interest, (ii) to such Class Z
               Regular Interest and the related Class Y Regular Interest
               pursuant to clause (c)(ii) of the definition of "REMIC I
               Distribution Amount" and (iii) in the case of the Group 1 Loans,
               to the Class R-1 Residual Interest and (y) the amount of Realized
               Losses allocable to principal for the related Group over (B) the
               Class Y Principal Reduction Amount for the related Group.
               
               Class Z Regular Interests: The Class Z-1, Class Z-2, Class Z-3
               and Class Z-4 Regular Interests.
               
               Class Z-1 Principal Distribution Amount: For any Distribution
               Date, the sum of (A) the excess, if any, of the Class Z-1
               Principal Reduction Amount for such Distribution Date over the
               principal portion of Realized Losses allocated to the Class Z-1
               Regular Interest on such Distribution Date and (B) an amount
               equal to the lesser of (i) the Subsequent Recoveries for the
               Group 1 Loans for such Distribution Date and (ii) the amount of
               Realized Losses allocated to the Class Z-1 Regular Interest on
               previous Distribution Dates (the amount in this clause (B)(ii)
               reduced by the amount, if any, calculated pursuant to this clause
               (B) for prior Distribution Dates).
               
               Class Z-1 Regular Interest: The uncertificated undivided
               beneficial interest in REMIC I which constitutes a REMIC I
               Regular Interest and is entitled to distributions as set forth
               herein.
               
               Class Z-2 Principal Distribution Amount: For any Distribution
               Date, the sum of (A) the excess, if any, of the Class Z-2
               Principal Reduction Amount for such Distribution Date over the
               principal portion of Realized Losses allocated to the Class Z-2
               Regular Interest on such Distribution Date and (B) an amount
               equal to the lesser of (i) the Subsequent Recoveries for the
               Group 2 Loans for such Distribution Date and (ii) the amount of
               Realized Losses allocated to the Class Z-2 Regular Interest on
               previous Distribution Dates (the amount in this clause (B)(ii)
               reduced by the amount, if any, calculated pursuant to this clause
               (B) for prior Distribution Dates).
               
               Class Z-2 Regular Interest: The uncertificated undivided
               beneficial interest in REMIC I which constitutes a REMIC I
               Regular Interest and is entitled to distributions as set forth
               herein.
               
               Class Z-3 Principal Distribution Amount: For any Distribution
               Date, the sum of (A) the excess, if any, of the Class Z-3
               Principal Reduction Amount for such Distribution Date over the
               principal portion of Realized Losses allocated to the Class Z-3
               Regular Interest on such Distribution Date and (B) an amount
               equal to the lesser of (i) the Subsequent Recoveries for the
               Group 3 Loans for such Distribution Date and (ii) the amount of
               Realized Losses allocated to the Class Z-3 Regular Interest on
               previous Distribution Dates (the amount in this clause (B)(ii)
               reduced by the amount, if any, calculated pursuant to this clause
               (B) for prior Distribution Dates).
               
               Class Z-3 Regular Interest: The uncertificated undivided
               beneficial interest in REMIC I which constitutes a REMIC I
               Regular Interest and is entitled to distributions as set forth
               herein.
               
               Class Z-4 Principal Distribution Amount: For any Distribution
               Date, the sum of (A) the excess, if any, of the Class Z-4
               Principal Reduction Amount for such Distribution Date over the
               principal portion of Realized Losses allocated to the Class Z-4
               Regular Interest on such Distribution Date and (B) an amount
               equal to the lesser of (i) the Subsequent Recoveries for the
               Group 4 Loans for such Distribution Date and (ii) the amount of
               Realized Losses allocated to the Class Z-4 Regular Interest on
               previous Distribution Dates (the amount in this clause (B)(ii)
               reduced by the amount, if any, calculated pursuant to this clause
               (B) for prior Distribution Dates).
               
               Class Z-4 Regular Interest: The uncertificated undivided
               beneficial interest in REMIC I which constitutes a REMIC I
               Regular Interest and is entitled to distributions as set forth
               herein.
               
               Closing Date: October 27, 2005.
               
               Code: The Internal Revenue Code of 1986, as amended.
               
               Compensating Interest: With respect to any Distribution Date, an
               amount (but not in excess of the Servicing Fee for such
               Distribution Date) equal to Prepayment Interest Shortfalls
               resulting from Principal Prepayments in Full during the period
               from the 16th day through the last day of the prior calendar
               month and resulting from Curtailments during the prior calendar
               month.
               
               Cooperative: A private, cooperative housing corporation which
               owns or leases land and all or part of a building or buildings,
               including apartments, spaces used for commercial purposes and
               common areas therein and whose board of directors authorizes,
               among other things, the sale of Cooperative Stock.
               
               Cooperative Apartment: A dwelling unit in a multi-dwelling
               building owned or leased by a Cooperative, which unit the
               Mortgagor has an exclusive right to occupy pursuant to the terms
               of a proprietary lease or occupancy agreement.
               
               Cooperative Lease: With respect to a Cooperative Loan, the
               proprietary lease or occupancy agreement with respect to the
               Cooperative Apartment occupied by the Mortgagor and relating to
               the related Cooperative Stock, which lease or agreement confers
               an exclusive right to the holder of such Cooperative Stock to
               occupy such apartment.
               
               Cooperative Loans: Any of the Mortgage Loans made in respect of a
               Cooperative Apartment, evidenced by a Mortgage Note and secured
               by (i) a Security Agreement, (ii) the related Cooperative Stock
               Certificate, (iii) an assignment of the Cooperative Lease,
               (iv) financing statements and (v) a stock power (or other similar
               instrument), and ancillary thereto, a recognition agreement
               between the Cooperative and the originator of the Cooperative
               Loan, each of which was transferred and assigned to the Trustee
               pursuant to Section 2.01 and are from time to time held as part
               of the Trust Fund.
               
               Cooperative Stock: With respect to a Cooperative Loan, the single
               outstanding class of stock, partnership interest or other
               ownership instrument in the related Cooperative.
               
               Cooperative Stock Certificate: With respect to a Cooperative
               Loan, the stock certificate or other instrument evidencing the
               related Cooperative Stock.
               
               Corporate Trust Office: The principal office of the Trustee at
               which at any particular time its corporate trust business with
               respect to this Agreement shall be administered, which office at
               the date of the execution of this instrument is located at 1761
               East St. Andrew Place, Santa Ana, California 92705-4934, GMACM
               Mortgage Pass-Through Certificates, Series 2005-AR6. For the
               purpose of registration, transfer and exchange only, the
               Corporate Trust Office shall be DB Services Tennessee,
               648 Grassmere Park Road, Nashville, Tennessee 37211-3658, Attn:
               Transfer Unit or such other office as designated by the Trustee.
               
               Credit Support Depletion Date: The first Distribution Date on
               which the Certificate Principal Balances of the Subordinate
               Certificates have been reduced to zero.
               
               Curtailment: Any Principal Prepayment made by a Mortgagor which
               is not a Principal Prepayment in Full.
               
               Custodial Account: The custodial account or accounts created and
               maintained pursuant to Section 3.07, into which the amounts set
               forth in Section 3.07 shall be deposited directly.
               
               Custodial Agreement: An agreement that may be entered into among
               the Servicer, the Trustee and a Custodian pursuant to which the
               Custodian will hold certain documents relating to the Mortgage
               Loans on behalf of the Trustee.
               
               Custodian: A custodian appointed pursuant to a Custodial
               Agreement.
               
               Cut-off Date: October 1, 2005.
               
               Cut-off Date Principal Balance: As to any Mortgage Loan, the
               unpaid principal balance thereof at the Cut-off Date after giving
               effect to all installments of principal due on or prior thereto,
               whether or not received.
               
               Debt Service Reduction: With respect to any Mortgage Loan, a
               reduction in the scheduled Monthly Payment for such Mortgage Loan
               by a court of competent jurisdiction in a proceeding under the
               Bankruptcy Code, except such a reduction constituting a Deficient
               Valuation or any reduction that results in a permanent
               forgiveness of principal.
               
               Deficient Valuation: With respect to any Mortgage Loan, a
               valuation by a court of competent jurisdiction of the Mortgaged
               Property in an amount less than the then outstanding indebtedness
               under the Mortgage Loan, or any reduction in the amount of
               principal to be paid in connection with any scheduled Monthly
               Payment that constitutes a permanent forgiveness of principal,
               which valuation or reduction results from a proceeding under the
               Bankruptcy Code.
               
               Definitive Certificate: Any Certificate other than a Book-Entry
               Certificate.
               
               Deleted Mortgage Loan: A Mortgage Loan replaced or to be replaced
               with a Qualified Substitute Mortgage Loan.
               
               Delinquent: As used herein, a Mortgage Loan is considered to be:
               "30 to 59 days" or "30 or more days" delinquent when a payment
               due on any scheduled due date remains unpaid as of the close of
               business on the last business day immediately prior to the next
               following monthly scheduled due date; "60 to 89 days" or "60 or
               more days" delinquent when a payment due on any scheduled due
               date remains unpaid as of the close of business on the last
               business day immediately prior to the second following monthly
               scheduled due date; and so on. The determination as to whether a
               Mortgage Loan falls into these categories is made as of the close
               of business on the last business day of each month. For example,
               a Mortgage Loan with a payment due on July 1 that remained unpaid
               as of the close of business on July 31 would then be considered
               to be 30 to 59 days delinquent. Delinquency information as of the
               Cut-off Date is determined and prepared as of the close of
               business on the last business day immediately prior to the
               Cut-off Date.
               
               Depository: The Depository Trust Company, or any successor
               Depository hereafter named. The nominee of the initial Depository
               for purposes of registering those Certificates that are to be
               Book-Entry Certificates is Cede & Co. The Depository shall at all
               times be a "clearing corporation" as defined in
               Section 8-102(a)(5) of the Uniform Commercial Code of the State
               of New York and a "clearing agency" registered pursuant to the
               provisions of Section 17A of the Securities Exchange Act of 1934,
               as amended.
               
               Depository Participant: A broker, dealer, bank or other financial
               institution or other Person for whom from time to time a
               Depository effects book-entry transfers and pledges of securities
               deposited with the Depository.
               
               Determination Date: With respect to any Distribution Date, the
               15th day (or if such 15th day is not a Business Day, the Business
               Day immediately following such 15th day) of the month of the
               related Distribution Date.
               
               Disqualified Organization: Any organization defined as a
               "disqualified organization" under Section 860E(e)(5) of the Code,
               and if not otherwise included, any of the following: (i) the
               United States, any State or political subdivision thereof, any
               possession of the United States, or any agency or instrumentality
               of any of the foregoing (other than an instrumentality which is a
               corporation if all of its activities are subject to tax and,
               except for Freddie Mac, a majority of its board of directors is
               not selected by such governmental unit), (ii) a foreign
               government, any international organization, or any agency or
               instrumentality of any of the foregoing, (iii) any organization
               (other than certain farmers' cooperatives described in
               Section 521 of the Code) which is exempt from the tax imposed by
               Chapter 1 of the Code (including the tax imposed by Section 511
               of the Code on unrelated business taxable income), (iv) rural
               electric and telephone cooperatives described in
               Section 1381(a)(2)(C) of the Code, (v) any "electing large
               partnership," as defined in Section 775(a) of the Code and (vi)
               any other Person so designated by the Trustee based upon an
               Opinion of Counsel that the holding of an Ownership Interest in a
               Class R Certificate by such Person may cause the Trust Fund or
               any Person having an Ownership Interest in any Class of
               Certificates (other than such Person) to incur a liability for
               any federal tax imposed under the Code that would not otherwise
               be imposed but for the Transfer of an Ownership Interest in a
               Class R Certificate to such Person. The terms "United States",
               "State" and "international organization" shall have the meanings
               set forth in Section 7701 of the Code or successor provisions.
               
               Distribution Date: The 19th day of any month beginning in the
               month immediately following the month of the initial issuance of
               the Certificates or, if such 19th day is not a Business Day, the
               Business Day immediately following such 19th day.
               
               Due Date: With respect to any Distribution Date and any Mortgage
               Loan, the day during the related Due Period on which the Monthly
               Payment is due.
               
               Due Period: With respect to each Distribution Date and any
               Mortgage Loan, the period commencing on the second day of the
               month prior to the month in which such Distribution Date occurs
               and ending on the first day of the month in which such
               Distribution Date occurs.
               
               Eligible Account: An account that is any of the following: (i)
               maintained with a federal or state chartered depository
               institution the accounts of which are insured by the FDIC (to the
               limits established by the FDIC) and the short-term debt ratings
               and the long-term deposit ratings of which are rated in one of
               the two highest rating categories by the Rating Agencies, or (ii)
               a trust account or accounts maintained with a federal or state
               chartered depository institution or trust company with trust
               powers acting in its fiduciary capacity subject to regulations
               regarding fiduciary funds on deposit similar to Title 12 of the
               Code of Federal Regulation Section 9.10(b), or (iii) in the case
               of the Payment Account, a trust account or accounts maintained in
               the corporate trust division of the Trustee, or (iv) an account
               or accounts of a depository institution acceptable to each Rating
               Agency (as evidenced in writing by each Rating Agency that use of
               any such account as the Custodial Account or the Payment Account
               will not reduce the rating assigned to any Class of Certificates
               by such Rating Agency below the lower of the then-current rating
               or the rating assigned to such Certificates as of the Closing
               Date by such Rating Agency).
               
               Eligible Funds: On any Distribution Date and with respect to each
               Loan Group, the portion, if any, of the Available Distribution
               Amount for such Loan Group remaining after reduction by the sum
               of (i) the aggregate amount of Accrued Certificate Interest on
               the related Senior Certificates, (ii) the related Senior
               Principal Distribution Amount (determined without regard to
               Section 4.02(a)(ii)(D) hereof), (iii) the aggregate amount of
               Accrued Certificate Interest on the Class M, Class B-1 and
               Class B-2 Certificates to the extent such Accrued Certificate
               Interest is derived from such Loan Group, and (iv) the portion of
               the payment to the Trustee for any servicing transfer expenses
               reimbursable to the Trustees pursuant to Section 7.02(a)
               allocated to such Loan Group, with such allocation being made to
               each Loan Group pro rata based on the Stated Principal Balance of
               the Mortgage Loans in each Loan Group.
               
               Event of Default: As defined in Section 7.01.
               
               Excess Bankruptcy Loss: Any Bankruptcy Loss, or portion thereof,
               which exceeds the then applicable Bankruptcy Amount.
               
               Excess Fraud Loss: Any Fraud Loss, or portion thereof, which
               exceeds the then applicable Fraud Loss Amount.
               
               Excess Special Hazard Loss: Any Special Hazard Loss, or portion
               thereof, that exceeds the then applicable Special Hazard Amount.
               
               Excess Subordinate Principal Amount: With respect to any
               Distribution Date on which the aggregate Certificate Principal
               Balance of the Class of Subordinate Certificates then outstanding
               with the Lowest Priority is to be reduced to zero and on which
               Realized Losses are to be allocated to such class or classes, the
               excess, if any, of (i) the amount that would otherwise be
               distributable in respect of principal on such class or classes of
               Certificates on such Distribution Date over (ii) the excess, if
               any, of the aggregate Certificate Principal Balance of such class
               or classes of Certificates immediately prior to such Distribution
               Date over the aggregate amount of Realized Losses to be allocated
               to such class or classes of Certificates on such Distribution
               Date. The Excess Subordinate Principal Amount will be allocated
               among each Loan Group on a pro rata basis in accordance with the
               amount of Realized Losses attributable to each Loan Group and
               allocated to the Subordinate Certificates on such Distribution
               Date.
               
               Extraordinary Events: Any of the following conditions with
               respect to a Mortgaged Property (or, with respect to a
               Cooperative Loan, the Cooperative Apartment) or Mortgage Loan
               causing or resulting in a loss which causes the liquidation of
               such Mortgage Loan:
               
               (a) losses that are of the type that would be covered by the
               fidelity bond and the errors and omissions insurance policy
               required to be maintained pursuant to Section 3.12(b) but are in
               excess of the coverage maintained thereunder;
               
               (b) nuclear reaction or nuclear radiation or radioactive
               contamination, all whether controlled or uncontrolled, and
               whether such loss be direct or indirect, proximate or remote or
               be in whole or in part caused by, contributed to or aggravated by
               a peril covered by the definition of the term "Special Hazard
               Loss";
               
               (c) hostile or warlike action in time of peace or war, including
               action in hindering, combating or defending against an actual,
               impending or expected attack:
               
               1. by any government or sovereign power, de jure or de facto, or
               by any authority maintaining or using military, naval or air
               forces; or
               
               2. by military, naval or air forces; or
               
               3. by an agent of any such government, power, authority or
               forces;
               
               (d) any weapon of war employing atomic fission or radioactive
               force whether in time of peace or war; or
               
               (e) insurrection, rebellion, revolution, civil war, usurped power
               or action taken by governmental authority in hindering, combating
               or defending against such an occurrence, seizure or destruction
               under quarantine or customs regulations, confiscation by order of
               any government or public authority; or risks of contraband or
               illegal transportation or trade.
               
               Extraordinary Losses: Any loss incurred on a Mortgage Loan caused
               by or resulting from an Extraordinary Event.
               
               Fannie Mae: Federal National Mortgage Association, or Fannie Mae,
               a federally chartered and privately owned corporation organized
               and existing under the Federal National Mortgage Association
               Charter Act, or any successor thereto.
               
               FASIT: A "financial asset securitization investment trust" within
               the meaning of Section 860L of the Code.
               
               FDIC: Federal Deposit Insurance Corporation or any successor
               thereto.
               
               Final Distribution Date: The Distribution Date on which the final
               distribution in respect of the Certificates will be made pursuant
               to Section 9.01, which Final Distribution Date shall in no event
               be later than the end of the 90-day liquidation period described
               in Section 9.02.
               
               Fitch: Fitch Ratings or its successor in interest.
               
               Foreclosure Profits: With respect to any Distribution Date or
               related Determination Date and any Mortgage Loan, the excess, if
               any, of Liquidation Proceeds, Insurance Proceeds and REO Proceeds
               (net of all amounts reimbursable therefrom pursuant to
               Section 3.10(a)(ii)) in respect of each Mortgage Loan or REO
               Property for which a Cash Liquidation or REO Disposition occurred
               in the related Prepayment Period over the sum of the unpaid
               principal balance of such Mortgage Loan or REO Property
               (determined, in the case of an REO Disposition, in accordance
               with Section 3.14) plus accrued and unpaid interest at the
               Mortgage Rate on such unpaid principal balance from the Due Date
               to which interest was last paid by the Mortgagor to the first day
               of the month following the month in which such Cash Liquidation
               or REO Disposition occurred.
               
               Fraud Loss Amount: As of any date of determination after the
               Cut-off Date, an amount equal to: (X) prior to the first
               anniversary of the Cut-off Date an amount equal to 3.00% of the
               aggregate outstanding principal balance of all of the Mortgage
               Loans as of the Cut-off Date minus the aggregate amount of Fraud
               Losses allocated solely to one or more specific Classes of
               Certificates in accordance with Section 4.05 since the Cut-off
               Date up to such date of determination, (Y) from the second to the
               third anniversary of the Cut-off Date, an amount equal to (1) the
               lesser of (a) the Fraud Loss Amount as of the most recent
               anniversary of the Cut-off Date and (b) 2.00% of the aggregate
               outstanding principal balance of all of the Mortgage Loans as of
               the most recent anniversary of the Cut-off Date minus (2) the
               aggregate amount of Fraud Losses allocated solely to one or more
               specific Classes of Certificates in accordance with Section 4.05
               since the most recent anniversary of the Cut-off Date up to such
               date of determination and (Z) from the third to the fifth
               anniversary of the Cut-off Date, an amount equal to (1) the
               lesser of (a) the Fraud Loss Amount as of the most recent
               anniversary of the Cut-off Date and (b) 1.00% of the aggregate
               outstanding principal balance of all of the Mortgage Loans as of
               the most recent anniversary of the Cut-off Date minus (2) the
               aggregate amount of Fraud Losses allocated solely to one or more
               specific Classes of Certificates in accordance with Section 4.05
               since the most recent anniversary of the Cut-off Date up to such
               date of determination. On and after the fifth anniversary of the
               Cut-off Date, the Fraud Loss Amount shall be zero.
               
               The Fraud Loss Amount may be further reduced by the Servicer
               (including accelerating the manner in which such coverage is
               reduced) provided that prior to any such reduction, the Servicer
               shall (i) obtain written confirmation from each Rating Agency
               that such reduction shall not reduce the rating assigned to any
               Class of Certificates by such Rating Agency below the lower of
               the then-current rating or the rating assigned to such
               Certificates as of the Closing Date by such Rating Agency and
               (ii) provide a copy of such written confirmation to the Trustee.
               
               Fraud Losses: Losses on Mortgage Loans as to which there was
               fraud in the origination of such Mortgage Loan.
               
               Freddie Mac: Federal Home Loan Mortgage Corporation, or Freddie
               Mac, a corporate instrumentality of the United States created and
               existing under Title III of the Emergency Home Finance Act of
               1970, as amended, or any successor thereto.
               
               GMACM: GMAC Mortgage Corporation, a Pennsylvania corporation, in
               its capacity as seller of the Mortgage Loans to the Company, and
               any successor thereto.
               
               Group 1 Loans: The Mortgage Loans designated in Exhibit E-1.
               
               Group 1 Net WAC Rate: With respect to any Distribution Date, a
               per annum rate equal to the weighted average of the Net Mortgage
               Rates (or, if applicable, the Modified Net Mortgage Rates) on the
               Group 1 Loans using the Net Mortgage Rates in effect for the
               Monthly Payments due on such Mortgage Loans during the related
               Due Period, weighted on the basis of the respective Stated
               Principal Balances thereof immediately prior to such Distribution
               Date.
               
               Group 1 Senior Percentage: With respect to any Distribution Date,
               the lesser of (x) 100% and (y) a fraction, expressed as a
               percentage, the numerator of which is the aggregate Certificate
               Principal Balance of the Class 1-A Certificates and Class R
               Certificates immediately prior to such Distribution Date and the
               denominator of which is the aggregate Stated Principal Balance of
               all of the Group 1 Loans (or related REO Properties) immediately
               prior to such Distribution Date; provided, however, that on any
               Distribution Date on which the aggregate Certificate Principal
               Balance of the Class 2-A, Class 3-A and Class 4-A Certificates
               has been reduced to zero, the Group 1 Senior Percentage will
               equal the lesser of (x) the aggregate Certificate Principal
               Balance of the Class 1-A Certificates and Class R Certificates
               immediately prior to that Distribution Date divided by the
               aggregate Stated Principal Balance of all of the Mortgage Loans
               in all four Loan Groups immediately prior to that Distribution
               Date and (y) 100%.
               
               Group 1 Senior Principal Distribution Amount: With respect to any
               Distribution Date, the lesser of (a) the balance of the Available
               Distribution Amount for Loan Group 1 remaining after the
               distribution of all amounts required to be distributed therefrom
               pursuant to Section 4.02(a)(i)(I), and (b) the sum of the amounts
               required to be distributed therefrom to the holders of the Class
               1-A Certificates and Class R Certificates on such Distribution
               Date pursuant to Section 4.02(a)(ii) hereof.
               
               Group 2 Loans: The Mortgage Loans designated in Exhibit E-2.
               
               Group 2 Net WAC Rate: With respect to any Distribution Date, a
               per annum rate equal to the weighted average of the Net Mortgage
               Rates (or, if applicable, the Modified Net Mortgage Rates) on the
               Group 2 Loans using the Net Mortgage Rates in effect for the
               Monthly Payments due on such Mortgage Loans during the related
               Due Period, weighted on the basis of the respective Stated
               Principal Balances thereof immediately prior to such Distribution
               Date.
               
               Group 2 Senior Percentage: With respect to any Distribution Date,
               the lesser of (x) 100% and (y) a fraction, expressed as a
               percentage, the numerator of which is the aggregate Certificate
               Principal Balance of the Class 2-A Certificates immediately prior
               to such Distribution Date and the denominator of which is the
               aggregate Stated Principal Balance of all of the Group 2 Loans
               (or related REO Properties) immediately prior to such
               Distribution Date; provided, however, that on any Distribution
               Date on which the aggregate Certificate Principal Balance of the
               Class 1-A, Class 3-A and Class 4-A Certificates has been reduced
               to zero, the Group 2 Senior Percentage will equal the lesser of
               (x) the Certificate Principal Balance of the Class 2-A
               Certificates immediately prior to that Distribution Date divided
               by the aggregate Stated Principal Balance of all of the Mortgage
               Loans in all four Loan Groups immediately prior to that
               Distribution Date and (y) 100%.
               
               Group 2 Senior Principal Distribution Amount: With respect to any
               Distribution Date, the lesser of (a) the balance of the Available
               Distribution Amount for Loan Group 2 remaining after the
               distribution of all amounts required to be distributed therefrom
               pursuant to Section 4.02(a)(i)(II), and (b) the sum of the
               amounts required to be distributed therefrom to the holders of
               the Class 2-A Certificates on such Distribution Date pursuant to
               Section 4.02(a)(ii) hereof.
               
               Group 3 Loans: The Mortgage Loans designated in Exhibit E-3.
               
               Group 3 Net WAC Rate: With respect to any Distribution Date, a
               per annum rate equal to the weighted average of the Net Mortgage
               Rates (or, if applicable, the Modified Net Mortgage Rates) on the
               Group 3 Loans using the Net Mortgage Rates in effect for the
               Monthly Payments due on such Mortgage Loans during the related
               Due Period, weighted on the basis of the respective Stated
               Principal Balances thereof immediately prior to such Distribution
               Date.
               
               Group 3 Senior Percentage: With respect to any Distribution Date,
               the lesser of (x) 100% and (y) a fraction, expressed as a
               percentage, the numerator of which is the aggregate Certificate
               Principal Balance of the Class 3-A Certificates immediately prior
               to such Distribution Date and the denominator of which is the
               aggregate Stated Principal Balance of all of the Group 3 Loans
               (or related REO Properties) immediately prior to such
               Distribution Date; provided, however, that on any Distribution
               Date on which the aggregate Certificate Principal Balance of the
               Class 1-A, Class 2-A and Class 4-A Certificates has been reduced
               to zero, the Group 2 Senior Percentage will equal the lesser of
               (x) the Certificate Principal Balance of the Class 3-A
               Certificates immediately prior to that Distribution Date divided
               by the aggregate Stated Principal Balance of all of the Mortgage
               Loans in all four Loan Groups immediately prior to that
               Distribution Date and (y) 100%.
               
               Group 3 Senior Principal Distribution Amount: With respect to any
               Distribution Date, the lesser of (a) the balance of the Available
               Distribution Amount for Loan Group 3 remaining after the
               distribution of all amounts required to be distributed therefrom
               pursuant to Section 4.02(a)(i)(III), and (b) the sum of the
               amounts required to be distributed therefrom to the holders of
               the Class 3-A Certificates on such Distribution Date pursuant to
               Section 4.02(a)(ii) hereof.
               
               Group 4 Loans: The Mortgage Loans designated in Exhibit E-4.
               
               Group 4 Net WAC Rate: With respect to any Distribution Date, a
               per annum rate equal to the weighted average of the Net Mortgage
               Rates (or, if applicable, the Modified Net Mortgage Rates) on the
               Group 4 Loans using the Net Mortgage Rates in effect for the
               Monthly Payments due on such Mortgage Loans during the related
               Due Period, weighted on the basis of the respective Stated
               Principal Balances thereof immediately prior to such Distribution
               Date.
               
               Group 4 Senior Percentage: With respect to any Distribution Date,
               the lesser of (x) 100% and (y) a fraction, expressed as a
               percentage, the numerator of which is the aggregate Certificate
               Principal Balance of the Class 4-A Certificates immediately prior
               to such Distribution Date and the denominator of which is the
               aggregate Stated Principal Balance of all of the Group 4 Loans
               (or related REO Properties) immediately prior to such
               Distribution Date; provided, however, that on any Distribution
               Date on which the aggregate Certificate Principal Balance of the
               Class 1-A, Class 2-A and Class 3-A Certificates has been reduced
               to zero, the Group 4 Senior Percentage will equal the lesser of
               (x) the Certificate Principal Balance of the Class 4-A
               Certificates immediately prior to that Distribution Date divided
               by the aggregate Stated Principal Balance of all of the Mortgage
               Loans in all four Loan Groups immediately prior to that
               Distribution Date and (y) 100%.
               
               Group 4 Senior Principal Distribution Amount: With respect to any
               Distribution Date, the lesser of (a) the balance of the Available
               Distribution Amount for Loan Group 4 remaining after the
               distribution of all amounts required to be distributed therefrom
               pursuant to Section 4.02(a)(i)(IV), and (b) the sum of the
               amounts required to be distributed therefrom to the holders of
               the Class 4-A Certificates on such Distribution Date pursuant to
               Section 4.02(a)(ii) hereof.
               
               Highest Priority: As of any date of determination, the Class of
               Subordinate Certificates then outstanding with the earliest
               priority for payments pursuant to Section 4.02(a), in the
               following order: Class M-1, Class M-2, Class M-3, Class B-1,
               Class B-2 and Class B-3 Certificates.
               
               Independent: When used with respect to any specified Person,
               means such a Person who (i) is in fact independent of the
               Company, the Servicer and the Trustee, or any Affiliate thereof,
               (ii) does not have any direct financial interest or any material
               indirect financial interest in the Company, the Servicer or the
               Trustee or in an Affiliate thereof, and (iii) is not connected
               with the Company, the Servicer or the Trustee as an officer,
               employee, promoter, underwriter, trustee, partner, director or
               person performing similar functions.
               
               Index: With respect to any Mortgage Loan and as to any Adjustment
               Date therefor, the related index as stated in the related
               Mortgage Note.
               
               Indirect Depository Participant: An institution that is not a
               Depository Participant but clears through or maintains a
               custodial relationship with Participants and has access to the
               Depository's clearing system.
               
               Initial Certificate Principal Balance: With respect to each
               Class of Certificates, the Certificate Principal Balance of such
               Class of Certificates as of the Cut-off Date, as set forth in the
               Preliminary Statement hereto.
               
               Initial Subordinate Class Percentage: With respect to each
               Class of Subordinate Certificates, an amount which is equal to
               the initial aggregate Certificate Principal Balance of such
               Class of Subordinate Certificates divided by the aggregate Stated
               Principal Balance of all the Mortgage Loans as of the Cut-off
               Date as follows:
               
               Class M-1: 1.65% Class B-1: 0.50%
               Class M-2: 1.05% Class B-2: 0.35%
               Class M-3: 0.70% Class B-3: 0.20%
               
               Insurance Proceeds: Proceeds paid in respect of the Mortgage
               Loans pursuant to any Primary Insurance Policy or any other
               related insurance policy covering a Mortgage Loan, to the extent
               such proceeds are payable to the mortgagee under the Mortgage,
               any Subservicer, the Servicer or the Trustee and are not applied
               to the restoration of the related Mortgaged Property (or, with
               respect to a Cooperative Loan, the related Cooperative Apartment)
               or released to the Mortgagor in accordance with the procedures
               that the Servicer would follow in servicing mortgage loans held
               for its own account.
               
               Insurer: Any named insurer under any Primary Insurance Policy or
               any successor thereto or the named insurer in any replacement
               policy.
               
               Interest Accrual Period: With respect to any Class of
               Certificates and any Distribution Date, the calendar month
               preceding the month in which such Distribution Date occurs.
               
               Issuer Exemption: As defined in Section 5.02(e)(ii).
               
               Junior Certificateholder: The Holder of not less than 95% of the
               Percentage Interests of the Junior Class of Certificates.
               
               Junior Class of Certificates: The Class of Subordinate
               Certificates outstanding as of the date of the repurchase of a
               Mortgage Loan pursuant to Section 4.07 herein that has the Lowest
               Priority.
               
               Late Collections: With respect to any Mortgage Loan, all amounts
               received during any Due Period, whether as late payments of
               Monthly Payments or as Insurance Proceeds, Liquidation Proceeds
               or otherwise, which represent late payments or collections of
               Monthly Payments due but delinquent for a previous Due Period and
               not previously recovered.
               
               Liquidation Proceeds: Amounts (other than Insurance Proceeds)
               received by the Servicer in connection with the taking of an
               entire Mortgaged Property by exercise of the power of eminent
               domain or condemnation or in connection with the liquidation of a
               defaulted Mortgage Loan through trustee's sale, foreclosure sale
               or otherwise, other than REO Proceeds.
               
               Loan Group: Loan Group 1, Loan Group 2, Loan Group 3 or Loan
               Group 4.
               
               Loan Group 1: The group of Mortgage Loans comprised of the
               Group 1 Loans.
               
               Loan Group 2: The group of Mortgage Loans comprised of the
               Group 2 Loans.
               
               Loan Group 3: The group of Mortgage Loans comprised of the
               Group 3 Loans.
               
               Loan Group 4: The group of Mortgage Loans comprised of the
               Group 4 Loans.
               
               Loan-to-Value Ratio: As of any date, the fraction, expressed as a
               percentage, the numerator of which is the current principal
               balance of the related Mortgage Loan at the date of determination
               and the denominator of which is the Appraised Value of the
               related Mortgaged Property.
               
               Lower Priority: As of any date of determination and any Class of
               Subordinate Certificates, any other Class of Subordinate
               Certificates then outstanding with a later priority for payments
               pursuant to Section 4.02(a).
               
               Lowest Priority: As of any date of determination, the Class of
               Subordinate Certificates then outstanding with the latest
               priority for payments pursuant to Section 4.02(a), in the
               following order: Class B-3, Class B-2, Class B-1, Class M-3,
               Class M-2 and Class M-1 Certificates.
               
               Maturity Date: With respect to each Class of Certificates, the
               Distribution Date occurring in November 2035.
               
               Maximum Mortgage Rate: With respect to each Mortgage Loan, the
               per annum rate indicated on the Mortgage Loan Schedule as the
               maximum mortgage rate, which rate is the maximum interest rate
               that may be applicable to such Mortgage Loan at any time during
               the life of such Mortgage Loan.
               
               MERS: Mortgage Electronic Registration Systems, Inc., a
               corporation organized and existing under the laws of the State of
               Delaware, or any successor thereto.
               
               MERS® System: The system of recording transfers of Mortgages
               electronically maintained by MERS.
               
               MIN: The Mortgage Identification Number for Mortgage Loans
               registered with MERS on the MERS® System.
               
               Minimum Mortgage Rate: With respect to each Mortgage Loan, a per
               annum rate equal to the greater of (i) the Note Margin and (ii)
               the rate indicated on the Mortgage Loan Schedule as the minimum
               mortgage rate, which rate may be applicable to such Mortgage Loan
               at any time during the life of such Mortgage Loan.
               
               Modified Mortgage Loan: Any Mortgage Loan that has been the
               subject of a Servicing Modification.
               
               Modified Net Mortgage Rate: As to any Mortgage Loan that is the
               subject of a Servicing Modification, the Net Mortgage Rate minus
               the rate per annum by which the Mortgage Rate on such Mortgage
               Loan was reduced.
               
               MOM Loan: With respect to any Mortgage Loan, MERS acting as the
               mortgagee of such Mortgage Loan, solely as nominee for the
               originator of such Mortgage Loan and its successors and assigns,
               at the origination thereof.
               
               Monthly Payment: With respect to any Mortgage Loan (including any
               REO Property) and any Due Date, the payment of principal and
               interest due thereon in accordance with the amortization schedule
               at the time applicable thereto (after adjustment, if any, for
               Curtailments and for Deficient Valuations occurring prior to such
               Due Date but before any adjustment to such amortization schedule
               by reason of any bankruptcy, other than a Deficient Valuation, or
               similar proceeding or any moratorium or similar waiver or grace
               period and before any Servicing Modification that constitutes a
               reduction of the interest rate on such Mortgage Loan).
               
               Mortgage: With respect to each Mortgage Note related to a
               Mortgage Loan which is not a Cooperative Loan, the mortgage, deed
               of trust or other comparable instrument creating a first lien on
               an estate in fee simple or leasehold interest in real property
               securing a Mortgage Note.
               
               Mortgage File: (I) with respect to each Mortgage Loan (other than
               a Cooperative Loan):
        
        v.     The original Mortgage Note, endorsed without recourse in blank,
               or in the name of the Trustee as trustee, and signed by an
               authorized officer (which endorsement shall contain either an
               original signature or a facsimile signature of an authorized
               officer of GMACM, and if in the form of an allonge, the allonge
               shall be stapled to the Mortgage Note), with all intervening
               endorsements showing a complete chain of title from the
               originator to GMACM. If the Mortgage Loan was acquired by the
               endorser in a merger, the endorsement must be by "____________,
               successor by merger to [name of predecessor]". If the Mortgage
               Loan was acquired or originated by the endorser while doing
               business under another name, the endorsement must be by
               "____________ formerly known as [previous name]";
        vi.    The original Mortgage, noting the presence of the MIN of the
               Mortgage Loan, if the Mortgage is registered on the MERS® System,
               and language indicating that the Mortgage Loan is a MOM Loan if
               the Mortgage Loan is a MOM Loan, with evidence of recording
               indicated thereon or a copy of the Mortgage certified by the
               public recording office in which such Mortgage has been recorded;
        vii.   The original of any guarantee executed in connection with the
               Mortgage Note, if applicable;
        viii.  Any rider or the original of any modification agreement executed
               in connection with the related Mortgage Note or Mortgage, with
               evidence of recording if required by applicable law;
        ix.    Unless the Mortgage Loan is registered on the MERS® System, an
               original Assignment or Assignments of the Mortgage (which may be
               included in a blanket assignment or assignments) from GMACM to
               "Deutsche Bank National Trust Company, as Trustee under that
               certain Pooling and Servicing Agreement dated as of October 27,
               2005, for GMACM Mortgage Pass-Through Certificates,
               Series 2005-AR6" c/o the Servicer at an address specified by the
               Servicer, and signed by an authorized officer, which assignment
               shall be in form and substance acceptable for recording. If the
               Mortgage Loan was acquired by the assignor in a merger, the
               assignment must be by " , successor by merger to [name of
               predecessor]". If the Mortgage Loan was acquired or originated by
               the assignor while doing business under another name, the
               assignment must be by "_________ formerly known as [previous
               name]";
        x.     Originals of all intervening assignments of mortgage, which
               together with the Mortgage shows a complete chain of title from
               the originator to GMACM (or to MERS, if the Mortgage Loan is
               registered on the MERS® System, and which notes the presence of a
               MIN), with evidence of recording thereon, or a copy of the
               assignment certified by the applicable recording office in which
               such assignment has been recorded;
        xi.    The original mortgagee policy of title insurance, including
               riders and endorsements thereto, or if the policy has not yet
               been issued, (i) a written commitment or interim binder for title
               issued by the title insurance or escrow company dated as of the
               date the Mortgage Loan was funded, with a statement by the title
               insurance company or closing attorney that the priority of the
               lien of the related Mortgage during the period between the date
               of the funding of the related Mortgage Loan and the date of the
               related title policy (which title policy shall be dated the date
               of recording of the related Mortgage) is insured, or (ii) a
               preliminary title report issued by a title insurer in
               anticipation of issuing a title insurance policy which evidences
               existing liens and gives a preliminary opinion as to the absence
               of any encumbrance on title to the Mortgaged Property, except
               liens to be removed on or before purchase by the Mortgagor or
               which constitute customary exceptions acceptable to lenders
               generally; or other evidence of title insurance acceptable to
               Fannie Mae or Freddie Mac, in accordance with the Fannie Mae
               Seller/Servicer Guide or Freddie Mac Seller/Servicer Guide,
               respectively;
        xii.   A certified true copy of any power of attorney, if applicable;
               and
        xiii.  Originals of any security agreement, chattel mortgage or the
               equivalent executed in connection with the Mortgage, if any.
        
        xiv.   and (II) with respect to each Cooperative Loan:
        
        xv.    The original Mortgage Note, endorsed without recourse to the
               order of the Trustee and showing an unbroken chain of
               endorsements from the originator thereof to GMACM;
        xvi.   A counterpart of the Cooperative Lease and the Assignment of
               Proprietary Lease to the originator of the Cooperative Loan with
               intervening assignments showing an unbroken chain of title from
               such originator to the Trustee;
        xvii.  The related Cooperative Stock Certificate, representing the
               related Cooperative Stock pledged with respect to such
               Cooperative Loan, together with an undated stock power (or other
               similar instrument) executed in blank;
        xviii. The original recognition agreement by the Cooperative of the
               interests of the mortgagee with respect to the related
               Cooperative Loan;
        xix.   The Security Agreement;
        xx.    Copies of the original UCC financing statement, and any
               continuation statements, filed by the originator of such
               Cooperative Loan as secured party, each with evidence of
               recording thereof, evidencing the interest of the originator
               under the Security Agreement and the Assignment of Proprietary
               Lease;
        xxi.   Copies of the filed UCC assignments or amendments of the security
               interest referenced in clause (vi) above showing an unbroken
               chain of title from the originator to the Trustee, each with
               evidence of recording thereof, evidencing the interest of the
               originator under the Security Agreement and the Assignment of
               Proprietary Lease;
        xxii.  An executed assignment of the interest of the originator in the
               Security Agreement, Assignment of Proprietary Lease and the
               recognition agreement referenced in clause (iv) above, showing an
               unbroken chain of title from the originator to the Trustee;
        xxiii. The original of each modification, assumption agreement or
               preferred loan agreement, if any, relating to such Cooperative
               Loan; and
        xxiv.  A duly completed UCC financing statement showing GMACM as debtor,
               the Company as secured party and the Trustee as assignee and a
               duly completed UCC financing statement showing the Company as
               debtor and the Trustee as secured party, each in a form
               sufficient for filing, evidencing the interest of such debtors in
               the Cooperative Loans.
        
        It is understood that the Mortgage File (other than the Mortgage Note)
        may be retained in microfilm, microfiche, optical storage or magnetic
        media in lieu of hard copy; provided, that with respect to any Mortgage
        Loan not registered on the MERS® System, the original Assignments
        required by (I)(v) above shall be retained in the Mortgage File.
        
        Mortgage Loan Schedule: The list or lists of the Mortgage Loans attached
        hereto as Exhibit E-1 (with respect to the Group 1 Loans), Exhibit E-2
        (with respect to the Group 2 Loans), Exhibit E-3 (with respect to the
        Group 3 Loans) and Exhibit E-4 (with respect to the Group 4 Loans), each
        as amended from time to time to reflect the addition of Qualified
        Substitute Mortgage Loans, which list or lists shall set forth the
        following information as to each Mortgage Loan in the related Loan
        Group:
    
    1.  loan number;
    2.  state code;
    3.  zip code;
    4.  the Loan-to-Value Ratio;
    5.  the original principal balance and date of the Mortgage Note;
    6.  the first Due Date;
    7.  the type of Mortgaged Property;
    8.  the scheduled monthly payment in effect as of the Cut-off Date;
    9.  the principal balance as of the Cut-off Date;
    10. the Mortgage Rate as of the Cut-off Date;
    11. the occupancy status;
    12. the purpose of the Mortgage Loan;
    13. the paid-through date of the Mortgage Loan;
    14. the Maximum Mortgage Rate;
    15. the Minimum Mortgage Rate;
    16. the Note Margin;
    17. the documentation type; and
    18. the code "Y" under the column "BUYDOWN", indicating that the Mortgage
        Loan is a Buydown Mortgage Loan, if applicable.
    
    19. Such schedule may consist of multiple reports that collectively set
        forth all of the information required.
        
        Mortgage Loans: Such of the mortgage loans transferred and assigned to
        the Trustee pursuant to Section 2.01 as from time to time are held or
        deemed to be held as a part of the Trust Fund, the Mortgage Loans
        originally so held being identified in the initial Mortgage Loan
        Schedule, and Qualified Substitute Mortgage Loans held or deemed held as
        part of the Trust Fund including, without limitation, (i) with respect
        to each Cooperative Loan, the related Mortgage Note, Security Agreement,
        Assignment of Proprietary Lease, Cooperative Stock Certificate,
        Cooperative Lease and Mortgage File and all rights appertaining thereto,
        and (ii) with respect to each Mortgage Loan other than a Cooperative
        Loan, each related Mortgage Note, Mortgage and Mortgage File and all
        rights appertaining thereto.
        
        Mortgage Note: The originally executed note or other evidence of
        indebtedness evidencing the indebtedness of a Mortgagor under a Mortgage
        Loan, together with any modification thereto.
        
        Mortgage Pool: The pool of mortgage loans including in all of the Loan
        Groups consisting of the Mortgage Loans.
        
        Mortgage Rate: As to any Mortgage Loan, the interest rate borne by the
        related Mortgage Note, or any modification thereto other than a
        Servicing Modification.
        
        Mortgaged Property: The underlying real property securing a Mortgage
        Loan or, with respect to a Cooperative Loan, the related Cooperative
        Lease and Cooperative Stock.
        
        Mortgagor: The obligor on a Mortgage Note.
        
        Net Mortgage Rate: As to each Mortgage Loan, the related Mortgage Rate
        minus the Servicing Fee Rate.
        
        Non-Primary Residence Loans: The Mortgage Loans designated as secured by
        second or vacation residences, or by non-owner occupied residences, on
        the Mortgage Loan Schedule.
        
        Non-United States Person: Any Person other than a United States Person.
        
        Nonrecoverable Advance: Any Advance previously made or proposed to be
        made by the Servicer in respect of a Mortgage Loan (other than a Deleted
        Mortgage Loan) which, in the good faith judgment of the Servicer, will
        not, or, in the case of a proposed Advance, would not, be ultimately
        recoverable by the Servicer from related Late Collections, Insurance
        Proceeds, Liquidation Proceeds, REO Proceeds or amounts reimbursable to
        the Servicer pursuant to Section 4.02(a) hereof. The determination by
        the Servicer that it has made a Nonrecoverable Advance or that any
        proposed Advance would constitute a Nonrecoverable Advance, shall be
        evidenced by an Officer's Certificate delivered to the Company and the
        Trustee promptly following such determination.
        
        Nonsubserviced Mortgage Loan: Any Mortgage Loan that, at the time of
        reference thereto, is not subject to a Subservicing Agreement.
        
        Note Margin: With respect to each Mortgage Loan, the fixed percentage
        set forth in the related Mortgage Note and indicated on the Mortgage
        Loan Schedule as the note margin, which percentage is added to the Index
        on each Adjustment Date to determine (subject to rounding in accordance
        with the related Mortgage Note, the Periodic Cap, the Maximum Mortgage
        Rate and the Minimum Mortgage Rate) the interest rate to be borne by
        such Mortgage Loan until the next Adjustment Date.
        
        Officer's Certificate: A certificate signed by the Chairman of the
        Board, the President or a Vice President or Assistant Vice President, or
        a Director or Managing Director, and, if necessary, by the Treasurer,
        the Secretary, or one of the Assistant Treasurer or Assistant
        Secretaries of the Company or the Servicer, as the case may be, and
        delivered to the Trustee, as required by this Agreement.
        
        Opinion of Counsel: A written opinion of counsel acceptable to the
        Trustee and the Servicer, who may be counsel for the Company or the
        Servicer, provided that any opinion of counsel (i) referred to in the
        definition of "Disqualified Organization" or (ii) relating to the
        qualification of any REMIC or compliance with the REMIC Provisions must,
        unless otherwise specified, be an opinion of Independent counsel.
        
        Outstanding Mortgage Loan: As to any Due Date, a Mortgage Loan
        (including an REO Property) which was not the subject of a Principal
        Prepayment in Full, Cash Liquidation or REO Disposition and which was
        not purchased, deleted or substituted for prior to such Due Date
        pursuant to Section 2.02, 2.04 or 4.07.
        
        Overcollateralized Group: Any of the Group 1 Loans, the Group 2 Loans,
        Group 3 Loans or Group 4 Loans, if on any Distribution Date such Loan
        Group is not an Undercollateralized Group.
        
        Ownership Interest: As to any Certificate, any ownership or security
        interest in such Certificate, including any interest in such Certificate
        as the Holder thereof and any other interest therein, whether direct or
        indirect, legal or beneficial, as owner or as pledgee.
        
        Pass-Through Rate: With respect to the Class 1-A Certificates and the
        Class R Certificates and any Distribution Date, the Group 1 Net WAC
        Rate. With respect to the Class 2-A Certificates and any Distribution
        Date, the Group 2 Net WAC Rate. With respect to the Class 3-A
        Certificates and any Distribution Date, the Group 3 Net WAC Rate. With
        respect to the Class 4-A Certificates and any Distribution Date, the
        Group 4 Net WAC Rate. With respect to each class of Subordinate
        Certificates and any Distribution Date, the weighted average of the
        Group 1 Net WAC Rate, Group 2 Net WAC Rate, Group 3 Net WAC Rate and
        Group 4 Net WAC Rate, weighted on the basis of the related Subordinate
        Component.
        
        Paying Agent: The Trustee or any successor Paying Agent appointed by the
        Trustee.
        
        Payment Account: The separate and segregated account or accounts created
        and maintained pursuant to Section 4.01, which shall be entitled
        "Deutsche Bank National Trust Company, as trustee, in trust for the
        registered holders of Residential Asset Mortgage Products, Inc., GMACM
        Mortgage Pass-Through Certificates, Series 2005-AR6" and which must be
        an Eligible Account.
        
        Payment Account Deposit Date: With respect to any Distribution Date, the
        Business Day prior thereto.
        
        Percentage Interest: With respect to any Certificate (other than a
        Class R Certificate), the undivided percentage ownership interest in the
        related Class evidenced by such Certificate, which percentage ownership
        interest shall be equal to the Initial Certificate Principal Balance
        thereof divided by the aggregate Initial Certificate Principal Balance
        of all the Certificates of the same Class. With respect to a Class R
        Certificate, the interest in distributions to be made with respect to
        such Class evidenced thereby, expressed as a percentage, as stated on
        the face of each such Certificate.
        
        Periodic Cap: With respect to each Mortgage Loan, the periodic rate cap
        that limits the increase or the decrease of the related Mortgage Rate on
        any Adjustment Date pursuant to the terms of the related Mortgage Note.
        
        Permitted Investments: One or more of the following:
        
        (i) obligations of or guaranteed as to timely payment of principal and
        interest by the United States or any agency or instrumentality thereof
        when such obligations are backed by the full faith and credit of the
        United States;
        
        (ii) repurchase agreements on obligations specified in clause (i)
        maturing not more than one month from the date of acquisition thereof,
        provided that the unsecured short-term debt obligations of the party
        agreeing to repurchase such obligations are at the time rated by each
        Rating Agency in its highest short-term rating available;
        
        (iii) federal funds, certificates of deposit, demand deposits, time
        deposits and bankers' acceptances (which shall each have an original
        maturity of not more than 90 days and, in the case of bankers'
        acceptances, shall in no event have an original maturity of more than
        365 days or a remaining maturity of more than 30 days) denominated in
        United States dollars of any U.S. depository institution or trust
        company incorporated under the laws of the United States or any state
        thereof or of any domestic branch of a foreign depository institution or
        trust company; provided, that the short-term debt obligations of such
        depository institution or trust company (or, if the only Rating Agency
        is Standard & Poor's, in the case of the principal depository
        institution in a depository institution holding company, debt
        obligations of the depository institution holding company) at the date
        of acquisition thereof have been rated by each Rating Agency in its
        highest short-term rating available; and provided further that, if the
        only Rating Agency is Standard & Poor's and if the depository or trust
        company is a principal subsidiary of a bank holding company and the debt
        obligations of such subsidiary are not separately rated, the applicable
        rating shall be that of the bank holding company; and, provided further
        that, if the original maturity of such short-term debt obligations of a
        domestic branch of a foreign depository institution or trust company
        shall exceed 30 days, the short-term rating of such institution shall be
        A-1+ in the case of Standard & Poor's if Standard & Poor's is the Rating
        Agency;
        
        (iv) commercial paper and demand notes (having original maturities of
        not more than 365 days) of any corporation incorporated under the laws
        of the United States or any state thereof which on the date of
        acquisition has been rated by each Rating Agency in its highest
        short-term rating available; provided that such commercial paper shall
        have a remaining maturity of not more than 30 days;
        
        (v) any mutual fund, money market fund, common trust fund or other
        pooled investment vehicle, the assets of which are limited to
        instruments that otherwise would constitute Permitted Investments
        hereunder and have been rated by each Rating Agency in its highest
        short-term rating available, including any such fund that is managed by
        the Trustee or any affiliate of the Trustee or for which the Trustee or
        any of its affiliates acts as an adviser; and
        
        (vi) other obligations or securities that are acceptable to each Rating
        Agency as a Permitted Investment hereunder and will not reduce the
        rating assigned to any Class of Certificates by such Rating Agency below
        the lower of the then-current rating or the rating assigned to such
        Certificates as of the Closing Date by such Rating Agency, as evidenced
        in writing;
        
        provided, however, no instrument shall be a Permitted Investment if it
        represents, either (1) the right to receive only interest payments with
        respect to the underlying debt instrument or (2) the right to receive
        both principal and interest payments derived from obligations underlying
        such instrument and the principal and interest payments with respect to
        such instrument provide a yield to maturity greater than 120% of the
        yield to maturity at par of such underlying obligations. References
        herein to the highest rating available on unsecured long-term rating
        category available shall mean AAA in the case of each Rating Agency, and
        references herein to the highest short-term rating category available
        shall mean A-1+ in the case of each Rating Agency.
        
        Permitted Transferee: Any Transferee of a Class R Certificate, other
        than a Disqualified Organization or Non-United States Person.
        
        Person: Any individual, corporation, limited liability company,
        partnership, joint venture, association, joint-stock company, trust,
        unincorporated organization or government or any agency or political
        subdivision thereof.
        
        Pool Stated Principal Balance: With respect to any Distribution Date,
        the aggregate of the Stated Principal Balances of the Mortgage Loans.
        
        Prepayment Assumption: The prepayment assumption of 20% of the
        prepayment speed assumption, used for determining the accrual of
        original issue discount and market discount and premium on the
        Certificates for federal income tax purposes.
        
        Prepayment Distribution Percentage: With respect to any Distribution
        Date, each Loan Group and each Class of Subordinate Certificates, under
        the applicable circumstances set forth below, the respective percentages
        set forth below:
        
        (i) For any Distribution Date on which any Class of Subordinate
        Certificates are outstanding:
        
        (a) in the case of the Class of Subordinate Certificates then
        outstanding with the Highest Priority and each other Class of
        Subordinate Certificates for which the related Prepayment Distribution
        Trigger has been satisfied, a fraction, expressed as a percentage, the
        numerator of which is the Certificate Principal Balance of such
        Class immediately prior to such date and the denominator of which is the
        sum of the Certificate Principal Balances immediately prior to such date
        of (1) the Class of Subordinate Certificates then outstanding with the
        Highest Priority and (2) all other Classes of Subordinate Certificates
        for which the respective Prepayment Distribution Triggers have been
        satisfied; and
        
        (b) in the case of each other Class of Subordinate Certificates for
        which the Prepayment Distribution Triggers have not been satisfied, 0%;
        and
        
        (ii) Notwithstanding the foregoing, if the application of the foregoing
        percentages on any Distribution Date as provided in Section 4.02
        (determined without regard to the proviso to the definition of
        "Subordinate Principal Distribution Amount") would result in a
        distribution in respect of principal of any Class or Classes of
        Subordinate Certificates in an amount greater than the remaining
        Certificate Principal Balance thereof (any such class, a "Maturing
        Class"), then: (a) the Prepayment Distribution Percentage of each
        Maturing Class shall be reduced to a level that, when applied as
        described above, would exactly reduce the Certificate Principal Balance
        of such Class to zero; (b) the Prepayment Distribution Percentage of
        each other Class of Subordinate Certificates (any such Class, a
        "Non-Maturing Class") shall be recalculated in accordance with the
        provisions in paragraph (ii) above, as if the Certificate Principal
        Balance of each Maturing Class had been reduced to zero (such percentage
        as recalculated, the "Recalculated Percentage"); (c) the total amount of
        the reductions in the Prepayment Distribution Percentages of the
        Maturing Class or Classes pursuant to clause (a) of this sentence,
        expressed as an aggregate percentage, shall be allocated among the
        Non-Maturing Classes in proportion to their respective Recalculated
        Percentages (the portion of such aggregate reduction so allocated to any
        Non-Maturing Class, the "Adjustment Percentage"); and (d) for purposes
        of such Distribution Date, the Prepayment Distribution Percentage of
        each Non-Maturing Class shall be equal to the sum of (1) the Prepayment
        Distribution Percentage thereof, calculated in accordance with the
        provisions in paragraph (ii) above as if the Certificate Principal
        Balance of each Maturing Class had not been reduced to zero, plus (2)
        the related Adjustment Percentage.
        
        Prepayment Distribution Trigger: With respect to any Distribution Date
        and any Class of Subordinate Certificates (other than the Class M-1
        Certificates), a test that shall be satisfied if the fraction (expressed
        as a percentage) equal to the sum of the Certificate Principal Balances
        of such Class and each Class of Subordinate Certificates with a Lower
        Priority than such Class immediately prior to such Distribution Date
        divided by the aggregate Stated Principal Balance of all of the Mortgage
        Loans (or related REO Properties) immediately prior to such Distribution
        Date is greater than or equal to the sum of the related Initial
        Subordinate Class Percentages of such Classes of Subordinate
        Certificates.
        
        Prepayment Interest Shortfall: With respect to any Distribution Date and
        any Mortgage Loan (other than a Mortgage Loan relating to an REO
        Property) that was the subject of (a) a Principal Prepayment in Full
        during the related Prepayment Period, an amount equal to the excess of
        one month's interest at the Net Mortgage Rate (or Modified Net Mortgage
        Rate in the case of a Modified Mortgage Loan) on the Stated Principal
        Balance of such Mortgage Loan over the amount of interest (adjusted to
        the Net Mortgage Rate (or Modified Net Mortgage Rate in the case of a
        Modified Mortgage Loan)) paid by the Mortgagor during such Prepayment
        Period to the date of such Principal Prepayment in Full or (b) a
        Curtailment during the preceding calendar month, an amount equal to one
        month's interest at the Net Mortgage Rate (or Modified Net Mortgage Rate
        in the case of a Modified Mortgage Loan) on the amount of such
        Curtailment.
        
        Prepayment Period: With respect to any Distribution Date and Principal
        Prepayment in Full, the period commencing of the 16th day of the month
        prior to that Distribution Date and ending on the 15th day of the month
        in which the Distribution Date occurs.
        
        Primary Insurance Policy: The policy, if any, of primary mortgage
        guaranty insurance related to a Mortgage Loan.
        
        Principal Prepayment: Any payment of principal or other recovery on a
        Mortgage Loan, including a recovery that takes the form of Liquidation
        Proceeds or Insurance Proceeds, which is received in advance of its
        scheduled Due Date and is not accompanied by an amount as to interest
        representing scheduled interest on such payment due on any date or dates
        in any month or months subsequent to the month of prepayment.
        
        Principal Prepayment in Full: Any Principal Prepayment made by a
        Mortgagor of the entire principal balance of a Mortgage Loan.
        
        Purchase Agreement: The Mortgage Loan Purchase Agreement, dated as of
        the Closing Date, between the Seller and the Company, as purchaser, and
        all amendments thereof and supplements thereto.
        
        Purchase Price: With respect to any Mortgage Loan (or REO Property)
        required to be or otherwise purchased on any date pursuant to
        Section 2.01, 2.02, 2.04, 3.13 or 4.07, an amount equal to the sum of
        (i) 100% of the Stated Principal Balance thereof as of such date, plus
        the principal portion of any related unreimbursed Advances and (ii)
        unpaid accrued interest at the Mortgage Rate (or Modified Net Mortgage
        Rate plus the rate per annum at which the Servicing Fee is calculated in
        the case of a Modified Mortgage Loan) (or at the Net Mortgage Rate (or
        Modified Net Mortgage Rate in the case of a Modified Mortgage Loan) in
        the case of a purchase made by the Servicer) on the Stated Principal
        Balance thereof to the Due Date in the Due Period related to the
        Distribution Date occurring in the month following the month of purchase
        from the Due Date to which interest was last paid by the Mortgagor and
        (iii) in connection with any Mortgage Loan required to be repurchased
        pursuant to Section 7.03 of the Purchase Agreement, any costs and
        damages incurred by the Trust Fund with respect to such Mortgage Loan in
        connection with a breach of Section 7.02 (h) of the Purchase Agreement.
        
        Qualified Substitute Mortgage Loan: A Mortgage Loan substituted by the
        Seller for a Deleted Mortgage Loan which must, on the date of such
        substitution, as confirmed in an Officer's Certificate delivered to the
        Trustee, with a copy to the Custodian,
        
        i.    have an outstanding principal balance, after deduction of the
              principal portion of the monthly payment due in the month of
              substitution (or in the case of a substitution of more than one
              Mortgage Loan for a Deleted Mortgage Loan, an aggregate
              outstanding principal balance, after such deduction), not in
              excess of the Stated Principal Balance of the Deleted Mortgage
              Loan (the amount of any shortfall to be deposited by the Seller in
              the Custodial Account in the month of substitution);
        ii.   have a Mortgage Rate and a Net Mortgage Rate no lower than and not
              more than 1% per annum higher than the Mortgage Rate and Net
              Mortgage Rate, respectively, of the Deleted Mortgage Loan as of
              the date of substitution;
        iii.  have a Loan-to-Value Ratio at the time of substitution no higher
              than that of the Deleted Mortgage Loan at the time of
              substitution;
        iv.   have a remaining term to stated maturity not greater than (and not
              more than one year less than) that of the Deleted Mortgage Loan;
        v.    have a Mortgage Rate that adjusts with the same frequency and
              based upon the same Index as that of the Deleted Mortgage Loan;
        vi.   have a Note Margin not less than that of the Deleted Mortgage
              Loan;
        vii.  have a Periodic Rate Cap that is equal to that of the Deleted
              Mortgage Loan;
        viii. have a next Adjustment Date no later than that of the Deleted
              Mortgage Loan; and
        ix.   comply with each representation and warranty made by the Seller
              set forth in Section 7.02 of the Purchase Agreement.
        
        x.    Rating Agency: Moody's and Standard & Poor's. If any agency or a
              successor is no longer in existence, "Rating Agency" shall be such
              statistical credit rating agency, or other comparable Person,
              designated by the Company, notice of which designation shall be
              given to the Trustee and the Servicer.
              
              Realized Loss: With respect to each Mortgage Loan (or REO
              Property):
              
              (a) as to which a Cash Liquidation or REO Disposition has
              occurred, an amount (not less than zero) equal to (i) the Stated
              Principal Balance of the Mortgage Loan (or REO Property) as of the
              date of Cash Liquidation or REO Disposition, plus (ii) interest
              (and REO Imputed Interest, if any) at the Net Mortgage Rate from
              the Due Date as to which interest was last paid or advanced to
              Certificateholders up to the Due Date in the Due Period related to
              the Distribution Date on which such Realized Loss will be
              allocated pursuant to Section 4.05 on the Stated Principal Balance
              of such Mortgage Loan (or REO Property) outstanding during each
              Due Period that such interest was not paid or advanced, minus
              (iii) the proceeds, if any, received during the month in which
              such Cash Liquidation (or REO Disposition) occurred, to the extent
              applied as recoveries of interest at the Net Mortgage Rate and to
              principal of the Mortgage Loan, net of the portion thereof
              reimbursable to the Servicer or any Subservicer with respect to
              related Advances or expenses as to which the Servicer or
              Subservicer is entitled to reimbursement thereunder but which have
              not been previously reimbursed,
              
              (b) which is the subject of a Servicing Modification, (i) the
              amount by which the interest portion of a Monthly Payment or the
              principal balance of such Mortgage Loan was reduced, and (ii) any
              such amount with respect to a Monthly Payment that was or would
              have been due in the month immediately following the month in
              which a Principal Prepayment or the Purchase Price of such
              Mortgage Loan is received or is deemed to have been received,
              
              (c) which has become the subject of a Deficient Valuation, the
              difference between the principal balance of the Mortgage Loan
              outstanding immediately prior to such Deficient Valuation and the
              principal balance of the Mortgage Loan as reduced by the Deficient
              Valuation, or
              
              (d) which has become the object of a Debt Service Reduction, the
              amount of such Debt Service Reduction.
              
              Notwithstanding the above, neither a Deficient Valuation nor a
              Debt Service Reduction shall be deemed a Realized Loss hereunder
              so long as the Servicer has notified the Trustee in writing that
              the Servicer is diligently pursuing any remedies that may exist in
              connection with the representations and warranties made regarding
              the related Mortgage Loan and either (A) the related Mortgage Loan
              is not in default with regard to payments due thereunder or (B)
              delinquent payments of principal and interest under the related
              Mortgage Loan and any premiums on any applicable primary hazard
              insurance policy and any related escrow payments in respect of
              such Mortgage Loan are being advanced on a current basis by the
              Servicer or a Subservicer, in either case without giving effect to
              any Debt Service Reduction.
              
              Realized Losses on the Mortgage Loans shall be allocated to the
              REMIC I Regular Interests as follows: (1) The interest portion of
              Realized Losses on the Group 1 Loans, if any, shall be allocated
              between the Class Y-1 and Class Z-1 Regular Interests pro rata
              according to the amount of interest accrued but unpaid thereon, in
              reduction thereof; (2) the interest portion of Realized Losses on
              the Group 2 Loans, if any, shall be allocated between the
              Class Y-2 and Class Z-2 Regular Interests pro rata according to
              the amount of interest accrued but unpaid thereon, in reduction
              thereof; (3) the interest portion of Realized Losses on the
              Group 3 Loans, if any, shall be allocated between the Class Y-3
              and Class Z-3 Regular Interests pro rata according to the amount
              of interest accrued but unpaid thereon, in reduction thereof; and
              (4) the interest portion of Realized Losses on the Group 4 Loans,
              if any, shall be allocated between the Class Y-4 and Class Z-4
              Regular Interests pro rata according to the amount of interest
              accrued but unpaid thereon, in reduction thereof. Any interest
              portion of such Realized Losses in excess of the amount allocated
              pursuant to the preceding sentence shall be treated as a principal
              portion of Realized Losses not attributable to any specific
              Mortgage Loan in such Group and allocated pursuant to the
              succeeding sentences. The principal portion of Realized Losses
              with respect to the Mortgage Loans shall be allocated to the
              REMIC I Regular Interests as follows: (1) the principal portion of
              Realized Losses on the Group 1 Loans shall be allocated, first, to
              the Class Y-1 Regular Interest to the extent of the Class Y-1
              Principal Reduction Amount in reduction of the Class Principal
              Balance of such Regular Interest and, second, the remainder, if
              any, of such principal portion of such Realized Losses shall be
              allocated to the Class Z-1 Regular Interest in reduction of the
              Class Principal Balance thereof; (2) the principal portion of
              Realized Losses on the Group 2 Loans shall be allocated, first, to
              the Class Y-2 Regular Interest to the extent of the Class Y-2
              Principal Reduction Amount in reduction of the Class Principal
              Balance of such Regular Interest and, second, the remainder, if
              any, of such principal portion of such Realized Losses shall be
              allocated to the Class Z-2 Regular Interest in reduction of the
              Class Principal Balance thereof; (3) the principal portion of
              Realized Losses on the Group 3 Loans shall be allocated, first, to
              the Class Y-3 Regular Interest to the extent of the Class Y-3
              Principal Reduction Amount in reduction of the Class Principal
              Balance of such Regular Interest and, second, the remainder, if
              any, of such principal portion of such Realized Losses shall be
              allocated to the Class Z-3 Regular Interest in reduction of the
              Class Principal Balance thereof; and (4) the principal portion of
              Realized Losses on the Group 4 Loans shall be allocated, first, to
              the Class Y-4 Regular Interest to the extent of the Class Y-4
              Principal Reduction Amount in reduction of the Class Principal
              Balance of such Regular Interest and, second, the remainder, if
              any, of such principal portion of such Realized Losses shall be
              allocated to the Class Z-4 Regular Interest in reduction of the
              Class Principal Balance thereof. For any Distribution Date,
              reductions in the Class Principal Balances of the Class Y and
              Class Z Regular Interest pursuant to this definition of Realized
              Loss shall be determined, and shall be deemed to occur, prior to
              any reductions of such Class Principal Balances by distributions
              on such Distribution Date.
              
              Record Date: With respect to each Class of Certificates and any
              Distribution Date, the last day of the related Interest Accrual
              Period.
              
              Regular Certificate: Any of the Certificates other than a Class R
              Certificate.
              
              Relief Act: The Servicemembers Civil Relief Act, or similar
              legislation or regulations as in effect from time to time.
              
              Relief Act Shortfalls: Shortfalls in interest payable by a
              Mortgagor that is not collectible from the Mortgagor pursuant to
              the Relief Act.
              
              REMIC: A "real estate mortgage investment conduit" within the
              meaning of Section 860D of the Code. As used herein, the term "the
              REMIC" or "the REMICs" shall mean one or more of the REMICs
              created under this Agreement.
              
              REMIC Administrator: The Trustee; provided that if the REMIC
              Administrator is found by a court of competent jurisdiction to no
              longer be able to fulfill its obligations as REMIC Administrator
              under this Agreement the Servicer or Trustee acting as Servicer
              shall appoint a successor REMIC Administrator, subject to
              assumption of the REMIC Administrator obligations under this
              Agreement.
              
              REMIC I: The segregated pool of assets, with respect to which a
              REMIC election is made pursuant to this Agreement, consisting of:
              
              (a) the Mortgage Loans and the related Mortgage Files and
              collateral securing such Mortgage Loans,
              
              (b) all payments on and collections in respect of the Mortgage
              Loans due after the Cut-off Date as shall be on deposit in the
              Custodial Account or in the Payment Account and identified as
              belonging to the Trust Fund,
              
              (c) property that secured a Mortgage Loan and that has been
              acquired for the benefit of the Certificateholders by foreclosure
              or deed in lieu of foreclosure,
              
              (d) the hazard insurance policies and Primary Insurance Policies,
              if any, and
              
              (e) all proceeds of clauses (a) through (d) above.
              
              REMIC I Available Distribution Amount: For each Group for any
              Distribution Date, the sum of the following amounts with respect
              to the Mortgage Loans in such Group:
              
              (1) the total amount of all cash received by or on behalf of the
              Servicer with respect to such Mortgage Loans by the Determination
              Date for such Distribution Date and not previously distributed,
              including Monthly Advances made by Servicer, Liquidation Proceeds
              and scheduled amounts of distributions from Buydown Funds
              respecting Buydown Loans, if any, except:
              
              (a) all scheduled payments of principal and interest collected but
              due subsequent to such Distribution Date;
              
              (b) all Curtailments received after the Due Period;
              
              (c) all Principal Prepayments in Full received after the
              Prepayment Period immediately preceding such Distribution Date
              (together with any interest payment received with such Principal
              Prepayments in Full to the extent that it represents the payment
              of interest accrued on the Mortgage Loans for the period
              subsequent to the Prepayment Period);
              
              (d) Insurance Proceeds, Liquidation Proceeds and Subsequent
              Recoveries received on such Mortgage Loans after the Due Period;
              
              (e) all amounts in the Payment Account which are due and
              reimbursable to a Servicer or the Servicer pursuant to the terms
              of this Agreement;
              
              (f) the Servicing Fee payable on such Distribution Date with
              respect to such Mortgage Loan; and
              
              (g) Foreclosure Profits;
              
              (2) the sum, to the extent not previously distributed, of the
              following amounts, to the extent advanced or received, as
              applicable, by the Servicer:
              
              (a) any Advance made by the Servicer to the Trustee with respect
              to such Distribution Date relating to such Mortgage Loans; and
              
              (b) Compensating Interest; and
              
              (3) the total amount of any cash received during the Due Period by
              the Trustee or the Servicer in respect of the Purchase Price under
              Section 2.02, Section 2.04 and Section 4.07.
              
              REMIC I Distribution Amount: For any Distribution Date, the
              REMIC I Available Distribution Amount shall be distributed to the
              REMIC I Regular Interests and the Class R-1 Residual Interest in
              the following amounts and priority:
              
              (a) To the extent of the REMIC I Available Distribution Amount for
              Group 1:
              
              (i) first, to Class Y-1 and Class Z-1 Regular Interests and
              Component I of the Class R Certificates, concurrently, the
              interest distribution amounts for such Classes remaining unpaid
              from previous Distribution Dates, pro rata according to their
              respective shares of such unpaid amounts;
              
              (ii) second, to the Class Y-1 and Class Z-1 Regular Interests and
              Component I of the Class R Certificates, concurrently, the
              interest distribution amounts for such Classes for the current
              Distribution Date, pro rata according to their respective Interest
              Distribution Amounts;
              
              (iii) third, to Component I of the Class R Certificates, until the
              Class Principal Balance thereof has been reduced to zero; and
              
              (iv) fourth, to the Class Y-1 and Class Z-1 Regular Interests, the
              Class Y-1 Principal Distribution Amount and the Class Z-1
              Principal Distribution Amount, respectively.
              
              (b) To the extent of the REMIC I Available Distribution Amount for
              Group 2:
              
              (i) first, to the Class Y-2 and Class Z-2 Regular Interests,
              concurrently, the interest distribution amounts for such Classes
              remaining unpaid from previous Distribution Dates, pro rata
              according to their respective shares of such unpaid amounts;
              
              (ii) second, to the Class Y-2 and Class Z-2 Regular Interests,
              concurrently, the interest distribution amounts for such Classes
              for the current Distribution Date, pro rata according to their
              respective Interest Distribution Amounts; and
              
              (iii) third, to the Class Y-2 and Class Z-2 Regular Interests, the
              Class Y-2 Principal Distribution Amount and the Class Z-2
              Principal Distribution Amount, respectively.
              
              (c) To the extent of the REMIC I Available Distribution Amount for
              Group 3:
              
              (i) first, to the Class Y-3 and Class Z-3 Regular Interests,
              concurrently, the interest distribution amounts for such Classes
              remaining unpaid from previous Distribution Dates, pro rata
              according to their respective shares of such unpaid amounts;
              
              (ii) second, to the Class Y-3 and Class Z-3 Regular Interests,
              concurrently, the interest distribution amounts for such Classes
              for the current Distribution Date, pro rata according to their
              respective Interest Distribution Amounts; and
              
              (iii) third, to the Class Y-3 and Class Z-3 Regular Interests, the
              Class Y-3 Principal Distribution Amount and the Class Z-3
              Principal Distribution Amount, respectively.
              
              (d) To the extent of the REMIC I Available Distribution Amount for
              Group 4:
              
              (i) first, to the Class Y-4 and Class Z-4 Regular Interests,
              concurrently, the interest distribution amounts for such Classes
              remaining unpaid from previous Distribution Dates, pro rata
              according to their respective shares of such unpaid amounts;
              
              (ii) second, to the Class Y-4 and Class Z-4 Regular Interests,
              concurrently, the interest distribution amounts for such Classes
              for the current Distribution Date, pro rata according to their
              respective Interest Distribution Amounts; and
              
              (iii) third, to the Class Y-4 and Class Z-4 Regular Interests, the
              Class Y-4 Principal Distribution Amount and the Class Z-4
              Principal Distribution Amount, respectively.
              
              (e) To the extent of the REMIC I Available Distribution Amounts
              for Group 1, Group 2, Group 3 and Group 4 for such Distribution
              Date remaining after payment of the amounts pursuant to paragraphs
              (a), (b), (c) and (d) of this definition of "REMIC I Distribution
              Amount":
              
              (i) first, to each Class of Class Y and Class Z Regular Interests,
              pro rata according to the amount of unreimbursed Realized Losses
              allocable to principal previously allocated to each such Class;
              provided, however, that any amounts distributed pursuant to this
              paragraph (e)(i) of this definition of "REMIC I Distribution
              Amount" shall not cause a reduction in the Class Principal
              Balances of any of the Class Y and Class Z Regular Interests; and
              
              (ii) second, to the Component I of the Class R Certificates, the
              Residual Distribution Amount for Component I of the Class R
              Certificates for such Distribution Date.
              
              REMIC I Interest: The REMIC I Regular Interests and Component I of
              the Class R Certificates.
              
              REMIC I Regular Interest: Any of the ten separate non-certificated
              beneficial ownership interests in REMIC I issued hereunder and
              designated as a "regular interest" in REMIC I. Each REMIC I
              Regular Interest shall accrue interest at rate specified for such
              REMIC I Interest in the Preliminary Statement in effect from time
              to time, and shall be entitled to distributions of principal,
              subject to the terms and conditions hereof, in an aggregate amount
              equal to its initial Uncertificated Balance as set forth in the
              Preliminary Statement hereto. The designations for the respective
              REMIC I Regular Interests are set forth in the Preliminary
              Statement hereto.
              
              REMIC II: The segregated pool of assets consisting of all of the
              REMIC I Regular Interests, with respect to which a separate REMIC
              election is to be made.
              
              REMIC II Certificate: Any Certificate, other than a Class R
              Certificate.
              
              REMIC II Regular Interest: Any of the twenty certificated
              beneficial ownership interests in REMIC II issued hereunder, and,
              hereby, designated as a "regular interest" in REMIC II, as
              follows: Class 1-A-1, Class 1-A-2, Class 2-A-1, Class 2-A-2, Class
               3-A-1, Class 3-A-2, Class 4-A-1, Class 4-A-2, Class M-1,
              Class M-2, Class M-3, Class B-1, Class B-2 and Class B-3
              Certificates.
              
              REMIC Provisions: Provisions of the federal income tax law
              relating to real estate mortgage investment conduits, which appear
              at Sections 860A through 860G of Subchapter M of Chapter 1 of the
              Code, and related provisions, and temporary and final regulations
              (or, to the extent not inconsistent with such temporary or final
              regulations, proposed regulations) and published rulings, notices
              and announcements promulgated thereunder, as the foregoing may be
              in effect from time to time.
              
              Remittance Report: A report that includes the information set
              forth in Exhibit L hereto.
              
              REO Acquisition: The acquisition by the Servicer on behalf of the
              Trustee for the benefit of the Certificateholders of any REO
              Property pursuant to Section 3.14.
              
              REO Disposition: As to any REO Property, a determination by the
              Servicer that it has received all Insurance Proceeds, Liquidation
              Proceeds, REO Proceeds and other payments and recoveries
              (including proceeds of a final sale) which the Servicer expects to
              be finally recoverable from the sale or other disposition of the
              REO Property.
              
              REO Imputed Interest: As to any REO Property, for any period, an
              amount equivalent to interest (at the Net Mortgage Rate that would
              have been applicable to the related Mortgage Loan had it been
              outstanding) on the unpaid principal balance of the Mortgage Loan
              as of the date of acquisition thereof for such period.
              
              REO Proceeds: Proceeds, net of expenses, received in respect of
              any REO Property (including, without limitation, proceeds from the
              rental of the related Mortgaged Property or, with respect to a
              Cooperative Loan, the related Cooperative Apartment) which
              proceeds are required to be deposited into the Custodial Account
              only upon the related REO Disposition.
              
              REO Property: A Mortgaged Property acquired by the Servicer
              through foreclosure or deed in lieu of foreclosure in connection
              with a defaulted Mortgage Loan.
              
              Request for Release: A request for release, the forms of which are
              attached as Exhibit F hereto, or an electronic request in a form
              acceptable to the Custodian.
              
              Required Insurance Policy: With respect to any Mortgage Loan, any
              insurance policy which is required to be maintained from time to
              time under this Agreement or the related Subservicing Agreement in
              respect of such Mortgage Loan.
              
              Responsible Officer: When used with respect to the Trustee, any
              officer of the Corporate Trust Office of the Trustee, including
              any managing director, director, any vice president, any assistant
              vice president, any assistant secretary, any associate, or any
              other officer of the Trustee customarily performing functions
              similar to those performed by any of the above designated officers
              to whom, with respect to a particular matter, such matter is
              referred and having direct responsibility for the administration
              of this Agreement.
              
              Scheduled Final Distribution Date: The Distribution Date occurring
              in November 2035.
              
              Security Agreement: With respect to a Cooperative Loan, the
              agreement creating a security interest in favor of the originator
              in the related Cooperative Stock.
              
              Seller: GMACM.
              
              Senior Accelerated Distribution Percentage: With respect to any
              Distribution Date occurring on or prior to the 84th Distribution
              Date and any Loan Group, 100%. With respect to any Distribution
              Date thereafter and any Loan Group, as follows:
              
              (i) for any Distribution Date after the 84th Distribution Date but
              on or prior to the 96th Distribution Date, the Senior Percentage
              for such Loan Group for such Distribution Date plus 70% of the
              Subordinate Percentage for such Loan Group for such Distribution
              Date;
              
              (ii) for any Distribution Date after the 96th Distribution Date
              but on or prior to the 108th Distribution Date, the Senior
              Percentage for such Loan Group for such Distribution Date plus 60%
              of the Subordinate Percentage for such Loan Group for such
              Distribution Date;
              
              (iii) for any Distribution Date after the 108th Distribution Date
              but on or prior to the 120th Distribution Date, the Senior
              Percentage for such Loan Group for such Distribution Date plus 40%
              of the Subordinate Percentage for such Loan Group for such
              Distribution Date;
              
              (iv) for any Distribution Date after the 120th Distribution Date
              but on or prior to the 132nd Distribution Date, the Senior
              Percentage for such Loan Group for such Distribution Date plus 20%
              of the Subordinate Percentage for such Loan Group for such
              Distribution Date; and
              
              (v) for any Distribution Date thereafter, the Senior Percentage
              for such Distribution Date;
              
              provided, however,
              
              (i) that any scheduled reduction to the Senior Accelerated
              Distribution Percentage for any Loan Group described above shall
              occur as of any Distribution Date only if:
              
              (a) the outstanding principal balance of the Mortgage Loans
              delinquent 60 days or more (including Mortgage Loans which are in
              foreclosure, have been foreclosed or otherwise liquidated, or with
              respect to which the Mortgagor is in bankruptcy and any REO
              Property) averaged over the last six months, as a percentage of
              the aggregate outstanding Certificate Principal Balance of the
              Subordinate Certificates, is less than or equal to 50%; and
              
              (b) Realized Losses on the Mortgage Loans to date for such
              Distribution Date if occurring during the eighth, ninth, tenth,
              eleventh or twelfth year (or any year thereafter) after the
              Closing Date do not exceed 30%, 35%, 40%, 45% or 50%,
              respectively, of the sum of the Initial Certificate Principal
              Balances of the Subordinate Certificates; and
              
              (ii) that for any Distribution Date occurring on or after the 84th
              Distribution Date on which the Senior Percentage for a Loan
              Group exceeds the initial Senior Percentage for such Loan Group,
              the Senior Accelerated Distribution Percentage for such Loan
              Group and Distribution Date shall equal 100%.
              
              Notwithstanding the foregoing, if on any Distribution Date the Two
              Times Test is satisfied, the Senior Accelerated Distribution
              Percentage for each Loan Group shall equal (a) on or prior to the
              36th Distribution Date, the related Senior Percentage for such
              Distribution Date plus 50% of the related Subordinate Percentage
              for such Distribution Date and (b) after the 36th Distribution
              Date, the related Senior Percentage for such Distribution Date.
              
              Upon the reduction of the Certificate Principal Balances of the
              related Senior Certificates to zero, the related Senior
              Accelerated Distribution Percentage shall thereafter be 0%.
              
              Senior Certificate: Any one of the Class A or Class R
              Certificates, executed by the Trustee and authenticated by the
              Certificate Registrar substantially in the form annexed hereto as
              Exhibit A and Exhibit D respectively.
              
              Senior Percentage: The Group 1 Senior Percentage, Group 2 Senior
              Percentage, Group 3 Senior Percentage or Group 4 Senior
              Percentage, as applicable.
              
              Senior Principal Distribution Amount: The Group I Senior Principal
              Distribution Amount, the Group II Senior Principal Distribution
              Amount, the Group III Senior Principal Distribution Amount or the
              Group IV Senior Principal Distribution Amount, as applicable.
              
              Servicing Accounts: The account or accounts created and maintained
              pursuant to Section 3.08.
              
              Servicing Advances: All customary, reasonable and necessary "out
              of pocket" costs and expenses incurred in connection with a
              default, delinquency or other unanticipated event by the Servicer
              in the performance of its servicing obligations, including, but
              not limited to, the cost of (i) the preservation, restoration and
              protection of a Mortgaged Property or, with respect to a
              Cooperative Loan, the related Cooperative Apartment, (ii) any
              enforcement or judicial proceedings, including foreclosures,
              including any expenses incurred in relation to any such
              proceedings that result from the Mortgage Loan being registered on
              the MERS System, (iii) the management and liquidation of any REO
              Property and (iv) compliance with the obligations under Sections
              3.01, 3.08, 3.12(a) and 3.14, including, if the Servicer or any
              Affiliate of the Servicer provides services such as appraisals and
              brokerage services that are customarily provided by Persons other
              than servicers of mortgage loans, reasonable compensation for such
              services.
              
              Servicing Fee: With respect to any Mortgage Loan and Distribution
              Date, the fee payable monthly to the Servicer in respect of
              servicing compensation that accrues at the Servicing Fee Rate.
              
              Servicing Fee Rate: 0.250% per annum.
              
              Servicing Modification: Any reduction of the interest rate on or
              the outstanding principal balance of a Mortgage Loan that is in
              default, or for which, in the judgment of the Servicer, default is
              reasonably foreseeable, pursuant to a modification of such
              Mortgage Loan in accordance with Section 3.07(a).
              
              Servicing Officer: Any officer of the Servicer involved in, or
              responsible for, the administration and servicing of the Mortgage
              Loans whose name and specimen signature appear on a list of
              servicing officers furnished to the Trustee by the Servicer, as
              such list may from time to time be amended.
              
              Special Hazard Amount: As of any Distribution Date, an amount
              equal to $5,919,880.39 minus the sum of (i) the aggregate amount
              of Special Hazard Losses allocated solely to one or more specific
              Classes of Certificates in accordance with Section 4.05 and (ii)
              the Adjustment Amount (as defined below) as most recently
              calculated. For each anniversary of the Cut-off Date, the
              Adjustment Amount shall be equal to the amount, if any, by which
              the amount calculated in accordance with the preceding sentence
              (without giving effect to the deduction of the Adjustment Amount
              for such anniversary) exceeds the greater of (A) the greatest of
              (i) twice the outstanding principal balance of the Mortgage Loan
              in the Trust Fund which has the largest outstanding principal
              balance on the Distribution Date immediately preceding such
              anniversary, (ii) the product of 1.00% multiplied by the
              outstanding principal balance of all Mortgage Loans on the
              Distribution Date immediately preceding such anniversary and (iii)
              the aggregate outstanding principal balance (as of the immediately
              preceding Distribution Date) of the Mortgage Loans in any single
              five-digit California zip code area with the largest amount of
              Mortgage Loans by aggregate principal balance as of such
              anniversary and (B) the greater of (A) the product of the Special
              Hazard Percentage for such anniversary multiplied by the
              outstanding principal balance of all the Mortgage Loans on the
              Distribution Date immediately preceding such anniversary and (B)
              twice the outstanding principal balance of the Mortgage Loan in
              the Trust Fund which has the largest outstanding principal balance
              on the Distribution Date immediately preceding such anniversary.
              
              The Special Hazard Amount may be further reduced by the Servicer
              (including accelerating the manner in which coverage is reduced)
              provided that prior to any such reduction, the Servicer shall
              (i) obtain written confirmation from each Rating Agency that such
              reduction shall not reduce the rating assigned to any Class of
              Certificates by such Rating Agency below the lower of the
              then-current rating or the rating assigned to such Certificates as
              of the Closing Date by such Rating Agency and (ii) provide a copy
              of such written confirmation to the Trustee.
              
              Special Hazard Loss: Any Realized Loss not in excess of the cost
              of the lesser of repair or replacement of a Mortgaged Property
              (or, with respect to a Cooperative Loan, the related Cooperative
              Apartment) suffered by such Mortgaged Property (or Cooperative
              Apartment) on account of direct physical loss, exclusive of (i)
              any loss of a type covered by a hazard policy or a flood insurance
              policy required to be maintained in respect of such Mortgaged
              Property pursuant to Section 3.12(a), except to the extent of the
              portion of such loss not covered as a result of any coinsurance
              provision and (ii) any Extraordinary Loss.
              
              Special Hazard Percentage: As of each anniversary of the Cut-off
              Date, the greater of (i) 1.0% and (ii) the largest percentage
              obtained by dividing the aggregate outstanding principal balance
              (as of immediately preceding Distribution Date) of the Mortgage
              Loans secured by Mortgaged Properties located in a single,
              five-digit zip code area in the State of California by the
              outstanding principal balance of all the Mortgage Loans as of the
              immediately preceding Distribution Date.
              
              Standard & Poor's: Standard & Poor's, a division of The
              McGraw-Hill Companies, Inc., or its successor in interest.
              
              Stated Principal Balance: With respect to any Mortgage Loan or
              related REO Property, at any given time, (i) the Cut-off Date
              Principal Balance of the Mortgage Loan, minus (ii) the sum of (a)
              the principal portion of the Monthly Payments due with respect to
              such Mortgage Loan or REO Property during each Due Period ending
              prior to the most recent Distribution Date which were received or
              with respect to which an Advance was made, and (b) all Principal
              Prepayments with respect to such Mortgage Loan or REO Property,
              and all Insurance Proceeds, Liquidation Proceeds and REO Proceeds,
              to the extent applied by the Servicer as recoveries of principal
              in accordance with Section 3.14 with respect to such Mortgage Loan
              or REO Property, in each case which were distributed pursuant to
              Section 4.02 on any previous Distribution Date, and (c) any
              Realized Loss allocated to Certificateholders with respect thereto
              for any previous Distribution Date.
              
              Subordinate Certificate: Any one of the Class M Certificates or
              Class B Certificates, executed by the Trustee and authenticated by
              the Certificate Registrar substantially in the form annexed hereto
              as Exhibit B and Exhibit C, respectively.
              
              Subordinate Class Percentage: With respect to any Distribution
              Date and any Class of Subordinate Certificates, a fraction,
              expressed as a percentage, the numerator of which is the aggregate
              Certificate Principal Balance of such Class of Subordinate
              Certificates immediately prior to such date and the denominator of
              which is the aggregate Stated Principal Balance of all of the
              Mortgage Loans (or related REO Properties) immediately prior to
              such Distribution Date.
              
              Subordinate Component: With respect to each Loan Group and any
              Distribution Date, the aggregate Stated Principal Balance of the
              Mortgage Loans in that Loan Group, as of the first day of the
              related Due Period, minus the aggregate Certificate Principal
              Balance of the related Senior Certificates immediately prior to
              that Distribution Date.
              
              Subordinate Percentage: As of any Distribution Date and any Loan
              Group, 100% minus the Senior Percentage for such Loan Group as of
              such Distribution Date.
              
              Subordinate Principal Distribution Amount: With respect to any
              Distribution Date, any Loan Group and each Class of Subordinate
              Certificates, (a) the sum of (i) the product of (x) such Class's
              pro rata share, based on the Certificate Principal Balance of each
              Class of Subordinate Certificates then outstanding, and (y) the
              aggregate of the amounts calculated for such Distribution Date
              under clauses (1), (2) and (3) of Section 4.02(a)(ii)(A) (without
              giving effect to the related Senior Percentage) with respect to
              such Loan Group to the extent not payable to the Senior
              Certificates; (ii) such Class's pro rata share, based on the
              Certificate Principal Balance of each Class of Subordinate
              Certificates then outstanding, of the principal collections
              described in Section 4.02(a)(ii)(B)(b) (without giving effect to
              the related Senior Accelerated Distribution Percentage) with
              respect to such Loan Group to the extent such collections are not
              otherwise distributed to the Senior Certificates; (iii) the
              product of (x) the related Prepayment Distribution Percentage and
              (y) the aggregate of all Principal Prepayments in Full received in
              the related Prepayment Period and Curtailments received in the
              preceding calendar month with respect to such Loan Group to the
              extent not payable to the related Senior Certificates; (iv) if
              such Class is the Class of Subordinate Certificates with the
              Highest Priority, any Excess Subordinate Principal Amount for such
              Loan Group for such Distribution Date to the extent not payable to
              the related Senior Certificates; and (v) any amounts described in
              clauses (i), (ii) and (iii) as determined for any previous
              Distribution Date, that remain undistributed to the extent that
              such amounts are not attributable to Realized Losses which have
              been allocated to a Class of Subordinate Certificates with a Lower
              Priority minus (b) with respect to the Class of Subordinate
              Certificates with the Lowest Priority, any Excess Subordinate
              Principal Amount for such Loan Group for such Distribution Date;
              provided, however, that the Subordinate Principal Distribution
              Amount for any Class of Subordinate Certificates on any
              Distribution Date shall in no event exceed the outstanding
              Certificate Principal Balance of such Class of Certificates
              immediately prior to such date.
              
              Subserviced Mortgage Loan: Any Mortgage Loan that, at the time of
              reference thereto, is subject to a Subservicing Agreement.
              
              Subservicer: Any Person with whom the Servicer has entered into a
              Subservicing Agreement.
              
              Subservicer Advance: Any delinquent installment of principal and
              interest on a Mortgage Loan which is advanced by the related
              Subservicer (net of its Subservicing Fee) pursuant to the
              Subservicing Agreement.
              
              Subservicing Account: An account established by a Subservicer in
              accordance with Section 3.08.
              
              Subservicing Agreement: The written contract between the Servicer
              and any Subservicer relating to servicing and administration of
              certain Mortgage Loans as provided in Section 3.02.
              
              Subservicing Fee: As to any Mortgage Loan, the fee payable monthly
              to the related Subservicer, if any.
              
              Subsequent Recoveries: As of any Distribution Date, amounts
              received by the Servicer (net of any related expenses permitted to
              be reimbursed pursuant to Section 3.10) or surplus amounts held by
              the Servicer to cover estimated expenses (including, but not
              limited to, recoveries in respect of the representations and
              warranties made by the related Seller pursuant to the applicable
              Seller's Agreement and assigned to the Trustee pursuant to Section
              2.04) specifically related to a Mortgage Loan that was the subject
              of a Cash Liquidation or an REO Disposition prior to the related
              Prepayment Period that resulted in a Realized Loss.
              
              Tax Returns: The federal income tax return on Internal Revenue
              Service Form 1066, U.S. Real Estate Mortgage Investment Conduit
              Income Tax Return, including Schedule Q thereto, Quarterly Notice
              to Residual Interest Holders of REMIC Taxable Income or Net Loss
              Allocation, or any successor forms, to be filed on behalf of
              either of the REMICs due to its classification as a REMIC under
              the REMIC Provisions, together with any and all other information,
              reports or returns that may be required to be furnished to the
              Certificateholders or filed with the Internal Revenue Service or
              any other governmental taxing authority under any applicable
              provisions of federal, state or local tax laws.
              
              Transfer: Any direct or indirect transfer, sale, pledge,
              hypothecation or other form of assignment of any Ownership
              Interest in a Certificate.
              
              Transferee: Any Person who is acquiring by Transfer any Ownership
              Interest in a Certificate.
              
              Transferor: Any Person who is disposing by Transfer of any
              Ownership Interest in a Certificate.
              
              Trust Fund: The segregated pool of assets consisting of:
        
        xi.   the Mortgage Loans and the related Mortgage Files and collateral
              securing such Mortgage Loans,
        xii.  all payments on and collections in respect of the Mortgage Loans
              due after the Cut-off Date as shall be on deposit in the Custodial
              Account or in the Payment Account and identified as belonging to
              the Trust Fund,
        xiii. property that secured a Mortgage Loan and that has been acquired
              for the benefit of the Certificateholders by foreclosure or deed
              in lieu of foreclosure,
        xiv.  the hazard insurance policies and Primary Insurance Policies, if
              any, and
        xv.   all proceeds of clauses (i) through (iv) above.
        
        A REMIC election with respect to the Trust is made pursuant to this
        Agreement.
        
        Two Times Test: With respect to any Distribution Date, the satisfaction
        of all of the following conditions: (i) the Aggregate Subordinate
        Percentage is at least two times the Aggregate Subordinate Percentage as
        of the Closing Date; (ii) the aggregate of the Stated Principal Balances
        of all Mortgage Loans Delinquent 60 days or more (including Mortgage
        Loans in REO and foreclosure) (averaged over the preceding six-month
        period), as a percentage of the aggregate of the Certificate Principal
        Balances of the Subordinate Certificates, does not exceed 50%; and (iii)
        after the 36th Distribution Date, cumulative Realized Losses do not
        exceed 30% of the aggregate Certificate Principal Balance of the
        Subordinate Certificates as of the Closing Date or on or prior to the
        36th Distribution Date, cumulative Realized Losses do not exceed 20% of
        the aggregate Certificate Principal Balance of the Subordinate
        Certificates as of the Closing Date.
        
        Uncertificated Balance: The amount of any REMIC I Regular Interest
        outstanding as of any date of determination. As of the Closing Date, the
        Uncertificated Balance of each REMIC I Regular Interest shall equal the
        amount set forth in the Preliminary Statement hereto as its Initial
        Uncertificated Balance. On each Distribution Date, the Uncertificated
        Balance of each REMIC I Regular Interest shall be reduced, as provided
        in the definition of Realized Loss and by distributions of principal
        deemed made with respect to such Interest pursuant to the definition of
        REMIC I Distribution Amount, Section 4.02 and Section 10.04.
        
        Uncertificated Interest: With respect to any REMIC I Regular Interest
        for any Distribution Date, one month's interest at the rate specified
        for such Interest in the Preliminary Statement applicable to such
        REMIC I Regular Interest for such Distribution Date, accrued on the
        Uncertificated Balance thereof immediately prior to such Distribution
        Date. Uncertificated Interest in respect of any REMIC I Regular Interest
        shall accrue on the basis of a 360-day year consisting of twelve 30-day
        months. Uncertificated Interest with respect to each Distribution Date,
        as to any REMIC I Regular Interest, shall be reduced by any interest
        shortfalls for such Distribution Date for the related Group of Mortgage
        Loans allocated between the related Class Y and Class Z Interests
        pro-rata according to the amount of interest accrued with respect
        thereto prior to reduction by the provisions of this definition. In
        addition, Uncertificated Interest with respect to each Distribution
        Date, as to any REMIC I Regular Interest shall be reduced by interest
        portion of Realized Losses (including Excess Special Hazard Losses,
        Excess Fraud Losses, Excess Bankruptcy Losses and Extraordinary Losses)
        for the related Group of Mortgage Loans allocated between the related
        Class Y and Class Z Interests pro-rata according to the amount of
        interest accrued with respect thereto prior to reduction by the
        provisions of this definition. With respect to any REMIC II Regular
        Interest for any Distribution Date, one month's interest at the rate
        specified for such Interest in the Preliminary Statement applicable to
        such REMIC II Regular Interest for such Distribution Date, accrued on
        the Uncertificated Balance thereof immediately prior to such
        Distribution Date. Uncertificated Interest in respect of any REMIC II
        Regular Interest shall accrue on the basis of a 360-day year consisting
        of twelve 30-day months.
        
        Undercollateralized Group: For any Distribution Date, Loan Group 1, if
        immediately prior to such Distribution Date the aggregate Certificate
        Principal Balance of the Class 1-A Certificates and Class R Certificates
        is greater than the aggregate Stated Principal Balance of the Group 1
        Loans; for any Distribution Date, Loan Group 2, if immediately prior to
        such Distribution Date the Certificate Principal Balance of the
        Class 2-A Certificates is greater than the aggregate Stated Principal
        Balance of the Group 2 Loans; for any Distribution Date, Loan Group 3,
        if immediately prior to such Distribution Date the Certificate Principal
        Balance of the Class 3-A Certificates is greater than the aggregate
        Stated Principal Balance of the Group 3 Loans; and for any Distribution
        Date, Loan Group 4, if immediately prior to such Distribution Date the
        Certificate Principal Balance of the Class 4-A-Certificates is greater
        than the aggregate Stated Principal Balance of the Group 4 Loans.
        
        Uniform Single Attestation Program for Mortgage Bankers: The Uniform
        Single Attestation Program for Mortgage Bankers, as published by the
        Mortgage Bankers Association of America and effective with respect to
        fiscal periods ending on or after December 15, 1995.
        
        Uninsured Cause: Any cause of damage to property subject to a Mortgage
        such that the complete restoration of such property is not fully
        reimbursable by the hazard insurance policies.
        
        United States Person: (i) A citizen or resident of the United States,
        (ii) a corporation, partnership or other entity treated as a corporation
        or partnership for United States federal income tax purposes organized
        in or under the laws of the United States or any state thereof or the
        District of Columbia (unless, in the case of a partnership, Treasury
        regulations provide otherwise), provided that, for purposes solely of
        the restrictions on the transfer of residual interests, no partnership
        or other entity treated as a partnership for United States federal
        income tax purposes shall be treated as a United States Person unless
        all persons that own an interest in such partnership either directly or
        indirectly through any chain of entities no one of which is a
        corporation for United States federal income tax purposes are required
        by the applicable operating agreement to be United States Persons, (iii)
        an estate the income of which is includible in gross income for United
        States tax purposes, regardless of its source, or (iv) a trust if a
        court within the United States is able to exercise primary supervision
        over the administration of the trust and one or more United States
        persons have authority to control all substantial decisions of the
        trust. Notwithstanding the preceding sentence, to the extent provided in
        Treasury regulations, certain trusts in existence on August 20, 1996,
        and treated as United States persons prior to such date, that elect to
        continue to be treated as United States persons will also be a United
        States Person.
        
        Voting Rights: The portion of the voting rights of all of the
        Certificates which is allocated to any Certificate, as designated in
        Section 11.09.
        
        Section 1.02 Use of Words and Phrases.
        
        "Herein," "hereby," "hereunder," 'hereof," "hereinbefore," "hereinafter"
        and other equivalent words refer to the Pooling and Servicing Agreement
        as a whole. All references herein to Articles, Sections or Subsections
        shall mean the corresponding Articles, Sections and Subsections in the
        Pooling and Servicing Agreement. The definition set forth herein include
        both the singular and the plural.
        
        ARTICLE II
        
        CONVEYANCE OF MORTGAGE LOANS;
        ORIGINAL ISSUANCE OF CERTIFICATES
        
        Section 2.01 Conveyance of Mortgage Loans.
    
    20. The Company, concurrently with the execution and delivery hereof, does
        hereby assign to the Trustee for the benefit of the Certificateholders
        without recourse all the right, title and interest of the Company in and
        to the Mortgage Loans, including all interest and principal received on
        or with respect to the Mortgage Loans after the Cut-off Date (other than
        payments of principal and interest due on the Mortgage Loans on or
        before the Cut-off Date).
    
    21. The Company, the Servicer and the Trustee agree that it is not intended
        that any mortgage loan be included in the Trust Fund that is either (i)
        a "High-Cost Home Loan" as defined in the New Jersey Home Ownership Act
        effective November 27, 2003, (ii) a "High-Cost Home Loan" as defined in
        the New Mexico Home Loan Protection Act effective January 1, 2004, (ii)
        a "High-Cost Home Loan" as defined in the Massachusetts Predatory Home
        Loan Practices Act effective November 7, 2004 or (iv) a "High-Cost Home
        Loan" as defined in the Indiana High Cost Home Loan Law Act effective
        January 1, 2005.
    
    22. In connection with such assignment, and contemporaneously with the
        delivery of this Agreement, the Company does hereby deliver to, and
        deposit with, the Trustee, or to and with one or more Custodians, as the
        duly appointed agent or agents of the Trustee for such purpose, the
        original Mortgage Note, with respect to each Mortgage Loan so assigned,
        endorsed without recourse in blank, or in the name of the Trustee as
        trustee, and signed by an authorized officer (which endorsement shall
        contain either an original signature or a facsimile signature of an
        authorized officer of GMACM, and if in the form of an allonge, the
        allonge shall be stapled to the Mortgage Note), with all intervening
        endorsements showing a complete chain of title from the originator to
        GMACM. If the Mortgage Loan was acquired by the endorser in a merger,
        the endorsement must be by "____________, successor by merger to [name
        of predecessor]". If the Mortgage Loan was acquired or originated by the
        endorser while doing business under another name, the endorsement must
        be by "____________ formerly known as [previous name]."
    
    23. In lieu of delivering the Mortgage Note relating to any Mortgage Loan,
        the Company may deliver or cause to be delivered a lost note affidavit
        from the Seller stating that the original Mortgage Note was lost,
        misplaced or destroyed, and, if available, a copy of each original
        Mortgage Note; provided, however, that in the case of Mortgage Loans
        which have been prepaid in full after the Cut-off Date and prior to the
        Closing Date, the Company, in lieu of delivering the above documents,
        may deliver or cause to be delivered to the Custodian, if any, or the
        Trustee, a certification to such effect and shall deposit all amounts
        paid in respect of such Mortgage Loan in the Payment Account on the
        Closing Date.
    
    24. All other documents contained in the Mortgage File and any original
        documents relating to the Mortgage Loans not contained in the Mortgage
        File or delivered to the Custodian, if any, or the Trustee are and shall
        be held by the Servicer in trust as agent for the Trustee on behalf of
        the Certificateholders.
    
    25. In the event that in connection with any Mortgage Loan: (a) the original
        recorded Mortgage (or evidence of submission to the recording office),
        (b) all interim recorded assignments, (c) the original recorded
        modification agreement, if required, or (d) evidence of title insurance
        (together with all riders thereto, if any) satisfying the requirements
        of clause (I)(ii), (iv), (vi) or (vii) of the definition of Mortgage
        File, respectively, have not been delivered to the Servicer concurrently
        with the execution and delivery hereof because such document or
        documents have not been returned from the applicable public recording
        office, or, in the case of each such interim assignment or modification
        agreement, because the related Mortgage has not been returned by the
        appropriate recording office, in the case of clause (I)(ii), (iv) or
        (vi) of the definition of Mortgage File, or because the evidence of
        title insurance has not been delivered to the Seller by the title
        insurer in the case of clause (I)(vii) of the definition of Mortgage
        File, the Servicer shall use its reasonable best efforts to obtain,
        (A) in the case of clause (I)(ii), (iv) or (vi) of the definition of
        Mortgage File, such original Mortgage, such interim assignment, or such
        modification agreement, with evidence of recording indicated thereon
        upon receipt thereof from the public recording office, or a copy
        thereof, certified, if appropriate, by the relevant recording office, or
        (B) in the case of clause (I)(vii) of the definition of Mortgage File,
        evidence of title insurance.
    
    26. If any of the documents held by the Servicer pursuant to clause (c)
        above are missing or defective in any other respect and such missing
        document or defect materially and adversely affects the interests of the
        Certificateholders in the related Mortgage Loan, the Servicer shall
        request that GMACM either (i) cure such defect in all material respects,
        (ii) substitute for such Mortgage Loan a Qualified Substitute Mortgage
        Loan, which substitution shall be accomplished in the manner and subject
        to the conditions set forth in Section 2.04, or (iii) purchase such
        Mortgage Loan from the Trust Fund at the Purchase Price within 90 days
        after the date on which GMACM was notified of such defect; provided that
        if such defect would cause the Mortgage Loan to be other than a
        "qualified mortgage" as defined in Section 860G(a)(3) of the Code, any
        such cure, substitution or repurchase must occur within 90 days from the
        date such breach was discovered. If GMACM fails to comply with such
        request by the Servicer, the Servicer shall notify the Trustee of such
        missing document or material defect and the Trustee shall notify GMACM
        of its obligation to comply with clause (i), (ii) or (iii) of the
        preceding sentence. It is understood and agreed that the obligation of
        GMACM to cure a material defect in, or substitute for, or purchase any
        Mortgage Loan as to which a material defect in or omission of a
        constituent document exists, shall constitute the sole remedy respecting
        such material defect or omission available to Certificateholders or the
        Trustee on behalf of Certificateholders. The Purchase Price for the
        purchased Mortgage Loan shall be deposited or caused to be deposited
        upon receipt by the Trustee in the Payment Account, or upon receipt by
        the Servicer in the Custodial Account. Upon receipt by the Trustee of
        written notification of such deposit signed by a Servicing Officer, and
        upon receipt of a Request for Release from the Servicer, the Custodian
        on behalf of the Trustee, shall (i) release or cause to be released to
        GMACM the related Mortgage Note, and (ii) cause the Servicer to release
        to GMACM any remaining documents in the related Mortgage File which are
        held by the Servicer. The Trustee execute and deliver such instruments
        of transfer or assignment, in each case without recourse, as GMACM shall
        require as necessary to vest in GMACM ownership of any Mortgage Loan
        released pursuant hereto and at such time the Trustee shall have no
        further responsibility with respect to the related Mortgage Note.
    27. The Servicer shall keep in its possession (a) from time to time
        additional original documents evidencing an assumption or modification
        of a Mortgage Loan and (b) any other documents required to be held by
        the Servicer.
    
    28. Except as may otherwise expressly be provided herein, none of the
        Seller, the Servicer or the Trustee shall assign, sell, dispose of or
        transfer any interest in the Trust Fund or any portion thereof, or
        permit the Trust Fund or any portion thereof to be subject to any lien,
        claim, mortgage, security interest, pledge or other encumbrance of, any
        other Person.
        
        The Servicer shall cause to be filed the UCC assignment and UCC
        financing statement referred to in clause (II)(vii) and (x),
        respectively, of the definition of Mortgage File. If any UCC assignment
        or amendment or UCC financing statement, as applicable, is lost or
        returned unfiled to the Servicer because of any defect therein, the
        Servicer shall prepare a substitute UCC assignment or amendment or UCC
        financing statement, as applicable, or cure such defect, and cause such
        UCC assignment or amendment or UCC financing statement, as applicable,
        to be filed in accordance with this paragraph. In connection with its
        servicing of Cooperative Loans, the Servicer will use its reasonable
        best efforts to file timely continuation statements with regard to each
        financing statement and assignment relating to Cooperative Loans as to
        which the related Cooperative Apartment is located outside of the State
        of New York.
        
        In connection with the assignment of any Mortgage Loan registered on the
        MERS® System, the Servicer further agrees that it will cause, at the
        Servicer's own expense, as soon as practicable after the Closing Date,
        the MERS® System to indicate that such Mortgage Loans have been assigned
        to the Trustee in accordance with this Agreement for the benefit of the
        Certificateholders by including (or deleting, in the case of Mortgage
        Loans which are repurchased in accordance with this Agreement) in such
        computer files (a) the specific code which identifies the Trustee as the
        assignee of such Mortgage Loan and (b) the series specific code in the
        field "Pool Field" which identifies the series of Certificates issued in
        connection with such Mortgage Loans. The Servicer agrees that it will
        not alter the codes referenced in this paragraph with respect to any
        Mortgage Loan during the term of this Agreement unless and until such
        Mortgage Loan is repurchased in accordance with the terms of this
        Agreement, and there is filed any financing statement or amendment
        thereof necessary to comply with the New York Uniform Commercial Code or
        the Uniform Commercial Code of any applicable jurisdiction.
    
    29. It is intended that the conveyance by the Company to the Trustee of the
        Mortgage Loans as provided for in this Section 2.01 be construed as a
        sale by the Company to the Trustee of the Mortgage Loans for the benefit
        of the Certificateholders. Further, it is not intended that such
        conveyance be deemed to be a grant of a security interest in the
        Mortgage Loans by the Company to the Trustee to secure a debt or other
        obligation of the Company. However, if the Mortgage Loans are held to be
        property of the Company or of the Seller, or if for any reason this
        Agreement is held or deemed to create a security interest in the
        Mortgage Loans, then it is intended that, (a) this Agreement be and
        hereby is a security agreement within the meaning of Article 9 of the
        Uniform Commercial Code of any applicable jurisdiction; (b) the
        conveyance provided for in Section 2.01 shall be deemed to be, and
        hereby is, (1) a grant by the Company to the Trustee of a security
        interest in all of the Company's right, title and interest, whether now
        owned or hereafter acquired, in and to the following: (A) the Mortgage
        Loans, including (i) with respect to each Cooperative Loan, the related
        Mortgage Note, Security Agreement, Assignment of Proprietary Lease,
        Cooperative Stock Certificate and Cooperative Lease, (ii) with respect
        to each Mortgage Loan other than a Cooperative Loan, the related
        Mortgage Note and Mortgage, and (iii) any insurance policies and all
        other documents in the related Mortgage File, (B) all amounts payable
        pursuant to the Mortgage Loans in accordance with the terms thereof,
        (C) all proceeds of the conversion, voluntary or involuntary, of the
        foregoing into cash, instruments, securities or other property,
        including without limitation all amounts from time to time held or
        invested in the Payment Account or the Custodial Account, whether in the
        form of cash, instruments, securities or other property, (D) all
        accounts, general intangibles, chattel paper, instruments, documents,
        money, deposit accounts, goods, letters of credit, letter-of-credit
        rights, oil, gas, and other minerals, and investment property consisting
        of, arising from or relating to any of the foregoing, and (E) all
        proceeds of the foregoing, and (2) an assignment by the Company to the
        Trustee of any security interest in any and all of the Seller's right
        (including the power to convey title thereto), title and interest,
        whether now owned or hereafter acquired, in and to the property
        described in the foregoing clauses (1)(A), (B), (C), (D) and (E) granted
        by the Seller to the Company pursuant to the Purchase Agreement; (c) the
        possession by the Trustee, the Custodian or any other agent of the
        Trustee of any of the foregoing property shall be deemed to be
        possession by the secured party, or possession by a purchaser or a
        person holding for the benefit of such secured party, for purposes of
        perfecting the security interest pursuant to the Pennsylvania Uniform
        Commercial Code and the Uniform Commercial Code of any other applicable
        jurisdiction (including, without limitation, Sections 9-313 and 9-314
        thereof); and (d) notifications to persons holding such property, and
        acknowledgments, receipts or confirmations from persons holding such
        property, shall be deemed notifications to, or acknowledgments, receipts
        or confirmations from, securities intermediaries, bailees or agents of,
        or persons holding for, the Trustee (as applicable) for the purpose of
        perfecting such security interest under applicable law.
    
    30. The Company and, at the Company's direction, GMACM and the Trustee
        shall, to the extent consistent with this Agreement, take such
        reasonable actions as may be necessary to ensure that, if this Agreement
        were determined to create a security interest in the Mortgage Loans and
        the other property described above, such security interest would be
        determined to be a perfected security interest of first priority under
        applicable law and will be maintained as such throughout the term of
        this Agreement. Without limiting the generality of the foregoing, the
        Company shall prepare and deliver to the Trustee not less than 15 days
        prior to any filing date and, the Trustee shall forward for filing, in
        accordance with the Servicer's instructions, or shall cause to be
        forwarded for filing, at the expense of the Company, all filings
        necessary to maintain the effectiveness of any original filings
        necessary under the Uniform Commercial Code as in effect in any
        jurisdiction to perfect the Trustee's security interest in the Mortgage
        Loans, as evidenced by an Officer's Certificate of the Company,
        including without limitation (x) continuation statements, and (y) such
        other statements as may be occasioned by (1) any change of name of the
        Seller, the Company or the Trustee (such preparation and filing shall be
        at the expense of the Trustee, if occasioned by a change in the
        Trustee's name), (2) any change of type or jurisdiction of organization
        of the Seller or the Company and (3) any transfer of any interest of the
        Seller or the Company in any Mortgage Loan. The Company shall file or
        cause to be filed the original filing necessary under the Uniform
        Commercial Code to perfect the Trustee's security interest in the
        Mortgage Loans.
        
        Section 2.02 Acceptance by Trustee.
        
        The Trustee acknowledges that the Custodian, acting on behalf of the
        Trustee, has received (subject to any exceptions noted in the custodian
        certification described below) the Mortgage Notes and the Trustee
        declares that it holds or will hold the assets included in the
        definition of "Trust Fund," in trust for the exclusive use and benefit
        of all present and future Certificateholders.
        
        The Trustee agrees, for the benefit of the Certificateholders, that
        pursuant to the Custodial Agreement, the Custodian will review each
        Mortgage Note and will execute and deliver, or cause to be executed and
        delivered, to GMACM, the Trustee and the Servicer a custodian
        certification substantially in the form annexed hereto as Exhibit M on
        or prior to the Closing Date. Pursuant to the Custodial Agreement, in
        conducting such review, the Custodian is required to ascertain whether
        the Mortgage Notes have been executed and received, and whether the
        Mortgage Notes relate, determined on the basis of the original principal
        balance and loan number, to the Mortgage Loans. Neither the Custodian
        nor the Trustee shall be under any duty or obligation to inspect, review
        or examine said documents, instruments, certificates or other papers to
        determine that the same are genuine, enforceable or appropriate for the
        represented purpose or that they have actually been recorded, or are in
        recordable form or that they are other than what they purport to be on
        their face.
        
        If, in the process of reviewing the Mortgage Notes and preparing the
        certifications referred to above, the Custodian finds any Mortgage Note
        to be missing or contains any defect which materially and adversely
        affects the interests of the Certificateholders in the related Mortgage
        Loan, the Custodian is required pursuant to the Custodial Agreement, to
        notify the Trustee, the Company and the Seller, and the Trustee shall
        request that GMACM cure any such defect in all material respects within
        90 days from the date on which GMACM was notified of such defect, and if
        GMACM does not cure such defect in all material respects during such
        period, the Trustee shall request on behalf of the Certificateholders
        that GMACM either (i) substitute for such Mortgage Loan a Qualified
        Substitute Mortgage Loan, which substitution shall be accomplished in
        the manner and subject to the conditions set forth in Section 2.04, or
        (ii) purchase such Mortgage Loan from the Trust Fund at the Purchase
        Price within 90 days after the date on which GMACM was notified of such
        defect; provided that if such defect would cause the Mortgage Loan to be
        other than a "qualified mortgage" as defined in Section 860G(a)(3) of
        the Code, any such cure, substitution or repurchase must occur within 90
        days from the date such breach was discovered. It is understood and
        agreed that the obligation of GMACM to cure a material defect in, or
        substitute for, or purchase any Mortgage Loan as to which a material
        defect in, or omission of, a Mortgage Note exists shall constitute the
        sole remedy respecting such material defect or omission available to
        Certificateholders or the Trustee on behalf of Certificateholders. The
        Purchase Price for the purchased Mortgage Loan shall be deposited or
        caused to be deposited upon receipt by the Trustee in the Payment
        Account, or upon receipt by the Servicer in the Custodial Account. Upon
        receipt by the Trustee of written notification of such deposit signed by
        a Servicing Officer, and upon receipt of a Request for Release from the
        Servicer, the Custodian on behalf of the Trustee, shall (i) release or
        cause to be released to GMACM the related Mortgage Note, and (ii) cause
        the Servicer to release to GMACM any remaining documents in the related
        Mortgage File which are held by the Servicer. The Trustee execute and
        deliver such instruments of transfer or assignment, in each case without
        recourse, representation or warranty, as GMACM shall require as
        necessary to vest in GMACM ownership of any Mortgage Loan released
        pursuant hereto and at such time the Trustee shall have no further
        responsibility with respect to the related Mortgage Note.
        
        Section 2.03 Representations, Warranties and Covenants of the Servicer.
        
        The Servicer hereby represents and warrants to the Trustee for the
        benefit of the Certificateholders that:
        
        i.    The Servicer is a corporation duly organized, validly existing and
              in good standing under the laws governing its creation and
              existence and is or will be in compliance with the laws of each
              state in which any Mortgaged Property is located to the extent
              necessary to ensure the enforceability of each Mortgage Loan in
              accordance with the terms of this Agreement;
        ii.   The execution and delivery of this Agreement by the Servicer and
              its performance and compliance with the terms of this Agreement
              will not violate the Servicer's Certificate of Incorporation or
              Bylaws or constitute a material default (or an event which, with
              notice or lapse of time, would constitute a material default)
              under, or result in the material breach of, any material contract,
              agreement or other instrument to which the Servicer is a party or
              which may be applicable to the Servicer or any of its assets;
        iii.  This Agreement, assuming due authorization, execution and delivery
              by the Trustee and the Company, constitutes a valid, legal and
              binding obligation of the Servicer, enforceable against it in
              accordance with the terms hereof subject to applicable bankruptcy,
              insolvency, reorganization, moratorium and other laws affecting
              the enforcement of creditors' rights generally and to general
              principles of equity, regardless of whether such enforcement is
              considered in a proceeding in equity or at law and to public
              policy as it relates to indemnification and contribution under
              applicable securities laws;
        iv.   The Servicer is not in default with respect to any order or decree
              of any court or any order, regulation or demand of any federal,
              state, municipal or governmental agency, which default might have
              consequences that would materially and adversely affect the
              condition (financial or other) or operations of the Servicer or
              its properties or might have consequences that would materially
              adversely affect its performance hereunder;
        v.    No litigation is pending or, to the best of the Servicer's
              knowledge, threatened against the Servicer which would prohibit
              its entering into this Agreement or performing its obligations
              under this Agreement;
        vi.   The Servicer will comply in all material respects in the
              performance of this Agreement with all reasonable rules and
              requirements of each insurer under each Required Insurance Policy;
        vii.  No information, certificate of an officer, statement furnished in
              writing or report delivered to the Company, any Affiliate of the
              Company or the Trustee by the Servicer will, to the knowledge of
              the Servicer, contain any untrue statement of a material fact or
              omit a material fact necessary to make the information,
              certificate, statement or report not misleading; and
        viii. The Servicer is a member of MERS in good standing, and will comply
              in all material respects with the rules and procedures of MERS in
              connection with the servicing of the Mortgage Loans that are
              registered with MERS.
        
        It is understood and agreed that the representations and warranties set
        forth in this Section 2.03 shall survive delivery of the respective
        Mortgage Notes to the Custodian, if any, or the Trustee.
        
        Section 2.04 Representations and Warranties of the Seller.
        
        The Company hereby assigns to the Trustee for the benefit of
        Certificateholders all of its right, title and interest in respect of
        the Purchase Agreement insofar as the Purchase Agreement relates to the
        representations and warranties made by the Seller in respect of the
        Mortgage Loans and any remedies provided thereunder for any breach of
        such representations and warranties, such right, title and interest may
        be enforced by the Servicer on behalf of the Trustee and the
        Certificateholders. Upon the discovery by the Company, the Servicer, the
        Trustee or any Custodian of a breach of any of the representations and
        warranties made by the Seller in the Purchase Agreement (which, for
        purposes hereof, will be deemed to include any other cause giving rise
        to a repurchase obligation under the Purchase Agreement) in respect of
        any Mortgage Loan which materially and adversely affects the interests
        of the Certificateholders in such Mortgage Loan, the party discovering
        such breach shall give prompt written notice to the other parties (any
        Custodian being so obligated under a Custodial Agreement). The Servicer
        shall promptly notify the Seller of such breach and request that the
        Seller either (i) cure such breach in all material respects within 90
        days from the date the Seller was notified of such breach or (ii)
        purchase such Mortgage Loan from the Trust Fund at the Purchase Price
        and in the manner set forth in Section 2.02; provided that in the case
        of a breach under the Purchase Agreement, the Seller, shall have the
        option to substitute a Qualified Substitute Mortgage Loan or Loans for
        such Mortgage Loan if such substitution occurs within two years
        following the Closing Date; provided that if the breach would cause the
        Mortgage Loan to be other than a "qualified mortgage" as defined in
        Section 860G(a)(3) of the Code, any such cure, repurchase or
        substitution must occur within 90 days from the date the breach was
        discovered. In the event that the Seller elects to substitute a
        Qualified Substitute Mortgage Loan or Loans for a Deleted Mortgage Loan
        pursuant to this Section 2.04, the Trustee shall notify the Seller to
        deliver to the Custodian with respect to such Qualified Substitute
        Mortgage Loan or Loans, the original Mortgage Note endorsed as required
        by Section 2.01, and the Trustee shall notify the Seller to deliver to
        the Servicer with respect to such Qualified Substitute Mortgage Loan,
        the Mortgage, an Assignment of the Mortgage in recordable form if
        required pursuant to Section 2.01, and such other documents and
        agreements as are required to be held by the Servicer pursuant to
        Section 2.01. No substitution will be made in any calendar month after
        the Determination Date for such month. Monthly Payments due with respect
        to Qualified Substitute Mortgage Loans in the month of substitution
        shall not be part of the Trust Fund and will be retained by the Servicer
        and remitted by the Servicer to the Seller on the next succeeding
        Distribution Date. For the month of substitution, distributions to the
        Certificateholders will include the Monthly Payment due on a Deleted
        Mortgage Loan for such month and thereafter the Seller shall be entitled
        to retain all amounts received in respect of such Deleted Mortgage Loan.
        The Servicer shall amend or cause to be amended the Mortgage Loan
        Schedule for the benefit of the Certificateholders to reflect the
        removal of such Deleted Mortgage Loan and the substitution of the
        Qualified Substitute Mortgage Loan or Loans and the Servicer shall
        deliver the amended Mortgage Loan Schedule to the Trustee. Upon such
        substitution, the Qualified Substitute Mortgage Loan or Loans shall be
        subject to the terms of this Agreement and the related Subservicing
        Agreement in all respects, and the Seller shall be deemed to have made
        the representations and warranties with respect to the Qualified
        Substitute Mortgage Loan contained in the Purchase Agreement as of the
        date of substitution.
        
        In connection with the substitution of one or more Qualified Substitute
        Mortgage Loans for one or more Deleted Mortgage Loans, the Servicer will
        determine the amount (if any) by which the aggregate principal balance
        of all such Qualified Substitute Mortgage Loans as of the date of
        substitution is less than the aggregate Stated Principal Balance of all
        such Deleted Mortgage Loans (in each case after application of the
        principal portion of the Monthly Payments due in the month of
        substitution that are to be distributed to the Certificateholders in the
        month of substitution). The Servicer shall deposit the amount of such
        shortfall received from the Seller into the Custodial Account on the day
        of substitution. Prior to the delivery of the Qualified Substitute
        Mortgage Loan, the Servicer shall give notice in writing to the Trustee
        of any such shortfall, which notice shall be accompanied by an Officer's
        Certificate stating that such Mortgage Loan is a Qualified Substitute
        Mortgage Loan and as to the calculation of any such shortfall and
        (subject to Section 10.01(f)) by an Opinion of Counsel to the effect
        that such substitution will not cause (a) any federal tax to be imposed
        on the Trust Fund, including without limitation, any federal tax imposed
        on "prohibited transactions" under Section 860F(a)(1) of the Code or on
        "contributions after the startup date" under Section 860G(d)(1) of the
        Code or (b) any portion of either of the REMICs to fail to qualify as
        such at any time that any Certificate is outstanding.
        
        It is understood and agreed that the obligation of the Seller to cure
        such breach or purchase (or to substitute for) such Mortgage Loan as to
        which a breach of its representations and warranties has occurred and is
        continuing shall constitute the sole remedy respecting such breach
        available to the Certificateholders or the Trustee on behalf of
        Certificateholders. In connection with the purchase of or substitution
        for any such Mortgage Loan by the Seller, the Trustee shall assign,
        pursuant to an assignment delivered to the Trustee by the Seller, to the
        Seller or its designee all of the right, title and interest in respect
        of the Purchase Agreement applicable to such Mortgage Loan.
        
        Section 2.05 Execution and Authentication of Certificates.
        
        The Trustee acknowledges the assignment to it of the Mortgage Loans and
        the delivery of the Mortgage Notes to the Custodian on its behalf,
        subject to any exceptions noted, together with the assignment to it of
        all other assets included in the Trust Fund and/or the applicable REMIC,
        receipt of which is hereby acknowledged. Concurrently with such delivery
        and in exchange therefor, the Trustee, pursuant to the written request
        of the Company executed by an officer of the Company has executed and
        caused to be authenticated and delivered to or upon the order of the
        Company the Certificates in authorized denominations which evidence
        ownership of the entire Trust Fund.
        
         
        
        Section 2.06 Purposes and Powers of the Trust Fund.
        
        The purpose of the trust, as created hereunder, is to engage in the
        following activities:
    
    31. to sell the Certificates to the Company in exchange for the Mortgage
        Loans;
    32. to enter into and perform its obligations under this Agreement;
    33. to engage in those activities that are necessary, suitable or convenient
        to accomplish the foregoing or are incidental thereto or connected
        therewith; and
    34. subject to compliance with this Agreement, to engage in such other
        activities as may be required in connection with conservation of the
        Trust Fund and the making of distributions to the Certificateholders.
    
    35. The trust is hereby authorized to engage in the foregoing activities.
        The trust shall not engage in any activity other than in connection with
        the foregoing or other than as required or authorized by the terms of
        this Agreement while any Certificate is outstanding without the consent
        of the Certificateholders evidencing a majority of the aggregate Voting
        Rights of the Certificates.
        
        ARTICLE III
        
        ADMINISTRATION AND SERVICING
        OF MORTGAGE LOANS
        
        Section 3.01 Servicer to Act as Servicer.
    
    36. The Servicer shall service and administer the Mortgage Loans in
        accordance with the terms of this Agreement and the respective Mortgage
        Loans, shall follow such practices and procedures as it shall deem
        necessary or advisable and as shall be normal and usual in its general
        mortgage servicing activities, and shall have full power and authority,
        acting alone or through Subservicers as provided in Section 3.02, to do
        any and all things which it may deem necessary or desirable in
        connection with such servicing and administration. Without limiting the
        generality of the foregoing, the Servicer in its own name or in the name
        of a Subservicer is hereby authorized and empowered by the Trustee when
        the Servicer or the Subservicer, as the case may be, believes it
        appropriate in its best judgment, to execute and deliver, on behalf of
        the Certificateholders and the Trustee or any of them, any and all
        instruments of satisfaction or cancellation, or of partial or full
        release or discharge, or of consent to assumption or modification in
        connection with a proposed conveyance, or of assignment of any Mortgage
        and Mortgage Note in connection with the repurchase of a Mortgage Loan
        and all other comparable instruments, or with respect to the
        modification or re-recording of a Mortgage for the purpose of correcting
        the Mortgage, the subordination of the lien of the Mortgage in favor of
        a public utility company or government agency or unit with powers of
        eminent domain, the taking of a deed in lieu of foreclosure, the
        commencement, prosecution or completion of judicial or non-judicial
        foreclosure, the conveyance of a Mortgaged Property to the related
        Insurer, the acquisition of any property acquired by foreclosure or deed
        in lieu of foreclosure, or the management, marketing and conveyance of
        any property acquired by foreclosure or deed in lieu of foreclosure with
        respect to the Mortgage Loans and with respect to the Mortgaged
        Properties. The Servicer further is authorized and empowered by the
        Trustee, on behalf of the Certificateholders and the Trustee, in its own
        name or in the name of the Subservicer, when the Servicer or the
        Subservicer, as the case may be, believes it appropriate in its best
        judgment to register any Mortgage Loan on the MERS® System, or cause the
        removal from the registration of any Mortgage Loan on the MERS® System,
        to execute and deliver, on behalf of the Trustee and the
        Certificateholders or any of them, any and all instruments of assignment
        and other comparable instruments with respect to such assignment or
        re-recording of a Mortgage in the name of MERS, solely as nominee for
        the Trustee and its successors and assigns. Any expenses incurred in
        connection with the actions described in the preceding sentence shall be
        borne by the Servicer in accordance with Section 3.16(c), with no right
        of reimbursement; provided, that if, as a result of MERS discontinuing
        or becoming unable to continue operations in connection with the MERS
        System, it becomes necessary to remove any Mortgage Loan from
        registration on the MERS System and to arrange for the assignment of the
        related Mortgages to the Trustee, then any related expenses shall be
        reimbursable to the Servicer pursuant to Section 3.10(a)(ii).
        Notwithstanding the foregoing, subject to Section 3.07(a), the Servicer
        shall not permit any modification with respect to any Mortgage Loan that
        would both constitute a sale or exchange of such Mortgage Loan within
        the meaning of Section 1001 of the Code and any proposed, temporary or
        final regulations promulgated thereunder (other than in connection with
        a proposed conveyance or assumption of such Mortgage Loan that is
        treated as a Principal Prepayment in Full pursuant to Section 3.13(d)
        hereof) and cause any REMIC formed under this Agreement to fail to
        qualify as a REMIC under the Code. Upon request, the Trustee shall
        furnish the Servicer with any powers of attorney and other documents
        necessary or appropriate to enable the Servicer to service and
        administer the Mortgage Loans. The Trustee shall not be liable for any
        action taken by the Servicer or any Subservicer pursuant to such powers
        of attorney. In connection with servicing and administering the Mortgage
        Loans, the Servicer and any Affiliate of the Servicer (i) may perform
        services such as appraisals and brokerage services that are not
        customarily provided by servicers of mortgage loans, and shall be
        entitled to reasonable compensation therefor in accordance with
        Section 3.10 and (ii) may, at its own discretion and on behalf of the
        Trustee, obtain credit information in the form of a "credit score" from
        a credit repository.
    37. All costs incurred by the Servicer or by Subservicers in effecting the
        timely payment of taxes and assessments on the properties subject to the
        Mortgage Loans shall not, for the purpose of calculating monthly
        distributions to the Certificateholders, be added to the amount owing
        under the related Mortgage Loans, notwithstanding that the terms of such
        Mortgage Loan so permit, and such costs shall be recoverable to the
        extent permitted by Section 3.10(a)(ii).
    38. The Servicer may enter into one or more agreements in connection with
        the offering of pass-through certificates evidencing interests in one or
        more of the Certificates providing for the payment by the Servicer of
        amounts received by the Servicer as servicing compensation hereunder and
        required to cover certain Prepayment Interest Shortfalls on the Mortgage
        Loans, which payment obligation will thereafter be an obligation of the
        Servicer hereunder.
    
    39. Section 3.02 Subservicing Agreements Between Servicer and Subservicers;
        Enforcement of Subservicers' and Seller's Obligations.
        
        The Servicer may enter into Subservicing Agreements with Subservicers,
        for the servicing and administration of all or some of the Mortgage
        Loans. Each Subservicer of a Mortgage Loan shall be entitled to receive
        and retain, as provided in the related Subservicing Agreement and in
        Section 3.07, the related Subservicing Fee from payments of interest
        received on such Mortgage Loan after payment of all amounts required to
        be remitted to the Servicer in respect of such Mortgage Loan. Any
        Subservicing Fee shall be paid by the Servicer out of the Servicing Fee
        for the related Mortgage Loans. Unless the context otherwise requires,
        references in this Agreement to actions taken or to be taken by the
        Servicer in servicing the Mortgage Loans include actions taken or to be
        taken by a Subservicer on behalf of the Servicer.
        
        Section 3.03 Successor Subservicers.
        
        The Servicer shall be entitled to terminate any Subservicing Agreement
        that may exist in accordance with the terms and conditions of such
        Subservicing Agreement and without any limitation by virtue of this
        Agreement; provided, however, that in the event of termination of any
        Subservicing Agreement by the Servicer or the Subservicer, the Servicer
        shall either act as servicer of the related Mortgage Loan or enter into
        a Subservicing Agreement with a successor Subservicer which will be
        bound by the terms of the related Subservicing Agreement.
        
        Section 3.04 Liability of the Servicer.
        
        Notwithstanding any Subservicing Agreement, any of the provisions of
        this Agreement relating to agreements or arrangements between the
        Servicer or a Subservicer or reference to actions taken through a
        Subservicer or otherwise, the Servicer shall remain obligated and liable
        to the Trustee and the Certificateholders for the servicing and
        administering of the Mortgage Loans in accordance with the provisions of
        Section 3.01 without diminution of such obligation or liability by
        virtue of such Subservicing Agreements or arrangements or by virtue of
        indemnification from the Subservicer or the Company and to the same
        extent and under the same terms and conditions as if the Servicer alone
        were servicing and administering the Mortgage Loans. The Servicer shall
        be entitled to enter into any agreement with a Subservicer or the Seller
        for indemnification of the Servicer and nothing contained in this
        Agreement shall be deemed to limit or modify such indemnification.
        
        Section 3.05 No Contractual Relationship Between Subservicer and Trustee
        or Certificateholders.
        
        Any Subservicing Agreement that may be entered into and any other
        transactions or services relating to the Mortgage Loans involving a
        Subservicer in its capacity as such and not as an originator shall be
        deemed to be between the Subservicer and the Servicer alone and the
        Trustee and the Certificateholders shall not be deemed parties thereto
        and shall have no claims, rights, obligations, duties or liabilities
        with respect to the Subservicer in its capacity as such except as set
        forth in Section 3.06.
        
        Section 3.06 Assumption or Termination of Subservicing Agreements by
        Trustee.
    
    40. If the Servicer shall for any reason no longer be the servicer
        (including by reason of an Event of Default), the Trustee, its designee
        or its successor shall thereupon assume all of the rights and
        obligations of the Servicer under each Subservicing Agreement that may
        have been entered into. The Trustee, its designee or the successor
        servicer for the Trustee shall be deemed to have assumed all of the
        Servicer's interest therein and to have replaced the Servicer as a party
        to the Subservicing Agreement to the same extent as if the Subservicing
        Agreement had been assigned to the assuming party except that the
        Servicer shall not thereby be relieved of any liability or obligations
        under the Subservicing Agreement.
    41. The Servicer shall, upon request of the Trustee but at the expense of
        the Servicer, deliver to the assuming party all documents and records
        relating to each Subservicing Agreement and the Mortgage Loans then
        being serviced and an accounting of amounts collected and held by it and
        otherwise use its reasonable efforts to effect the orderly and efficient
        transfer of each Subservicing Agreement to the assuming party.
    
    42. Section 3.07 Collection of Certain Mortgage Loan Payments; Deposits to
        Custodial Account.
    
    43. The Servicer shall make reasonable efforts to collect all payments
        called for under the terms and provisions of the Mortgage Loans, and
        shall, to the extent such procedures shall be consistent with this
        Agreement and the terms and provisions of any related Primary Insurance
        Policy, follow such collection procedures as it would employ in its good
        faith business judgment and which are normal and usual in its general
        mortgage servicing activities. Consistent with the foregoing, the
        Servicer may in its discretion (i) waive any late payment charge or any
        prepayment charge or penalty interest in connection with the prepayment
        of a Mortgage Loan and (ii) extend the Due Date for payments due on a
        Mortgage Note for a period not greater than 180 days; provided, however,
        that the Servicer shall first determine that any such waiver or
        extension will not impair the coverage of any related Primary Insurance
        Policy or materially adversely affect the lien of the related Mortgage.
        In the event of any such arrangement, the Servicer shall make timely
        advances on the related Mortgage Loan during the scheduled period in
        accordance with the amortization schedule of such Mortgage Loan without
        modification thereof by reason of such arrangements unless otherwise
        agreed to by the Holders of the Classes of Certificates affected
        thereby; provided, however, that no such extension shall be made if any
        such advance would be a Nonrecoverable Advance. Consistent with the
        terms of this Agreement, the Servicer may also waive, modify or vary any
        term of any Mortgage Loan or consent to the postponement of strict
        compliance with any such term or in any manner grant indulgence to any
        Mortgagor if in the Servicer's determination such waiver, modification,
        postponement or indulgence is not materially adverse to the interests of
        the Certificateholders (taking into account any estimated Realized Loss
        that might result absent such action); provided, however, that the
        Servicer may not modify materially or permit any Subservicer to modify
        any Mortgage Loan, including without limitation any modification that
        would change the Mortgage Rate, forgive the payment of any principal or
        interest (unless in connection with the liquidation of the related
        Mortgage Loan or except in connection with prepayments to the extent
        that such reamortization is not inconsistent with the terms of the
        Mortgage Loan), or extend the final maturity date of such Mortgage Loan,
        unless such Mortgage Loan is in default or, in the judgment of the
        Servicer, such default is reasonably foreseeable; and provided, further,
        that no such modification shall reduce the interest rate on a Mortgage
        Loan below the Servicing Fee Rate. In connection with any Curtailment of
        a Mortgage Loan, the Servicer, to the extent not inconsistent with the
        terms of the Mortgage Note and local law and practice, may permit the
        Mortgage Loan to be reamortized such that the Monthly Payment is
        recalculated as an amount that will fully amortize the remaining Stated
        Principal Balance thereof by the original Maturity Date based on the
        original Mortgage Rate; provided, that such re-amortization shall not be
        permitted if it would constitute a reissuance of the Mortgage Loan for
        federal income tax purposes, except if such reissuance is described in
        Treasury Regulation Section 1.860G-2(b)(3). The Servicer shall not be
        required to institute or join in litigation with respect to collection
        of any payment (whether under a Mortgage, Mortgage Note or otherwise or
        against any public or governmental authority with respect to a taking or
        condemnation) if it reasonably believes that enforcing the provision of
        the Mortgage or other instrument pursuant to which such payment is
        required is prohibited by applicable law.
    44. The Servicer shall segregate and hold all funds collected and received
        pursuant to each Mortgage Loan separate and apart from any of its own
        funds and general assets and shall establish and maintain one or more
        Custodial Accounts held in trust, entitled "GMAC Mortgage Corporation
        Custodial Account in trust for the benefit of the Holders of GMACM
        Mortgage Pass-Through Certificates, Series 2005-AR6." Each Custodial
        Account shall be an Eligible Account. The Custodial Account shall be
        maintained as a segregated account, separate and apart from trust funds
        created for mortgage pass-through certificates of other series, and the
        other accounts of the Servicer.
    
    45. Within two Business Days of receipt, except as otherwise specifically
        provided herein, the Servicer shall deposit or cause to be deposited the
        following payments and collections remitted by subservicers or received
        by it in respect of the Mortgage Loans subsequent to the Cut-off Date
        (other than in respect of principal and interest due on such Mortgage
        Loans on or before the Cut-off Date) and the following amounts required
        to be deposited hereunder:
        
        i.   All payments on account of principal, including Principal
             Prepayments made by Mortgagors on the Mortgage Loans and the
             principal component of any Subservicer Advance or of any REO
             Proceeds received in connection with an REO Property for which an
             REO Disposition has occurred;
        ii.  All payments on account of interest at the Net Mortgage Rate on the
             Mortgage Loans, and the interest component of any Subservicer
             Advance or of any REO Proceeds received in connection with an REO
             Property for which an REO Disposition has occurred, minus the
             amount of any interest paid by a Mortgagor in connection with a
             Principal Prepayment in Full for the calendar month in which such
             Principal Prepayment is to be distributed pursuant to Section 4.02;
        iii. Insurance Proceeds, Subsequent Recoveries and Liquidation Proceeds
             (net of any related expenses of the Subservicer);
        iv.  All proceeds of any Mortgage Loans purchased pursuant to
             Section 2.02, 2.04 or 4.07 and all amounts required to be deposited
             in connection with the substitution of a Qualified Substitute
             Mortgage Loan pursuant to Section 2.04;
        v.   Any amounts required to be deposited pursuant to Section 3.07(c);
             and
        vi.  All amounts transferred from the Payment Account to the Custodial
             Account in accordance with Section 4.02(a)(iii).
        
        The foregoing requirements for deposit in the Custodial Account shall be
        exclusive, it being understood and agreed that, without limiting the
        generality of the foregoing, payments on the Mortgage Loans which are
        not part of the Trust Fund (consisting of payments in respect of
        principal and interest on the Mortgage Loans due on or before the
        Cut-off Date) and payments or collections in the nature of prepayment
        charges or late payment charges or assumption fees may but need not be
        deposited by the Servicer in the Custodial Account. In the event any
        amount not required to be deposited in the Custodial Account is so
        deposited, the Servicer may at any time withdraw such amount from the
        Custodial Account, any provision herein to the contrary notwithstanding.
        The Servicer shall maintain records with respect to all deposits made
        pursuant to this Section. All funds deposited in the Custodial Account
        shall be held in trust for the Certificateholders until withdrawn in
        accordance with Section 3.10.
        
        With respect to Insurance Proceeds, Liquidation Proceeds, REO Proceeds
        and the proceeds of the purchase of any Mortgage Loan pursuant to
        Sections 2.02, 2.04 and 4.07 received in any calendar month, the
        Servicer may elect to treat such amounts as included in the Available
        Distribution Amount for the Distribution Date in the month of receipt,
        but is not obligated to do so. If the Servicer so elects, such amounts
        will be deemed to have been received (and any related Realized Loss
        shall be deemed to have occurred) on the last day of the month prior to
        the receipt thereof.
    
    46. The Servicer shall use commercially reasonable efforts to cause the
        institution maintaining the Custodial Account to invest the funds in the
        Custodial Account attributable to the Mortgage Loans in Permitted
        Investments which shall mature not later than the Payment Account
        Deposit Date next following the date of such investment (with the
        exception of the Amount Held for Future Distribution) and which shall
        not be sold or disposed of prior to their maturities. All income and
        gain realized from any such investment shall be for the benefit of the
        Servicer as additional servicing compensation and shall be subject to
        its withdrawal or order from time to time. The amount of any losses
        incurred in respect of any such investments attributable to the
        investment of amounts in respect of the Mortgage Loans shall be
        deposited in the Custodial Account by the Servicer out of its own funds
        immediately as realized without any right of reimbursement.
 5. Subservicing Accounts; Servicing Accounts.
 6. a.  In those cases where a Subservicer is servicing a Mortgage Loan pursuant
        to a Subservicing Agreement, the Servicer shall cause the Subservicer,
        pursuant to the Subservicing Agreement, to establish and maintain one or
        more Subservicing Accounts which shall be an Eligible Account or, if
        such account is not an Eligible Account, shall be acceptable to the
        Servicer and each Rating Agency. The Subservicer will be required
        thereby to deposit into the Subservicing Account on a daily basis all
        proceeds of Mortgage Loans received by the Subservicer, less its
        Subservicing Fees and unreimbursed advances and expenses, to the extent
        permitted by the Subservicing Agreement. If the Subservicing Account is
        not an Eligible Account, the Servicer shall be deemed to have received
        such monies upon receipt thereof by the Subservicer. The Subservicer
        shall not be required to deposit in the Subservicing Account payments or
        collections in the nature of prepayment charges or late charges or
        assumption fees. On or before each Determination Date, the Servicer
        shall cause the Subservicer, pursuant to the Subservicing Agreement, to
        remit to the Servicer for deposit in the Custodial Account all funds
        held in the Subservicing Account with respect to each Mortgage Loan
        serviced by such Subservicer that are required to be remitted to the
        Servicer.
    b.  In addition to the Custodial Account and the Payment Account, the
        Servicer shall for any Nonsubserviced Mortgage Loan, and shall cause the
        Subservicers for Subserviced Mortgage Loans to, establish and maintain
        one or more Servicing Accounts and deposit and retain therein all
        collections from the Mortgagors (or advances from Subservicers) for the
        payment of taxes, assessments, hazard insurance premiums, Primary
        Insurance Policy premiums, if applicable, or comparable items for the
        account of the Mortgagors. Each Servicing Account shall be hold in
        trust, entitled "GMAC Mortgage Corporation Servicing Account in trust
        for the benefit of the of the Holders of GMACM Mortgage Pass-Through
        Certificates, Series 2005-AR6." Withdrawals of amounts related to the
        Mortgage Loans from the Servicing Accounts may be made only to effect
        timely payment of taxes, assessments, hazard insurance premiums, Primary
        Insurance Policy premiums, if applicable, or comparable items, to
        reimburse the Servicer or Subservicer out of related collections for any
        payments made pursuant to Sections 3.11 (with respect to the Primary
        Insurance Policy) and 3.12(a) (with respect to hazard insurance), to
        refund to any Mortgagors any sums as may be determined to be overages,
        to pay interest, if required, to Mortgagors on balances in the Servicing
        Account or to clear and terminate the Servicing Account at the
        termination of this Agreement in accordance with Section 9.01. As part
        of its servicing duties, the Servicer shall, and the Subservicers will,
        pursuant to the Subservicing Agreements, be required to pay to the
        Mortgagors interest on funds in this account to the extent required by
        law.
    c.  The Servicer shall advance the payments referred to in the preceding
        subsection that are not timely paid by the Mortgagors or advanced by the
        Subservicers on the date when the tax, premium or other cost for which
        such payment is intended is due, but the Servicer shall be required so
        to advance only to the extent that such advances, in the good faith
        judgment of the Servicer, will be recoverable by the Servicer out of
        Insurance Proceeds, Liquidation Proceeds or otherwise.
    
    d.  Section 3.09 Access to Certain Documentation and Information Regarding
        the Mortgage Loans.
        
        If compliance with this Section 3.09 shall make any Class of
        Certificates legal for investment by federally insured savings and loan
        associations, the Servicer shall provide, or cause the Subservicers to
        provide, to the Trustee, the Office of Thrift Supervision or the FDIC
        and the supervisory agents and examiners thereof access to the
        documentation regarding the Mortgage Loans required by applicable
        regulations of the Office of Thrift Supervision, such access being
        afforded without charge but only upon reasonable request and during
        normal business hours at the offices designated by the Servicer. The
        Servicer shall permit such representatives to photocopy any such
        documentation and shall provide equipment for that purpose at a charge
        reasonably approximating the cost of such photocopying to the Servicer.
        
        Section 3.10 Permitted Withdrawals from the Custodial Account.
    
    e.  The Servicer may, from time to time as provided herein, make withdrawals
        from the Custodial Account of amounts on deposit therein pursuant to
        Section 3.07 that are collected on or attributable to the Mortgage Loans
        for the following purposes:
    f.  i.    to make deposits into the Payment Account in the amounts and in
              the manner provided for in Section 4.01;
        ii.   to reimburse itself or the related Subservicer for previously
              unreimbursed advances or expenses made pursuant to Sections 3.01,
              3.07(a), 3.08, 3.11, 3.12(a), 3.14 and 4.04 or otherwise
              reimbursable pursuant to the terms of this Agreement, such
              withdrawal right being limited to amounts received on particular
              Mortgage Loans (including, for this purpose, REO Proceeds,
              Insurance Proceeds, Liquidation Proceeds and proceeds from the
              purchase of a Mortgage Loan pursuant to Section 2.02, 2.04 or
              4.07) which represent (A) Late Collections of Monthly Payments for
              which any such advance was made in the case of Subservicer
              Advances or Advances pursuant to Section 4.04 and (B) recoveries
              of amounts in respect of which such advances were made in the case
              of Servicing Advances;
        iii.  to pay to itself or the related Subservicer (if not previously
              retained by such Subservicer) out of each payment received by the
              Servicer on account of interest on a Mortgage Loan as contemplated
              by Sections 3.14 and 3.16, an amount equal to that remaining
              portion of any such payment as to interest (but not in excess of
              the Servicing Fee and the Subservicing Fee, if not previously
              retained) which, when deducted, will result in the remaining
              amount of such interest being interest at the Net Mortgage Rate
              (or Modified Net Mortgage Rate in the case of a Modified Mortgage
              Loan) on the amount specified in the amortization schedule of the
              related Mortgage Loan as the principal balance thereof at the
              beginning of the period respecting which such interest was paid
              after giving effect to any previous Curtailments;
        iv.   to pay to itself as additional servicing compensation any interest
              or investment income earned on funds and other property deposited
              in or credited to the Custodial Account that it is entitled to
              withdraw pursuant to Section 3.07(c);
        v.    to pay to itself as additional servicing compensation any
              Foreclosure Profits, and any amounts remitted by Subservicers or
              received from Mortgagors as interest in respect of Curtailments;
        vi.   to pay the Seller, with respect to each Mortgage Loan or property
              acquired in respect thereof that has been purchased or otherwise
              transferred pursuant to Section 2.02, 2.04, 4.07 or 9.01, all
              amounts received thereon and not required to be distributed to the
              Certificateholders as of the date on which the related Stated
              Principal Balance or Purchase Price is determined;
        vii.  to reimburse itself or the related Subservicer for any
              Nonrecoverable Advance or any Advance that was ultimately
              determined to be Excess Special Hazard Losses, Excess Fraud
              Losses, Excess Bankruptcy Losses or Extraordinary Losses in the
              manner and to the extent provided in subsection (c) below, any
              Advance made in connection with a modification of a Mortgage Loan
              that is in default or, in the judgment of the Servicer, default is
              reasonably foreseeable pursuant to Section 3.07(a), to the extent
              the amount of the Advance has been added to the outstanding
              principal balance of the Mortgage Loan, or any Advance
              reimbursable to the Servicer pursuant to Section 4.02(a);
        viii. to reimburse itself, the REMIC Administrator or the Company for
              expenses incurred by and reimbursable to it, the REMIC
              Administrator or the Company pursuant to Sections 3.01(a),
              3.01(b), 3.11, 3.13, 3.14(c), 6.03, 10.01 or otherwise;
        ix.   to reimburse itself for Servicing Advances expended by it (a)
              pursuant to Section 3.14 in good faith in connection with the
              restoration of property damaged by an Uninsured Cause, and (b) in
              connection with the liquidation of a Mortgage Loan or disposition
              of an REO Property to the extent not otherwise reimbursed pursuant
              to clause (ii) or (viii) above; and
        x.    to withdraw any amount deposited in the Custodial Account that was
              not required to be deposited therein pursuant to Section 3.07.
    g.  Since, in connection with withdrawals pursuant to clauses (ii), (iii),
        (v) and (vi), the Servicer's entitlement thereto is limited to
        collections or other recoveries on the related Mortgage Loan, the
        Servicer shall keep and maintain separate accounting, on a Mortgage Loan
        by Mortgage Loan basis, for the purpose of justifying any withdrawal
        from the Custodial Account pursuant to such clauses. All permitted
        withdrawals pursuant to clauses (iv), (vii), (viii) and (ix) shall be
        reimbursed from collections on the Mortgage Loans in the related Loan
        Group or, if such reimbursement is not attributable to a specific
        Mortgage Loan, shall be reimbursed from collections received on the
        Mortgage Loans in each Loan Group, pro rata, based on the Stated
        Principal Balance of each such Loan Group.
    h.  The Servicer shall be entitled to reimburse itself or the related
        Subservicer for any Advance made in respect of a Mortgage Loan that the
        Servicer determines to be a Nonrecoverable Advance or an Advance that
        was ultimately determined to be Excess Special Hazard Losses, Excess
        Fraud Losses, Excess Bankruptcy Losses or Extraordinary Losses by
        withdrawal from the Custodial Account of amounts on deposit therein
        attributable to the Mortgage Loans on any Payment Account Deposit Date
        succeeding the date of such determination. Such right of reimbursement
        in respect of a Nonrecoverable Advance on any such Payment Account
        Deposit Date shall be limited to an amount not exceeding the portion of
        such Advance previously paid to Certificateholders (and not theretofore
        reimbursed to the Servicer or the related Subservicer).
    
    i.  Section 3.11 Maintenance of the Primary Insurance Policies; Collections
        Thereunder.
    
    j.  The Servicer shall not take, or permit any Subservicer to take, any
        action which would result in non-coverage under any applicable Primary
        Insurance Policy of any loss which, but for the actions of the Servicer
        or Subservicer, would have been covered thereunder. To the extent
        coverage is available, the Servicer shall keep or cause to be kept in
        full force and effect a Primary Insurance Policy in the case of each
        Mortgage Loan having a Loan-to-Value Ratio at origination in excess of
        80%, until the principal balance of the related Mortgage Loan secured by
        a Mortgaged Property is reduced to 80% or less of the appraised value
        based on the most recent appraisal of the Mortgaged Property performed
        by a qualified appraiser, such appraisal to be included in the related
        servicing file. The Servicer shall not cancel or refuse to renew any
        such Primary Insurance Policy applicable to a Nonsubserviced Mortgage
        Loan, or consent to any Subservicer canceling or refusing to renew any
        such Primary Insurance Policy applicable to a Mortgage Loan subserviced
        by it, that is in effect at the date of the initial issuance of the
        Certificates and is required to be kept in force hereunder unless the
        replacement Primary Insurance Policy for such canceled or non-renewed
        policy is maintained with an insurer whose claims-paying ability is
        acceptable to each Rating Agency for mortgage pass-through certificates
        having a rating equal to or better than the lower of the then-current
        rating or the rating assigned to the Certificates as of the Closing Date
        by such Rating Agency. In connection with any assumption or substitution
        agreement entered into or to be entered into pursuant to Section 3.13,
        the Servicer shall promptly notify the insurer under the related Primary
        Insurance Policy, if any, of such assumption or substitution of
        liability in accordance with the terms of such policy and shall take all
        actions which may be required by such insurer as a condition to the
        continuation of coverage under the Primary Insurance Policy. If such
        Primary Insurance Policy is terminated as a result of such assumption or
        substitution of liability, the Servicer shall obtain a replacement
        Primary Insurance Policy as provided above.
    k.  In connection with its activities as administrator and servicer of the
        Mortgage Loans, the Servicer agrees to present or to cause the related
        Subservicer to present, on behalf of the Servicer, the Subservicer, if
        any, the Trustee and Certificateholders, claims to the related Insurer
        under any Primary Insurance Policies, in a timely manner in accordance
        with such policies, and, in this regard, to take or cause to be taken
        such reasonable action as shall be necessary to permit recovery under
        any Primary Insurance Policies respecting defaulted Mortgage Loans.
        Pursuant to Section 3.07, any Insurance Proceeds collected by or
        remitted to the Servicer under any Primary Insurance Policies shall be
        deposited in the Custodial Account, subject to withdrawal pursuant to
        Section 3.10.
    
    l.  Section 3.12 Maintenance of Hazard Insurance and Omissions and Fidelity
        Coverage.
    
    m.  The Servicer shall cause to be maintained for each Mortgage Loan (other
        than a Cooperative Loan) hazard insurance with extended coverage in an
        amount which is equal to the lesser of (i) the greater of (A) the
        principal balance owing on such Mortgage Loan and (B) the percentage
        such that the proceeds thereof shall be sufficient to prevent the
        application of a co-insurance clause; or (ii) 100 percent of the
        insurable value of the improvements. If the Mortgaged Property is in an
        area identified in the Federal Register by the Federal Emergency
        Management Agency as being a special flood hazard area that has
        federally-mandated flood insurance requirements, the Servicer will cause
        to be maintained a flood insurance policy meeting the requirements of
        the current guidelines of the Federal Insurance Administration with a
        generally acceptable insurance carrier, in an amount representing
        coverage not less than the least of (i) the outstanding principal
        balance of the Mortgage Loan, (ii) the maximum insurable value of the
        improvements securing such Mortgage Loan or (iii) the maximum amount of
        insurance which is available under the Flood Disaster Protection Act of
        1973, as amended. The Servicer shall also cause to be maintained on
        property acquired upon foreclosure, or deed in lieu of foreclosure, of
        any Mortgage Loan (other than a Cooperative Loan), hazard insurance with
        extended coverage in an amount which is at least equal to the maximum
        insurable value of the improvements which are a part of such property,
        liability insurance and, to the extent required and available under the
        Flood Disaster Protection Act of 1973, as amended, flood insurance in an
        amount as provided above. Pursuant to Section 3.07, any amounts
        collected by the Servicer under any such policies (other than amounts to
        be applied to the restoration or repair of the related Mortgaged
        Property or property thus acquired or amounts released to the Mortgagor
        in accordance with the Servicer's normal servicing procedures) shall be
        deposited in the Custodial Account, subject to withdrawal pursuant to
        Section 3.10. Any cost incurred by the Servicer in maintaining any such
        insurance shall not, for the purpose of calculating monthly
        distributions to the Certificateholders, be added to the amount owing
        under the Mortgage Loan, notwithstanding that the terms of the Mortgage
        Loan so permit. Such costs shall be recoverable by the Servicer out of
        related late payments by the Mortgagor, out of Insurance Proceeds and
        Liquidation Proceeds or from amounts on deposit in the Custodial Account
        to the extent permitted by Section 3.10. It is understood and agreed
        that no earthquake or other additional insurance is to be required of
        any Mortgagor or maintained on property acquired in respect of a
        Mortgage Loan other than pursuant to such applicable laws and
        regulations as shall at any time be in force and as shall require such
        additional insurance. All such policies shall be endorsed with standard
        mortgagee clauses with loss payable to the Servicer and its successors
        and/or assigns and shall provide for at least thirty days prior written
        notice of any cancellation, reduction in the amount or material change
        in coverage to the Servicer. The Servicer shall not interfere with the
        Mortgagor's freedom of choice in selecting either his insurance carrier
        or agent, provided, however, that the Servicer shall not accept any such
        insurance policies from insurance companies unless such companies
        currently reflect a General Policy Rating in Best's Key Rating Guide
        currently acceptable to Fannie Mae and are licensed to do business in
        the state wherein the property subject to the policy is located.
    
    n.  If the Servicer shall obtain and maintain a blanket hazard insurance
        policy with extended coverage insuring against hazard losses on all of
        the Mortgage Loans, it shall conclusively be deemed to have satisfied
        its obligations as set forth in the first sentence of this
        Section 3.12(a), it being understood and agreed that such policy may
        contain a deductible clause, in which case the Servicer shall, in the
        event that there shall not have been maintained on the related Mortgaged
        Property a policy complying with the first sentence of this
        Section 3.12(a) and there shall have been a loss which would have been
        covered by such policy, deposit in the Payment Account the amount not
        otherwise payable under the blanket policy because of such deductible
        clause. Any such deposit by the Servicer shall be made on the Payment
        Account Deposit Date next preceding the Distribution Date which occurs
        in the month following the month in which payments under any such policy
        would have been deposited in the Custodial Account. In connection with
        its activities as administrator and servicer of the Mortgage Loans, the
        Servicer agrees to present, on behalf of itself, the Trustee and the
        Certificateholders, claims under any such blanket policy.
    
    o.  The Servicer shall obtain and maintain at its own expense and keep in
        full force and effect throughout the term of this Agreement a blanket
        fidelity bond and an errors and omissions insurance policy covering the
        Servicer's officers and employees and other persons acting on behalf of
        the Servicer in connection with its activities under this Agreement. The
        amount of coverage, taken together, shall be at least equal to the
        coverage that would be required by Fannie Mae or Freddie Mac, with
        respect to the Servicer if the Servicer were servicing and administering
        the Mortgage Loans for Fannie Mae or Freddie Mac. In the event that any
        such bond or policy ceases to be in effect, the Servicer shall obtain a
        comparable replacement bond or policy from an issuer or insurer, as the
        case may be, meeting the requirements set forth above.
    
    p.  Section 3.13 Enforcement of Due-on-Sale Clauses; Assumption and
        Modification Agreements; Certain Assignments.
    
    q.  When any Mortgaged Property is conveyed by the Mortgagor, the Servicer
        or Subservicer, to the extent it has knowledge of such conveyance, shall
        enforce any due-on-sale clause contained in any Mortgage Note or
        Mortgage, to the extent permitted under applicable law and governmental
        regulations, but only to the extent that such enforcement will not
        adversely affect or jeopardize coverage under any Required Insurance
        Policy. Notwithstanding the foregoing, the Servicer is not required to
        exercise such rights with respect to a Mortgage Loan if the Person to
        whom the related Mortgaged Property has been conveyed or is proposed to
        be conveyed satisfies the terms and conditions contained in the Mortgage
        Note and Mortgage related thereto and the consent of the mortgagee under
        such Mortgage Note or Mortgage is not otherwise so required under such
        Mortgage Note or Mortgage as a condition to such transfer. In the event
        that the Servicer is prohibited by law from enforcing any such
        due-on-sale clause, or if coverage under any Required Insurance Policy
        would be adversely affected, or if nonenforcement is otherwise permitted
        hereunder, the Servicer is authorized, subject to Section 3.13(b), to
        take or enter into an assumption and modification agreement from or with
        the person to whom such property has been or is about to be conveyed,
        pursuant to which such person becomes liable under the Mortgage Note
        and, unless prohibited by applicable state law, the Mortgagor remains
        liable thereon, provided that the Mortgage Loan shall continue to be
        covered (if so covered before the Servicer enters such agreement) by the
        applicable Required Insurance Policies. The Servicer, subject to
        Section 3.13(b), is also authorized with the prior approval of the
        insurers under any Required Insurance Policies to enter into a
        substitution of liability agreement with such Person, pursuant to which
        the original Mortgagor is released from liability and such Person is
        substituted as Mortgagor and becomes liable under the Mortgage Note.
        Notwithstanding the foregoing, the Servicer shall not be deemed to be in
        default under this Section by reason of any transfer or assumption which
        the Servicer reasonably believes it is restricted by law from
        preventing, for any reason whatsoever.
    r.  Subject to the Servicer's duty to enforce any due-on-sale clause to the
        extent set forth in Section 3.13(a), in any case in which a Mortgaged
        Property is to be conveyed to a Person by a Mortgagor, and such Person
        is to enter into an assumption or modification agreement or supplement
        to the Mortgage Note or Mortgage which requires the signature of the
        Trustee, or if an instrument of release signed by the Trustee is
        required releasing the Mortgagor from liability on the Mortgage Loan,
        the Servicer is authorized, subject to the requirements of the sentence
        next following, to execute and deliver, on behalf of the Trustee, the
        assumption agreement with the Person to whom the Mortgaged Property is
        to be conveyed and such modification agreement or supplement to the
        Mortgage Note or Mortgage or other instruments as are reasonable or
        necessary to carry out the terms of the Mortgage Note or Mortgage or
        otherwise to comply with any applicable laws regarding assumptions or
        the transfer of the Mortgaged Property to such Person; provided,
        however, that in connection with any such assumption, no material term
        of the Mortgage Note may be changed. Upon receipt of appropriate
        instructions from the Servicer in accordance with the foregoing, the
        Trustee shall execute any necessary instruments for such assumption or
        substitution of liability delivered to it by the Servicer and as
        directed in writing by the Servicer. Upon the closing of the
        transactions contemplated by such documents, the Servicer shall cause
        the originals or true and correct copies of the assumption agreement,
        the release (if any), or the modification or supplement to the Mortgage
        Note or Mortgage to be delivered to the Trustee or the Custodian and
        deposited with the Mortgage File for such Mortgage Loan. Any fee
        collected by the Servicer or such related Subservicer for entering into
        an assumption or substitution of liability agreement will be retained by
        the Servicer or such Subservicer as additional servicing compensation.
    s.  The Servicer or the related Subservicer, as the case may be, shall be
        entitled to approve a request from a Mortgagor for a partial release of
        the related Mortgaged Property, the granting of an easement thereon in
        favor of another Person, any alteration or demolition of the related
        Mortgaged Property (or, with respect to a Cooperative Loan, the related
        Cooperative Apartment) without any right of reimbursement or other
        similar matters if it has determined, exercising its good faith business
        judgment in the same manner as it would if it were the owner of the
        related Mortgage Loan, that the security for, and the timely and full
        collectability of, such Mortgage Loan would not be adversely affected
        thereby and if it has also determined that any portion of the applicable
        REMIC would not fail to continue to qualify as a REMIC under the Code as
        a result thereof and (subject to Section 10.01(f)) that no tax on
        "prohibited transactions" or "contributions" after the startup day would
        be imposed on such REMIC as a result thereof. Any fee collected by the
        Servicer or the related Subservicer for processing such a request will
        be retained by the Servicer or such Subservicer as additional servicing
        compensation.
    t.  Subject to any other applicable terms and conditions of this Agreement,
        the Trustee, if so directed by the Servicer, and the Servicer shall be
        entitled to approve an assignment in lieu of satisfaction with respect
        to any Mortgage Loan, provided the obligee with respect to such Mortgage
        Loan following such proposed assignment provides the Trustee and
        Servicer with a "Lender Certification for Assignment of Mortgage Loan"
        in the form attached hereto as Exhibit K, in form and substance
        satisfactory to the Trustee and the Servicer, providing the following:
        (i) that the substance of the assignment is, and is intended to be, a
        refinancing of such Mortgage; (ii) that the Mortgage Loan following the
        proposed assignment will have a rate of interest at least 0.25 percent
        below or above the rate of interest on such Mortgage Loan prior to such
        proposed assignment; and (iii) that such assignment is at the request of
        the borrower under the related Mortgage Loan. Upon approval of an
        assignment in lieu of satisfaction with respect to any Mortgage Loan,
        the Servicer shall receive cash in an amount equal to the unpaid
        principal balance of and accrued interest on such Mortgage Loan and the
        Servicer shall treat such amount as a Principal Prepayment in Full with
        respect to such Mortgage Loan for all purposes hereof.
    u.  Consistent with the terms of this Agreement, the Servicer may modify any
        Mortgage Loan to provide for bi-weekly payments in connection with its
        "Bi-Saver Program" if requested to do so from the related Mortgagor;
        provided, however, that the Servicer may not modify or permit any
        Subservicer to modify any Mortgage Loan in accordance with this clause
        (e), if such Mortgage Loan is in default or, in the judgment of the
        Servicer, such default is reasonably foreseeable; and provided, further,
        that upon such modification, the Servicer shall purchase such Mortgage
        Loan from the Trust Fund at the Purchase Price therefor. If at any time
        the Servicer makes a payment to the Payment Account covering the amount
        of the Purchase Price for such a Mortgage Loan, and the Servicer
        provides to the Trustee a certification signed by a Servicing Officer
        stating that the amount of such payment has been deposited in the
        Payment Account, then the Trustee shall execute the assignment of such
        Mortgage Loan delivered to it by the Servicer at the request of the
        Servicer, without recourse to or representation or warranty by the
        Trustee, to the Servicer, which shall succeed to all the Trustee's
        right, title and interest in and to such Mortgage Loan, and all security
        and documents relative thereto. Such assignment shall be an assignment
        outright and not for security. The Servicer shall thereupon own such
        Mortgage, and all such security and documents, free of any further
        obligation to the Trustee or the Certificateholders with respect
        thereto.
    
    v.  Section 3.14 Realization Upon Defaulted Mortgage Loans.
    
    w.  The Servicer shall foreclose upon or otherwise comparably convert (which
        may include an REO Acquisition) the ownership of properties securing
        such of the Mortgage Loans as come into and continue in default and as
        to which no satisfactory arrangements can be made for collection of
        delinquent payments pursuant to Section 3.07. In connection with such
        foreclosure or other conversion, the Servicer shall, consistent with
        Section 3.11, follow such practices and procedures as it shall deem
        necessary or advisable, as shall be normal and usual in its general
        mortgage servicing activities, as shall meet the requirements of the
        Insurer under any Required Insurance Policy, and as shall be consistent
        with the provisions of this Agreement. With respect to any REO Property,
        the deed or certificate of sale shall be taken in the name of the
        Trustee for the benefit of the Certificateholders, or its nominee, on
        behalf of the Certificateholders. If the Trustee's name is placed on the
        title to such REO Property, it shall be solely as the Trustee hereunder
        and not in its individual capacity. The Servicer shall ensure that the
        title to such REO Property references this Agreement and the Trustee's
        capacity thereunder. The Servicer, however, shall not be required to
        expend its own funds or incur other reimbursable charges in connection
        with any foreclosure, or attempted foreclosure which is not completed,
        or towards the restoration of any property unless it shall determine (i)
        that such restoration and/or foreclosure will increase the proceeds of
        liquidation of the Mortgage Loan to Holders of Certificates of one or
        more Classes after reimbursement to itself for such expenses or charges
        and (ii) that such expenses or charges will be recoverable to it through
        Liquidation Proceeds, Insurance Proceeds, or REO Proceeds (respecting
        which it shall have priority for purposes of withdrawals from the
        Custodial Account pursuant to Section 3.10, whether or not such expenses
        and charges are actually recoverable from related Liquidation Proceeds,
        Insurance Proceeds or REO Proceeds). In the event of such a
        determination by the Servicer pursuant to this Section 3.14(a), the
        Servicer shall be entitled to reimbursement of such amounts pursuant to
        Section 3.10. If the Servicer has knowledge that a Mortgaged Property
        which the Servicer is contemplating acquiring in foreclosure or by deed
        in lieu of foreclosure is located within a one (1) mile radius of any
        site listed in the Expenditure Plan for the Hazardous Substance Clean Up
        Bond Act of 1984 or other site with environmental or hazardous waste
        risks known to the Servicer, the Servicer will, prior to acquiring the
        Mortgaged Property, consider such risks and only take action in
        accordance with its established environmental review procedures.
    
    x.  The Servicer shall, either itself or through an agent selected by the
        Servicer, and in accordance with the Fannie Mae guidelines, manage,
        conserve, protect and operate each REO Property in the same manner that
        it manages, conserves, protects and operates other foreclosed property
        for its own account, and in the same manner that similar property in the
        same locality as the REO Property is managed. Each disposition of REO
        Property shall be carried out by the Servicer at such price and upon
        such terms and conditions as the Servicer deems to be in the best
        interest of the Certificateholders.
        
        Upon the occurrence of a Cash Liquidation or REO Disposition, following
        the deposit in the Custodial Account of all Insurance Proceeds,
        Liquidation Proceeds and other payments and recoveries referred to in
        the definition of "Cash Liquidation" or "REO Disposition," as
        applicable, upon receipt by the Trustee of written notification of such
        deposit signed by a Servicing Officer, the Trustee or any Custodian, as
        the case may be, shall release to the Servicer the related Mortgage File
        and the Trustee shall execute and deliver such instruments of transfer
        or assignment prepared by the Servicer, in each case without recourse,
        as shall be necessary to vest in the Servicer or its designee, as the
        case may be, the related Mortgage Loan, and thereafter such Mortgage
        Loan shall not be part of the Trust Fund. Notwithstanding the foregoing
        or any other provision of this Agreement, in the Servicer's sole
        discretion with respect to any defaulted Mortgage Loan or REO Property
        as to either of the following provisions, (i) a Cash Liquidation or REO
        Disposition may be deemed to have occurred if substantially all amounts
        expected by the Servicer to be received in connection with the related
        defaulted Mortgage Loan or REO Property have been received, and (ii) for
        purposes of determining the amount of any Liquidation Proceeds,
        Insurance Proceeds, REO Proceeds or any other unscheduled collections or
        the amount of any Realized Loss, the Servicer may take into account
        minimal amounts of additional receipts expected to be received or any
        estimated additional liquidation expenses expected to be incurred in
        connection with the related defaulted Mortgage Loan or REO Property.
    
    y.  If title to any Mortgaged Property is acquired by the Trust Fund as an
        REO Property by foreclosure or by deed in lieu of foreclosure, the deed
        or certificate of sale shall be issued to the Trustee or to its nominee
        on behalf of Certificateholders. Notwithstanding any such acquisition of
        title and cancellation of the related Mortgage Loan, such REO Property
        shall (except as otherwise expressly provided herein) be considered to
        be an Outstanding Mortgage Loan held in the Trust Fund until such time
        as the REO Property shall be sold. Consistent with the foregoing for
        purposes of all calculations hereunder so long as such REO Property
        shall be considered to be an Outstanding Mortgage Loan it shall be
        assumed that, notwithstanding that the indebtedness evidenced by the
        related Mortgage Note shall have been discharged, such Mortgage Note and
        the related amortization schedule in effect at the time of any such
        acquisition of title (after giving effect to any previous Curtailments
        and before any adjustment thereto by reason of any bankruptcy or similar
        proceeding or any moratorium or similar waiver or grace period) remain
        in effect. To the extent the net income received during any calendar
        month is in excess of the amount attributable to amortizing principal
        and accrued interest at the related Mortgage Rate on the related
        Mortgage Loan for such calendar month, such excess shall be considered
        to be a Curtailment of the related Mortgage Loan.
    z.  If the Trust Fund acquires any REO Property as aforesaid or otherwise in
        connection with a default or imminent default on a Mortgage Loan, the
        Servicer on behalf of the Trust Fund shall dispose of such REO Property
        within three full years after the taxable year of its acquisition by the
        Trust Fund for purposes of Section 860G(a)(8) of the Code (or such
        shorter period as may be necessary under applicable state (including any
        state in which such property is located) law to maintain the status of
        any portion of the applicable REMIC as a REMIC under applicable state
        law and avoid taxes resulting from such property failing to be
        foreclosure property under applicable state law) or, at the expense of
        the Trust Fund, request, more than 60 days before the day on which such
        grace period would otherwise expire, an extension of such grace period
        unless the Servicer (subject to Section 10.01(f)) obtains for the
        Trustee an Opinion of Counsel, addressed to the Trustee and the
        Servicer, to the effect that the holding by the Trust Fund of such REO
        Property subsequent to such period will not result in the imposition of
        taxes on "prohibited transactions" as defined in Section 860F of the
        Code or cause the applicable REMIC to fail to qualify as a REMIC (for
        federal (or any applicable State or local) income tax purposes) at any
        time that any Certificates are outstanding, in which case the Trust Fund
        may continue to hold such REO Property (subject to any conditions
        contained in such Opinion of Counsel). The Servicer shall be entitled to
        be reimbursed from the Custodial Account for any costs incurred in
        obtaining such Opinion of Counsel, as provided in Section 3.10.
        Notwithstanding any other provision of this Agreement, no REO Property
        acquired by the Trust Fund shall be rented (or allowed to continue to be
        rented) or otherwise used by or on behalf of the Trust Fund in such a
        manner or pursuant to any terms that would (i) cause such REO Property
        to fail to qualify as "foreclosure property" within the meaning of
        Section 860G(a)(8) of the Code or (ii) subject the Trust Fund to the
        imposition of any federal income taxes on the income earned from such
        REO Property, including any taxes imposed by reason of Section 860G(c)
        of the Code, unless the Servicer has agreed to indemnify and hold
        harmless the Trust Fund with respect to the imposition of any such
        taxes.
    aa. The proceeds of any Cash Liquidation, REO Disposition or purchase or
        repurchase of any Mortgage Loan pursuant to the terms of this Agreement,
        as well as any recovery resulting from a collection of Liquidation
        Proceeds, Insurance Proceeds or REO Proceeds, will be applied in the
        following order of priority: first, to reimburse the Servicer or the
        related Subservicer in accordance with Section 3.10(a)(ii); second, to
        all Servicing Fees and Subservicing Fees payable therefrom (and the
        Servicer and the Subservicer shall have no claims for any deficiencies
        with respect to such fees which result from the foregoing allocation);
        third, to the Certificateholders to the extent of accrued and unpaid
        interest on the Mortgage Loan, and any related REO Imputed Interest, at
        the Net Mortgage Rate (or the Modified Net Mortgage Rate in the case of
        a Modified Mortgage Loan) to the Due Date prior to the Distribution Date
        on which such amounts are to be distributed; fourth, to the
        Certificateholders as a recovery of principal on the Mortgage Loan (or
        REO Property)(provided that, if such recovery is of an amount previously
        allocated to one or more Classes of Certificates as a Realized Loss,
        such recovery shall be allocated among such Classes in the same
        proportions as the allocation of such Realized Losses and, if any such
        Class of Certificates to which such Realized Loss was allocated is no
        longer outstanding, such subsequent recovery shall be distributed to the
        persons who were the Holders of such Class of Certificates when it was
        retired); and fifth, to Foreclosure Profits.
    ab. In the event of a default on a Mortgage Loan one or more of whose
        obligors is not a United States Person, in connection with any
        foreclosure or acquisition of a deed in lieu of foreclosure (together,
        "foreclosure") in respect of such Mortgage Loan, the Servicer will cause
        compliance with the provisions of Treasury Regulation
        Section 1.1445-2(d)(3) (or any successor thereto) necessary to assure
        that no withholding tax obligation arises with respect to the proceeds
        of such foreclosure except to the extent, if any, that proceeds of such
        foreclosure are required to be remitted to the obligors on such Mortgage
        Loan.
    
    ac. Section 3.15 Trustee to Cooperate; Release of Mortgage Notes.
    
    ad. Upon becoming aware of the payment in full of any Mortgage Loan, or upon
        the receipt by the Servicer of a notification that payment in full will
        be escrowed in a manner customary for such purposes, the Servicer will
        immediately notify the Custodian, if any, or the Trustee (if it holds
        the related Mortgage Note) by delivery of a Request for Release
        substantially in the form attached hereto as Exhibit F requesting
        delivery to it of the Mortgage Note. The Servicer is authorized to
        execute and deliver to the Mortgagor the request for reconveyance, deed
        of reconveyance or release or satisfaction of mortgage or such
        instrument releasing the lien of the Mortgage, together with the
        Mortgage Note with, as appropriate, written evidence of cancellation
        thereon and to cause the removal from the registration on the MERS®
        System of such Mortgage and to execute and deliver, on behalf of the
        Trustee and the Certificateholders or any of them, any and all
        instruments of satisfaction or cancellation or of partial or full
        release. No expenses incurred in connection with any instrument of
        satisfaction or deed of reconveyance shall be chargeable to the
        Custodial Account or the Payment Account.
    ae. From time to time as is appropriate for the servicing or foreclosure of
        any Mortgage Loan, the Servicer shall deliver a Request for Release to
        the Custodian, if any, or the Trustee (if it holds the related Mortgage
        Note) requesting that possession of the Mortgage Note be released to the
        Servicer and certifying as to the reason for such release and that such
        release will not invalidate any insurance coverage provided in respect
        of the Mortgage Loan under any Required Insurance Policy. Upon receipt
        of the foregoing, the Trustee (if it holds the related Mortgage Note) or
        the Custodian shall deliver the Mortgage Note to the Servicer. The
        Servicer shall cause each Mortgage Note so released to be returned to
        the Trustee, or the Custodian on behalf of the Trustee when the need
        therefor by the Servicer no longer exists, unless (i) the Mortgage Loan
        has been liquidated and the Liquidation Proceeds relating to the
        Mortgage Loan have been deposited in the Custodial Account or (ii) the
        Mortgage Note has been delivered directly or through a Subservicer to an
        attorney, or to a public trustee or other public official as required by
        law, for purposes of initiating or pursuing legal action or other
        proceedings for the foreclosure of the Mortgaged Property either
        judicially or non-judicially, and the Servicer has delivered directly or
        through a Subservicer to the Trustee and the Custodian a certificate of
        a Servicing Officer certifying as to the name and address of the Person
        to which such Mortgage Note was delivered and the purpose or purposes of
        such delivery. In the event of the liquidation of any such Mortgage
        Loan, the Custodian, if any, or the Trustee shall deliver the Request
        for Release with respect thereto to the Servicer upon deposit of the
        related Liquidation Proceeds in the Custodial Account.
    af. The Servicer on the Trustee's behalf shall execute and deliver any court
        pleadings, requests for trustee's sale or other documents necessary to
        the foreclosure or trustee's sale in respect of a Mortgaged Property or
        to any legal action brought to obtain judgment against any Mortgagor on
        the Mortgage Note or Mortgage or to obtain a deficiency judgment, or to
        enforce any other remedies or rights provided by the Mortgage Note or
        Mortgage or otherwise available at law or in equity. Together with such
        documents or pleadings (if signed by the Trustee), the Servicer shall
        deliver to the Trustee a certificate of a Servicing Officer requesting
        that such pleadings or documents be executed by the Trustee and
        certifying as to the reason such documents or pleadings are required and
        that the execution and delivery thereof by the Trustee will not
        invalidate any insurance coverage under any Required Insurance Policy or
        invalidate or otherwise affect the lien of the Mortgage, except for the
        termination of such a lien upon completion of the foreclosure or
        trustee's sale.
    ag. Notwithstanding any other provisions of this Agreement, the Servicer
        shall account fully to the Trustee for any funds received by the
        Servicer or which otherwise are collected by the Servicer as Liquidation
        Proceeds or Insurance Proceeds in respect of any related Mortgage Loan.
        All Mortgage Files and funds collected or held by, or under the control
        of, the Servicer in respect of any Mortgage Loans, whether from the
        collection of principal and interest payments or from Liquidation
        Proceeds, including but not limited to, any funds on deposit in the
        Custodial Account(s), shall be held by the Servicer for and on behalf of
        the Trustee and shall be and remain the sole and exclusive property of
        the Trustee, subject to the applicable provisions of this Agreement. The
        Servicer also agrees that it shall not create, incur or subject any
        Mortgage File or any funds that are deposited in the Custodial Account,
        Payment Account or any related Servicing Account, or any funds that
        otherwise are or may become due or payable to the Trustee for the
        benefit of the Certificateholders, to any claim, lien, security
        interest, judgment, levy, writ of attachment or other encumbrance, or
        assert by legal action or otherwise any claim or right of setoff against
        any Mortgage File or any funds collected on, or in connection with, a
        Mortgage Loan, except, however, that the Servicer shall be entitled to
        set off against and deduct from any such funds any amounts that are
        properly due and payable to the Servicer under this Agreement.
    
    ah. Section 3.16 Servicing and Other Compensation; Compensating Interest.
    
    ai. The Servicer, as compensation for its activities hereunder, shall be
        entitled to receive on each Distribution Date the amounts provided for
        by clauses (iii), (iv) and (v) of Section 3.10(a), subject to clause (e)
        below. The amount of servicing compensation provided for in such clauses
        shall be accounted for on a Mortgage Loan-by-Mortgage Loan basis. In the
        event that Liquidation Proceeds, Insurance Proceeds and REO Proceeds
        (net of amounts reimbursable therefrom pursuant to Section 3.10(a)(ii))
        in respect of a Cash Liquidation or REO Disposition exceed the unpaid
        principal balance of such Mortgage Loan plus unpaid interest accrued
        thereon (including REO Imputed Interest) at a per annum rate equal to
        the related Net Mortgage Rate (or the Modified Net Mortgage Rate in the
        case of a Modified Mortgage Loan), the Servicer shall be entitled to
        retain therefrom and to pay to itself and/or the related Subservicer,
        any Foreclosure Profits and any Servicing Fee or Subservicing Fee
        considered to be accrued but unpaid.
    aj. Additional servicing compensation in the form of prepayment charges,
        assumption fees, late payment charges, investment income on amounts in
        the Custodial Account or otherwise shall be retained by the Servicer or
        the Subservicer to the extent provided herein, subject to clause (e)
        below.
    ak. The Servicer shall be required to pay, or cause to be paid, all expenses
        incurred by it in connection with its servicing activities hereunder
        (including payment of premiums for the Primary Insurance Policies, if
        any, to the extent such premiums are not required to be paid by the
        related Mortgagors, certain expenses of the Trustee as provided in
        Section 8.05, and the fees and expenses of any Custodian) and shall not
        be entitled to reimbursement therefor except as specifically provided in
        Sections 3.01, 3.10 and 3.14.
    al. The Servicer's right to receive servicing compensation may not be
        transferred in whole or in part except in connection with the transfer
        of all of its responsibilities and obligations of the Servicer under
        this Agreement.
    am. Notwithstanding any other provision herein, the amount of the Servicing
        Fee that the Servicer shall be entitled to receive for its activities
        hereunder for the period ending on each Distribution Date shall be
        reduced (but not below zero) by an amount equal to Compensating Interest
        (if any) for such Distribution Date. In making such reduction, the
        Servicer will not withdraw from the Custodial Account any such amount
        representing all or a portion of the Servicing Fee to which it is
        entitled pursuant to Section 3.10(a)(iii).
    
    an. Section 3.17 Periodic Filings with the Securities and Exchange
        Commission; Additional Information.
    
    ao. Within 15 days after each Distribution Date, the Trustee shall prepare
        and file in accordance with industry standards with the Securities and
        Exchange Commission (the "Commission") via the Electronic Data Gathering
        and Retrieval System ("EDGAR"), and the Servicer shall execute, a Form
        8-K with a copy of the statement to the Certificateholders for such
        Distribution Date as an exhibit thereto. Prior to January 31, 2006, the
        Trustee shall prepare and file in accordance with industry standards,
        and the Trustee shall execute, a Form 15 Suspension Notification with
        respect to the Trust Fund, if applicable, with the Commission via EDGAR.
        Prior to March 30, 2006 and prior to March 30th of each succeeding year
        until the earlier of (i) a Form 15 Suspension Notification has been
        filed with respect to the Trust Fund or (ii) the year following the
        termination of the Trust Fund pursuant to the terms hereof, the Trustee
        shall prepare and file, and the Servicer shall execute, a Form 10-K, in
        substance conforming to industry standards with respect to the Trust
        Fund with the Commission via EDGAR. The Company hereby grants a limited
        power of attorney to execute and file each such document on behalf of
        the Company to the Servicer and the Trustee, respectively. Each such
        power of attorney shall continue until either the earlier of (i) receipt
        by the Trustee or the Servicer, as applicable, from the Company of
        written termination of such power of attorney and (ii) the termination
        of the Trust Fund. The Company agrees to promptly furnish to each of the
        Trustee and the Servicer, from time to time upon request, such further
        information, reports, and financial statements within its control
        related to this Agreement and the Mortgage Loans as the Trustee or the
        Servicer, as applicable, reasonably deems appropriate to prepare and
        file all necessary reports with the Commission. The Servicer shall have
        no responsibility to file any items other than those specified in this
        section.
    ap. Any Form 10-K filed with the Commission in connection with this Section
        shall include a certification, signed by the senior officer in charge of
        the servicing functions of the Servicer, in the form attached as Exhibit
        N-1 hereto or such other form as may be required or permitted by the
        Commission (the "Form 10-K Certification"), in compliance with
        Rule 13a-14 and 15d-14 under the Exchange Act and any additional
        directives of the Commission. Such certification of the Servicer,
        together with the annual statement as to compliance to be delivered
        pursuant to Section 3.18 hereof and the annual independent public
        accountants' servicing report to be delivered pursuant to Section 3.19
        hereof, shall be delivered to the Trustee by March 15 of each year in
        which a Form 10-K is required to be filed hereunder. In connection with
        the Form 10-K Certification, the Trustee shall provide the Servicer with
        (x) a back-up certification substantially in the form attached hereto as
        Exhibit N-2; and (y) (I) a list of Certificateholders as shown on the
        Certificate Register as of the end of each calendar year, (II) copies of
        all pleadings, other legal process and any other documents relating to
        any claims, charges or complaints involving the Trustee, as trustee
        hereunder, or the Trust Fund that are received by the Trustee, (III)
        notice of all matters that, to the actual knowledge of a Responsible
        Officer of the Trustee, have been submitted to a vote of the
        Certificateholders, other than those matters that have been submitted to
        a vote of the Certificateholders at the request of the Company or the
        Servicer, and (IV) notice of any failure of the Trustee to make any
        distribution to the Certificateholders as required pursuant to this
        Agreement. Neither the Servicer nor the Trustee shall have any liability
        with respect to the Trustee's failure to properly prepare or file, or
        the Servicer's failure to execute, such periodic reports resulting from
        or relating to the Servicer's or the Trustee's, as the case may be,
        inability or failure to obtain any information not resulting from the
        negligence or willful misconduct of such party.
    
    aq. Section 3.18 Annual Statement as to Compliance.
        
        The Servicer shall deliver to the Company, the Trustee and each Rating
        Agency on or before 90 days after the end of the Servicer's fiscal year,
        commencing with its fiscal year ending December 31, 2005, an Officer's
        Certificate stating, as to the signer thereof, that (i) a review of the
        activities of the Servicer during the preceding calendar year and of the
        performance of the Servicer under this Agreement has been made under
        such officer's supervision and (ii) to the best of such officer's
        knowledge, based on such review, the Servicer has fulfilled all its
        obligations under this Agreement throughout such year, or, if there has
        been a default in the fulfillment of any such obligation, specifying
        each such default known to such officer and the nature and status
        thereof except for such defaults as such officer in his or her good
        faith judgment believes to be immaterial.
        
        Section 3.19 Annual Independent Public Accountants' Servicing Report.
        
        On or before 90 days after the end of the Servicer's fiscal year,
        commencing with its 2005 fiscal year, the Servicer at its expense shall
        cause a firm of independent public accountants (who may also render
        other services to the Servicer, the Company or any affiliate thereof)
        which is a member of the American Institute of Certified Public
        Accountants to furnish a statement to the Trustee and the Company to the
        effect that such firm has examined certain documents and records
        relating to the Servicer's servicing of mortgage loans of the same type
        as the Mortgage Loans pursuant to servicing agreements substantially
        similar to this Agreement, which agreements may include this Agreement,
        and that, on the basis of such an examination, conducted substantially
        in compliance with the Uniform Single Attestation Program for Mortgage
        Bankers, such firm is of the opinion that the Servicer's servicing has
        been conducted in compliance with the agreements examined pursuant to
        this Section, except for (i) such exceptions as such firm shall believe
        to be immaterial, and (ii) such other exceptions as shall be set forth
        in such statement. Copies of such statement shall be provided by the
        Trustee to any Certificateholder upon request at the Servicer's expense,
        provided such statement is delivered to the Trustee.
        
        Section 3.20 Rights of the Company in Respect of the Servicer.
        
        The Servicer shall afford the Company and the Trustee reasonable access
        to all records and documentation regarding the Mortgage Loans and all
        accounts, insurance information and other matters relating to this
        Agreement, such access being afforded without charge, but only upon
        reasonable request and during normal business hours at the office
        designated by the Servicer.
        
        Section 3.21 Administration of Buydown Funds.
    
    ar. With respect to any Buydown Mortgage Loan, the Servicer will withdraw
        from the account that satisfies the requirements for a Subservicing
        Account (the "Buydown Account") the predetermined amount that, when
        added to the amount due on such date from the Mortgagor, equals the full
        Monthly Payment and deposit that amount in the Custodial Account
        together with the related payment made by the Mortgagor or advanced by
        the Subservicer.
    as. If the Mortgagor on a Buydown Mortgage Loan prepays such loan in its
        entirety during the period (the "Buydown Period") when Buydown Funds are
        required to be applied to such Buydown Mortgage Loan, the Servicer shall
        withdraw from the Buydown Account and remit any Buydown Funds remaining
        in the Buydown Account in accordance with the related buydown agreement.
        The amount of Buydown Funds which may be remitted in accordance with the
        related buydown agreement may reduce the amount required to be paid by
        the Mortgagor to fully prepay the related Mortgage Loan. If the
        Mortgagor on a Buydown Mortgage Loan defaults on such Mortgage Loan
        during the Buydown Period and the property securing such Buydown
        Mortgage Loan is sold in the liquidation thereof (either by the Servicer
        or the insurer under any related Primary Insurance Policy), the Servicer
        shall withdraw from the Buydown Account the Buydown Funds for such
        Buydown Mortgage Loan still held in the Buydown Account and deposit the
        same in the Custodial Account or, pay to the insurer under any related
        Primary Insurance Policy if the Mortgaged Property is transferred to
        such insurer and such insurer pays all of the loss incurred in respect
        of such default. Any amount so remitted pursuant to the preceding
        sentence will be deemed to reduce the amount owed on the Mortgage Loan.
    
    at. Section 3.22 Advance Facility.
    
    au. The Servicer is hereby authorized to enter into any facility (an
        "Advance Facility") with any Person (any such Person, an "Advance
        Facility Counterparty"), without the consent of any party to this
        Agreement, which provides that the Servicer may pledge or sell its
        rights to receive reimbursement of Advances, advances of taxes pursuant
        to Section 3.01(b) and advances of insurance pursuant to Section 3.12
        (collectively, "Facility Advances") pursuant to this Agreement ("Advance
        Reimbursement Rights") pursuant to credit facilities, repurchase
        facilities, or similar facilities providing liquidity for the funding of
        Facility Advances, including facilities providing that such Advance
        Facility Counterparty may make all or a portion of Facility Advances.
        Notwithstanding the existence of any Advance Facility under which an
        Advance Facility Counterparty agrees to fund Facility Advances on the
        Servicer's behalf, the Servicer shall remain obligated pursuant to this
        Agreement to make any Facility Advances as required by this Agreement,
        and shall not be relieved of such obligations by virtue of such Advance
        Facility.
    av. If the Servicer enters into an Advance Facility, the Servicer shall
        promptly give written notice to the Trustee, which shall include the
        identity of the Advance Facility Counterparty, and for so long as an
        Advance Facility Counterparty remains entitled to receive reimbursement
        for any Facility Advances ("Advance Reimbursement Amount"), then the
        Servicer shall identify such Advance Reimbursement Amount as received,
        consistently with the reimbursement rights set forth in Sections 3.10 of
        this Agreement, and shall remit such Advance Reimbursement Amount in
        accordance with the documentation establishing the Advance Facility to
        such Advance Facility Counterparty or to a trustee, agent or custodian
        (an "Advance Facility Trustee") designated in writing to the Trustee by
        such Advance Facility Counterparty. Notwithstanding the foregoing, if so
        required pursuant to the terms of the Advance Facility, the Servicer may
        withdraw from the Custodial Account, and the Servicer shall pay to the
        Advance Facility Counterparty or the Advance Facility Trustee, the
        Advance Reimbursement Amount identified pursuant to the preceding
        sentence. The Trustee shall have no obligation with respect to the
        calculation or payment of any Advance Reimbursement Amount nor, as a
        result of the existence of any Advance Facility shall the Trustee have
        any obligation to track, monitor or administer such Advance Facility.
    aw. The Advance Reimbursement Amount shall consist solely of amounts in
        respect of Facility Advances made with respect to the Mortgage Loans for
        which the Servicer would be permitted to reimburse itself in accordance
        with this Agreement, assuming the Servicer had made the related Facility
        Advances. Any Advance Reimbursement Amount that the Servicer, in its
        capacity as Servicer, is entitled to be paid shall not be included in
        distributions to Certificateholders. An Advance Facility Counterparty
        whose obligations are limited to the making of Facility Advances will
        not be deemed to be a Subservicer under this Agreement or be required to
        meet the criteria for qualification as a Subservicer under this
        Agreement.
    
    ax. ARTICLE IV
        
        PAYMENTS TO CERTIFICATEHOLDERS
        
        Section 4.01 Payment Account.
    
    ay. The Trustee shall establish and maintain a Payment Account for the
        benefit of the Certificateholders in which the Servicer shall cause to
        be deposited on behalf of the Trustee on or before 2:00 P.M. New York
        time on each Payment Account Deposit Date by wire transfer of
        immediately available funds an amount equal to the sum of (i) any
        Advance for the immediately succeeding Distribution Date, (ii) any
        amount required to be deposited in the Payment Account pursuant to
        Section 3.12(a), (iii) any amount required to be deposited in the
        Payment Account pursuant to Section 4.07, (iv) any amount required to be
        paid pursuant to Section 9.01 and (v) all other amounts constituting the
        Available Distribution Amount for the immediately succeeding
        Distribution Date.
    az. The Trustee may invest, or cause the institution maintaining the Payment
        Account to invest, or hold uninvested, the funds in the Payment Account
        in Permitted Investments designated in the name of the Trustee for the
        benefit of the Certificateholders, which shall mature or be payable on
        demand not later than the Business Day next preceding the Distribution
        Date next following the date of such investment (except that (i) any
        investment in the institution with which the Payment Account is
        maintained (or any investment which is an obligation of a fund for which
        such institution or affiliate thereof serves as an investment advisor,
        administrator, shareholder, servicing agent, custodian or sub custodian)
        may mature or be payable on demand on such Distribution Date and shall
        not be sold or disposed of prior to maturity. All income and gain
        realized from any such investment or from uninvested balances in the
        Payment Account shall be for the benefit of the Trustee and shall be
        subject to its withdrawal or order from time to time. The amount of any
        losses incurred in respect of any such investments shall be deposited in
        the Payment Account by the Trustee out of its own funds immediately as
        realized without any right of reimbursement. The Trustee or its
        Affiliates are permitted to receive additional compensation that could
        be deemed to be in the Trustee's economic self-interest for (i) serving
        as investment adviser, administrator, shareholder, servicing agent,
        custodian or sub-custodian with respect to certain of the Permitted
        Investments, (ii) using Affiliates to effect transactions in certain
        Permitted Investments and (iii) effecting transactions in certain
        Permitted Investments. Such compensation shall not be an amount that is
        reimbursable or payable by the Company or otherwise pursuant to this
        Agreement. Except as otherwise expressly provided herein, the Trustee
        shall have no obligation to invest or reinvest any funds held in any
        accounts under this Agreement in the absence of timely written direction
        and shall not be liable for the selection of investments or for
        investment losses incurred thereon.
    
    ba. Section 4.02 Distributions.
    
    bb. On each Distribution Date, the amount received by REMIC I pursuant to
        Section 10.04(a) shall be deemed distributed from REMIC I to REMIC II as
        the holder of the REMIC I Regular interests in the amounts and in
        accordance with Section 10.02(b) through (c). On each Distribution Date,
        the Trustee or the Paying Agent appointed by the Trustee shall
        distribute in accordance with the Remittance Report first, to the
        Trustee, payment for any servicing transfer expenses reimbursable to the
        Trustee pursuant to Section 7.02(a) and that have not been paid or
        reimbursed to the Trustee by the Servicer, allocated in reduction of the
        Available Distribution Amounts pro rata, based upon the aggregate Stated
        Principal Balances of each Loan Group, second, to the Servicer, in the
        case of a distribution pursuant to Section 4.02(a)(iii) below, the
        amount required to be distributed to the Servicer or a Subservicer
        pursuant to Section 4.02(a)(iii) below, and third, to each
        Certificateholder of record on the next preceding Record Date (other
        than as provided in Section 9.01 respecting the final distribution)
        either in immediately available funds (by wire transfer or otherwise) to
        the account of such Certificateholder at a bank or other entity having
        appropriate facilities therefor, if such Certificateholder has so
        notified the Trustee or the Paying Agent, as the case may be, or, if
        such Certificateholder has not so notified the Trustee or the Paying
        Agent by the Record Date, by check mailed to such Certificateholder at
        the address of such Holder appearing in the Certificate Register for
        such Certificateholder's share (which share with respect to each
        Class of Certificates, shall be based on the aggregate of the Percentage
        Interests represented by Certificates of the applicable Class held by
        such Holder) of the following amounts, in the following order of
        priority (subject to the provisions of Section 4.02(b) below), in each
        case to the extent of the related Available Distribution Amount (net of
        the amounts payable above):

(I) from the Available Distribution Amount related to the Group 1 Loans, to the
Holders of the Class R Certificates and Class 1-A Certificates, on a pro rata
basis based on Accrued Certificate Interest payable on such Classes of
Certificates with respect to such Distribution Date, Accrued Certificate
Interest on such Certificates for such Distribution Date, plus any Accrued
Certificate Interest thereon remaining unpaid from any previous Distribution
Date except as provided in the last paragraph of this Section 4.02(a), in each
case in respect of interest on such Classes;

II. from the Available Distribution Amount related to the Group 2 Loans, to the
Holders of the Class 2-A Certificates, on a pro rata basis based on Accrued
Certificate Interest payable on such Classes of Certificates with respect to
such Distribution Date, Accrued Certificate Interest on such Certificates for
such Distribution Date, plus any Accrued Certificate Interest thereon remaining
unpaid from any previous Distribution Date except as provided in the last
paragraph of this Section 4.02(a), in each case in respect of interest on such
Class;

III. from the Available Distribution Amount related to the Group 3 Loans, to the
Holders of the Class 3-A Certificates, on a pro rata basis based on Accrued
Certificate Interest payable on such Classes of Certificates with respect to
such Distribution Date, Accrued Certificate Interest on such Certificates for
such Distribution Date, plus any Accrued Certificate Interest thereon remaining
unpaid from any previous Distribution Date except as provided in the last
paragraph of this Section 4.02(a), in each case in respect of interest on such
Class; and

IV. from the Available Distribution Amount related to the Group 4 Loans, to the
Holders of the Class 4-A Certificates, on a pro rata basis based on Accrued
Certificate Interest payable on such Classes of Certificates with respect to
such Distribution Date, Accrued Certificate Interest on such Certificates for
such Distribution Date, plus any Accrued Certificate Interest thereon remaining
unpaid from any previous Distribution Date except as provided in the last
paragraph of this Section 4.02(a), in each case in respect of interest on such
Class;

ii. from the related Available Distribution Amount remaining after the
distributions pursuant to Section 4.02(a)(i) above, to the Holders of the Senior
Certificates related to a Loan Group, in the priorities and amounts set forth in
Section 4.02(b) through (d), the sum of the following (applied to reduce the
Certificate Principal Balances of such Senior Certificates, as applicable):

 A. the Senior Percentage for such Loan Group for such Distribution Date times
    the sum of the following:
 B. 0. the principal portion of each Monthly Payment due during the related Due
       Period on each Outstanding Mortgage Loan in the related Loan Group,
       whether or not received on or prior to the related Determination Date,
       minus the principal portion of any Debt Service Reduction in the related
       Loan Group which together with other Bankruptcy Losses exceeds the
       Bankruptcy Amount;
    1. the Stated Principal Balance of any Mortgage Loan in the related Loan
       Group repurchased during the preceding calendar month (or deemed to have
       been so repurchased in accordance with Section 3.07(b)) pursuant to
       Sections 2.02, 2.04 or 4.07, and the amount of any shortfall deposited in
       the Custodial Account in connection with the substitution of a Deleted
       Mortgage Loan from the related Loan Group pursuant to Section 2.02 or
       Section 2.04, during the preceding calendar month; and
    2. the principal portion of all other unscheduled collections with respect
       to the related Loan Group (other than Principal Prepayments in Full and
       Curtailments and amounts received in connection with a Cash Liquidation
       or REO Disposition of a Mortgage Loan in such Loan Group described in
       Section 4.02(a)(ii)(B) below, including without limitation Insurance
       Proceeds, Liquidation Proceeds and REO Proceeds) received during the
       preceding calendar month or, in the case of Principal Prepayment in Full,
       during the related Prepayment Period (or deemed to have been so received
       in accordance with Section 3.07(b)) to the extent applied by the Servicer
       as recoveries of principal of the related Mortgage Loan pursuant to
       Section 3.14;
 C. with respect to each Mortgage Loan from the related Loan Group for which a
    Cash Liquidation or a REO Disposition occurred during the preceding calendar
    month (or was deemed to have occurred during such period in accordance with
    Section 3.07(b)) and did not result in any Excess Special Hazard Losses,
    Excess Fraud Losses, Excess Bankruptcy Losses or Extraordinary Losses, an
    amount equal to the lesser of (a) the Senior Percentage for such Loan
    Group for such Distribution Date times the Stated Principal Balance of such
    Mortgage Loan and (b) the Senior Accelerated Distribution Percentage for
    such Loan Group for such Distribution Date times the related unscheduled
    collections (including without limitation Insurance Proceeds, Liquidation
    Proceeds and REO Proceeds) to the extent applied by the Servicer as
    recoveries of principal of the related Mortgage Loan pursuant to
    Section 3.14);
 D. the Senior Accelerated Distribution Percentage for such Loan Group for such
    Distribution Date times the aggregate of all Principal Prepayments in Full
    received with respect to Mortgage Loans in the related Loan Group in the
    related Prepayment Period and Curtailments received with respect to Mortgage
    Loans in the related Loan Group in the preceding calendar month;
 E. any Excess Subordinate Principal Amount allocated to the related Loan
    Group for such Distribution Date but only to the extent of Eligible Funds
    for the related Loan Group on such Distribution Date; and
 F. any amounts described in subsection (ii), clauses (A), (B) and (C) of this
    Section 4.02(a), as determined for any previous Distribution Date with
    respect to such Loan Group, which remain unpaid after application of amounts
    previously distributed pursuant to this clause (E) to the extent that such
    amounts are not attributable to Realized Losses which have been allocated to
    the Subordinate Certificates;

 i.    from Available Distribution Amounts remaining, if any, if the Certificate
       Principal Balances of the Subordinate Certificates have not been reduced
       to zero, to the Servicer or a Subservicer, by remitting for deposit to
       the Custodial Account, to the extent of and in reimbursement for any
       Advances or Subservicer Advances previously made with respect to any
       Mortgage Loan or REO Property which remain unreimbursed in whole or in
       part following the Cash Liquidation or REO Disposition of such Mortgage
       Loan or REO Property, minus any such Advances that were made with respect
       to delinquencies that ultimately constituted Excess Special Hazard
       Losses, Excess Fraud Losses, Excess Bankruptcy Losses or Extraordinary
       Losses;
 ii.   from Available Distribution Amounts remaining, if any, to the Holders of
       the Class M-1 Certificates, the Accrued Certificate Interest thereon for
       such Distribution Date, plus any Accrued Certificate Interest thereon
       remaining unpaid from any previous Distribution Date, except as provided
       below;
 iii.  from Available Distribution Amounts remaining, if any, to the Holders of
       the Class M-1 Certificates, an amount equal to the Subordinate Principal
       Distribution Amount derived from each Loan Group for such Class of
       Certificates for such Distribution Date, applied in reduction of the
       Certificate Principal Balance of the Class M-1 Certificates;
 iv.   from Available Distribution Amounts remaining, if any, to the Holders of
       the Class M-2 Certificates, the Accrued Certificate Interest thereon for
       such Distribution Date, plus any Accrued Certificate Interest thereon
       remaining unpaid from any previous Distribution Date, except as provided
       below;
 v.    from Available Distribution Amounts remaining, if any, to the Holders of
       the Class M-2 Certificates, an amount equal to the Subordinate Principal
       Distribution Amount derived from each Loan Group for such Class of
       Certificates for such Distribution Date, applied in reduction of the
       Certificate Principal Balance of the Class M-2 Certificates;
 vi.   from Available Distribution Amounts remaining, if any, to the Holders of
       the Class M-3 Certificates, the Accrued Certificate Interest thereon for
       such Distribution Date, plus any Accrued Certificate Interest thereon
       remaining unpaid from any previous Distribution Date, except as provided
       below;
 vii.  from Available Distribution Amounts remaining, if any, to the Holders of
       the Class M-3 Certificates, an amount equal to the Subordinate Principal
       Distribution Amount derived from each Loan Group for such Class of
       Certificates for such Distribution Date, applied in reduction of the
       Certificate Principal Balance of the Class M-3 Certificates;
 viii. from Available Distribution Amounts remaining, if any, to the Holders of
       the Class B-1 Certificates, the Accrued Certificate Interest thereon for
       such Distribution Date, plus any Accrued Certificate Interest thereon
       remaining unpaid from any previous Distribution Date, except as provided
       below;
 ix.   from Available Distribution Amounts remaining, if any, to the Holders of
       the Class B-1 Certificates, an amount equal to the Subordinate Principal
       Distribution Amount derived from each Loan Group for such Class of
       Certificates for such Distribution Date, applied in reduction of the
       Certificate Principal Balance of the Class B-1 Certificates;
 x.    from Available Distribution Amounts remaining, if any, to the Holders of
       the Class B-2 Certificates, the Accrued Certificate Interest thereon for
       such Distribution Date, plus any Accrued Certificate Interest thereon
       remaining unpaid from any previous Distribution Date, except as provided
       below;
 xi.   from Available Distribution Amounts remaining, if any, to the Holders of
       the Class B-2 Certificates, an amount equal to the Subordinate Principal
       Distribution Amount derived from each Loan Group for such Class of
       Certificates for such Distribution Date, applied in reduction of the
       Certificate Principal Balance of the Class B-2 Certificates;
 xii.  from Available Distribution Amounts remaining, if any, to the Holders of
       the Class B-3 Certificates, an amount equal to the Accrued Certificate
       Interest thereon for such Distribution Date, plus any Accrued Certificate
       Interest thereon remaining unpaid from any previous Distribution Date,
       except as provided below;
 xiii. from Available Distribution Amounts remaining, if any, to the Holders of
       the Class B-3 Certificates, an amount equal to the Subordinate Principal
       Distribution Amount derived from each Loan Group for such Class of
       Certificates for such Distribution Date applied in reduction of the
       Certificate Principal Balance of the Class B-3 Certificates;
 xiv.  from Available Distribution Amounts remaining, if any, to the Holders of
       the Senior Certificates related to any Loan Group, the portion, if any,
       of the Available Distribution Amount for such Loan Group remaining after
       the foregoing distributions, applied to reduce the Certificate Principal
       Balances of such Senior Certificates, but in no event more than the
       aggregate of the outstanding Certificate Principal Balances of each such
       Class of Senior Certificates; and thereafter, to each Class of
       Subordinate Certificates then outstanding beginning with such Class with
       the Highest Priority, any portion of the Available Distribution Amount
       for each Loan Group remaining after the related Senior Certificates have
       been retired, applied to reduce the Certificate Principal Balance of each
       such Class of Subordinate Certificates, but in no event more than the
       outstanding Certificate Principal Balance of each such Class of
       Subordinate Certificates;
 xv.   from Available Distribution Amounts remaining, if any, to the Trustee,
       any fees and/or expenses payable or reimbursable by the Servicer pursuant
       to Section 8.05 hereof, to the extent not paid by the Servicer; and
 xvi.  to the Class R Certificates, the balance, if any, of the Available
       Distribution Amount.

Notwithstanding the foregoing, on any Distribution Date, with respect to the
Class of Subordinate Certificates outstanding on such Distribution Date with the
Lowest Priority, or in the event the Subordinate Certificates are no longer
outstanding, the Senior Certificates related to the Loan Group in which Mortgage
Loan described below is in, Accrued Certificate Interest thereon remaining
unpaid from any previous Distribution Date shall be distributable only to the
extent that such unpaid Accrued Certificate Interest was attributable to
interest shortfalls relating to the failure of the Servicer to make any required
Advance, or the determination by the Servicer that any proposed Advance would be
a Nonrecoverable Advance, with respect to the related Mortgage Loan where such
Mortgage Loan has not yet been the subject of a Cash Liquidation or REO
Disposition.

b. Distributions of principal on the Senior Certificates on each Distribution
Date shall be made as follows:

 i.   Group 1. An amount equal to the Group 1 Senior Principal Distribution
      Amount shall be distributed first, to the Class R Certificates and then to
      the Class 1-A-1 and Class 1-A-2 Certificates, pro rata, in each case in
      reduction of its Certificate Principal Balance until the Certificate
      Principal Balance thereof has been reduced to zero;
 ii.  Group 2. An amount equal to the Group 2 Senior Principal Distribution
      Amount shall be distributed to the Class 2-A-1 and Class 2-A-2
      Certificates, pro rata, in each case in reduction of its Certificate
      Principal Balance until the Certificate Principal Balance thereof has been
      reduced to zero;
 iii. Group 3. An amount equal to the Group 3 Senior Principal Distribution
      Amount shall be distributed to the Class 3-A-1 and Class 3-A-2
      Certificates, pro rata, in each case in reduction of its Certificate
      Principal Balance until the Certificate Principal Balance thereof has been
      reduced to zero; and
 iv.  Group 4. An amount equal to the Group 4 Senior Principal Distribution
      Amount shall be distributed to the Class 4-A-1 and Class 4-A-2
      Certificates, pro rata, in each case in reduction of its Certificate
      Principal Balance until the Certificate Principal Balance thereof has been
      reduced to zero.

c. Prior to the occurrence of the Credit Support Depletion Date but after the
reduction of the Certificate Principal Balances of any of the Class 1-A
Certificates, the Class 2-A Certificates, the Class 3-A Certificates or the
Class 4-A Certificates to zero, the remaining Senior Certificates shall be
entitled to receive, pro rata, based upon their respective aggregate Certificate
Principal Balances, in addition to any Principal Prepayments in Full and
Curtailments related to such Certificates' respective Loan Group, 100% of the
Principal Prepayments in Full and Curtailments on the Mortgage Loans in the Loan
Group or Loan Groups with respect to which the aggregate Certificate Principal
Balance of the related Senior Certificates has been reduced to zero, in
accordance with the priorities set forth in Section 4.02(b) above, in reduction
of the Certificate Principal Balances thereof, on any Distribution Date if (i)
the Aggregate Subordinate Percentage is less than 200% of the Aggregate
Subordinate Percentage as of the Closing Date or (ii) the aggregate of the
Stated Principal Balances of all Mortgage Loans Delinquent 60 days or more
(including Mortgage Loans in REO and foreclosure) (averaged over the preceding
six month period), as a percentage of the aggregate of the Certificate Principal
Balances of the Subordinate Certificates, is greater than or equal to 50%.

In addition, on any Distribution Date prior to the Credit Support Depletion Date
on which the aggregate Certificate Principal Balance of any of the Class 1-A
Certificates, the Class 2-A Certificates, the Class 3-A Certificates or the
Class 4-A Certificates, is greater than the aggregate Stated Principal Balance
of the Mortgage Loans in the related Loan Group, in each case after giving
effect to distributions to be made on such Distribution Date (each such Loan
Group, an "Undercollateralized Group"), the Available Distribution Amount for
the Overcollateralized Groups otherwise allocable to the Subordinate
Certificates shall instead be distributed to such Undercollateralized Group(s),
as applicable, pro rata, based upon their respective amounts of
undercollateralization, in accordance with the priorities set forth in clause
4.02(b) above, (1) in reduction of the Certificate Principal Balances thereof,
until the aggregate Certificate Principal Balance of such Undercollateralized
Group(s), as applicable, equals the aggregate Stated Principal Balance of the
Mortgage Loans in the related Loan Group(s), and (2) an amount equal to one
month's interest at the applicable Pass-Through Rate for such
Undercollateralized Group(s), as applicable, on the amount of such difference,
first, to pay any unpaid interest on such Class or Classes of Certificates and
second, to pay principal on such Classes in the manner described in (1) above.

d. After the reduction of the Certificate Principal Balances of the Senior
Certificates relating to a Loan Group to zero but prior to the Credit Support
Depletion Date, such Senior Certificates shall be entitled to no further
distributions of principal thereon and the related Available Distribution Amount
shall be distributed solely to the holders of the Subordinate Certificates, in
each case as described herein, except as is otherwise set forth in Section
4.02(c) above.

e. In addition to the foregoing distributions, with respect to any Subsequent
Recoveries, the Servicer shall deposit such funds into the Custodial Account
pursuant to Section 3.07(b)(iii). If, after taking into account such Subsequent
Recoveries for a Loan Group, the amount of a previously allocated Realized Loss
is reduced, the amount of such Subsequent Recoveries will be applied to increase
the Certificate Principal Balance of the Class of Certificates related to such
Loan Group with a Certificate Principal Balance greater than zero with the
highest payment priority to which Realized Losses have been allocated, but not
by more than the amount of Realized Losses previously allocated to that Class of
Certificates pursuant to Section 4.05. The amount of any remaining Subsequent
Recoveries will be applied to increase from zero the Certificate Principal
Balance of the Class of Certificates with the next lower payment priority, up to
the amount of Realized Losses previously allocated to that Class of Certificates
pursuant to Section 4.05. Any remaining Subsequent Recoveries will in turn be
applied to increase from zero the Certificate Principal Balance of the Class of
Certificates related to such Loan Group with the next lower payment priority up
to the amount of Realized Losses previously allocated to that Class of
Certificates pursuant to Section 4.05, and so on. Holders of such Certificates
will not be entitled to any payment in respect of Accrued Certificate Interest
on the amount of such increases for any Interest Accrual Period preceding the
Distribution Date on which such increase occurs. Any such increase shall be
applied to the Certificate Principal Balance of each Certificate of such Class
in accordance with its respective Percentage Interest.

f. Each distribution with respect to a Book-Entry Certificate shall be paid to
the Depository, as Holder thereof, and the Depository shall be solely
responsible for crediting the amount of such distribution to the accounts of its
Depository Participants in accordance with its normal procedures. Each
Depository Participant shall be responsible for disbursing such distribution to
the Certificate Owners that it represents and to each indirect participating
brokerage firm (a "brokerage firm") for which it acts as agent. Each brokerage
firm shall be responsible for disbursing funds to the Certificate Owners that it
represents. None of the Trustee, the Certificate Registrar, the Company or the
Servicer shall have any responsibility for the allocation of such distributions
among Depository Participants, brokerage firms and Certificate Owners.

g. Except as otherwise provided in Section 9.01, if the Servicer anticipates
that a final distribution with respect to any Class of Certificates shall be
made on the next Distribution Date, the Servicer shall, no later than the
Determination Date in the month of such final distribution, notify the Trustee
and the Trustee shall, no later than two (2) Business Days after the later of
(i) receipt of such notices or (ii) such Determination Date, mail on such date
to each Holder of such Class of Certificates a notice to the effect that: (i)
the Trustee anticipates that the final distribution with respect to such
Class of Certificates shall be made on such Distribution Date but only upon
presentation and surrender of such Certificates at the office designated by the
Trustee or as otherwise specified therein, and (ii) no interest shall accrue on
such Certificates from and after the end of the related Interest Accrual Period.
In the event that Certificateholders required to surrender their Certificates
pursuant to Section 9.01(c) do not surrender their Certificates for final
cancellation, the Trustee shall cause funds distributable with respect to such
Certificates to be withdrawn from the Payment Account and credited to a separate
escrow account for the benefit of such Certificateholders as provided in
Section 9.01(d).

Section 4.03 Statements to Certificateholders.

 a. Concurrently with each distribution charged to the Payment Account and with
    respect to each Distribution Date, the Trustee shall make available to
    Certificateholders, the Rating Agencies and other parties to this Agreement
    via the Trustee's internet website the Remittance Report.

 b. The Trustee's internet website shall initially be located at
    "www.tss.db.com/invr." Assistance in using the website can be obtained by
    calling the Trustee's customer service desk at (800)-735-7777. Parties that
    are unable to use the website are entitled to have a paper copy mailed to
    them via first class mail by calling the customer service desk and
    indicating such. The Trustee shall have the right to change the way
    Distribution Date statements are distributed in order to make such
    distribution more convenient and/or more accessible to the above parties,
    provided that such procedures are no less convenient for the
    Certificateholders and the Trustee shall provide timely and adequate
    notification to all above parties regarding any such changes.

 c. Within a reasonable period of time after the end of each calendar year, the
    Trustee shall prepare, or cause to be prepared, and shall forward, or cause
    to be forwarded, to each Person who at any time during the calendar year was
    the Holder of a Certificate, other than a Class R Certificate, a statement
    containing the information set forth in clauses (i)(a) and (ii) of Exhibit L
    attached hereto aggregated for such calendar year or applicable portion
    thereof during which such Person was a Certificateholder. Such obligation of
    the Trustee shall be deemed to have been satisfied to the extent that
    substantially comparable information shall be provided by the Trustee
    pursuant to any requirements of the Code.
 d. Within a reasonable period of time after the end of each calendar year, the
    Trustee shall prepare, or cause to be prepared, and shall forward, or cause
    to be forwarded, to each Person who at any time during the calendar year was
    the Holder of a Class R Certificate, a statement containing the applicable
    distribution information provided pursuant to this Section 4.03 aggregated
    for such calendar year or applicable portion thereof during which such
    Person was the Holder of a Class R Certificate. Such obligation of the
    Trustee shall be deemed to have been satisfied to the extent that
    substantially comparable information shall be provided by the Servicer
    pursuant to any requirements of the Code.
 e. Upon the written request of any Certificateholder, the Trustee, as soon as
    reasonably practicable, shall provide the requesting Certificateholder with
    such information in the Trustee's possession as is necessary and appropriate
    for purposes of satisfying applicable reporting requirements under Rule
    144A. The Company and the Servicer shall cooperate with the Trustee as is
    reasonably necessary to respond to any such request but the Trustee shall
    have no liability for failure to provide any information not in the
    Trustee's possession.

 f. Section 4.04 Distribution of Reports to the Trustee and the Company;
    Advances by the Servicer.

 g. Prior to the close of business on the Business Day next succeeding each
    Determination Date, the Servicer shall furnish the Remittance Report to the
    Trustee in a mutually agreed upon form of an electromagnetic tape or disk
    and hard copy, or other automated transmission. The Remittance Report and
    any information supplemental thereto shall include such information with
    respect to the Mortgage Loans that is required by the Trustee for purposes
    of fulfilling its obligations under Article X and making the distributions
    described in Section 4.02, as set forth in written specifications or
    guidelines issued by the Servicer or the Trustee from time to time. The
    Trustee shall be protected in relying upon the information set forth in the
    Remittance Report without any independent check or verification.
 h. On or before 2:00 P.M. New York time on each Payment Account Deposit Date,
    the Servicer shall either (i) deposit in the Payment Account from its own
    funds, or funds received therefor from the Subservicers, an amount equal to
    the Advances to be made by the Servicer in respect of the related
    Distribution Date, which shall be in an aggregate amount equal to the
    aggregate amount of Monthly Payments (with each interest portion thereof
    adjusted to the Net Mortgage Rate), less the amount of any related Servicing
    Modifications, Debt Service Reductions or reductions in the amount of
    interest collectable from the Mortgagor pursuant to the Relief Act, on the
    Outstanding Mortgage Loans as of the related Due Date, which Monthly
    Payments were delinquent as of the close of business as of the related
    Determination Date; provided that no Advance shall be made if it would be a
    Nonrecoverable Advance, (ii) withdraw from amounts on deposit in the
    Custodial Account and deposit in the Payment Account all or a portion of the
    Amount Held for Future Distribution in discharge of any such Advance, or
    (iii) make advances in the form of any combination of (i) and (ii)
    aggregating the amount of such Advance. Any portion of the Amount Held for
    Future Distribution so used shall be replaced by the Servicer by deposit in
    the Payment Account on or before 11:00 A.M. New York time on any future
    Payment Account Deposit Date to the extent that funds attributable to the
    Mortgage Loans that are available in the Custodial Account for deposit in
    the Payment Account on such Payment Account Deposit Date shall be less than
    payments to Certificateholders required to be made on the following
    Distribution Date. The Servicer shall be entitled to use any Advance made by
    a Subservicer as described in Section 3.07(b) that has been deposited in the
    Custodial Account on or before such Distribution Date as part of the Advance
    made by the Servicer pursuant to this Section 4.04. The amount of any
    reimbursement pursuant to Section 4.02(a) in respect of outstanding Advances
    on any Distribution Date shall be allocated to specific Monthly Payments due
    but delinquent for previous Due Periods, which allocation shall be made, to
    the extent practicable, to Monthly Payments which have been delinquent for
    the longest period of time. Such allocations shall be conclusive for
    purposes of reimbursement to the Servicer from recoveries on related
    Mortgage Loans pursuant to Section 3.10.

The determination by the Servicer that it has made a Nonrecoverable Advance or
that any proposed Advance, if made, would constitute a Nonrecoverable Advance,
shall be evidenced by an Officer's Certificate of the Servicer delivered to the
Company and the Trustee.

If the Servicer determines as of the Business Day preceding any Payment Account
Deposit Date that it will be unable to deposit in the Payment Account an amount
equal to the Advance required to be made for the immediately succeeding
Distribution Date, it shall give notice to the Trustee of its inability to make
an Advance (such notice may be given by telecopy), not later than 3:00 P.M., New
York time, on such Business Day, specifying the portion of such amount that it
will be unable to deposit. Not later than 3:00 P.M., New York time, on the
Payment Account Deposit Date the Trustee shall, unless by 12:00 Noon, New York
time, on such day the Trustee shall have been notified in writing (by telecopy)
that the Servicer shall have directly or indirectly deposited in the Payment
Account such portion of the amount of the Advance as to which the Servicer shall
have given notice pursuant to the preceding sentence, pursuant to Section 7.01,
(a) terminate all of the rights and obligations of the Servicer under this
Agreement in accordance with Section 7.01 and (b) assume the rights and
obligations of the Servicer hereunder, including the obligation to deposit in
the Payment Account an amount equal to the Advance for the immediately
succeeding Distribution Date.

The Trustee shall deposit all funds it receives pursuant to this Section 4.04
into the Payment Account.

Section 4.05 Allocation of Realized Losses.

Prior to each Distribution Date, the Servicer shall determine the total amount
of Realized Losses, if any, that resulted from any Cash Liquidation, Servicing
Modification, Debt Service Reduction, Deficient Valuation or REO Disposition
that occurred during the calendar month preceding the month of distribution or,
in the case of a Servicing Modification that constitutes a reduction of the
interest rate on a Mortgage Loan, the amount of the reduction in the interest
portion of the Monthly Payment due during the related Due Period. The amount of
each Realized Loss shall be evidenced by an Officer's Certificate. All Realized
Losses, other than Excess Special Hazard Losses, Extraordinary Losses, Excess
Bankruptcy Losses or Excess Fraud Losses, shall be allocated as follows: first,
to the Class B-3 Certificates until the Certificate Principal Balance thereof
has been reduced to zero; second, to the Class B-2 Certificates until the
Certificate Principal Balance thereof has been reduced to zero; third, to the
Class B-1 Certificates until the Certificate Principal Balance thereof has been
reduced to zero; fourth, to the Class M-3 Certificates until the Certificate
Principal Balance thereof has been reduced to zero; fifth, to the Class M-2
Certificates until the Certificate Principal Balance thereof has been reduced to
zero; sixth, to the Class M-1 Certificates until the Certificate Principal
Balance thereof has been reduced to zero; and, thereafter, the remainder of the
Realized Losses on the Mortgage Loans shall be allocated (A) in the case of a
Group 1 Loan, and in the case of interest and principal portions of such losses,
Class 1-A-2 Certificates until the Certificate Principal Balance of the Class
1-A-2 Certificates has been reduced to zero, and then to the Class 1-A-1
Certificates; (B) in the case of a Group 2 Loan, and in the case of interest and
principal portions of such losses, Class 2-A-2 Certificates until the
Certificate Principal Balance of the Class 2-A-2 Certificates has been reduced
to zero, and then to the Class 2-A-1 Certificates; (C) in the case of a Group 3
Loan, and in the case of interest and principal portions of such losses,
Class 3-A-2 Certificates until the Certificate Principal Balance of the Class
3-A-2 Certificates has been reduced to zero, and then to the Class 3-A-1
Certificates; and (D) in the case of a Group 4 Loan, and in the case of interest
and principal portions of such losses, Class 4-A-2 Certificates until the
Certificate Principal Balance of the Class 4-A-2 Certificates has been reduced
to zero, and then to the Class 4-A-1 Certificates. The Group 1 Senior
Percentage, Group 2 Senior Percentage, Group 3 Senior Percentage or Group 4
Senior Percentage, as applicable, of any Excess Special Hazard Losses, Excess
Bankruptcy Losses, Excess Fraud Losses, or Extraordinary Losses shall be
allocated (A) in the case of a Group 1 Loan, to the Class 1-A-1 Certificates and
Class 1-A-2 Certificates, on a pro rata basis; (B) in the case of a Group 2
Loan, to the Class 2-A-1 Certificates and Class 2-A-2 Certificates, on a pro
rata basis; (C) in the case of a Group 3 Loan, to the Class 3-A-1 Certificates
and Class 3-A-2 Certificates, on a pro rata basis; and (D) in the case of a
Group 4 Loan, to the Class 4-A-1 Certificates and Class 4-A-2 Certificates, on a
pro rata basis; and the remainder of any Excess Special Hazard Losses, Excess
Bankruptcy Losses, Excess Fraud Losses, or Extraordinary Losses on the Mortgage
Loans in any Loan Group shall be allocated among the Class M and Class B
Certificates, on a pro rata basis, as described below.

As used herein, an allocation of a Realized Loss on a "pro rata basis" among two
or more specified Classes of Certificates means an allocation on a pro rata
basis, among the various Classes so specified, to each such Class of
Certificates on the basis of their then outstanding Certificate Principal
Balances, prior to giving effect to distributions to be made on such
Distribution Date in the case of the principal portion of a Realized Loss or
based on the Accrued Certificate Interest thereon payable on such Distribution
Date in the case of an interest portion of a Realized Loss. Except as provided
in the following sentence, any allocation of the principal portion of Realized
Losses (other than Debt Service Reductions) to a Class of Certificates shall be
made by reducing the Certificate Principal Balance thereof by the amount so
allocated, which allocation shall be deemed to have occurred on such
Distribution Date. Any allocation of the principal portion of Realized Losses
(other than Debt Service Reductions) to the Subordinate Certificates then
outstanding with the Lowest Priority shall be made by operation of the
definition of "Certificate Principal Balance" and by operation of the provisions
of Section 4.02(a). Allocations of the interest portions of Realized Losses
shall be made in proportion to the amount of Accrued Certificate Interest and by
operation of the definition of "Accrued Certificate Interest" and by operation
of the provisions of Section 4.02(a). Allocations of the principal portion of
Debt Service Reductions shall be made by operation of the provisions of
Section 4.02(a). All Realized Losses and all other losses allocated to a
Class of Certificates hereunder will be allocated among the Certificates of such
Class in proportion to the Percentage Interests evidenced thereby.

Section 4.06 Reports of Foreclosures and Abandonment of Mortgaged Property.

The Servicer or the Subservicers shall file information returns with respect to
the receipt of mortgage interests received in a trade or business, the reports
of foreclosures and abandonments of any Mortgaged Property and the information
returns relating to cancellation of indebtedness income with respect to any
Mortgaged Property required by Sections 6050H, 6050J and 6050P, respectively, of
the Code. Such reports shall be in form and substance sufficient to meet the
reporting requirements imposed by Sections 6050H, 6050J and 6050P of the Code.

Section 4.07 Optional Purchase of Defaulted Mortgage Loans.

As to any Mortgage Loan which is delinquent in payment by 90 days or more, the
Servicer may, upon the written request of and with funds provided by the Junior
Certificateholder, purchase such Mortgage Loan from the Trustee at the Purchase
Price therefor. If at any time the Servicer makes a payment to the Payment
Account covering the amount of the Purchase Price for such a Mortgage Loan, and
the Servicer provides to the Trustee a certification signed by a Servicing
Officer stating that the amount of such payment has been deposited in the
Payment Account, then the Trustee shall execute the assignment of such Mortgage
Loan delivered to it by the Servicer at the request of the Servicer without
recourse, representation or warranty and return such assignment to the Servicer
for delivery to the Junior Certificateholder, which shall succeed to all the
Trustee's right, title and interest in and to such Mortgage Loan, and all
security and documents relative thereto. Such assignment shall be an assignment
outright and not for security. The Junior Certificateholder shall thereupon own
such Mortgage, and all such security and documents, free of any further
obligation to the Trustee or the Certificateholders with respect thereto.

 

ARTICLE V

THE CERTIFICATES

Section 5.01 The Certificates.

 

 a.  The Class A, Class M, Class B and Class R Certificates shall be
     substantially in the forms set forth in Exhibits A, B, C and D,
     respectively, and shall, on original issue, be executed and delivered by
     the Trustee to the Certificate Registrar for authentication and delivery to
     or upon the order of the Company upon receipt by the Trustee or one or more
     Custodians of the documents specified in Section 2.01. Each Class of Class
     A Certificates and Class M-1 Certificates shall be issuable in minimum
     dollar denominations of $25,000 and integral multiples of $1 in excess
     thereof. The Class M-2 Certificates, Class M-3 Certificates and each Class
     of Class B Certificates shall be issuable in minimum dollar denominations
     of $250,000 and integral multiples of $1 in excess thereof, in the case of
     the Class M Certificates, and $1,000, in the case of the Class B
     Certificates, except that one Certificate of the Class B-3 Certificates is
     issued evidencing the sum of an authorized denomination thereof plus the
     remainder of the aggregate initial Certificate Principal Balance thereof.
     Each Class of Class R Certificates shall be issued in registered,
     certificated form in minimum percentage interests of 20.00% and integral
     multiples of 0.01% in excess thereof; provided, however, that one Class R
     Certificate of each Class will be issuable to the Servicer as "tax matters
     person" pursuant to Section 10.01(c) in a minimum denomination representing
     a Percentage Interest of not less than 0.01%

 b.  The Certificates shall be executed by manual or facsimile signature on
     behalf of an authorized signatory of the Trustee. Certificates bearing the
     manual or facsimile signatures of individuals who were at any time the
     proper authorized signatories of the Trustee shall bind the Trustee,
     notwithstanding that such individuals or any of them have ceased to hold
     such offices prior to the authentication and delivery of such Certificate
     or did not hold such offices at the date of such Certificates. No
     Certificate shall be entitled to any benefit under this Agreement, or be
     valid for any purpose, unless there appears on such Certificate a
     certificate of authentication substantially in the form provided for herein
     executed by the Certificate Registrar by manual signature, and such
     certificate upon any Certificate shall be conclusive evidence, and the only
     evidence, that such Certificate has been duly authenticated and delivered
     hereunder. All Certificates shall be dated the date of their
     authentication.

 c.  Except as provided below, registration of Book-Entry Certificates may not
     be transferred by the Trustee except to another Depository that agrees to
     hold such Certificates for the respective Certificate Owners with Ownership
     Interests therein. The Holders of the Book-Entry Certificates shall hold
     their respective Ownership Interests in and to each of such Certificates
     through the book-entry facilities of the Depository and, except as provided
     below, shall not be entitled to Definitive Certificates in respect of such
     Ownership Interests. All transfers by Certificate Owners of their
     respective Ownership Interests in the Book-Entry Certificates shall be made
     in accordance with the procedures established by the Depository Participant
     or brokerage firm representing such Certificate Owner. Each Depository
     Participant shall transfer the Ownership Interests only in the Book-Entry
     Certificates of Certificate Owners it represents or of brokerage firms for
     which it acts as agent in accordance with the Depository's normal
     procedures.

 d.  The Trustee, the Servicer and the Company may for all purposes (including
     the making of payments due on the respective Classes of Book-Entry
     Certificates) deal with the Depository as the authorized representative of
     the Certificate Owners with respect to the respective Classes of Book-Entry
     Certificates for the purposes of exercising the rights of
     Certificateholders hereunder. The rights of Certificate Owners with respect
     to the respective Classes of Book-Entry Certificates shall be limited to
     those established by law and agreements between such Certificate Owners and
     the Depository Participants and brokerage firms representing such
     Certificate Owners. Multiple requests and directions from, and votes of,
     the Depository as Holder of any Class of Book-Entry Certificates with
     respect to any particular matter shall not be deemed inconsistent if they
     are made with respect to different Certificate Owners. The Trustee may
     establish a reasonable record date in connection with solicitations of
     consents from or voting by Certificateholders and shall give notice to the
     Depository of such record date.
     
     If (i)(A) the Company advises the Trustee in writing that the Depository is
     no longer willing or able to properly discharge its responsibilities as
     Depository and (B) the Company is unable to locate a qualified successor or
     (ii) the Company notifies the Depository of its intent to terminate the
     book-entry system and, upon receipt of notice of such intent from the
     Depository, the Depository Participants holding beneficial interest in the
     Book-Entry Certificates agree to initiate such termination, the Trustee
     shall notify all Certificate Owners, through the Depository, of the
     occurrence of any such event and of the availability of Definitive
     Certificates to Certificate Owners requesting the same. Upon surrender to
     the Trustee of the Book-Entry Certificates by the Depository, accompanied
     by registration instructions from the Depository for registration of
     transfer, the Trustee shall issue the Definitive Certificates. Neither the
     Company, the Servicer nor the Trustee shall be liable for any actions taken
     by the Depository or its nominee, including, without limitation, any delay
     in delivery of such instructions and may conclusively rely on, and shall be
     protected in relying on, such instructions. Upon the issuance of Definitive
     Certificates all references herein to obligations imposed upon or to be
     performed by the Company in connection with the issuance of the Definitive
     Certificates pursuant to this Section 5.01 shall be deemed to be imposed
     upon and performed by the Trustee, and the Trustee and the Servicer shall
     recognize the Holders of the Definitive Certificates as Certificateholders
     hereunder.
     
     Section 5.02 Registration of Transfer and Exchange of Certificates.

 e.  The Trustee shall cause to be kept at one of the offices or agencies to be
     appointed by the Trustee in accordance with the provisions of Section 8.12,
     a Certificate Register in which, subject to such reasonable regulations as
     it may prescribe, the Trustee shall provide for the registration of
     Certificates and of transfers and exchanges of Certificates as herein
     provided. The Trustee is initially appointed Certificate Registrar for the
     purpose of registering Certificates and transfers and exchanges of
     Certificates as herein provided.
 f.  Upon surrender for registration of transfer of any Certificate at any
     office or agency of the Trustee maintained for such purpose pursuant to
     Section 8.12 and, in the case of any Class M, Class B or Class R
     Certificate, upon satisfaction of the conditions set forth below, the
     Trustee shall execute and the Certificate Registrar shall authenticate and
     deliver, in the name of the designated transferee or transferees, one or
     more new Certificates of a like Class and aggregate Percentage Interest.
 g.  At the option of the Certificateholders, Certificates may be exchanged for
     other Certificates of authorized denominations of a like Class and
     aggregate Percentage Interest, upon surrender of the Certificates to be
     exchanged at any such office or agency. Whenever any Certificates are so
     surrendered for exchange the Trustee shall execute and the Certificate
     Registrar shall authenticate and deliver the Certificates of such
     Class which the Certificateholder making the exchange is entitled to
     receive. Every Certificate presented or surrendered for transfer or
     exchange shall (if so required by the Trustee or the Certificate Registrar)
     be duly endorsed by, or be accompanied by a written instrument of transfer
     in form satisfactory to the Trustee and the Certificate Registrar duly
     executed by, the Holder thereof or his attorney duly authorized in writing.
 h.  No transfer, sale, pledge or other disposition of a Class B Certificate
     shall be made unless such transfer, sale, pledge or other disposition is
     exempt from the registration requirements of the Securities Act of 1933, as
     amended, and any applicable state securities laws or is made in accordance
     with said Act and laws. In the event that a transfer of a Class B
     Certificate is to be made either (i)(A) the Trustee shall require a written
     Opinion of Counsel acceptable to and in form and substance satisfactory to
     the Trustee and the Company that such transfer may be made pursuant to an
     exemption, describing the applicable exemption and the basis therefor, from
     said Act and laws or is being made pursuant to said Act and laws, which
     Opinion of Counsel shall not be an expense of the Trustee, the Company or
     the Servicer (except that, if such transfer is made by the Company or the
     Servicer or any Affiliate thereof, the Company or the Servicer shall
     provide such Opinion of Counsel at their own expense); provided that such
     Opinion of Counsel shall not be required in connection with the initial
     transfer of any such Certificate by the Company or any Affiliate thereof to
     the Company or an Affiliate of the Company and (B) the Trustee shall
     require the transferee to execute a representation letter, substantially in
     the form of Exhibit H hereto, and the Trustee shall require the transferor
     to execute a representation letter, substantially in the form of Exhibit I
     hereto, each acceptable to and in form and substance satisfactory to the
     Company and the Trustee certifying to the Company and the Trustee the facts
     surrounding such transfer, which representation letters shall not be an
     expense of the Trustee, the Company or the Servicer; provided, however,
     that such representation letters shall not be required in connection with
     any transfer of any such Certificate by the Company or any Affiliate
     thereof to the Company or an Affiliate of the Company, and the Trustee
     shall be entitled to conclusively rely upon a representation (which, upon
     the request of the Trustee, shall be a written representation) from the
     Company, of the status of such transferee as an Affiliate of the Company or
     (ii) the prospective transferee of such a Certificate shall be required to
     provide the Trustee, the Company and the Servicer with an investment letter
     substantially in the form of Exhibit J attached hereto (or such other form
     as the Company in its sole discretion deems acceptable), which investment
     letter shall not be an expense of the Trustee, the Company or the Servicer,
     and which investment letter states that, among other things, such
     transferee (A) is a "qualified institutional buyer" as defined under Rule
     144A, acting for its own account or the accounts of other "qualified
     institutional buyers" as defined under Rule 144A, and (B) is aware that the
     proposed transferor intends to rely on the exemption from registration
     requirements under the Securities Act of 1933, as amended, provided by Rule
     144A. The Holder of any such Certificate desiring to effect any such
     transfer, sale, pledge or other disposition shall, and does hereby agree
     to, indemnify the Trustee, the Company, the Servicer and the Certificate
     Registrar against any liability that may result if the transfer, sale,
     pledge or other disposition is not so exempt or is not made in accordance
     with such federal and state laws.
 i.  (i). In the case of any Class B or Class R Certificate presented for
     registration in the name of any Person, either (A) the Trustee shall
     require an Opinion of Counsel acceptable to and in form and substance
     satisfactory to the Trustee, the Company and the Servicer to the effect
     that the purchase or holding of such Class B or Class R Certificate is
     permissible under applicable law, will not constitute or result in any
     non-exempt prohibited transaction under Section 406 of the Employee
     Retirement Income Security Act of 1974, as amended ("ERISA"), or
     Section 4975 of the Code (or comparable provisions of any subsequent
     enactments), and will not subject the Trustee, the Company or the Servicer
     to any obligation or liability (including obligations or liabilities under
     ERISA or Section 4975 of the Code) in addition to those undertaken in this
     Agreement, which Opinion of Counsel shall not be an expense of the Trustee,
     the Company or the Servicer or (B) the prospective Transferee shall be
     required to provide the Trustee, the Company and the Servicer with a
     certification to the effect set forth in paragraph six of Exhibit H or
     paragraph three of Exhibit J (with respect to any Class B Certificate) or
     paragraph sixteen of Exhibit G-1 (with respect to any Class R Certificate),
     which the Trustee may rely upon without further inquiry or investigation,
     or such other certifications as the Trustee may deem desirable or necessary
     in order to establish that such Transferee or the Person in whose name such
     registration is requested either (a) is not an employee benefit plan or
     other plan subject to the prohibited transaction provisions of ERISA or
     Section 4975 of the Code, or any Person (including an investment manager, a
     named fiduciary or a trustee of any such plan) who is using "plan assets"
     of any such plan to effect such acquisition (each, a "Plan Investor") or
     (b) in the case of any Class B Certificate, the following conditions are
     satisfied: (i) such Transferee is an insurance company, (ii) the source of
     funds used to purchase and hold such Certificate (or interest therein) is
     an "insurance company general account" (as defined in U.S. Department of
     Labor Prohibited Transaction Class Exemption ("PTCE") 95-60, and (iii) the
     conditions set forth in Sections I and III of PTCE 95-60 have been
     satisfied (each entity that satisfies these subsections (i) through (iii)
     of this clause (b), a "Complying Insurance Company").

 j.  ii. Any Transferee of a Senior Certificate (other than a Class R
     Certificate) or a Class M Certificate shall be deemed to have represented
     by virtue of its purchase or holding of such Certificate (or interest
     therein) that either (a) such Transferee is not a Plan Investor, (b) it has
     acquired and is holding such Certificate in reliance on Prohibited
     Transaction Exemption ("PTE") 94-29, 59 Fed. Reg. 14674 (March 29, 1994),
     as amended by PTE 97-34, 62 Fed. Reg. 39021 (July 21, 1997), PTE 2000-58,
     65 Fed. Reg. 67765 (November 13, 2000) and PTE 2002-41, 67 Fed. Reg. 54487
     (August 22, 2002) (the "Issuer Exemption"), and that (i) it understands
     that there are certain conditions to the availability of the Issuer
     Exemption including that such Certificate must be rated, at the time of
     purchase, not lower that "BBB-" (or its equivalent) by Standard & Poor's,
     Fitch or Moody's and (ii) it is an "accredited investor" as defined in Rule
     501(a)(1) of Regulation D of the Securities Act of 1933, as amended, or (c)
     such Transferee is a Complying Insurance Company.
     
     iii. (A) If any Senior Certificate (other than a Class R Certificate) or
     any Class M Certificate (or any interest therein) is acquired or held by
     any Person that does not satisfy the conditions described in paragraph (ii)
     above, then the last preceding Transferee that either (i) is not a Plan
     Investor, (ii) acquired such Certificate in compliance with the Issuer
     Exemption, or (iii) is a Complying Insurance Company shall be restored, to
     the extent permitted by law, to all rights and obligations as Certificate
     Owner thereof retroactive to the date of such Transfer of such Certificate.
     The Trustee shall be under no liability to any Person for making any
     payments due on such Certificate to such preceding Transferee.
     
     B. Any purported Certificate Owner whose acquisition or holding of any
     Senior Certificate or any Class M Certificate (or interest therein) was
     effected in violation of the restrictions in this Section 5.02(e) shall
     indemnify and hold harmless the Company, the Trustee, the Servicer, any
     Subservicer, and the Trust Fund from and against any and all liabilities,
     claims, costs or expenses incurred by such parties as a result of such
     acquisition or holding.

 k.  (i) Each Person who has or who acquires any Ownership Interest in a Class R
     Certificate shall be deemed by the acceptance or acquisition of such
     Ownership Interest to have agreed to be bound by the following provisions
     and to have irrevocably authorized the Trustee or its designee under clause
     (iii)(A) below to deliver payments to a Person other than such Person and
     to negotiate the terms of any mandatory sale under clause (iii)(B) below
     and to execute all instruments of transfer and to do all other things
     necessary in connection with any such sale. The rights of each Person
     acquiring any Ownership Interest in a Class R Certificate are expressly
     subject to the following provisions:
 l.   A. Each Person holding or acquiring any Ownership Interest in a Class R
         Certificate shall be a Permitted Transferee and shall promptly notify
         the Trustee of any change or impending change in its status as a
         Permitted Transferee.
      B. In connection with any proposed Transfer of any Ownership Interest in a
         Class R Certificate, the Trustee shall require delivery to it, and
         shall not register the Transfer of any Class R Certificate until its
         receipt of, (I) an affidavit and agreement (a "Transfer Affidavit and
         Agreement," in the form attached hereto as Exhibit G-1) from the
         proposed Transferee, in form and substance satisfactory to the
         Servicer, representing and warranting, among other things, that it is a
         Permitted Transferee, that it is not acquiring its Ownership Interest
         in the Class R Certificate that is the subject of the proposed Transfer
         as a nominee, trustee or agent for any Person who is not a Permitted
         Transferee, that for so long as it retains its Ownership Interest in a
         Class R Certificate, it shall endeavor to remain a Permitted
         Transferee, and that it has reviewed the provisions of this
         Section 5.02(f) and agrees to be bound by them, and (II) a certificate,
         in the form attached hereto as Exhibit G-2, from the Holder wishing to
         transfer the Class R Certificate, in form and substance satisfactory to
         the Servicer, representing and warranting, among other things, that no
         purpose of the proposed Transfer is to impede the assessment or
         collection of tax.
      C. Notwithstanding the delivery of a Transfer Affidavit and Agreement by a
         proposed Transferee under clause (B) above, if a Responsible Officer of
         the Trustee who is assigned to this Agreement has actual knowledge that
         the proposed Transferee is not a Permitted Transferee, no Transfer of
         an Ownership Interest in a Class R Certificate to such proposed
         Transferee shall be effected.
      D. Each Person holding or acquiring any Ownership Interest in a Class R
         Certificate shall agree (x) to require a Transfer Affidavit and
         Agreement from any other Person to whom such Person attempts to
         transfer its Ownership Interest in a Class R Certificate and (y) not to
         transfer its Ownership Interest unless it provides a certificate to the
         Trustee in the form attached hereto as Exhibit G-2.
      E. Each Person holding or acquiring an Ownership Interest in a Class R
         Certificate, by purchasing an Ownership Interest in such Certificate,
         agrees to give the Trustee written notice that it is a "pass-through
         interest holder" within the meaning of Temporary Treasury Regulations
         Section 1.67-3T(a)(2)(i)(A) immediately upon acquiring an Ownership
         Interest in a Class R Certificate, if it is, or is holding an Ownership
         Interest in a Class R Certificate on behalf of, a "pass-through
         interest holder."
     
      F. ii. The Trustee shall register the Transfer of any Class R Certificate
         only if it shall have received the Transfer Affidavit and Agreement, a
         certificate of the Holder requesting such transfer in the form attached
         hereto as Exhibit G-2 and all of such other documents as shall have
         been reasonably required by the Trustee as a condition to such
         registration. Transfers of the Class R Certificates to Non-United
         States Persons and Disqualified Organizations (as defined in
         Section 860E(e)(5) of the Code) are prohibited.
         
         Iii (A) If any Disqualified Organization shall become a holder of a
         Class R Certificate, then the last preceding Permitted Transferee shall
         be restored, to the extent permitted by law, to all rights and
         obligations as Holder thereof retroactive to the date of registration
         of such Transfer of such Class R Certificate. If a Non-United States
         Person shall become a holder of a Class R Certificate, then the last
         preceding United States Person shall be restored, to the extent
         permitted by law, to all rights and obligations as Holder thereof
         retroactive to the date of registration of such Transfer of such
         Class R Certificate. If a transfer of a Class R Certificate is
         disregarded pursuant to the provisions of Treasury Regulations
         Section 1.860E-1 or Section 1.860G-3, then the last preceding Permitted
         Transferee shall be restored, to the extent permitted by law, to all
         rights and obligations as Holder thereof retroactive to the date of
         registration of such Transfer of such Class R Certificate. The Trustee
         shall be under no liability to any Person for any registration of
         Transfer of a Class R Certificate that is in fact not permitted by this
         Section 5.02(f) or for making any payments due on such Certificate to
         the holder thereof or for taking any other action with respect to such
         holder under the provisions of this Agreement.
         
         B. If any purported Transferee shall become a Holder of a Class R
         Certificate in violation of the restrictions in this Section 5.02(f)
         and to the extent that the retroactive restoration of the rights of the
         Holder of such Class R Certificate as described in clause (iii)(A)
         above shall be invalid, illegal or unenforceable, then the Servicer
         shall have the right, without notice to the holder or any prior holder
         of such Class R Certificate, to sell such Class R Certificate to a
         purchaser selected by the Servicer on such terms as the Servicer may
         choose. Such purported Transferee shall promptly endorse and deliver
         the Class R Certificates in accordance with the instructions of the
         Servicer. Such purchaser may be the Servicer itself or any Affiliate of
         the Servicer. The proceeds of such sale, net of the commissions (which
         may include commissions payable to the Servicer or its Affiliates),
         expenses and taxes due, if any, shall be remitted by the Servicer to
         such purported Transferee. The terms and conditions of any sale under
         this clause (iii)(B) shall be determined in the sole discretion of the
         Servicer, and the Servicer shall not be liable to any Person having an
         Ownership Interest in a Class R Certificate as a result of its exercise
         of such discretion.
         
         iv. The Trustee shall make available, upon written request from the
         Internal Revenue Service or any potentially affected Person, all
         information in its possession and necessary to compute any tax imposed
         (A) as a result of the Transfer of an Ownership Interest in a Class R
         Certificate to any Person who is a Disqualified Organization, including
         the information regarding "excess inclusions" of such Class R
         Certificates required to be provided to the Internal Revenue Service
         and certain Persons as described in Treasury Regulations Sections
         1.860D-1(b)(5) and 1.860E-2(a)(5), and (B) as a result of any regulated
         investment company, real estate investment trust, common trust fund,
         partnership, trust, estate or organization described in Section 1381 of
         the Code that holds an Ownership Interest in a Class R Certificate
         having as among its record holders at any time any Person who is a
         Disqualified Organization. Reasonable compensation for providing such
         information may be required by the Trustee before it will provide such
         information to any such potentially affected Person.
         
         v. The provisions of this Section 5.02(f) set forth prior to this
         clause (v) may be modified, added to or eliminated, provided that there
         shall have been delivered to the Trustee the following:
     
      G. written notification from each Rating Agency to the effect that the
         modification, addition to or elimination of such provisions will not
         cause such Rating Agency to downgrade its then-current ratings, if any,
         of any Class of the Senior, Class M or Class B Certificates below the
         lower of the then-current rating or the rating assigned to such
         Certificates as of the Closing Date by such Rating Agency; and
      H. subject to Section 10.01(f), an Officer's Certificate of the Servicer
         stating that the Servicer has received an Opinion of Counsel, in form
         and substance satisfactory to the Servicer, to the effect that such
         modification, addition to or absence of such provisions will not cause
         any portion of the applicable REMIC to cease to qualify as a REMIC and
         will not cause (x) any portion of the applicable REMIC to be subject to
         an entity-level tax caused by the Transfer of any Class R Certificate
         to a Person that is a Disqualified Organization or (y) a
         Certificateholder or another Person to be subject to a REMIC-related
         tax caused by the Transfer of a Class R Certificate to a Person that is
         not a Permitted Transferee.

 m.  No service charge shall be made for any transfer or exchange of
     Certificates of any Class, but the Trustee may require payment of a sum
     sufficient to cover any tax or governmental charge that may be imposed in
     connection with any transfer or exchange of Certificates.
 n.  All Certificates surrendered for transfer and exchange shall be destroyed
     by the Certificate Registrar in accordance with its customary procedures.

 o.  Section 5.03 Mutilated, Destroyed, Lost or Stolen Certificates.
     
     If (i) any mutilated Certificate is surrendered to the Certificate
     Registrar, or the Trustee and the Certificate Registrar receive evidence to
     their satisfaction of the destruction, loss or theft of any Certificate,
     and (ii) there is delivered to the Trustee and the Certificate Registrar
     such security or indemnity as may be required by them to save each of them
     harmless, then, in the absence of notice to the Trustee or the Certificate
     Registrar that such Certificate has been acquired by a bona fide purchaser,
     the Trustee shall execute and the Certificate Registrar shall authenticate
     and deliver, in exchange for or in lieu of any such mutilated, destroyed,
     lost or stolen Certificate, a new Certificate of like tenor, Class and
     Percentage Interest but bearing a number not contemporaneously outstanding.
     Upon the issuance of any new Certificate under this Section, the Trustee
     may require the payment of a sum sufficient to cover any tax or other
     governmental charge that may be imposed in relation thereto and any other
     expenses (including the fees and expenses of the Trustee and the
     Certificate Registrar) connected therewith. Any duplicate Certificate
     issued pursuant to this Section shall constitute complete and indefeasible
     evidence of ownership in the Trust Fund, as if originally issued, whether
     or not the lost, stolen or destroyed Certificate shall be found at any
     time.
     
     Section 5.04 Persons Deemed Owners.
     
     Prior to due presentation of a Certificate for registration of transfer,
     the Company, the Servicer, the Trustee, the Certificate Registrar and any
     agent of the Company, the Servicer, the Trustee, or the Certificate
     Registrar may treat the Person in whose name any Certificate is registered
     as the owner of such Certificate for the purpose of receiving distributions
     pursuant to Section 4.02 and for all other purposes whatsoever, except as
     and to the extent provided in the definition of "Certificateholder," and
     neither the Company, the Servicer, the Trustee, the Certificate Registrar
     nor any agent of the Company, the Servicer, the Trustee, or the Certificate
     Registrar shall be affected by notice to the contrary except as provided in
     Section 5.02(f)(iii).
     
     Section 5.05 Appointment of Paying Agent.
     
     The Trustee may appoint a Paying Agent for the purpose of making
     distributions to the Certificateholders pursuant to Section 4.02. In the
     event of any such appointment, on or prior to each Distribution Date the
     Trustee shall deposit or cause to be deposited with the Paying Agent a sum
     sufficient to make the payments to the Certificateholders in the amounts
     and in the manner provided for in Section 4.02, such sum to be held in
     trust for the benefit of the Certificateholders.
     
     The Trustee shall cause each Paying Agent (if not the Trustee) to execute
     and deliver to the Trustee an instrument in which such Paying Agent shall
     agree with the Trustee that such Paying Agent shall hold all sums held by
     it for the payment to the Certificateholders in trust for the benefit of
     the Certificateholders entitled thereto until such sums shall be
     distributed to such Certificateholders. Any sums so held by such Paying
     Agent shall be held only in Eligible Accounts to the extent such sums are
     not distributed to the Certificateholders on the date of receipt by such
     Paying Agent.
     
     Section 5.06 Optional Purchase of Certificates.

 p.  On any Distribution Date on which the Pool Stated Principal Balance, prior
     to giving effect to distributions to be made on such Distribution Date, is
     less than ten percent of the Cut-off Date Principal Balance of the Mortgage
     Loans, the Servicer shall have the right, at its option, to purchase the
     Certificates in whole, but not in part, at a price equal to the outstanding
     Certificate Principal Balance of such Certificates plus the sum of Accrued
     Certificate Interest thereon for the related Interest Accrual Period and
     any previously unpaid Accrued Certificate Interest.
 q.  The Servicer shall give the Trustee not less than 60 days' prior notice of
     the Distribution Date on which the Servicer anticipates that it shall
     purchase the Certificates pursuant to Section 5.06(a). Notice of any such
     purchase, specifying the Distribution Date upon which the Holders may
     surrender their Certificates to the Trustee for payment in accordance with
     this Section 5.06, shall be given promptly by the Servicer by letter to
     Certificateholders (with a copy to the Certificate Registrar and each
     Rating Agency) mailed not earlier than the 9th day and not later than the
     19th day of the month next preceding the month of such final distribution,
     specifying:
 r.  i.   the Distribution Date upon which purchase of the Certificates is
          anticipated to be made upon presentation and surrender of such
          Certificates at the office or agency of the Trustee therein
          designated,
     ii.  the purchase price therefor, if known, and
     iii. that the Record Date otherwise applicable to such Distribution Date is
          not applicable, payments being made only upon presentation and
          surrender of the Certificates at the office or agency of the Trustee
          therein specified.
     
     If the Servicer gives the notice specified above, the Servicer shall
     deposit in the Payment Account before the Distribution Date on which the
     purchase pursuant to Section 5.06(a) is to be made, in immediately
     available funds, an amount equal to the purchase price for the Certificates
     computed as provided above.

 s.  Upon presentation and surrender of the Certificates to be purchased
     pursuant to Section 5.06(a) by the Holders thereof, the Trustee shall
     distribute to such Holders an amount equal to the outstanding Certificate
     Principal Balance thereof plus the sum of Accrued Certificate Interest
     thereon for the related Interest Accrual Period and any previously unpaid
     Accrued Certificate Interest with respect thereto.
 t.  If any Certificateholders do not surrender their Certificates on or before
     the Distribution Date on which a purchase pursuant to this Section 5.06 is
     to be made, the Trustee shall on such date cause all funds in the Payment
     Account deposited therein by the Servicer pursuant to Section 5.06(b) to be
     withdrawn therefrom and deposited in a separate escrow account (for which
     funds will be held uninvested) for the benefit of such Certificateholders,
     and the Servicer shall give a second written notice to such
     Certificateholders to surrender their Certificates for payment of the
     purchase price therefor. If within six months after the second notice any
     Certificate shall not have been surrendered for cancellation, the Trustee
     shall take appropriate steps as directed by the Servicer to contact the
     Holders of such Certificates concerning surrender of their Certificates.
     The costs and expenses of maintaining the escrow account and of contacting
     Certificateholders shall be paid out of the assets which remain in the
     escrow account. If within nine months after the second notice any
     Certificates shall not have been surrendered for cancellation in accordance
     with this Section 5.06, the Trustee shall pay to the Servicer all amounts
     distributable to the Holders thereof and shall have no further
     responsibility therefor and the Servicer shall thereafter hold such amounts
     until distributed to such Holders. No interest shall accrue or be payable
     to any Certificateholder on any amount held in the escrow account or by the
     Servicer as a result of such Certificateholder's failure to surrender its
     Certificate(s) for payment in accordance with this Section 5.06. Any
     Certificate that is not surrendered on the Distribution Date on which a
     purchase pursuant to this Section 5.06 occurs as provided above shall be
     deemed to have been purchased and the Holder as of such date shall have no
     rights with respect thereto except to receive the purchase price therefor
     minus any costs and expenses associated with such escrow account and
     notices allocated thereto. Any Certificates so purchased or deemed to have
     been purchased on such Distribution Date shall remain outstanding
     hereunder. The Servicer shall be for all purposes the Holder thereof as of
     such date.

 u.  ARTICLE VI
     
     THE COMPANY AND THE SERVICER
     
     Section 6.01 Respective Liabilities of the Company and the Servicer.
     
     The Company and the Servicer shall each be liable in accordance herewith
     only to the extent of the obligations specifically and respectively imposed
     upon and undertaken by the Company and the Servicer herein. By way of
     illustration and not limitation, the Company is not liable for the
     servicing and administration of the Mortgage Loans, nor is it obligated by
     Section 7.01 or Section 10.01 to assume any obligations of the Servicer or
     to appoint a designee to assume such obligations, nor is it liable for any
     other obligation hereunder that it may, but is not obligated to, assume
     unless it elects to assume such obligation in accordance herewith.
     
     Section 6.02 Merger or Consolidation of the Company or the Servicer;
     Assignment of Rights and Delegation of Duties by Servicer.

 v.  The Company and the Servicer shall each keep in full effect its existence,
     rights and franchises as a corporation under the laws of the state of its
     incorporation, and shall each obtain and preserve its qualification to do
     business as a foreign corporation in each jurisdiction in which such
     qualification is or shall be necessary to protect the validity and
     enforceability of this Agreement, the Certificates or any of the Mortgage
     Loans and to perform its respective duties under this Agreement.
 w.  Any Person into which the Company or the Servicer may be merged or
     consolidated, or any corporation resulting from any merger or consolidation
     to which the Company or the Servicer shall be a party, or any Person
     succeeding to the business of the Company or the Servicer, shall be the
     successor of the Company or the Servicer, as the case may be, hereunder,
     without the execution or filing of any paper or any further act on the part
     of any of the parties hereto, anything herein to the contrary
     notwithstanding; provided, however, that the successor or surviving Person
     to the Servicer shall be qualified to service mortgage loans on behalf of
     Fannie Mae or Freddie Mac; and provided further that each Rating Agency's
     ratings, if any, of the Senior, Class M or Class B Certificates in effect
     immediately prior to such merger or consolidation will not be qualified,
     reduced or withdrawn as a result thereof (as evidenced by a letter to such
     effect from each Rating Agency).
 x.  Notwithstanding anything else in this Section 6.02 and Section 6.04 to the
     contrary, the Servicer may assign its rights and delegate its duties and
     obligations under this Agreement; provided that the Person accepting such
     assignment or delegation shall be a Person which is qualified to service
     mortgage loans on behalf of Fannie Mae or Freddie Mac, is reasonably
     satisfactory to the Trustee and the Company, is willing to service the
     Mortgage Loans and executes and delivers to the Company and the Trustee an
     agreement, in form and substance reasonably satisfactory to the Company and
     the Trustee, which contains an assumption by such Person of the due and
     punctual performance and observance of each covenant and condition to be
     performed or observed by the Servicer under this Agreement; provided
     further that each Rating Agency's rating of the Classes of Certificates
     that have been rated in effect immediately prior to such assignment and
     delegation will not be qualified, reduced or withdrawn as a result of such
     assignment and delegation (as evidenced by a letter to such effect from
     each Rating Agency). In the case of any such assignment and delegation, the
     Servicer shall be released from its obligations under this Agreement,
     except that the Servicer shall remain liable for all liabilities and
     obligations incurred by it as Servicer hereunder prior to the satisfaction
     of the conditions to such assignment and delegation set forth in the next
     preceding sentence.

 y.  Section 6.03 Limitation on Liability of the Company, the Servicer and
     Others.
     
     Neither the Company, the Servicer nor any of the directors, officers,
     employees or agents of the Company or the Servicer shall be under any
     liability to the Trust Fund or the Certificateholders for any action taken
     or for refraining from the taking of any action in good faith pursuant to
     this Agreement, or for errors in judgment; provided, however, that this
     provision shall not protect the Company, the Servicer or any such Person
     against any breach of warranties or representations made herein or any
     liability which would otherwise be imposed by reason of willful
     misfeasance, bad faith or gross negligence in the performance of duties or
     by reason of reckless disregard of obligations and duties hereunder. The
     Company, the Servicer and any director, officer, employee or agent of the
     Company or the Servicer may rely in good faith on any document of any kind
     prima facie properly executed and submitted by any Person respecting any
     matters arising hereunder. The Company, the Servicer and any director,
     officer, employee or agent of the Company or the Servicer shall be
     indemnified by the Trust Fund and held harmless against any loss, liability
     or expense incurred in connection with any legal action relating to this
     Agreement or the Certificates, other than any loss, liability or expense
     related to any specific Mortgage Loan or Mortgage Loans (except as any such
     loss, liability or expense shall be otherwise reimbursable pursuant to this
     Agreement) and any loss, liability or expense incurred by reason of willful
     misfeasance, bad faith or gross negligence in the performance of duties
     hereunder or by reason of reckless disregard of obligations and duties
     hereunder.
     
     Neither the Company nor the Servicer shall be under any obligation to
     appear in, prosecute or defend any legal or administrative action,
     proceeding, hearing or examination that is not incidental to its respective
     duties under this Agreement and which in its opinion may involve it in any
     expense or liability; provided, however, that the Company or the Servicer
     may in its discretion undertake any such action, proceeding, hearing or
     examination that it may deem necessary or desirable in respect to this
     Agreement and the rights and duties of the parties hereto and the interests
     of the Certificateholders hereunder. In such event, the legal expenses and
     costs of such action, proceeding, hearing or examination and any liability
     resulting therefrom shall be expenses, costs and liabilities of the Trust
     Fund, and the Company and the Servicer shall be entitled to be reimbursed
     therefor out of amounts attributable to the Mortgage Loans on deposit in
     the Custodial Account as provided by Section 3.10 and, on the Distribution
     Date(s) following such reimbursement, the aggregate of such expenses and
     costs shall be allocated in reduction of the Accrued Certificate Interest
     on each Class entitled thereto in the same manner as if such expenses and
     costs constituted a Prepayment Interest Shortfall.
     
     Section 6.04 Company and Servicer Not to Resign.
     
     Subject to the provisions of Section 6.02, neither the Company nor the
     Servicer shall resign from its respective obligations and duties hereby
     imposed on it except upon determination that its duties hereunder are no
     longer permissible under applicable law. Any such determination permitting
     the resignation of the Company or the Servicer shall be evidenced by an
     Opinion of Counsel to such effect delivered to the Trustee. No such
     resignation by the Servicer shall become effective until the Trustee or a
     successor servicer shall have assumed the Servicer's responsibilities and
     obligations in accordance with Section 7.02.
     
     ARTICLE VII
     
     DEFAULT
     
     Section 7.01 Events of Default.
     
     Event of Default, wherever used herein, means any one of the following
     events (whatever reason for such Event of Default and whether it shall be
     voluntary or involuntary or be effected by operation of law or pursuant to
     any judgment, decree or order of any court or any order, rule or regulation
     of any administrative or governmental body):
     
     i.   the Servicer shall fail to deposit or cause to be deposited into the
          Payment Account any amounts required to be so deposited therein at the
          time required pursuant to Section 4.01 or otherwise, and in either
          case, such failure shall continue unremedied for a period of 5 days
          after the date upon which written notice of such failure, requiring
          such failure to be remedied, shall have been given to the Servicer by
          the Trustee or the Company or to the Servicer, the Company and the
          Trustee by the Holders of Certificates of such Class evidencing
          Percentage Interests aggregating not less than 25%; or
     ii.  the Servicer shall fail to observe or perform in any material respect
          any other of the covenants or agreements on the part of the Servicer
          contained in the Certificates of any Class or in this Agreement and
          such failure shall continue unremedied for a period of 30 days (except
          that such number of days shall be 15 in the case of a failure to pay
          the premium for any Required Insurance Policy) after the date on which
          written notice of such failure, requiring the same to be remedied,
          shall have been given to the Servicer by the Trustee or the Company,
          or to the Servicer, the Company and the Trustee by the Holders of
          Certificates of any Class evidencing, in the case of any such Class,
          Percentage Interests aggregating not less than 25%; or
     iii. a decree or order of a court or agency or supervisory authority having
          jurisdiction in the premises in an involuntary case under any present
          or future federal or state bankruptcy, insolvency or similar law or
          appointing a conservator or receiver or liquidator in any insolvency,
          readjustment of debt, marshalling of assets and liabilities or similar
          proceedings, or for the winding-up or liquidation of its affairs,
          shall have been entered against the Servicer and such decree or order
          shall have remained in force undischarged or unstayed for a period of
          60 days; or
     iv.  the Servicer shall consent to the appointment of a conservator or
          receiver or liquidator in any insolvency, readjustment of debt,
          marshalling of assets and liabilities, or similar proceedings of, or
          relating to, the Servicer or of, or relating to, all or substantially
          all of the property of the Servicer; or
     v.   the Servicer shall admit in writing its inability to pay its debts
          generally as they become due, file a petition to take advantage of, or
          commence a voluntary case under, any applicable insolvency or
          reorganization statute, make an assignment for the benefit of its
          creditors, or voluntarily suspend payment of its obligations; or
     vi.  the Servicer shall notify the Trustee pursuant to Section 4.04(b) that
          it is unable to deposit in the Payment Account an amount equal to the
          Advance.
     
     If an Event of Default described in clauses (i)-(v) of this Section shall
     occur, then, and in each and every such case, so long as such Event of
     Default shall not have been remedied, the Company may, and at the direction
     of Holders of Certificates entitled to at least 51% of the Voting Rights,
     the Trustee shall, by notice in writing to the Servicer (and to the Company
     if given by the Trustee or to the Trustee if given by the Company),
     terminate all of the rights and obligations of the Servicer under this
     Agreement and in and to the Mortgage Loans and the proceeds thereof, other
     than its rights as a Certificateholder hereunder. If an Event of Default
     described in clause (vi) hereof shall occur, the Trustee shall, by notice
     to the Servicer and the Company, immediately terminate all of the rights
     and obligations of the Servicer under this Agreement and in and to the
     Mortgage Loans and the proceeds thereof, other than its rights as a
     Certificateholder hereunder as provided in Section 4.04(b). On or after the
     receipt by the Servicer of such written notice, all authority and power of
     the Servicer under this Agreement, whether with respect to the Certificates
     (other than as a Holder thereof) or the Mortgage Loans or otherwise, shall
     subject to Section 7.02 pass to and be vested in the Trustee or the
     Trustee's designee appointed pursuant to Section 7.02; and, without
     limitation, the Trustee is hereby authorized and empowered to execute and
     deliver, on behalf of the Servicer, as attorney-in-fact or otherwise, any
     and all documents and other instruments, and to do or accomplish all other
     acts or things necessary or appropriate to effect the purposes of such
     notice of termination, whether to complete the transfer and endorsement or
     assignment of the Mortgage Loans and related documents, or otherwise. The
     Servicer agrees to cooperate with the Trustee in effecting the termination
     of the Servicer's responsibilities and rights hereunder, including, without
     limitation, the transfer to the Trustee or its designee for administration
     by it of all cash amounts which shall at the time be credited to the
     Custodial Account or the Payment Account or thereafter be received with
     respect to the Mortgage Loans, and the delivery to the Trustee of the
     Mortgage Files, and the recordation of Assignments of Mortgages to the
     Trustee if MERS is not the mortgagee of a Mortgage Loan or otherwise in
     accordance with Section 7.02(b). No such termination shall release the
     Servicer for any liability that it would otherwise have hereunder for any
     act or omission prior to the effective time of such termination.
     
     Notwithstanding any termination of the activities of GMACM in its capacity
     as Servicer hereunder, GMACM shall be entitled to receive, out of any late
     collection of a Monthly Payment on a Mortgage Loan which was due prior to
     the notice terminating GMACM's rights and obligations as Servicer hereunder
     and received after such notice, that portion to which GMACM would have been
     entitled pursuant to Sections 3.10(a)(ii), (vi) and (vii) as well as its
     Servicing Fee in respect thereof, and any other amounts payable to GMACM
     hereunder the entitlement to which arose prior to the termination of its
     activities hereunder.
     
     Section 7.02 Trustee to Act; Appointment of Successor.

 z.  Within 90 days of the time the Servicer resigns pursuant to Section 6.04 or
     receives a notice of termination pursuant to Section 7.01, the Trustee or a
     successor Servicer appointed by the Trustee hereunder shall be the
     successor in all respects to the Servicer in its capacity as Servicer under
     this Agreement and the transactions set forth or provided for herein and
     shall be subject thereafter to all the responsibilities, duties,
     liabilities and limitations on liabilities relating thereto placed on the
     Servicer, including the obligation to make Advances which have been or will
     be required to be made, but excluding the representations of the Servicer
     contained in Section 2.03, by the terms and provisions hereof; provided
     that any failure to perform such duties or responsibilities caused by the
     predecessor Servicer's failure to provide information required by
     Section 4.02 or 4.03 shall not be considered a default by the Trustee as
     successor Servicer hereunder; and provided further that the Trustee shall
     have no obligation whatsoever with respect to any liability (other than
     Advances deemed recoverable and not previously made) incurred by the
     predecessor Servicer at or prior to the time of receipt by such Servicer of
     the notice of termination pursuant to Section 7.01 or receipt by the
     Trustee of the Opinion of Counsel referred to in Section 6.04. As
     compensation therefor, the Trustee shall be entitled to the Servicing Fee
     and all funds relating to the Mortgage Loans which the Servicer would have
     been entitled to charge to the Custodial Account if the Servicer had
     continued to act hereunder, except for amounts that the Servicer shall be
     entitled to receive pursuant to Section 7.01. If the Trustee has become the
     successor to the Servicer in accordance with Section 6.04 or this
     Section 7.02, then notwithstanding the above, if the Trustee shall be
     unwilling to so act, or shall be unable to so act, the Trustee may appoint,
     or petition a court of competent jurisdiction to appoint, any established
     housing and home finance institution, which is also a Fannie Mae or Freddie
     Mac-approved mortgage servicing institution, having a net worth of not less
     than $9,500,000 as the successor to the Servicer hereunder in the
     assumption of all or any part of the responsibilities, duties or
     liabilities of the Servicer hereunder. Pending appointment of a successor
     to the Servicer hereunder, the Trustee shall act in such capacity as herein
     above provided. In connection with such appointment and assumption, the
     Trustee may make such arrangements for the compensation of such successor
     out of payments on Mortgage Loans as it and such successor shall agree;
     provided, however, that no such compensation shall be in excess of that
     permitted the Servicer hereunder. Each of the Seller, the Trustee and such
     successor shall take such action, consistent with this Agreement, as shall
     be necessary to effectuate any such succession.

 aa. If the Trustee becomes the successor to the Servicer hereunder, the Trustee
     shall be entitled to be reimbursed by the Servicer for all costs associated
     with the transfer of the servicing of the Mortgage Loans to the Trustee,
     including any costs or expenses associated with the complete transfer of
     all servicing data and the completion, correction or manipulation of such
     servicing data as may be required by the Trustee to correct any errors or
     insufficiencies in the servicing data or otherwise to enable the Trustee to
     service the Mortgage Loans in accordance with this Agreement. To the extent
     that any such costs and expenses of the Trustee resulting from the
     termination of the Servicer pursuant to this Section 7.02 are not
     reimbursed promptly by the terminated Servicer, the Trustee shall be
     entitled to reimbursement of such costs and expenses from the Payment
     Account.
     
     Any successor, including the Trustee, to the Servicer shall maintain in
     force during its term as Servicer hereunder insurance policies and fidelity
     bonds as may be required to be maintained by the Servicer pursuant to
     Section 3.12.
     
     If the Trustee shall succeed to any duties of the Servicer with respect to
     the Mortgage Loans as provided herein, it shall do so in a separate
     capacity and not in its capacity as Trustee and, accordingly, the
     provisions of Article VIII shall be inapplicable to the Trustee in its
     duties as successor Servicer in the servicing of the Mortgage Loans
     (although such provisions shall continue to apply to the Trustee in its
     capacity as trustee); the provisions of Article III, however, shall apply
     to the Trustee in its capacity as successor Servicer.

 ab. In connection with the termination or resignation of the Servicer
     hereunder, either (i) the successor Servicer, including the Trustee if the
     Trustee is acting as successor Servicer, shall represent and warrant that
     it is a member of MERS in good standing and shall agree to comply in all
     material respects with the rules and procedures of MERS in connection with
     the servicing of the Mortgage Loans that are registered with MERS, in which
     case the predecessor Servicer shall cooperate with the successor Servicer
     in causing MERS to revise its records to reflect the transfer of servicing
     to the successor Servicer as necessary under MERS' rules and regulations,
     or (ii) the predecessor Servicer shall cooperate with the successor
     Servicer in causing MERS to execute and deliver an assignment of Mortgage
     in recordable form to transfer the Mortgage from MERS to the Trustee and to
     execute and deliver such other notices, documents and other instruments as
     may be necessary or desirable to effect a transfer of such Mortgage Loan or
     servicing of such Mortgage Loan on the MERS® System to the successor
     Servicer. The predecessor Servicer shall file or cause to be filed any such
     assignment in the appropriate recording office. The predecessor Servicer
     shall bear any and all fees of MERS, costs of preparing any assignments of
     Mortgage, and fees and costs of filing any assignments of Mortgage that may
     be required under this subsection (b). The successor Servicer shall cause
     such assignment to be delivered to the Trustee or the Custodian promptly
     upon receipt of the original with evidence of recording thereon or a copy
     certified by the public recording office in which such assignment was
     recorded.

 ac. Section 7.03 Notification to Certificateholders.

 ad. Upon any such termination or appointment of a successor to the Servicer,
     the Trustee shall give prompt written notice thereof to the
     Certificateholders at their respective addresses appearing in the
     Certificate Register.
 ae. Within 60 days after the occurrence of any Event of Default, the Trustee
     shall transmit by mail to all Holders of Certificates notice of each such
     Event of Default hereunder known to the Trustee, unless such Event of
     Default shall have been cured or waived.

 af. Section 7.04 Waiver of Events of Default.
     
     The Holders representing at least 66% of the Voting Rights affected by a
     default or Event of Default hereunder may waive such default or Event of
     Default; provided, however, that (a) a default or Event of Default under
     clause (i) of Section 7.01 may be waived only by all of the Holders of
     Certificates affected by such default or Event of Default and (b) no waiver
     pursuant to this Section 7.04 shall affect the Holders of Certificates in
     the manner set forth in Section 11.01(b)(i) or (ii). Upon any such waiver
     of a default or Event of Default by the Holders representing the requisite
     percentage of Voting Rights affected by such default or Event of Default,
     such default or Event of Default shall cease to exist and shall be deemed
     to have been remedied for every purpose hereunder. No such waiver shall
     extend to any subsequent or other default or Event of Default or impair any
     right consequent thereon except to the extent expressly so waived.
     
     ARTICLE VIII
     
     CONCERNING THE TRUSTEE
     
     Section 8.01 Duties of Trustee.

 ag. The Trustee, prior to the occurrence of an Event of Default and after the
     curing or waiver of all Events of Default which may have occurred,
     undertakes to perform such duties and only such duties as are specifically
     set forth in this Agreement. In case an Event of Default has occurred
     (which has not been cured or waived), the Trustee shall exercise such of
     the rights and powers vested in it by this Agreement, and use the same
     degree of care and skill in their exercise as a prudent investor would
     exercise or use under the circumstances in the conduct of such investor's
     own affairs.
 ah. The Trustee, upon receipt of all resolutions, certificates, statements,
     opinions, reports, documents, orders or other instruments furnished to the
     Trustee which are specifically required to be furnished pursuant to any
     provision of this Agreement, shall examine them to determine whether they
     conform on their face to the requirements of this Agreement. The Trustee
     shall notify the Certificateholders of any such documents which do not
     materially conform to the requirements of this Agreement in the event that
     the Trustee, after so requesting, does not receive satisfactorily corrected
     documents.

 ai. The Trustee shall make available, forward or cause to be forwarded in a
     timely fashion the notices, reports and statements required to be forwarded
     by the Trustee pursuant to Sections 4.03, 7.03 and 10.01. The Trustee shall
     furnish in a timely fashion to the Servicer such information as the
     Servicer may reasonably request from time to time for the Servicer to
     fulfill its duties as set forth in this Agreement. The Trustee covenants
     and agrees that it shall perform its obligations hereunder in a manner so
     as to maintain the status of any portion of the applicable REMIC as a REMIC
     under the REMIC Provisions and (subject to Section 10.01(f)) to prevent the
     imposition of any federal, state or local income, prohibited transaction,
     contribution or other tax on the Trust Fund to the extent that maintaining
     such status and avoiding such taxes are reasonably within the control of
     the Trustee and are reasonably within the scope of its duties under this
     Agreement.

 aj. No provision of this Agreement shall be construed to relieve the Trustee
     from liability for its own negligent action, its own negligent failure to
     act or its own willful misconduct; provided, however, that:
 ak. i.   Prior to the occurrence of an Event of Default, and after the curing
          or waiver of all such Events of Default which may have occurred, the
          duties and obligations of the Trustee shall be determined solely by
          the express provisions of this Agreement, the Trustee shall not be
          liable except for the performance of such duties and obligations as
          are specifically set forth in this Agreement, no implied covenants or
          obligations shall be read into this Agreement against the Trustee and,
          in the absence of bad faith on the part of the Trustee, the Trustee
          may conclusively rely, as to the truth of the statements and the
          correctness of the opinions expressed therein, upon any certificates
          or opinions furnished to the Trustee by the Company or the Servicer
          and which on their face, do not contradict the requirements of this
          Agreement;
     ii.  The Trustee shall not be liable for an error of judgment made in good
          faith by a Responsible Officer or Responsible Officers of the Trustee,
          unless it shall be proved that the Trustee was negligent in
          ascertaining the pertinent facts;
     iii. The Trustee shall not be liable with respect to any action taken,
          suffered or omitted to be taken by it in good faith in accordance with
          the direction of Certificateholders of any Class holding Certificates
          which evidence, as to such Class, Percentage Interests aggregating not
          less than 25% as to the time, method and place of conducting any
          proceeding for any remedy available to the Trustee, or exercising any
          trust or power conferred upon the Trustee, under this Agreement;
     iv.  The Trustee shall not be charged with knowledge of any default (other
          than a default in payment to the Trustee) specified in clauses (i) and
          (ii) of Section 7.01 or an Event of Default under clauses (iii), (iv)
          and (v) of Section 7.01 unless a Responsible Officer of the Trustee
          assigned to and working in the Corporate Trust Office obtains actual
          knowledge of such failure or event or the Trustee receives written
          notice of such failure or event at its Corporate Trust Office from the
          Servicer, the Company or any Certificateholder specifically
          identifying this transaction; and
     v.   Except to the extent provided in Section 7.02 in its role as successor
          servicer, no provision in this Agreement shall require the Trustee to
          expend or risk its own funds (including, without limitation, the
          making of any Advance) or otherwise incur any personal financial
          liability in the performance of any of its duties as Trustee
          hereunder, or in the exercise of any of its rights or powers, if the
          Trustee shall have reasonable grounds for believing that repayment of
          funds or adequate indemnity against such risk or liability is not
          reasonably assured to it.
 al. The Trustee shall timely pay, from its own funds, the amount of any and all
     federal, state and local taxes imposed on the Trust Fund or its assets or
     transactions but only if such taxes arise out of a breach by the Trustee of
     its obligations hereunder, which breach constitutes negligence or willful
     misconduct of the Trustee, including, without limitation, (A) "prohibited
     transaction" penalty taxes as defined in Section 860F of the Code, if, when
     and as the same shall be due and payable, (B) any tax on contributions to a
     REMIC after the Closing Date imposed by Section 860G(d) of the Code and (C)
     any tax on "net income from foreclosure property" as defined in
     Section 860G(c) of the Code.

 am. Section 8.02 Certain Matters Affecting the Trustee.

 an. Except as otherwise provided in Section 8.01:
 ao. i.   The Trustee may rely and shall be protected in acting or refraining
          from acting upon any resolution, Officer's Certificate, certificate of
          Servicing Officer, certificate of auditors or any other certificate,
          statement, instrument, opinion, report, notice, request, consent,
          order, appraisal, bond or other paper or document believed by it to be
          genuine and to have been signed or presented by the proper party or
          parties;
     ii.  The Trustee may consult with counsel and the written advice of such
          counsel and any Opinion of Counsel shall be full and complete
          authorization and protection in respect of any action taken or
          suffered or omitted by it hereunder in good faith and in accordance
          with such advice or Opinion of Counsel;
     iii. The Trustee shall be under no obligation to exercise any of the trusts
          or powers vested in it by this Agreement or to institute, conduct or
          defend any litigation hereunder or in relation hereto at the request,
          order or direction of any of the Certificateholders, pursuant to the
          provisions of this Agreement, unless such Certificateholders shall
          have offered to the Trustee reasonable security or indemnity against
          the costs, expenses and liabilities which may be incurred therein or
          thereby; nothing contained herein shall, however, relieve the Trustee
          of the obligation, upon the occurrence of an Event of Default (which
          has not been cured or waived), to exercise such of the rights and
          powers vested in it by this Agreement, and to use the same degree of
          care and skill in their exercise as a prudent investor would exercise
          or use under the circumstances in the conduct of such investor's own
          affairs;
     iv.  The Trustee shall not be liable for any action taken, suffered or
          omitted by it in good faith and believed by it to be authorized or
          within the discretion or rights or powers conferred upon it by this
          Agreement;
     v.   Prior to the occurrence of an Event of Default hereunder and after the
          curing or waiver of all Events of Default which may have occurred, the
          Trustee shall not be bound to make any investigation into the facts or
          matters stated in any resolution, certificate, statement, instrument,
          opinion, report, notice, request, consent, order, approval, bond or
          other paper or document, unless requested in writing so to do by
          Holders of Certificates of any Class evidencing, as to such Class,
          Percentage Interests, aggregating not less than 50%; provided,
          however, that if the payment within a reasonable time to the Trustee
          of the costs, expenses or liabilities likely to be incurred by it in
          the making of such investigation is, in the opinion of the Trustee,
          not reasonably assured to the Trustee by the security afforded to it
          by the terms of this Agreement, the Trustee may require reasonable
          indemnity against such expense or liability as a condition to so
          proceeding. The reasonable expense of every such examination shall be
          paid by the Servicer, if an Event of Default shall have occurred and
          is continuing, and otherwise by the Certificateholder requesting the
          investigation;
     vi.  The Trustee may execute any of its trusts or powers hereunder or
          perform any of its duties hereunder either directly or by or through
          Affiliates, agents or attorneys; and
     vii. To the extent authorized under the Code and the regulations
          promulgated thereunder, each Holder of a Class R Certificate hereby
          irrevocably appoints and authorizes the Trustee to be its
          attorney-in-fact for purposes of signing any Tax Returns required to
          be filed on behalf of the Trust Fund. The Trustee shall sign on behalf
          of the Trust Fund and deliver to the Servicer in a timely manner any
          Tax Returns prepared by or on behalf of the Servicer that the Trustee
          is required to sign as determined by the Servicer pursuant to
          applicable federal, state or local tax laws, provided that the
          Servicer shall indemnify the Trustee for all costs, liabilities and
          expenses incurred by it in connection with its signing any such Tax
          Returns that contain errors or omissions.
 ap. Following the issuance of the Certificates, the Trustee shall not accept
     any contribution of assets to the Trust Fund unless (subject to
     Section 10.01(f)) it shall have obtained or been furnished with an Opinion
     of Counsel, which shall not be a cost of the Trustee or the Trust Fund, to
     the effect that such contribution will not (i) cause any portion of the
     applicable REMIC to fail to qualify as a REMIC at any time that any
     Certificates are outstanding or (ii) cause the Trust Fund to be subject to
     any federal tax as a result of such contribution (including the imposition
     of any federal tax on "prohibited transactions" imposed under
     Section 860F(a) of the Code).

 aq. Section 8.03 Trustee Not Liable for Certificates or Mortgage Loans.
     
     The recitals contained herein and in the Certificates (other than the
     execution of the Certificates and relating to the acceptance and receipt of
     the Mortgage Notes) shall be taken as the statements of the Company or the
     Servicer as the case may be, and the Trustee assumes no responsibility for
     their correctness. The Trustee makes no representations as to the validity
     or sufficiency of this Agreement or of the Certificates (except that the
     Certificates shall be duly and validly executed and authenticated by it as
     Certificate Registrar) or of any Mortgage Loan, Mortgage File or related
     document, or of MERS or the MERS® System. The Trustee shall not be
     accountable for the use or application by the Company or the Servicer of
     any of the Certificates or of the proceeds of such Certificates, or for the
     use or application of any funds paid to the Company or the Servicer in
     respect of the Mortgage Loans or deposited in or withdrawn from the
     Custodial Account or the Payment Account by the Company or the Servicer.
     
     Section 8.04 Trustee May Own Certificates.
     
     The Trustee in its individual or any other capacity may become the owner or
     pledgee of Certificates with the same rights it would have if it were not
     Trustee. The Trustee may transact business with the Company, the Servicer,
     and their Affiliates, with the same rights it would have if it were not
     Trustee.
     
     Section 8.05 Servicer to Pay Trustee's Fees and Expenses; Indemnification.

 ar. The Servicer shall pay the Trustee's fees and reimburse its expenses
     hereunder pursuant to a separate agreement to be entered into between the
     Servicer and the Trustee.
 as. The Servicer agrees to indemnify the Trustee for, and to hold the Trustee
     harmless against, any loss, liability or expense incurred without
     negligence or willful misconduct on the Trustee's part, arising out of, or
     in connection with, the acceptance and administration of the Trust Fund,
     including the costs and expenses (including reasonable legal fees and
     expenses) of defending itself against any claim in connection with the
     exercise or performance of any of its powers or duties under this Agreement
     and the Custodial Agreement, provided that:
 at. i.   with respect to any such claim, the Trustee shall have given the
          Servicer written notice thereof promptly after the Trustee shall have
          actual knowledge thereof;
     ii.  while maintaining control over its own defense, the Trustee shall
          cooperate and consult fully with the Servicer in preparing such
          defense; and
     iii. notwithstanding anything in this Agreement to the contrary, the
          Servicer shall not be liable for settlement of any claim by the
          Trustee entered into without the prior consent of the Servicer which
          consent shall not be unreasonably withheld or delayed.
     
     No termination of this Agreement, or the resignation or removal of the
     Trustee or the Servicer, shall affect the obligations created by this
     Section 8.05(b) of the Servicer to indemnify the Trustee under the
     conditions and to the extent set forth herein.
     
     Notwithstanding the foregoing, the indemnification provided by the Servicer
     in this Section 8.05(b) shall not pertain to any loss, liability or expense
     of the Trustee, including the costs and expenses of defending itself
     against any claim, incurred in connection with any actions taken by the
     Trustee at the direction of the Certificateholders pursuant to the terms of
     this Agreement.
     
     Section 8.06 Eligibility Requirements for Trustee.
     
     The Trustee hereunder shall at all times be a corporation or a national
     banking association having its principal office in a state and city
     acceptable to the Company and organized and doing business under the laws
     of such state or the United States of America, authorized under such laws
     to exercise corporate trust powers, having a combined capital and surplus
     of at least $50,000,000 and subject to supervision or examination by
     federal or state authority. If such corporation or national banking
     association publishes reports of condition at least annually, pursuant to
     law or to the requirements of the aforesaid supervising or examining
     authority, then for the purposes of this Section the combined capital and
     surplus of such corporation shall be deemed to be its combined capital and
     surplus as set forth in its most recent report of condition so published.
     In case at any time the Trustee shall cease to be eligible in accordance
     with the provisions of this Section, the Trustee shall resign immediately
     in the manner and with the effect specified in Section 8.07.
     
     Section 8.07 Resignation and Removal of the Trustee.

 au. The Trustee may at any time resign and be discharged from the trusts hereby
     created by giving written notice thereof to the Company. Upon receiving
     such notice of resignation, the Company shall promptly appoint a successor
     trustee by written instrument, in duplicate, one copy of which instrument
     shall be delivered to the resigning Trustee and one copy to the successor
     trustee. If no successor trustee shall have been so appointed and have
     accepted appointment within 30 days after the giving of such notice of
     resignation, the resigning Trustee may petition any court of competent
     jurisdiction for the appointment of a successor trustee.
 av. If at any time the Trustee shall cease to be eligible in accordance with
     the provisions of Section 8.06 and shall fail to resign after written
     request therefor by the Company, or if at any time the Trustee shall become
     incapable of acting, or shall be adjudged bankrupt or insolvent, or a
     receiver of the Trustee or of its property shall be appointed, or any
     public officer shall take charge or control of the Trustee or of its
     property or affairs for the purpose of rehabilitation, conservation or
     liquidation, then the Company may remove the Trustee and appoint a
     successor trustee by written instrument, in duplicate, one copy of which
     instrument shall be delivered to the Trustee so removed and one copy to the
     successor trustee. In addition, in the event that the Company determines
     that the Trustee has failed (i) to distribute or cause to be distributed to
     the Certificateholders any amount required to be distributed hereunder, if
     such amount is held by the Trustee or its Paying Agent (other than the
     Servicer or the Company or such Paying Agent (other than the Trustee) if
     selected by the Servicer or the Company) for distribution or (ii) to
     otherwise observe or perform in any material respect any of its covenants,
     agreements or obligations hereunder, and such failure shall continue
     unremedied for a period of 5 days (in respect of clause (i) above) or 30
     days (in respect of clause (ii) above) after the date on which written
     notice of such failure, requiring that the same be remedied, shall have
     been given to the Trustee by the Company, then the Company may remove the
     Trustee and appoint a successor trustee by written instrument delivered as
     provided in the preceding sentence. In connection with the appointment of a
     successor trustee pursuant to the preceding sentence, the Company shall, on
     or before the date on which any such appointment becomes effective, obtain
     from each Rating Agency written confirmation that the appointment of any
     such successor trustee will not result in the reduction of the ratings on
     any class of the Certificates below the lesser of the then current or
     original ratings on such Certificates.
 aw. The Holders of Certificates entitled to at least 51% of the Voting Rights
     may at any time remove the Trustee and appoint a successor trustee by
     written instrument or instruments, in triplicate, signed by such Holders or
     their attorneys-in-fact duly authorized, one complete set of which
     instruments shall be delivered to the Company, one complete set to the
     Trustee so removed and one complete set to the successor so appointed.
 ax. Any resignation or removal of the Trustee and appointment of a successor
     trustee pursuant to any of the provisions of this Section shall become
     effective upon acceptance of appointment by the successor trustee as
     provided in Section 8.08.

 ay. Section 8.08 Successor Trustee.

 az. Any successor trustee appointed as provided in Section 8.07 shall execute,
     acknowledge and deliver to the Company and to its predecessor trustee an
     instrument accepting such appointment hereunder, and thereupon the
     resignation or removal of the predecessor trustee shall become effective
     and such successor trustee shall become effective and such successor
     trustee, without any further act, deed or conveyance, shall become fully
     vested with all the rights, powers, duties and obligations of its
     predecessor hereunder, with the like effect as if originally named as
     trustee herein. The predecessor trustee shall deliver to the successor
     trustee all Mortgage Files and related documents and statements held by it
     hereunder (other than any Mortgage Files at the time held by a Custodian,
     which shall become the agent of any successor trustee hereunder), and the
     Company, the Servicer and the predecessor trustee shall execute and deliver
     such instruments and do such other things as may reasonably be required for
     more fully and certainly vesting and confirming in the successor trustee
     all such rights, powers, duties and obligations.
 ba. No successor trustee shall accept appointment as provided in this
     Section unless at the time of such acceptance such successor trustee shall
     be eligible under the provisions of Section 8.06.
 bb. Upon acceptance of appointment by a successor trustee as provided in this
     Section, the Company shall mail notice of the succession of such trustee
     hereunder to all Holders of Certificates at their addresses as shown in the
     Certificate Register. If the Company fails to mail such notice within
     10 days after acceptance of appointment by the successor trustee, the
     successor trustee shall cause such notice to be mailed at the expense of
     the Company.

 bc. Section 8.09 Merger or Consolidation of Trustee.
     
     Any corporation or national banking association into which the Trustee may
     be merged or converted or with which it may be consolidated or any
     corporation or national banking association resulting from any merger,
     conversion or consolidation to which the Trustee shall be a party, or any
     corporation or national banking association succeeding to the business of
     the Trustee, shall be the successor of the Trustee hereunder, provided such
     corporation or national banking association shall be eligible under the
     provisions of Section 8.06, without the execution or filing of any paper or
     any further act on the part of any of the parties hereto, anything herein
     to the contrary notwithstanding. The Trustee shall mail notice of any such
     merger or consolidation to the Certificateholders at their address as shown
     in the Certificate Register.
     
     Section 8.10 Appointment of Co-Trustee or Separate Trustee.

 bd. Notwithstanding any other provisions hereof, at any time, for the purpose
     of meeting any legal requirements of any jurisdiction in which any part of
     the Trust Fund or property securing the same may at the time be located,
     the Servicer and the Trustee acting jointly shall have the power and shall
     execute and deliver all instruments to appoint one or more Persons approved
     by the Trustee to act as co-trustee or co-trustees, jointly with the
     Trustee, or separate trustee or separate trustees, of all or any part of
     the Trust Fund, and to vest in such Person or Persons, in such capacity,
     such title to the Trust Fund, or any part thereof, and, subject to the
     other provisions of this Section 8.10, such powers, duties, obligations,
     rights and trusts as the Servicer and the Trustee may consider necessary or
     desirable. If the Servicer shall not have joined in such appointment within
     15 days after the receipt by it of a request so to do, or in case an Event
     of Default shall have occurred and be continuing, the Trustee alone shall
     have the power to make such appointment. No co-trustee or separate trustee
     hereunder shall be required to meet the terms of eligibility as a successor
     trustee under Section 8.06 hereunder and no notice to Holders of
     Certificates of the appointment of co-trustee(s) or separate trustee(s)
     shall be required under Section 8.08 hereof.
 be. In the case of any appointment of a co-trustee or separate trustee pursuant
     to this Section 8.10 all rights, powers, duties and obligations conferred
     or imposed upon the Trustee shall be conferred or imposed upon and
     exercised or performed by the Trustee, and such separate trustee or
     co-trustee jointly, except to the extent that under any law of any
     jurisdiction in which any particular act or acts are to be performed
     (whether as Trustee hereunder or as successor to the Servicer hereunder),
     the Trustee shall be incompetent or unqualified to perform such act or
     acts, in which event such rights, powers, duties and obligations (including
     the holding of title to the Trust Fund or any portion thereof in any such
     jurisdiction) shall be exercised and performed by such separate trustee or
     co-trustee at the direction of the Trustee.
 bf. Any notice, request or other writing given to the Trustee shall be deemed
     to have been given to each of the then separate trustees and co-trustees,
     as effectively as if given to each of them. Every instrument appointing any
     separate trustee or co-trustee shall refer to this Agreement and the
     conditions of this Article VIII. Each separate trustee and co-trustee, upon
     its acceptance of the trusts conferred, shall be vested with the estates or
     property specified in its instrument of appointment, either jointly with
     the Trustee or separately, as may be provided therein, subject to all the
     provisions of this Agreement, specifically including every provision of
     this Agreement relating to the conduct of, affecting the liability of, or
     affording protection to, the Trustee. Every such instrument shall be filed
     with the Trustee.
 bg. Any separate trustee or co-trustee may, at any time, constitute the
     Trustee, its agent or attorney-in-fact, with full power and authority, to
     the extent not prohibited by law, to do any lawful act under or in respect
     of this Agreement on its behalf and in its name. If any separate trustee or
     co-trustee shall die, become incapable of acting, resign or be removed, all
     of its estates, properties, rights, remedies and trusts shall vest in and
     be exercised by the Trustee, to the extent permitted by law, without the
     appointment of a new or successor trustee.

 bh. Section 8.11 Appointment of Custodians.
     
     The Trustee may, with the consent or at the direction of the Servicer and
     the Company, appoint one or more Custodians who, except for GMAC Bank, are
     not Affiliates of the Company, the Servicer or the Seller to hold all or a
     portion of the Mortgage Notes as agent for the Trustee, by entering into a
     Custodial Agreement; provided, however, that the Trustee may appoint a
     Custodian that is an Affiliate of the Company, the Servicer or the Seller
     if the Trustee receives written confirmation from each Rating Agency that
     such appointment will not reduce the rating assigned to any Class of
     Certificates by such Rating Agency below the lower of the then-current
     rating or the rating assigned to such Certificates as of the Closing Date
     by such Rating Agency. Subject to Article VIII, the Trustee agrees to
     comply with the terms of each Custodial Agreement and to enforce the terms
     and provisions thereof against the Custodian for the benefit of the
     Certificateholders. Each Custodian shall be a depository institution
     subject to supervision by federal or state authority and shall be qualified
     to do business in the jurisdiction in which it holds any Mortgage File.
     Each Custodian (other than the Custodian appointed as of the Closing Date)
     shall have a combined capital and surplus of at least $10,000,000. Each
     Custodial Agreement may be amended only as provided in Section 11.01. The
     Trustee shall notify the Certificateholders of the appointment of any
     Custodian (other than the Custodian appointed as of the Closing Date)
     pursuant to this Section 8.11.
     
     Section 8.11 Appointment of Office or Agency.
     
     The Trustee shall maintain an office or agency in the United States where
     Certificates may be surrendered for registration of transfer or exchange.
     As of the Closing Date, the Trustee designates the offices of its agent
     located at DB Securities Tennessee, 648 Grassmere Park Road, Nashville,
     Tennessee 37211-3658 Attention: Transfer Unit for such purposes. The
     Trustee initially designates its offices located at 1761 East St. Andrew
     Place, Santa Ana, California 92705-4934, GMACM Mortgage Pass-Through
     Certificates, Series 2005-AR6, for the purposes of keeping the Certificate
     Register. The Trustee shall maintain an office at the address stated in
     Section 11.05 hereof where notices and demands to or upon the Trustee in
     respect of this Agreement may be served.
     
     Section 8.12 U.S.A. Patriot Act.
     
     In order to comply with its duties under the U.S.A. Patriot Act of 2001,
     the Trustee shall obtain and verify certain information and documentation
     from the other parties to this Agreement including, but not limited to,
     each such party's name, address, and other identifying information.
     
     ARTICLE IX
     
     TERMINATION
     
     Section 9.01 Termination Upon Purchase by the Servicer or Liquidation of
     All Mortgage Loans.

 bi. Subject to Section 9.02, the respective obligations and responsibilities of
     the Company, the Servicer and the Trustee created hereby in respect of the
     Certificates (other than the obligation of the Trustee to make certain
     payments after the Final Distribution Date to Certificateholders and the
     obligation of the Company to send certain notices as hereinafter set forth)
     shall terminate upon the last action required to be taken by the Trustee on
     the Final Distribution Date pursuant to this Article IX following the
     earlier of:
 bj. i.  the later of the final payment or other liquidation (or any Advance
         with respect thereto) of the last Mortgage Loan remaining in the Trust
         Fund or the disposition of all property acquired upon foreclosure or
         deed in lieu of foreclosure of any Mortgage Loan, or
     ii. the purchase by the Servicer of all Mortgage Loans and all property
         acquired in respect of any Mortgage Loan remaining in the Trust Fund at
         a price equal to 100% of the unpaid principal balance of each Mortgage
         Loan or, the fair market value of the related underlying property of
         such Mortgage Loan with respect to Mortgage Loans as to which title has
         been acquired if such fair market value is less than such unpaid
         principal balance (net of any unreimbursed Advances attributable to
         principal) on the day of repurchase plus accrued interest thereon at
         the Net Mortgage Rate (or Modified Net Mortgage Rate in the case of any
         Modified Mortgage Loan) to, but not including, the first day of the
         month in which such repurchase price is distributed, provided, however,
         that in no event shall the trust created hereby continue beyond the
         expiration of 21 years from the death of the last survivor of the
         descendants of Joseph P. Kennedy, the late ambassador of the United
         States to the Court of St. James, living on the date hereof and
         provided further that the purchase price set forth above shall be
         increased as is necessary, as determined by the Servicer, to avoid
         disqualification of any portion of any REMIC as a REMIC.
     
     The right of the Servicer to purchase all the assets of the Trust Fund
     pursuant to clause (ii) above is conditioned upon the Pool Stated Principal
     Balance as of the Final Distribution Date, prior to giving effect to
     distributions to be made on such Distribution Date, being less than ten
     percent of the Cut-off Date Principal Balance of the Mortgage Loans. If
     such right is exercised by the Servicer, the Servicer shall be deemed to
     have been reimbursed for the full amount of any unreimbursed Advances
     theretofore made by it with respect to the Mortgage Loans. In addition, the
     Servicer, shall provide to the Trustee and the Custodian a Request for
     Release substantially in the form attached hereto as Exhibit F and the
     Trustee and any Custodian shall, promptly following payment of the purchase
     price, release to the Servicer, as applicable, the Mortgage Files
     pertaining to the Mortgage Loans being purchased.

 bk. The Servicer shall give the Trustee not less than 60 days' prior notice of
     the Distribution Date on which the Servicer anticipates that the final
     distribution will be made to Certificateholders (whether as a result of the
     exercise by the Servicer of its right to purchase the assets of the Trust
     Fund or otherwise). Notice of any termination, specifying the anticipated
     Final Distribution Date (which shall be a date that would otherwise be a
     Distribution Date) upon which the Certificateholders may surrender their
     Certificates to the Trustee (if so required by the terms hereof) for
     payment of the final distribution and cancellation, shall be given promptly
     by the Servicer (if it is exercising its right to purchase the assets of
     the Trust Fund), or by the Trustee (in any other case) by letter to the
     Certificateholders mailed not earlier than the 9th day and not later than
     the 19th day of the month next preceding the month of such Final
     Distribution Date specifying:
 bl. i.   the anticipated Final Distribution Date upon which final payment of
          the Certificates is anticipated to be made upon presentation and
          surrender of Certificates at the office or agency of the Trustee
          therein designated,
     ii.  the amount of any such final payment, if known, and
     iii. that the Record Date otherwise applicable to such Distribution Date is
          not applicable, and in the case of the Senior Certificates and Class M
          Certificates, that payment shall be made only upon presentation and
          surrender of the Certificates at the office or agency of the Trustee
          therein specified.
     
     If the Servicer is obligated to give notice to Certificateholders as
     aforesaid, it shall give such notice to the Certificate Registrar at the
     time such notice is given to Certificateholders. In the event such notice
     is given by the Servicer, the Servicer shall deposit in the Payment Account
     before the Final Distribution Date in immediately available funds an amount
     equal to the purchase price for the assets of the Trust Fund computed as
     above provided.

 bm. In the case of the Senior, Class M or Class B Certificates, upon
     presentation and surrender of the Certificates by the Certificateholders
     thereof, the Trustee shall distribute to the Certificateholders (i) the
     amount otherwise distributable on such Distribution Date, if not in
     connection with the Servicer's election to repurchase, or (ii) if the
     Servicer elected to so repurchase, an amount determined as follows: (A)
     with respect to each Certificate the outstanding Certificate Principal
     Balance thereof, plus Accrued Certificate Interest for the related Interest
     Accrual Period thereon and any previously unpaid Accrued Certificate
     Interest, subject to the priority set forth in Section 4.02(a), and
     (B) with respect to the Class R Certificates, any excess of the amounts
     available for distribution (including the repurchase price specified in
     clause (ii) of subsection (a) of this Section) over the total amount
     distributed under the immediately preceding clause (A).
 bn. If any Certificateholders shall not surrender their Certificates for final
     payment and cancellation on or before the Final Distribution Date (if so
     required by the terms hereof), the Trustee shall on such date cause all
     funds in the Payment Account not distributed in final distribution to
     Certificateholders to be withdrawn therefrom and credited to the remaining
     Certificateholders by depositing such funds in a separate non-interest
     bearing escrow account (for which funds will be held uninvested) for the
     benefit of such Certificateholders, and the Servicer (if it exercised its
     right to purchase the assets of the Trust Fund), or the Trustee (in any
     other case) shall give a second written notice to the remaining
     Certificateholders to surrender their Certificates for cancellation and
     receive the final distribution with respect thereto. If within six months
     after the second notice any Certificate shall not have been surrendered for
     cancellation, the Trustee shall take appropriate steps as directed by the
     Servicer to contact the remaining Certificateholders concerning surrender
     of their Certificates. The costs and expenses of maintaining the escrow
     account and of contacting Certificateholders shall be paid out of the
     assets which remain in the escrow account. If within nine months after the
     second notice any Certificates shall not have been surrendered for
     cancellation, the Trustee shall pay to the Servicer all amounts
     distributable to the holders thereof and the Servicer shall thereafter hold
     such amounts until distributed to such holders. No interest shall accrue or
     be payable to any Certificateholder on any amount held in the escrow
     account or by the Servicer as a result of such Certificateholder's failure
     to surrender its Certificate(s) for final payment thereof in accordance
     with this Section 9.01.

 bo. Section 9.02 Additional Termination Requirements.

 bp. Each REMIC that comprises the Trust Fund shall be terminated in accordance
     with the following additional requirements, unless (subject to
     Section 10.01(f)) the Trustee and the Servicer have received an Opinion of
     Counsel (which Opinion of Counsel shall not be an expense of the Trustee)
     to the effect that the failure of any REMIC to comply with the requirements
     of this Section 9.02 will not (i) result in the imposition on the Trust
     Fund of taxes on "prohibited transactions," as described in Section 860F of
     the Code, or (ii) cause any REMIC to fail to qualify as a REMIC at any time
     that any Certificate is outstanding:
 bq. i.   The Servicer shall establish a 90-day liquidation period for such
          REMIC and specify the first day of such period in a statement attached
          to the Trust Fund's final Tax Return pursuant to Treasury regulations
          Section 1.860F-1. The Servicer also shall satisfy all of the
          requirements of a qualified liquidation for a REMIC under Section 860F
          of the Code and regulations thereunder;
     ii.  The Servicer shall notify the Trustee at the commencement of such
          90-day liquidation period and, at or prior to the time of making of
          the final payment on the Certificates, the Trustee shall sell or
          otherwise dispose of all of the remaining assets of the Trust Fund in
          accordance with the terms hereof; and
     iii. If the Servicer is exercising its right to purchase the assets of the
          Trust Fund, the Servicer shall, during the 90-day liquidation period
          and at or prior to the Final Distribution Date, purchase all of the
          assets of the Trust Fund for cash.
 br. Each Holder of a Certificate and the Trustee hereby irrevocably approves
     and appoints the Servicer as its attorney-in-fact to adopt a plan of
     complete liquidation for such REMIC at the expense of the Trust Fund in
     accordance with the terms and conditions of this Agreement.

 bs. ARTICLE X
     
     REMIC PROVISIONS
     
     Section 10.01 REMIC Administration.

 bt. The REMIC Administrator shall make an election to treat the Trust Fund as
     two REMICs under the Code and, if necessary, under applicable state law.
     The assets of each REMIC are set forth in this Agreement. Such election
     shall be made on Form 1066 or other appropriate federal tax or information
     return (including Form 8811) or any appropriate state return for the
     taxable year ending on the last day of the calendar year in which the
     Certificates are issued. For the purposes of the REMIC elections in respect
     of the Trust Fund, Certificates and interests to be designated as the
     "regular interests" and the sole class of "residual interests" in each
     REMIC shall be set forth in Section 10.03. The REMIC Administrator and the
     Trustee shall not permit the creation of any "interests" (within the
     meaning of Section 860G of the Code) in each REMIC elected in respect of
     the Trust Fund other than the "regular interests" and "residual interests"
     so designated.
 bu. The Closing Date is hereby designated as the "Startup Day" of each REMIC
     comprising the Trust Fund within the meaning of Section 860G(a)(9) of the
     Code.
 bv. GMACM shall hold a Class R Certificate representing a 0.01% Percentage
     Interest in each Class of the Class R Certificates and shall be designated
     as "the tax matters person" with respect to each REMIC in the manner
     provided under Treasury regulations section 1.860F-4(d) and Treasury
     regulations section 301.6231(a)(7)-1. The REMIC Administrator, on behalf of
     the tax matters person, shall (i) act on behalf of each REMIC in relation
     to any tax matter or controversy involving the Trust Fund and
     (ii) represent the Trust Fund in any administrative or judicial proceeding
     relating to an examination or audit by any governmental taxing authority
     with respect thereto. The legal expenses, including without limitation
     attorneys' or accountants' fees, and costs of any such proceeding and any
     liability resulting therefrom shall be expenses of the Trust Fund and the
     REMIC Administrator shall be entitled to reimbursement therefor out of
     amounts collected on or attributable to the Mortgage Loans on deposit in
     the Custodial Account as provided by Section 3.10 unless such legal
     expenses and costs are incurred by reason of the REMIC Administrator's
     willful misfeasance, bad faith or gross negligence.
 bw. The REMIC Administrator shall prepare or cause to be prepared all of the
     Tax Returns that it determines are required with respect to each REMIC
     created hereunder and deliver such Tax Returns in a timely manner to the
     Trustee and the Trustee shall sign and file such Tax Returns in a timely
     manner. The expenses of preparing such returns shall be borne by the REMIC
     Administrator without any right of reimbursement therefor. The REMIC
     Administrator agrees to indemnify and hold harmless the Trustee with
     respect to any tax or liability arising from the Trustee's signing of Tax
     Returns that contain errors or omissions. The Trustee and Servicer shall
     promptly provide the REMIC Administrator with such information as the REMIC
     Administrator may from time to time request for the purpose of enabling the
     REMIC Administrator to prepare Tax Returns.
 bx. The REMIC Administrator shall provide (i) to any Transferor of a Class R
     Certificate such information as is necessary for the application of any tax
     relating to the transfer of a Class R Certificate to any Person who is not
     a Permitted Transferee, (ii) to the Trustee, and the Trustee shall forward
     to the Certificateholders, such information or reports as are required by
     the Code or the REMIC Provisions including reports relating to interest,
     original issue discount and market discount or premium (using the
     Prepayment Assumption) and (iii) to the Internal Revenue Service the name,
     title, address and telephone number of the person who will serve as the
     representative of each REMIC.
 by. The Servicer and the REMIC Administrator shall take such actions and shall
     cause each REMIC created hereunder to take such actions as are reasonably
     within the Servicer's or the REMIC Administrator's control and the scope of
     its duties more specifically set forth herein as shall be necessary or
     desirable to maintain the status of each REMIC as a REMIC under the REMIC
     Provisions (and the Trustee shall assist the Servicer and the REMIC
     Administrator, to the extent reasonably requested by the Servicer and the
     REMIC Administrator to do so). The Servicer and the REMIC Administrator
     shall not knowingly or intentionally take any action, cause the Trust Fund
     to take any action or fail to take (or fail to cause to be taken) any
     action reasonably within their respective control that, under the REMIC
     Provisions, if taken or not taken, as the case may be, could (i) endanger
     the status of any portion of any REMIC as a REMIC or (ii) result in the
     imposition of a tax upon any REMIC (including but not limited to the tax on
     prohibited transactions as defined in Section 860F(a)(2) of the Code and
     the tax on contributions to a REMIC set forth in Section 860G(d) of the
     Code) (either such event, in the absence of an Opinion of Counsel or the
     indemnification referred to in this sentence, an "Adverse REMIC Event")
     unless the Servicer or the REMIC Administrator, as applicable, has received
     an Opinion of Counsel (at the expense of the party seeking to take such
     action or, if such party fails to pay such expense, and the Servicer or the
     REMIC Administrator, as applicable, determines that taking such action is
     in the best interest of the Trust Fund and the Certificateholders, at the
     expense of the Trust Fund, but in no event at the expense of the Servicer,
     the REMIC Administrator or the Trustee) to the effect that the contemplated
     action will not, with respect to each REMIC created hereunder, endanger
     such status or, unless the Servicer, the REMIC Administrator or both, as
     applicable, determine in its or their sole discretion to indemnify the
     Trust Fund against the imposition of such a tax, result in the imposition
     of such a tax. Wherever in this Agreement a contemplated action may not be
     taken because the timing of such action might result in the imposition of a
     tax on the Trust Fund, or may only be taken pursuant to an Opinion of
     Counsel that such action would not impose a tax on the Trust Fund, such
     action may nonetheless be taken provided that the indemnity given in the
     preceding sentence with respect to any taxes that might be imposed on the
     Trust Fund has been given and that all other preconditions to the taking of
     such action have been satisfied. The Trustee shall not take or fail to take
     any action (whether or not authorized hereunder) as to which the Servicer
     or the REMIC Administrator, as applicable, has advised it in writing that
     it has received an Opinion of Counsel to the effect that an Adverse REMIC
     Event could occur with respect to such action. In addition, prior to taking
     any action with respect to any REMIC created hereunder or any related
     assets thereof, or causing any REMIC to take any action, which is not
     expressly permitted under the terms of this Agreement, the Trustee shall
     consult with the Servicer or the REMIC Administrator, as applicable, or its
     designee, in writing, with respect to whether such action could cause an
     Adverse REMIC Event to occur with respect to any REMIC, and the Trustee
     shall not take any such action or cause any REMIC to take any such action
     as to which the Servicer or the REMIC Administrator, as applicable, has
     advised it in writing that an Adverse REMIC Event could occur. The Servicer
     or the REMIC Administrator, as applicable, may consult with counsel to make
     such written advice, and the cost of same shall be borne by the party
     seeking to take the action not expressly permitted by this Agreement, but
     in no event at the expense of the Servicer or the REMIC Administrator. At
     all times as may be required by the Code, the Servicer shall to the extent
     within its control and the scope of its duties more specifically set forth
     herein, maintain substantially all of the assets of each REMIC created
     hereunder as "qualified mortgages" as defined in Section 860G(a)(3) of the
     Code and "permitted investments" as defined in Section 860G(a)(5) of the
     Code.
 bz. In the event that any tax is imposed on "prohibited transactions" of any
     REMIC created hereunder as defined in Section 860F(a)(2) of the Code, on
     "net income from foreclosure property" of any REMIC as defined in
     Section 860G(c) of the Code, on any contributions to any REMIC after the
     Startup Day therefor pursuant to Section 860G(d) of the Code, or any other
     tax is imposed by the Code or any applicable provisions of state or local
     tax laws, such tax shall be charged (i) to the Servicer, if such tax arises
     out of or results from a breach by the Servicer of any of its obligations
     under this Agreement or the Servicer has in its sole discretion determined
     to indemnify the Trust Fund against such tax, (ii) to the Trustee, if such
     tax arises out of or results from a breach by the Trustee of any of its
     obligations under this Article X, or (iii) otherwise against amounts on
     deposit in the Custodial Account as provided by Section 3.10 and on the
     Distribution Date(s) following such reimbursement the aggregate of such
     taxes shall be allocated in reduction of the Accrued Certificate Interest
     on each Class entitled thereto in the same manner as if such taxes
     constituted a Prepayment Interest Shortfall.
 ca. The Trustee and the Servicer shall, for federal income tax purposes,
     maintain books and records with respect to each REMIC created hereunder on
     a calendar year and on an accrual basis or as otherwise may be required by
     the REMIC Provisions.
 cb. Following the Startup Day, neither the Servicer nor the Trustee shall
     accept any contributions of assets to any REMIC created hereunder unless
     (subject to Section 10.01(f)) the Servicer and the Trustee shall have
     received an Opinion of Counsel (at the expense of the party seeking to make
     such contribution) to the effect that the inclusion of such assets in such
     REMIC will not cause any REMIC to fail to qualify as a REMIC at any time
     that any Certificates are outstanding or subject any REMIC to any tax under
     the REMIC Provisions or other applicable provisions of federal, state and
     local law or ordinances.
 cc. Neither the Servicer nor the Trustee shall (subject to Section 10.01(f))
     enter into any arrangement by which any REMIC created hereunder will
     receive a fee or other compensation for services nor permit any REMIC to
     receive any income from assets other than "qualified mortgages" as defined
     in Section 860G(a)(3) of the Code or "permitted investments" as defined in
     Section 860G(a)(5) of the Code.
 cd. Solely for the purposes of Section 1.860G-1(a)(4)(iii) of the Treasury
     Regulations, the "latest possible maturity date" for each REMIC I Regular
     Interest, REMIC II Regular Interest and REMIC III Regular Interest shall be
     the Maturity Date.
 ce. Within 30 days after the Closing Date, the REMIC Administrator shall
     prepare and file with the Internal Revenue Service Form 8811, "Information
     Return for Real Estate Mortgage Investment Conduits (REMIC) and Issuers of
     Collateralized Debt Obligations" for each REMIC created hereunder.
 cf. Neither the Trustee nor the Servicer shall sell, dispose of or substitute
     for any of the Mortgage Loans (except in connection with (i) the default,
     imminent default or foreclosure of a Mortgage Loan, including but not
     limited to, the acquisition or sale of a Mortgaged Property acquired by
     deed in lieu of foreclosure, (ii) the bankruptcy of any REMIC created
     hereunder, (iii) the termination of the applicable REMIC pursuant to
     Article IX of this Agreement or (iv) a purchase of Mortgage Loans pursuant
     to Article II or III of this Agreement) nor acquire any assets for any
     REMIC, nor sell or dispose of any investments in the Custodial Account or
     the Payment Account for gain nor accept any contributions to any REMIC
     after the Closing Date unless it has received an Opinion of Counsel that
     such sale, disposition, substitution or acquisition will not (a) affect
     adversely the status of any REMIC as a REMIC or (b) unless the Servicer has
     determined in its sole discretion to indemnify the Trust Fund against such
     tax, cause any REMIC to be subject to a tax on "prohibited transactions" or
     "contributions" pursuant to the REMIC Provisions.
 cg. The Trustee shall apply for an employer identification number from the
     Internal Revenue Service on a Form SS-4 or any other acceptable method for
     all tax entities.

 ch. Section 10.02 Servicer, REMIC Administrator and Trustee Indemnification.

 ci. The Trustee agrees to indemnify the Trust Fund, the Company, the REMIC
     Administrator and the Servicer for any taxes and costs including, without
     limitation, any reasonable attorneys fees imposed on or incurred by the
     Trust Fund, the Company or the Servicer, as a result of a breach of the
     Trustee's covenants set forth in Article VIII or this Article X.
 cj. The REMIC Administrator agrees to indemnify the Trust Fund, the Company,
     the Servicer and the Trustee for any taxes and costs (including, without
     limitation, any reasonable attorneys' fees) imposed on or incurred by the
     Trust Fund, the Company, the Servicer or the Trustee, as a result of a
     breach of the REMIC Administrator's covenants set forth in this Article X
     with respect to compliance with the REMIC Provisions, including without
     limitation, any penalties arising from the Trustee's execution of Tax
     Returns prepared by the REMIC Administrator that contain errors or
     omissions; provided, however, that such liability shall not be imposed to
     the extent such breach is a result of an error or omission in information
     provided to the REMIC Administrator by the Servicer in which case
     Section 10.02(c) shall apply.
 ck. The Servicer agrees to indemnify the Trust Fund, the Company, the REMIC
     Administrator and the Trustee for any taxes and costs (including, without
     limitation, any reasonable attorneys' fees) imposed on or incurred by the
     Trust Fund, the Company, the REMIC Administrator or the Trustee, as a
     result of a breach of the Servicer's covenants set forth in this Article X
     or in Article III with respect to compliance with the REMIC Provisions,
     including without limitation, any penalties arising from the Trustee's
     execution of Tax Returns prepared by the Servicer that contain errors or
     omissions.

 cl. Section 10.03 Designation of REMIC(s).
     
     The REMIC Administrator shall make an election to treat the entire
     segregated pool of assets described in the definition of Trust Fund, and
     subject to this Agreement (including the Mortgage Loans) as a REMIC
     ("REMIC I") and shall make an election to treat the pool of assets
     comprised of the uncertificated REMIC I Regular Interests as a REMIC
     ("REMIC II") for federal income tax purposes.
     
     The REMIC I Regular Interests will be "regular interests" in REMIC I and
     Component I of the Class R Certificates will be the sole class of "residual
     interests" in REMIC I for purposes of the REMIC Provisions (as defined
     herein) under the federal income tax law.
     
     The Class A, Class M and Class B Certificates, will be "regular interests"
     in REMIC II, and Component II of the Class R Certificates will be the sole
     class of "residual interests" therein for purposes of the REMIC Provisions
     (as defined herein) under federal income tax law.
     
     Section 10.04 Distributions on REMIC I Regular Interests and REMIC II
     Regular Interests.

 cm. On each Distribution Date, the Trustee shall be deemed to distribute to
     itself as the holder of the REMIC I Regular Interests, the following to the
     extent of the Available Distribution Amount reduced by distributions made
     to the Class R Certificateholders pursuant to Section 4.02(a): those
     portions of the REMIC I Distribution Amount not designated to Component I
     of the Class R Certificate, in the amounts and in accordance with the
     priorities set forth in the definition of REMIC I Distribution Amount.
 cn. The amount described in Section 10.04(a) shall be deemed distributed by
     REMIC I to REMIC II in accordance with the priority assigned to the
     REMIC II Certificates relative to that assigned to the Class R Certificates
     under Section 4.02(a).
 co. On each Distribution Date the Trustee shall be deemed to distribute from
     REMIC II, in the priority set forth in Sections 4.02(a) and (b), to the
     Holders of each Class of Certificates (other than the Class R Certificates)
     the amounts distributable thereon with respect to their interests in
     REMIC II from the amounts deemed to have been received from REMIC I under
     this Section 10.04.
 cp. Notwithstanding the deemed distributions on the uncertificated REMIC I
     Regular Interests described in this Section 10.04, distributions of funds
     from the Payment Account shall be made only in accordance with
     Section 4.02.

 cq. Section 10.05 Compliance with Withholding Requirements.
     
     Notwithstanding any other provision of this Agreement, the Trustee or any
     Paying Agent, as applicable, shall comply with all federal withholding
     requirements respecting payments to Certificateholders, including interest
     or original issue discount payments or advances thereof that the Trustee or
     any Paying Agent, as applicable, reasonably believes are applicable under
     the Code. The consent of Certificateholders shall not be required for such
     withholding. In the event the Trustee or any Paying Agent, as applicable,
     does withhold any amount from interest or original issue discount payments
     or advances thereof to any Certificateholder pursuant to federal
     withholding requirements, the Trustee or any Paying Agent, as applicable,
     shall indicate the amount withheld to such Certificateholder pursuant to
     the terms of such requirements.
     
     ARTICLE XI
     
     MISCELLANEOUS PROVISIONS
     
     Section 11.01 Amendment.

 cr. This Agreement or any Custodial Agreement may be amended from time to time
     by the Company, the Servicer and the Trustee, without the consent of any of
     the Certificateholders:
 cs. i.   to cure any ambiguity,
     ii.  to correct or supplement any provisions herein or therein, which may
          be inconsistent with any other provisions herein or therein or to
          correct any error,
     iii. to modify, eliminate or add to any of its provisions to such extent as
          shall be necessary or desirable to maintain the qualification of any
          REMIC created hereunder as a REMIC at all times that any Certificate
          is outstanding or to avoid or minimize the risk of the imposition of
          any tax on the Trust Fund pursuant to the Code that would be a claim
          against the Trust Fund, provided that the Trustee has received an
          Opinion of Counsel to the effect that (A) such action is necessary or
          desirable to maintain such qualification or to avoid or minimize the
          risk of the imposition of any such tax and (B) such action will not
          adversely affect in any material respect the interests of any
          Certificateholder,
     iv.  to change the timing and/or nature of deposits into the Custodial
          Account or the Payment Account or to change the name in which the
          Custodial Account is maintained, provided that (A) the Payment Account
          Deposit Date shall in no event be later than the related Distribution
          Date, (B) such change shall not, as evidenced by an Opinion of
          Counsel, adversely affect in any material respect the interests of any
          Certificateholder and (C) such change shall not result in a reduction
          of the rating assigned to any Class of Certificates below the lower of
          the then-current rating or the rating assigned to such Certificates as
          of the Closing Date, as evidenced by a letter from each Rating Agency
          to such effect,
     v.   to modify, eliminate or add to the provisions of Section 5.02(f)
          subject to the requirements of Section 5.02(f)(v) or any other
          provision hereof restricting transfer of the Class R Certificates, by
          virtue of their being the "residual interests" in a REMIC, provided
          that (A) such change shall not result in reduction of the rating
          assigned to any such Class of Certificates below the lower of the
          then-current rating or the rating assigned to such Certificates as of
          the Closing Date, as evidenced by a letter from each Rating Agency to
          such effect, and (B) such change shall not (subject to
          Section 10.01(f)), as evidenced by an Opinion of Counsel (at the
          expense of the party seeking so to modify, eliminate or add such
          provisions), cause any REMIC created hereunder or any of the
          Certificateholders (other than the transferor) to be subject to a
          federal tax caused by a transfer to a Person that is not a Permitted
          Transferee,
     vi.  to make any other provisions with respect to matters or questions
          arising under this Agreement or such Custodial Agreement which shall
          not be materially inconsistent with the provisions of this Agreement,
          provided that such action shall not, as evidenced by an Opinion of
          Counsel, adversely affect in any material respect the interests of any
          Certificateholder, or
     vii. to amend any provision herein or therein that is not material to any
          of the Certificateholders.
 ct. This Agreement or any Custodial Agreement may also be amended from time to
     time by the Company, the Servicer and the Trustee with the consent of the
     Holders of Certificates evidencing in the aggregate not less than 66% of
     the Percentage Interests of each Class of Certificates affected thereby for
     the purpose of adding any provisions to or changing in any manner or
     eliminating any of the provisions of this Agreement or such Custodial
     Agreement or of modifying in any manner the rights of the Holders of
     Certificates of such Class; provided, however, that no such amendment
     shall:
 cu. i.  reduce in any manner the amount of, or delay the timing of, payments
         which are required to be distributed on any Certificate without the
         consent of the Holder of such Certificate,
     ii. reduce the aforesaid percentage of Certificates of any Class the
         Holders of which are required to consent to any such amendment, in any
         such case without the consent of the Holders of all Certificates of
         such Class then outstanding.
 cv. Notwithstanding any contrary provision of this Agreement, the Trustee shall
     not consent to any amendment to this Agreement unless it shall have first
     received an Opinion of Counsel (subject to Section 10.01(f) and at the
     expense of the party seeking such amendment) to the effect that such
     amendment or the exercise of any power granted to the Servicer, the Company
     or the Trustee in accordance with such amendment is permitted hereunder and
     will not result in the imposition of a federal tax on the Trust Fund or
     cause any REMIC to fail to qualify as a REMIC at any time that any
     Certificate is outstanding.
 cw. Promptly after the execution of any such amendment the Trustee shall
     furnish written notification of the substance of such amendment to the
     Custodian and each Certificateholder. It shall not be necessary for the
     consent of Certificateholders under this Section 11.01 to approve the
     particular form of any proposed amendment, but it shall be sufficient if
     such consent shall approve the substance thereof. The manner of obtaining
     such consents and of evidencing the authorization of the execution thereof
     by Certificateholders shall be subject to such reasonable regulations as
     the Trustee may prescribe.

 cx. Section 11.02 Recordation of Agreement; Counterparts.

 cy. To the extent permitted by applicable law, this Agreement is subject to
     recordation in all appropriate public offices for real property records in
     all the counties or other comparable jurisdictions in which any or all of
     the properties subject to the Mortgages are situated, and in any other
     appropriate public recording office or elsewhere, such recordation to be
     effected by the Servicer and at its expense on direction by the Trustee
     (pursuant to the request of Holders of Certificates entitled to at least
     25% of the Voting Rights), but only upon direction accompanied by an
     Opinion of Counsel to the effect that such recordation materially and
     beneficially affects the interests of the Certificateholders.
 cz. For the purpose of facilitating the recordation of this Agreement as herein
     provided and for other purposes, this Agreement may be executed
     simultaneously in any number of counterparts, each of which counterparts
     shall be deemed to be an original, and such counterparts shall constitute
     but one and the same instrument.

 da. Section 11.03 Limitation on Rights of Certificateholders.

 db. The death or incapacity of any Certificateholder shall not operate to
     terminate this Agreement or the Trust Fund, nor entitle such
     Certificateholder's legal representatives or heirs to claim an accounting
     or to take any action or proceeding in any court for a partition or winding
     up of the Trust Fund, nor otherwise affect the rights, obligations and
     liabilities of any of the parties hereto.
 dc. No Certificateholder shall have any right to vote (except as expressly
     provided herein) or in any manner otherwise control the operation and
     management of the Trust Fund, or the obligations of the parties hereto, nor
     shall anything herein set forth, or contained in the terms of the
     Certificates, be construed so as to constitute the Certificateholders from
     time to time as partners or members of an association; nor shall any
     Certificateholder be under any liability to any third person by reason of
     any action taken by the parties to this Agreement pursuant to any provision
     hereof.
 dd. No Certificateholder shall have any right by virtue of any provision of
     this Agreement to institute any suit, action or proceeding in equity or at
     law upon or under or with respect to this Agreement, unless such Holder
     previously shall have given to the Trustee a written notice of default and
     of the continuance thereof, as hereinbefore provided, and unless also the
     Holders of Certificates of any Class evidencing in the aggregate not less
     than 25% of the related Percentage Interests of such Class, shall have made
     written request upon the Trustee to institute such action, suit or
     proceeding in its own name as Trustee hereunder and shall have offered to
     the Trustee such reasonable indemnity as it may require against the costs,
     expenses and liabilities to be incurred therein or thereby, and the
     Trustee, for 60 days after its receipt of such notice, request and offer of
     indemnity, shall have neglected or refused to institute any such action,
     suit or proceeding it being understood and intended, and being expressly
     covenanted by each Certificateholder with every other Certificateholder and
     the Trustee, that no one or more Holders of Certificates of any Class shall
     have any right in any manner whatever by virtue of any provision of this
     Agreement to affect, disturb or prejudice the rights of the Holders of any
     other of such Certificates of such Class or any other Class, or to obtain
     or seek to obtain priority over or preference to any other such Holder, or
     to enforce any right under this Agreement, except in the manner herein
     provided and for the common benefit of Certificateholders of such Class or
     all Classes, as the case may be. For the protection and enforcement of the
     provisions of this Section 11.03, each and every Certificateholder and the
     Trustee shall be entitled to such relief as can be given either at law or
     in equity.

 de. Section 11.04 Governing Law.
     
     This agreement and the Certificates shall be governed by and construed in
     accordance with the laws of the State of New York and the obligations,
     rights and remedies of the parties hereunder shall be determined in
     accordance with such laws.
     
     Section 11.05 Notices.
     
     All demands and notices hereunder shall be in writing and shall be deemed
     to have been duly given if sent by facsimile or if personally delivered at
     or mailed by registered mail, postage prepaid (except for notices to the
     Trustee which shall be deemed to have been duly given only when received),
     to the appropriate address for each recipient listed in the table below or,
     in each case, such other address as may hereafter be furnished in writing
     to the Servicer, the Trustee and the Company, as applicable:
     
     Recipient
     
     Address
     
     Company
     
     8400 Normandale Lake Boulevard
     Suite 250, Minneapolis, Minnesota 55437,
     Attention: President
     
     Servicer
     
     100 Witmer Road
     Horsham, Pennsylvania 19044,
     Attention: President
     
     Trustee
     
     Corporate Trust Office
     1761 East St. Andrew Place
     Santa Ana, California 92705-4934
     Attention: Trust Administration - GA05A6
     
     Standard & Poor's
     
     55 Water Street
     New York, New York 10041
     
     Moody's
     
     99 Church Street
     
     New York, New York 10007
     
     
     
     Any notice required or permitted to be mailed to a Certificateholder shall
     be given by first class mail, postage prepaid, at the address of such
     holder as shown in the Certificate Register. Any notice so mailed within
     the time prescribed in this Agreement shall be conclusively presumed to
     have been duly given, whether or not the Certificateholder receives such
     notice.
     
     Section 11.06 Required Notices to Rating Agency and Subservicer.
     
     The Company, the Servicer or the Trustee, as applicable, shall notify each
     Rating Agency and the Subservicer at such time as it is otherwise required
     pursuant to this Agreement to give notice of the occurrence of, any of the
     events described in clause (a), (b), (c), (d), (g) or (h) below or provide
     a copy to each Rating Agency at such time as otherwise required to be
     delivered pursuant to this Agreement of any of the statements described in
     clauses (e) and (f) below:

 df. a material change or amendment to this Agreement,
 dg. the occurrence of an Event of Default,
 dh. the termination or appointment of a successor Servicer or Trustee or a
     change in the majority ownership of the Trustee,
 di. the filing of any claim under the Servicer's blanket fidelity bond and the
     errors and omissions insurance policy required by Section 3.12 or the
     cancellation or modification of coverage under any such instrument,
 dj. the statement required made available to the Holders of each Class of
     Certificates pursuant to Section 4.03, ,
 dk. the statements required to be delivered pursuant to Sections 3.18 and 3.19,
 dl. the occurrence of any monthly cash flow shortfall to the Holders of any
     Class of Certificates resulting from the failure by the Servicer to make an
     Advance pursuant to Section 4.04, and
 dm. the occurrence of the Final Distribution Date.

provided, however, that with respect to notice of the occurrence of the events
described in clauses (d) or (g) above, the Servicer shall provide prompt written
notice to each Rating Agency and the Subservicer of any such event known to the
Servicer.

Section 11.07 Severability of Provisions.

If any one or more of the covenants, agreements, provisions or terms of this
Agreement shall be for any reason whatsoever held invalid, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Agreement and shall in no way
affect the validity or enforceability of the other provisions of this Agreement
or of the Certificates or the rights of the Holders thereof.

Section 11.08 Supplemental Provisions for Resecuritization.

This Agreement may be supplemented by means of the addition of a separate
Article hereto (a "Supplemental Article") for the purpose of resecuritizing any
of the Certificates issued hereunder, under the following circumstances. With
respect to any Class or Classes of Certificates issued hereunder, or any portion
of any such Class, as to which the Company or any of its Affiliates (or any
designee thereof) is the registered Holder (the "Resecuritized Certificates"),
the Company may deposit such Resecuritized Certificates into a new REMIC,
grantor trust, FASIT or custodial arrangement (a "Restructuring Vehicle") to be
held by the Trustee pursuant to a Supplemental Article. The instrument adopting
such Supplemental Article shall be executed by the Company, the Servicer and the
Trustee; provided, that neither the Servicer nor the Trustee shall withhold
their consent thereto if their respective interests would not be materially
adversely affected thereby. To the extent that the terms of the Supplemental
Article do not in any way affect any provisions of this Agreement as to any of
the Certificates initially issued hereunder, the adoption of the Supplemental
Article shall not constitute an "amendment" of this Agreement.

Each Supplemental Article shall set forth all necessary provisions relating to
the holding of the Resecuritized Certificates by the Trustee, the establishment
of the Restructuring Vehicle, the issuing of various classes of new certificates
by the Restructuring Vehicle and the distributions to be made thereon, and any
other provisions necessary for the purposes thereof. In connection with each
Supplemental Article, the Company shall deliver to the Trustee an Opinion of
Counsel to the effect that (i) the Restructuring Vehicle will qualify as a
REMIC, grantor trust, FASIT or other entity not subject to taxation for federal
income tax purposes and (ii) the adoption of the Supplemental Article will not
endanger the status of any REMIC created hereunder as a REMIC or (subject to
Section 10.01(f)) result in the imposition of a tax upon the Trust Fund or any
REMIC created hereunder (including but not limited to the tax on prohibited
transactions as defined in Section 860F(a)(2) of the Code and the tax on
contributions to a REMIC as set forth in Section 860G(d) of the Code).

Section 11.09 Allocation of Voting Rights.

99% of all of the Voting Rights shall be allocated among Holders of
Certificates, other than the Class R Certificates, in proportion to the
outstanding Certificate Principal Balances of their respective Certificates;
1.0% of all Voting Rights shall be allocated among the Holders of the Class R
Certificates, in accordance with their respective Percentage Interests.

Section 11.10 Non- Petition.

The Company, the Seller, the Servicer and the Trustee, by entering into this
Agreement, and each Certificateholder, by accepting a Certificate, hereby
covenant and agree that they will not at any time institute against the Trust
Fund or join in any institution against the Trust Fund of, any bankruptcy
proceedings under any United States federal or state bankruptcy or similar law
in connection with any obligation with respect to the Certificates or this
Agreement provided, however, the Trustee may file proofs of claim.

IN WITNESS WHEREOF, the Company, the Servicer and the Trustee have caused their
names to be signed hereto by their respective officers thereunto duly
authorized, as of the day and year first above written.

RESIDENTIAL ASSET MORTGAGE
PRODUCTS, INC.

 

By:
Name:
Title:

GMAC MORTGAGE CORPORATION

 

 

By:
Name:
Title:

DEUTSCHE BANK NATIONAL TRUST COMPANY.,
as Trustee

 

By:
Name:
Title:

 

By:
Name:
Title:

 

 

STATE OF

 

)

 

 

 

)

ss.:

COUNTY OF

 

)

 

On the _____ day of __________, 200__ before me, a notary public in and for said
State, personally appeared __________, known to me to be _______________ of
Residential Asset Mortgage Products, Inc., one of the corporations that executed
the within instrument, and also known to me to be the person who executed it on
behalf of said corporation, and acknowledged to me that such corporation
executed the within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

Notary Public

[Notarial Seal]

 

STATE OF

 

)

 

 

 

)

ss.:

COUNTY OF

 

)

 

On the ___ day of __________, 200__ before me, a notary public in and for said
State, personally appeared _______________, known to me to be ________________
of GMAC Mortgage Corporation, one of the corporations that executed the within
instrument, and also known to me to be the person who executed it on behalf of
said corporation, and acknowledged to me that such corporation executed the
within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

Notary Public

[Notarial Seal]

 

STATE OF

NEW YORK

)

 

 

 

)

ss.:

COUNTY OF

NEW YORK

)

 

On the ___ day of __________, 200__ before me, a notary public in and for said
State, personally appeared ______________, known to me to be a[n] ______________
of Deutsche Bank National Trust Company, a banking association organized under
the laws of the United States, that executed the within instrument, and also
known to me to be the person who executed it on behalf of said banking
association, and acknowledged to me that such banking corporation executed the
within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

Notary Public

[Notarial Seal]

 

APPENDIX I

Class Y Principal Reduction Amounts: For any Distribution Date the amounts by
which the principal balances of the Class Y-1, Class Y-2, Class Y-3 and Class
Y-4 Certificates respectively will be reduced on such distribution date by the
allocation of Realized Losses and the distribution of principal, determined as
follows:

First for each of Group 1, Group 2, Group 3 and Group 4 determine the weighted
average pass-through rate for that Group for distributions of interest that will
be made on the next succeeding Distribution Date (the "Group Interest Rate").
The Principal Reduction Amount for each of the Class Y Certificates will be
determined pursuant to the "Generic solution for the Class Y Principal Reduction
Amounts" set forth below (the "Generic Solution") by making identifications
among the actual Groups and their related Class Y and Class Z Certificates and
weighted average pass-through rates and the Groups named in the Generic Solution
and their related Class Y and Class Z Certificates as follows:

A. Determine which Group has the lowest Group Interest Rate. That Group will be
identified with Group AA and the Class Y and Class Z Certificates related to
that Group will be respectively identified with the Class Y-aa and Class Z-aa
Certificates. The Group Interest Rate for that Group will be identified with J%.
If two or more Groups have the lowest Group Interest Rate pick one for this
purpose, subject to the restriction that each Group may be picked only once in
the course of any such selections pursuant to paragraphs A through D or this
definition.

B. Determine which Group has the second lowest Group Interest Rate. That Group
will be identified with Group BB and the Class Y and Class Z Certificates
related to that Group will be respectively identified with the Class Y-bb and
Class Z-bb Certificates. The Group Interest Rate for that Group will be
identified with K%. If two or more Groups have the second lowest Group Interest
Rate pick one for this purpose, subject to the restriction that each Group may
be picked only once in the course of any such selections pursuant to paragraphs
A through D or this definition.

C. Determine which Group has the third lowest Group Interest Rate. That Group
will be identified with Group CC and the Class Y and Class Z Certificates
related to that Group will be respectively identified with the Class Y-cc and
Class Z-cc Certificates. The Group Interest Rate for that Group will be
identified with L%. If two or more Groups have the third lowest Group Interest
Rate pick one for this purpose, subject to the restriction that each Group may
be picked only once in the course of any such selections pursuant to paragraphs
A through D or this definition.

D. Determine which Group has the fourth lowest Group Interest Rate. That Group
will be identified with Group DD and the Class Y and Class Z Certificates
related to that Group will be respectively identified with the Class Y-dd and
Class Z-dd Certificates. The Group Interest Rate for that Group will be
identified with M%. If two or more Groups have the fourth lowest Group Interest
Rate pick one for this purpose, subject to the restriction that each Group may
be picked only once in the course of any such selections pursuant to paragraphs
A through D or this definition.

 

Second, apply the Generic Solution set forth below to determine the Class Y
Principal Reduction Amounts for the Distribution Date using the identifications
made above.

Class Y Principal Reduction Amounts: For any Distribution Date, the amounts by
which the Class Principal Balances of the Class Y-aa, Class Y-bb, Class Y-cc and
Class Y-dd Regular Interests, respectively, will be reduced on such Distribution
Date by the allocation of Realized Losses and the distribution of principal,
determined as follows:

For purposes of the succeeding formulas the following symbols shall have the
meanings set forth below:

PAAB = the Subordinate Component Balance for Group AA after the allocation of
Realized Losses and distributions of principal on such Distribution Date.

PBBB = the Subordinate Component Balance for Group BB after the allocation of
Realized Losses and distributions of principal on such Distribution Date.

PCCB = the Subordinate Component Balance for Group CC after the allocation of
Realized Losses and distributions of principal on such Distribution Date.

PDDB = the Subordinate Component Balance for Group DD after the allocation of
Realized Losses and distributions of principal on such Distribution Date.

R = the Remittance Rate on the Subordinate Certificates

= (J%PAAB + K%PBBB + L%PCCB + M%PDDB)/( PAAB + PBBB + PCCB + PDDB)

R1 = the weighted average of the Remittance Rates on the Group AA-L, Group BB-L
and Group CC-L Regular Interests (other than any Class P-L or Class X-L Regular
Interests or portions thereof related to such Groups)

= (J%(Pjj - D Pjj) + K%(Pkk - D Pkk) + M%(Pll - D Pll))/(Pjj - D Pjj + Pkk - D
Pkk + Pll - D Pll)

R2 = the weighted average of the Remittance Rates on the Group BB-L, Group CC-L
and Group DD-L Regular Interests (other than any Class X-L or Class P-L Regular
Interests or portions thereof related to such Groups)

= (K%(Pkk - D Pkk) + L%(Pll - D Pll) + M%(Pmm - D Pmm))/(Pkk - D Pkk + Pll - D
Pll + Pmm - D Pmm)

R3 = the weighted average of the Remittance Rates on the Group AA-L and Group
BB-L Regular Interests (other than any Class P-L or Class X-L Regular Interests
or portions thereof related to such Groups)

= (J%(Pjj - D Pjj) + K%(Pkk - D Pkk))/(Pjj - D Pjj + Pkk - D Pkk)

R4 = the weighted average of the Remittance Rates on the Group CC-L and Group
DD-L Regular Interests (other than any Class X-L or Class P-L Regular Interests
or portions thereof related to such Groups)

= (L%(Pll - D Pll) + M%(Pmm - D Pmm))/(Pll - D Pll + Pmm - D Pmm)

r1 = the weighted average of the Class Y-aa, Class Y-bb and Class Y-cc
Remittance Rates

= (J% Yjj + K% Ykk + L% Yll)/(Yjj + Ykk + Yll)

r2 = the weighted average of the Class Y-bb, Class Y-cc and Class Y-dd
Remittance Rates

= (K% Ykk + L% Yll + M% Ymm)/(Ykk + Yll + Ymm)

r3 = the weighted average of the Class Y-aa and Class Y-bb Remittance Rates

= (J% Yjj + K% Ykk)/(Yjj + Ykk)

r4 = the weighted average of the Class Y-cc and Class Y-dd Remittance Rates

= (L% Yll + M% Ymm)/(Yll + Ymm)

Yjj = the principal balance of the Class Y-aa Regular Interests after
distributions on the prior Distribution Date.

Ykk = the principal balance of the Class Y-bb Regular Interests after
distributions on the prior Distribution Date.

Yll = the principal balance of the Class Y-cc Regular Interests after
distributions on the prior Distribution Date.

Ymm = the principal balance of the Class Y-dd Regular Interests after
distributions on the prior Distribution Date.

D Yjj = the Class Y-aa Principal Reduction Amount.

D Ykk = the Class Y-bb Principal Reduction Amount.

D Yll = the Class Y-cc Principal Reduction Amount.

D Ymm = the Class Y-dd Principal Reduction Amount.

Pjj = the aggregate principal balance of the Class Y-aa and Class Z-aa Regular
Interests after distributions on the prior Distribution Date, which is equal to
the aggregate principal balance of the Group AA Loans reduced by the portion, if
any, of the Principal Balance derived from Group AA Loans of any Class P-M
Regular Interest or Component I of the Class R Certificate.

Pkk = the aggregate principal balance of the Class Y-bb and Class Z-bb Regular
Interests after distributions on the prior Distribution Date, which is equal to
the aggregate principal balance of the Group BB Loans reduced by the portion, if
any, of the Principal Balance derived from Group BB Loans of any Class P-M
Regular Interest or Component I of the Class R Certificate.

Pll = the aggregate principal balance of the Class Y-cc and Class Z-cc Regular
Interests after distributions on the prior Distribution Date, which is equal to
the aggregate principal balance of the Group CC Loans reduced by the portion, if
any, of the Principal Balance derived from Group CC Loans of any Class P-M
Regular Interest or Component I of the Class R Certificate.

Pmm = the aggregate principal balance of the Class Y-dd and Class Z-dd Regular
Interests after distributions on the prior Distribution Date, which is equal to
the aggregate principal balance of the Group DD Loans reduced by the portion, if
any, of the Principal Balance derived from Group DD Loans of any Class P-M
Regular Interest or Component I of the Class R Certificate.

D Pjj = the aggregate principal reduction resulting on such Distribution Date on
the Group AA Loans as a result of principal distributions (exclusive of any
amounts distributed pursuant to clauses (d)(i) or (d)(ii) of the definition of
REMIC I Distribution Amount) to be made and realized losses to be allocated on
such Distribution Date, reduced by the portion, if any, of such reduction
allocable to any Class P-M Regular Interest or Component I of the Class R
Certificate, which is equal to the aggregate of the Class Y-aa and Class Z-aa
Principal Reduction Amounts.

D Pkk= the aggregate principal reduction resulting on such Distribution Date on
the Group BB Loans as a result of principal distributions (exclusive of any
amounts distributed pursuant to clauses (d)(i) or (d)(ii) of the definition of
REMIC I Distribution Amount) to be made and realized losses to be allocated on
such Distribution Date, reduced by the portion, if any, of such reduction
allocable to any Class P-M Regular Interest or Component I of the Class R
Certificate, which is equal to the aggregate of the Class Y-bb and Class Z-bb
Principal Reduction Amounts.

D Pll = the aggregate principal reduction resulting on such Distribution Date on
the Group CC Loans as a result of principal distributions (exclusive of any
amounts distributed pursuant to clauses (d)(i) or (d)(ii) of the definition of
REMIC I Distribution Amount) to be made and realized losses to be allocated on
such Distribution Date, reduced by the portion, if any, of such reduction
allocable to any Class P-M Regular Interest or Component I of the Class R
Certificate, which is equal to the aggregate of the Class Y-cc and Class Z-cc
Principal Reduction Amounts.

D Pmm = the aggregate principal reduction resulting on such Distribution Date on
the Group DD Loans as a result of principal distributions (exclusive of any
amounts distributed pursuant to clauses (d)(i) or (d)(ii) of the definition of
REMIC I Distribution Amount) to be made and realized losses to be allocated on
such Distribution Date, reduced by the portion, if any, of such reduction
allocable to any Class P-M Regular Interest or Component I of the Class R
Certificate, which is equal to the aggregate of the Class Y-dd and Class Z-dd
Principal Reduction Amounts.

a = .0005

g 1 = (R - R1)/(M% - R). If R³ L%, g 1 is a non-negative number unless its
denominator is zero, in which event it is undefined.

g 2 = (R - J%)/(R2 - R). If R<K%, g 2 is a non-negative number.

g 3 = (R - R3)/(R4 - R). If K%£ R£ L%, g 3 is a non-negative number unless its
denominator is zero, in which case it is undefined.

If g 1 is undefined, D Yjj = Yjj, D Ykk = Ykk, D Yll = Yll, and D Ymm =
(Ymm/Pmm)D Pmm.

If g 2 is zero, D Yjj = (Yjj/Pjj)D Pjj, D Ykk = Ykk, D Yll = Yll and D Ymm =
Ymm.

If K%£ R£ L% and g 3 is undefined, D Yjj = Yjj, D Ykk = Ykk, D Ymm = Ymm, and D
Yll = (Yll/Pll)D Pll.

If K%£ R£ L% and g 3 is zero, D Ykk = (Ykk/Pkk)D Pkk, D Yjj = Yjj, D Yll = Yll
and D Ymm = Ymm.

In the remaining situations, D Yjj, D Ykk, D Yll and D Ymm shall be defined as
follows:

I. If R³ L%, make the following additional definitions:

d Yjj = 0, if R1< r1;

(R1- r1)( Yjj + Ykk + Yll)Yjj/((R1 - J%)Yjj + (R1 - K%)Ykk), if R1³ r1 and R1³
K%; and

(R1- r1)( Yjj + Ykk + Yll)/(R1 - J%), if R1³ r1 and R1<K%;

d Ykk = 0, if R1< r1 and R1³ K%;

(R1- r1)( Yjj + Ykk + Yll)Ykk/((R1 - K%)Ykk + (R1 - L%)Yll), if R1< r1 and
R1<K%;

(R1- r1)( Yjj + Ykk + Yll)Ykk/((R1 - J%)Yjj + (R1 - K%)Ykk), if R1³ r1 and R1³
K%; and

0, if R1³ r1 and R1<K%; and

d Yll = (R1- r1)( Yjj + Ykk + Yll)/(R1 - L%), if R1< r1 and R1³ K%;

(R1- r1)( Yjj + Ykk + Yll)Yll/((R1 - K%)Ykk + (R1 - L%)Yll), if R1< r1 and
R1<K%; and

0, if R1³ r1.

 

d Y1, d Ykk, and d Yll are numbers between Yjj and 0, Ykk and 0, and Yll and 0,
respectively, such that

(J%(Yjj - d Yjj) + K%( Ykk.- d Ykk) + L%( Yll.- d Yll))/(Yjj - d Yjj + Ykk.- d
Ykk + Yll.- d Yll) = R1.

Y5 = Yjj - d Yjj + Ykk.- d Ykk + Yll.- d Yll

P5 = Pjj + Pkk + Pll.

D P5 = D Pjj + D Pkk + D Pll.

ΔY5 = ΔYjj - d Yjj + ΔYkk.- d Ykk + ΔYll.- d Yll

 

1. If Ymm - a (Pmm - D Pmm) ³ 0, Y5- a (P5 - D P5) ³ 0, and g 1(P5 - D P5) <
(Pmm - D Pmm), D Ymm = Ymm - a g 1(P5 - D P5) and D Y5 = Y5 - a (P5 - D P5).

2. If Ymm - a (Pmm - D Pmm) ³ 0, Y5 - a (P5 - D P5) ³ 0, and g 1(P5 - D P5) ³
(Pmm - D Pmm), D Ymm = Ymm - a (Pmm - D Pmm) and D Y5 = Y5 - (a /g 1)(Pmm - D
Pmm).

3. If Ymm - a (Pmm - D Pmm) < 0, Y5 - a (P5 - D P5) ³ 0, and Y5 - a (P5 - D P5)
³ Y5 - (Ymm/g 1), D Ymm = Ymm - a g 1(P5 - D P5) and D Y5 = Y5 - a (P5 - D P5).

4. If Ymm - a (Pmm - D Pmm) < 0, Y5 - (Ymm/g 1) ³  0, and Y5 - a (P5 - D P5) £
 Y5 - (Ymm/g 1), D Ymm = 0 and D Y5 = Y5 - (Ymm/g 1).

5. If Y5 - a (P5 - D P5) < 0, Y5 - (Ymm/g 1) < 0, and Ymm - a (Pmm - D Pmm) £
 Ymm - (g 1Y5), D Ymm = Ymm - (g 1Y5) and D Y5 = 0.

6. If Y5 - a (P5 - D P5) < 0, Ymm - a (Pmm - D Pmm) ³ 0, and Ymm - a (Pmm - D
Pmm) ³ Ymm - (g 1Y5), D Ymm = Ymm - a (Pmm - D Pmm) and D Y5 = Y5 - (a /g
1)(Pmm - D Pmm).

ΔYjj = d Yjj + [(Yjj - d Yjj)/(Yjj - d Yjj + Ykk - d Ykk + Yll - d Yll)] ΔY5

ΔYkk = d Ykk + [(Ykk - d Ykk)/(Yjj - d Yjj + Ykk - d Ykk + Yll - d Yll)]ΔY5

ΔYll = d Yll + [(Yll - d Yll)/(Yjj - d Yjj + Ykk - d Ykk + Yll - d Yll)]ΔY5

The purpose of the foregoing definitional provisions together with the related
provisions allocating Realized Losses and defining the Class Y and Class Z
Principal Distribution Amounts is to accomplish the following goals in the
following order of priority:

1. Making the ratio of Ymm to Y5 equal to g 1 after taking account of the
allocation Realized Losses and the distributions that will be made through end
of the Distribution Date to which such provisions relate and assuring that the
Principal Reduction Amount for each of the Class Y-aa, Class Y-bb, Class Y-cc,
Class Y-dd, Class Z-aa, Class Z-bb, Class Z-cc and Class Z-dd Regular Interests
is greater than or equal to zero for such Distribution Date;

2. Making the Class Y-aa Principal Balance less than or equal to 0.0005 of the
sum of the Class Y-aa and Class Z-aa Principal Balances, the Class Y-bb
Principal Balance less than or equal to 0.0005 of the sum of the Class Y-bb and
Class Z-bb Principal Balances, the Class Y-bb Principal Balance less than or
equal to 0.0005 of the sum of the Class Y-cc and Class Z-cc Principal Balances
and the Class Y-dd Principal Balance less than or equal to 0.0005 of the sum of
the Class Y-dd and Class Z-dd Principal Balances in each case after giving
effect to allocations of Realized Losses and distributions to be made through
the end of the Distribution Date to which such provisions relate; and

3. Making the larger of (a) the fraction whose numerator is Ymm and whose
denominator is the sum of Ymm and Class Z-dd Principal Balance and (b) the
fraction whose numerator is Y5 and whose denominator is the sum of Y5, the Class
Z-aa Principal Balance, the Class Z-bb Principal Balance and the Class Z-cc
Principal Balance as large as possible while remaining less than or equal to
0.0005.

In the event of a failure of the foregoing portion of the definition of Class Y
Principal Reduction Amount to accomplish both of goals 1 and 2 above, the
amounts thereof should be adjusted to so as to accomplish such goals within the
requirement that each Class Y Principal Reduction Amount must be less than or
equal to the sum of (a) the principal portion of Realized Losses to be allocated
on the related Distribution Date for the related Group remaining after the
allocation of such Realized Losses to the related Class P-M Regular Interest (if
any) and (b) the remainder of the portion of the REMIC I Available Distribution
Amount derived from the related Group after reduction thereof by the
distributions to be made on such Distribution Date (i) to the related Class P-M
Regular Interest (if any), (ii) to the related Class X-M Regular Interests and
(iii) in respect of interest on the related Class Y and Class Z Regular
Interests, or, if both of such goals cannot be accomplished within such
requirement, such adjustment as is necessary shall be made to accomplish goal 1
within such requirement. In the event of any conflict among the provisions of
the definition of the Class Y Principal Reduction Amounts, such conflict shall
be resolved on the basis of the goals and their priorities set forth above
within the requirement set forth in the preceding sentence. If the formula
allocation of ΔY5 among ΔYjj, ΔYkk and ΔYll cannot be achieved because either
ΔYjj as so defined is greater than ΔPjj, ΔYkk as so defined is greater than ΔPkk
or ΔYll as so defined is greater than ΔPll, such an allocation shall be made as
close as possible to the formula allocation within the requirement that ΔYjj <
ΔPjj, ΔYkk < ΔPkk and ΔYll < ΔPll.

II. If R£ K%, make the following additional definitions:

d Ykk = 0, if R2< r2;

(R2- r2)( Ykk + Yll + Ymm)Ykk/((R2 - K%)Ykk + (R2 - L%)Yll), if R2³ r2 and R2³
L%; and

(R2- r2)( Ykk + Yll + Ymm)/(R2 - K%), if R2³ r2 and R2<L%;

d Yll = 0, if R2< r2 and R2³ L%;

(R2- r2)( Ykk + Yll + Ymm)Yll/((R2 - L%)Yll + (R2 - M%)Ymm), if R2< r2 and
R2<L%;

(R2- r2)( Ykk + Yll + Ymm)Yll/((R2 - K%)Ykk + (R2 - L%)Yll), if R2³ r2 and R2³
L%; and

0, if R2³ r2 and R2<L%; and

d Ymm = (R2- r2)( Ykk + Yll + Ymm)/(R2 - M%), if R2< r2 and R2³ L%;

(R2- r2)( Ykk + Yll + Ymm)Ymm/((R2 - L%)Yll + (R2 - M%)Ymm), if R2< r2 and
R2<L%; and

0, if R2³ r2.

 

d Ykk, d Yll, and d Ymm are numbers between Ykk and 0, Yll and 0, and Ymm and 0,
respectively, such that

(K%(Ykk - d Ykk) + L%( Yll.- d Yll) + M%( Ymm.- d Ymm))/(Ykk - d Ykk + Yll.- d
Yll + Ymm.- d Ymm) = R2.

Y6 = Ykk - d Ykk + Yll.- d Yll + Ymm.- d Ymm

P6 = Pkk + Pll + Pmm.

D P6 = D Pkk + D Pll + D Pmm.

ΔY6 = ΔYkk - d Ykk + ΔYll.- d Yll + ΔYmm.- d Ymm

 

1. If Y6 - a (P6 - D P6) ³ 0, Yjj- a (Pjj - D Pjj) ³ 0, and g 2(Pjj - D Pjj) <
(P6 - D P6), D Y6 = Y6 - a g 2(Pjj - D Pjj) and D Yjj = Yjj - a (Pjj - D Pjj).

2. If Y6 - a (P6 - D P6) ³ 0, Yjj - a (Pjj - D Pjj) ³ 0, and g 2(Pjj - D Pjj) ³
(P6 - D P6), D Y6 = Y6 - a (P6 - D P6) and D Yjj = Yjj - (a /g 2)(P6 - D P6).

3. If Y6 - a (P6 - D P6) < 0, Yjj - a (Pjj - D Pjj) ³ 0, and Yjj - a (Pjj - D
Pjj) ³ Yjj - (Y6/g 2), D Y6 = Y6 - a g 2(Pjj - D Pjj) and D Yjj = Yjj - a
(Pjj - D Pjj).

4. If Y6 - a (P6 - D P6) < 0, Yjj - (Y6/g 2) ³  0, and Yjj - a (Pjj - D Pjj) £
 Yjj - (Y6/g 2), D Y6 = 0 and D Yjj = Yjj - (Y6/g 2).

5. If Yjj - a (Pjj - D Pjj) < 0, Yjj - (Y6/g 2) < 0, and Y6 - a (P6 - D P6) £
 Y6 - (g 2Yjj), D Y6 = Y6 - (g 2Yjj) and D Yjj = 0.

6. If Yjj - a (Pjj - D Pjj) < 0, Y6 - a (P6 - D P6) ³ 0, and Y6 - a (P6 - D P6)
³ Y6 - (g 2Yjj), D Y6 = Y6 - a (P6 - D P6) and D Yjj = Yjj - (a /g 2)(P6 - D
P6).

ΔYkk = d Ykk + [(Ykk - d Ykk)/(Ykk - d Ykk + Yll - d Yll + Ymm - d Ymm)] ΔY6

ΔYll = d Yll + [(Yll - d Yll)/(Ykk - d Ykk + Yll - d Yll + Ymm - d Ymm)] ΔY6

ΔYmm = d Ymm + [(Ymm - d Ymm)/(Ykk - d Ykk + Yll - d Yll + Ymm - d Ymm)]Δ Y6

The purpose of the foregoing definitional provisions together with the related
provisions allocating Realized Losses and defining the Class Y and Class Z
Principal Distribution Amounts is to accomplish the following goals in the
following order of priority:

1. Making the ratio of Y6 to Yjj equal to g 2 after taking account of the
allocation Realized Losses and the distributions that will be made through end
of the Distribution Date to which such provisions relate and assuring that the
Principal Reduction Amount for each of the Class Y-aa, Class Y-bb, Class Y-cc,
Class Y-dd, Class Z-aa, Class Z-bb, Class Z-cc and Class Z-dd Regular Interests
is greater than or equal to zero for such Distribution Date;

2. Making the Class Y-aa Principal Balance less than or equal to 0.0005 of the
sum of the Class Y-aa and Class Z-aa Principal Balances, the Class Y-bb
Principal Balance less than or equal to 0.0005 of the sum of the Class Y-bb and
Class Z-bb Principal Balances, the Class Y-bb Principal Balance less than or
equal to 0.0005 of the sum of the Class Y-cc and Class Z-cc Principal Balances
and the Class Y-dd Principal Balance less than or equal to 0.0005 of the sum of
the Class Y-dd and Class Z-dd Principal Balances in each case after giving
effect to allocations of Realized Losses and distributions to be made through
the end of the Distribution Date to which such provisions relate; and

3. Making the larger of (a) the fraction whose numerator is Yjj and whose
denominator is the sum of Yjj and Class Z-aa Principal Balance and (b) the
fraction whose numerator is Y6 and whose denominator is the sum of Y6, the Class
Z-bb Principal Balance, the Class Z-cc Principal Balance and the Class Z-dd
Principal Balance as large as possible while remaining less than or equal to
0.0005.

In the event of a failure of the foregoing portion of the definition of Class Y
Principal Reduction Amount to accomplish both of goals 1 and 2 above, the
amounts thereof should be adjusted to so as to accomplish such goals within the
requirement that each Class Y Principal Reduction Amount must be less than or
equal to the sum of (a) the principal portion of Realized Losses to be allocated
on the related Distribution Date for the related Group remaining after the
allocation of such Realized Losses to the related Class P-M Regular Interest (if
any) and (b) the remainder of the portion of the REMIC I Available Distribution
Amount derived from the related Group after reduction thereof by the
distributions to be made on such Distribution Date (i) to the related Class P-M
Regular Interest (if any), (ii) to the related Class X-M Regular Interests and
(iii) in respect of interest on the related Class Y and Class Z Regular
Interests, or, if both of such goals cannot be accomplished within such
requirement, such adjustment as is necessary shall be made to accomplish goal 1
within such requirement. In the event of any conflict among the provisions of
the definition of the Class Y Principal Reduction Amounts, such conflict shall
be resolved on the basis of the goals and their priorities set forth above
within the requirement set forth in the preceding sentence. If the formula
allocation of ΔY6 among ΔYkk, ΔYll and ΔYmm cannot be achieved because either
ΔYkk as so defined is greater than ΔPkk, ΔYll as so defined is greater than ΔPll
or ΔYmm as so defined is greater than ΔPmm, such an allocation shall be made as
close as possible to the formula allocation within the requirement that
ΔYkk < ΔPkk, ΔYll < ΔPll and ΔYmm < ΔPmm.

III. If K%£ R£ L%, make the following additional definitions:

d Yjj = 0, if R3< r3; and

(R3- r3)( Yjj + Ykk)/(R3 - J%), if R3³ r3;

d Ykk = 0, if R3³ r3; and

(R3- r3)( Yjj + Ykk)/(R3 - K%), if R3< r3;

d Yll = 0, if R4< r4; and

(R4- r4)(Yll + Ymm)/(R4 - L%), if R4³ r4; and

d Ymm = (R4- r4)(Yll + Ymm)/(R4 - M%), if R4< r4; and

0, if R4³ r4.

d Yjj, d Ykk, d Yll, and d Ymm are numbers between Yjj and 0, Ykk and 0, Yll and
0, and Ymm and 0, respectively, such that

(J%(Yjj - d Yjj) + K%(Ykk.- d Ykk))/(Yjj - d Yjj + Ykk.- d Ykk) = R3 and

(L%(Yll - d Yll) + M%(Ymm.- d Ymm))/(Yll - d Yll + Ymm.- d Ymm) = R4.

 

Y7 = Yjj - d Yjj + Ykk.- d Ykk

P7 = Pjj + Pkk.

D P7 = D Pjj + D Pkk.

ΔY7 = ΔYjj - d Yjj + ΔYkk.- d Ykk.

Y8 = Yll.- d Yll + Ymm.- d Ymm.

P8 = Pll + Pmm.

D P8 = D Pll + D Pmm.

ΔY8 = ΔYll.- d Yll + ΔYmm.- d Ymm

 

1. If Y8 - a (P8 - D P8) ³ 0, Y7- a (P7 - D P7) ³ 0, and g 3(P7 - D P7) < (P8 -
D P8), D Y8 = Y8 - a g 3(P7 - D P7) and D Y7 = Y7 - a (P7 - D P7).

2. If Y8 - a (P8 - D P8) ³ 0, Y7 - a (P7 - D P7) ³ 0, and g 3(P7 - D P7) ³
(P8 - D P8), D Y8 = Y8 - a (P8 - D P8) and D Y7 = Y7 - (a /g 3)(P8 - D P8).

3. If Y8 - a (P8 - D P8) < 0, Y7 - a (P7 - D P7) ³ 0, and Y7 - a (P7 - D P7) ³
Y7 - (Y8/g 3), D Y8 = Y8 - a g 3(P7 - D P7) and D Y7 = Y7 - a (P7 - D P7).

4. If Y8 - a (P8 - D P8) < 0, Y7 - (Y8/g 3) ³  0, and Y7 - a (P7 - D P7) £
 Y7 - (Y8/g 3), D Y8 = 0 and D Y7 = Y7 - (Y8/g 3).

5. If Y7 - a (P7 - D P7) < 0, Y7 - (Y8/g 3) < 0, and Y8 - a (P8 - D P8) £
 Y8 - (g 3Y7), D Y8 = Y8 - (g 3Y7) and D Y7 = 0.

6. If Y7 - a (P7 - D P7) < 0, Y8 - a (P8 - D P8) ³ 0, and Y8 - a (P8 - D P8) ³
Y8 - (g 3Y7), D Y8 = Y8 - a (P8 - D P8) and D Y7 = Y7 - (a /g 3)(P8 - D P8).

ΔYjj = d Yjj + [(Yjj - d Yjj)/(Yjj - d Yjj + Ykk - d Ykk)] ΔY7

ΔYkk = d Ykk + [(Ykk - d Ykk)/( Yjj - d Yjj + Ykk - d Ykk)]ΔY7

ΔYll = d Yll + [(Yll - d Yll)/(Yll - d Yll + Ymm - d Ymm)] ΔY8

ΔYmm = d Ymm + [(Ymm - d Ymm)/(Yll - d Yll + Ymm - d Ymm)] ΔY8

The purpose of the foregoing definitional provisions together with the related
provisions allocating Realized Losses and defining the Class Y and Class Z
Principal Distribution Amounts is to accomplish the following goals in the
following order of priority:

1. Making the ratio of Y8 to Y7 equal to g 3 after taking account of the
allocation Realized Losses and the distributions that will be made through end
of the Distribution Date to which such provisions relate and assuring that the
Principal Reduction Amount for each of the Class Y-aa, Class Y-bb, Class Y-cc,
Class Y-dd, Class Z-aa, Class Z-bb, Class Z-cc and Class Z-dd Regular Interests
is greater than or equal to zero for such Distribution Date;

2. Making the Class Y-aa Principal Balance less than or equal to 0.0005 of the
sum of the Class Y-aa and Class Z-aa Principal Balances, the Class Y-bb
Principal Balance less than or equal to 0.0005 of the sum of the Class Y-bb and
Class Z-bb Principal Balances, the Class Y-bb Principal Balance less than or
equal to 0.0005 of the sum of the Class Y-cc and Class Z-cc Principal Balances
and the Class Y-dd Principal Balance less than or equal to 0.0005 of the sum of
the Class Y-dd and Class Z-dd Principal Balances in each case after giving
effect to allocations of Realized Losses and distributions to be made through
the end of the Distribution Date to which such provisions relate; and

3. Making the larger of (a) the fraction whose numerator is Y7 and whose
denominator is the sum of Y7, the Class Z-aa Principal Balance and the Class
Z-bb Principal Balance and (b) the fraction whose numerator is Y8 and whose
denominator is the sum of Y8, the Class Z-cc Principal Balance and the Class
Z-dd Principal Balance as large as possible while remaining less than or equal
to 0.0005.

In the event of a failure of the foregoing portion of the definition of Class Y
Principal Reduction Amount to accomplish both of goals 1 and 2 above, the
amounts thereof should be adjusted to so as to accomplish such goals within the
requirement that each Class Y Principal Reduction Amount must be less than or
equal to the sum of (a) the principal portion of Realized Losses to be allocated
on the related Distribution Date for the related Group remaining after the
allocation of such Realized Losses to the related Class P-M Regular Interest (if
any) and (b) the remainder of the portion of the REMIC I Available Distribution
Amount derived from the related Group after reduction thereof by the
distributions to be made on such Distribution Date (i) to the related Class P-M
Regular Interest (if any), (ii) to the related Class X-M Regular Interests and
(iii) in respect of interest on the related Class Y and Class Z Regular
Interests, or, if both of such goals cannot be accomplished within such
requirement, such adjustment as is necessary shall be made to accomplish goal 1
within such requirement. In the event of any conflict among the provisions of
the definition of the Class Y Principal Reduction Amounts, such conflict shall
be resolved on the basis of the goals and their priorities set forth above
within the requirement set forth in the preceding sentence. If the formula
allocation of ΔY7 between ΔYjj and ΔYkk, or of ΔY8 between ΔYll and ΔYmm cannot
be achieved because either ΔYjj as so defined is greater than ΔPjj, ΔYkk as so
defined is greater than ΔPkk, ΔYll as so defined is greater than ΔPll or ΔYmm as
so defined is greater than ΔPmm, such an allocation shall be made as close as
possible to the formula allocation within the requirement that ΔYjj < ΔPjj,
ΔYkk < ΔPkk, ΔYll < ΔPll and ΔYmm < ΔPmm.

 